Exhibit 10.1
 
MASTER TRANSACTION AGREEMENT
by and among
CONTINENTAL CASUALTY COMPANY
THE CONTINENTAL INSURANCE COMPANY
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD.
CNA INSURANCE COMPANY LIMITED
NATIONAL INDEMNITY COMPANY
and
BERKSHIRE HATHAWAY INC.
(solely for the purpose of Sections 5.19 and 7.3(b))
Dated as of July 14, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
1.1
  Definitions     2  
 
           
 
  ARTICLE II        
 
           
 
  TRANSACTIONS TO BE EFFECTUATED AT CLOSING        
 
           
2.1
  Place and Date of Closing     15  
2.2
  Loss Portfolio Transfer     15  
2.3
  Reconciliation     16  
2.4
  Deliveries on Closing     18  
 
           
 
  ARTICLE III        
 
           
 
  REPRESENTATIONS AND WARRANTIES OF THE CNA PARTIES        
 
           
3.1
  Organization and Good Standing     19  
3.2
  Authority; Enforceability; Non-Contravention     20  
3.3
  Consents and Approvals     21  
3.4
  Orders     21  
3.5
  Compliance with Applicable Law     21  
3.6
  Permits     21  
3.7
  Financial Statements     22  
3.8
  Certain Proceedings     22  
3.9
  Brokers or Finders     22  
3.10
  Withheld Information     23  
3.11
  No Other Representations or Warranties     23  
 
           
 
  ARTICLE IV        
 
           
 
  REPRESENTATIONS AND WARRANTIES OF NICO        
 
           
4.1
  Organization and Good Standing     23  
4.2
  Authority; Enforceability; Non-Contravention     24  
4.3
  Consents and Approvals     25  
4.4
  Orders     25  
4.5
  Compliance with Applicable Law     25  
4.6
  Permits     25  
4.7
  Financial Statements     26  

i



--------------------------------------------------------------------------------



 



                      Page  
4.8
  Certain Proceedings     26  
4.9
  Ratings     26  
4.10
  Brokers or Finders     26  
4.11
  Due Investigation     26  
4.12
  No Other Representations or Warranties     27  
 
           
 
  ARTICLE V        
 
           
 
  ADDITIONAL AGREEMENTS OF THE CNA PARTIES AND NICO        
 
           
5.1
  Conduct of Business     27  
5.2
  Expenses     29  
5.3
  Access; Certain Communications     29  
5.4
  Reasonable Best Efforts; Third Party Consents     29  
5.5
  Further Assurances     31  
5.6
  Notification of Certain Matters     31  
5.7
  Transfer and Maintenance of Books and Records     31  
5.8
  Cooperation after Closing     32  
5.9
  Regulatory Compliance     32  
5.10
  Exclusions from the Representations and Warranties of CNA Parties     32  
5.11
  Confidentiality     33  
5.12
  LPT Reinsurance Agreement     34  
5.13
  Administrative Services Agreement     34  
5.14
  Collateral Trust Agreement     34  
5.15
  Security Agreement     35  
5.16
  Transition Services Agreement     35  
5.17
  Third Party Reinsurance Allocation Agreement     35  
5.18
  Retrospective Premium Allocation Agreement     36  
5.19
  Parental Guarantee Agreement     36  
5.20
  Corporate Changes after Closing     36  
5.21
  Waiver of Duty of Utmost Good Faith     36  
 
           
 
  ARTICLE VI        
 
           
 
  CONDITIONS PRECEDENT TO THE OBLIGATION OF NICO TO CLOSE        
 
           
6.1
  Representations, Warranties and Covenants     37  
6.2
  Ancillary Agreements     37  
6.3
  Secretary’s Certificates     37  
6.4
  Governmental Approvals and Consents     37  
6.5
  Injunction and Litigation     38  
6.6
  Frustration of Closing Conditions     38  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
  ARTICLE VII        
 
           
 
  CONDITIONS PRECEDENT TO THE OBLIGATION OF THE CNA PARTIES TO CLOSE        
 
           
7.1
  Representations, Warranties and Covenants     38  
7.2
  Ancillary Agreements     39  
7.3
  Secretary’s Certificates     39  
7.4
  Governmental Approvals and Consents     39  
7.5
  Injunction and Litigation     39  
7.6
  Rating of NICO     39  
7.7
  Frustration of Closing Conditions     40  
 
           
 
  ARTICLE VIII        
 
           
 
  TERMINATION        
 
           
8.1
  Termination of Agreement     40  
8.2
  Effect of Termination     41  
 
           
 
  ARTICLE IX        
 
           
 
  INDEMNIFICATION        
 
           
9.1
  CNA Parties’ Indemnification Obligations     41  
9.2
  NICO’s Indemnification Obligations     42  
9.3
  Indemnification Procedures     42  
9.4
  Limitations on Indemnification Obligations     44  
9.5
  Other Indemnification Matters     45  
9.6
  Exclusive Remedy     46  
 
           
 
  ARTICLE X        
 
           
 
  DISPUTE RESOLUTION        
 
           
10.1
  Dispute Resolution     47  
10.2
  Negotiation Amongst the Parties     47  
 
           
 
  ARTICLE XI        
 
           
 
  ARBITRATION        
 
           
11.1
  Arbitration     48  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
  ARTICLE XII        
 
           
 
  CONFLICT OF INTEREST        
 
           
12.1
  Conflict of Interest     49  
 
           
 
  ARTICLE XIII        
 
           
 
  MISCELLANEOUS PROVISIONS        
 
           
13.1
  Notices     49  
13.2
  Entire Agreement     50  
13.3
  Waiver and Amendment     50  
13.4
  Successors and Assigns     51  
13.5
  Headings     51  
13.6
  Construction; Interpretation     51  
13.7
  Governing Law and Jurisdiction     51  
13.8
  No Third Party Beneficiaries     52  
13.9
  Counterparts     52  
13.10
  Severability     52  
13.11
  Specific Performance     53  
13.12
  Waiver of Jury Trial     53  
13.13
  Incontestability     53  
13.14
  Set-Off     54  
13.15
  Currency     54  

     
 
  LIST OF EXHIBITS
 
   
Exhibit A
  Form of Administrative Services Agreement
Exhibit B
  Form of Collateral Trust Agreement
Exhibit C
  Form of LPT Reinsurance Agreement
Exhibit D
  Form of Parental Guarantee Agreement
Exhibit E
  Form of Retrospective Premium Allocation Agreement
Exhibit F
  Form of Security Agreement
Exhibit G
  Form of Third Party Reinsurance Allocation Agreement
Exhibit H
  Transition Services Agreement Term Sheet

iv



--------------------------------------------------------------------------------



 



     
 
  LIST OF SCHEDULES
 
   
Schedule 1.1(a)
  Asbestos Accounts
Schedule 1.1(b)
  GRM Direct & Assumed, Syndicates, Pools and Associations
Schedule 1.1(c)
  Knowledge with respect to the CNA Parties
Schedule 1.1(d)
  Knowledge with respect to NICO
Schedule 1.1(e)
  Pollution Accounts
Schedule 1.1(f)
  Pre-Inception Date Receivables
Schedule 2.3
  Reconciliation Statement Calculations
Schedule 5.4(d)
  Third Party Consents
 
   
 
  LIST OF CNA DISCLOSURE SCHEDULES
 
   
Schedule 3.3
  CNA Parties’ Consents and Approvals
Schedule 3.4
  CNA Orders
Schedule 3.5
  Compliance with Applicable Law
 
   
 
  LIST OF NICO DISCLOSURE SCHEDULES
 
   
Schedule 4.3
  NICO’s Consents and Approvals
Schedule 4.4
  NICO Orders
Schedule 4.5
  Compliance with Applicable Law
Schedule 4.9
  NICO Ratings

v



--------------------------------------------------------------------------------



 



MASTER TRANSACTION AGREEMENT
          THIS MASTER TRANSACTION AGREEMENT, dated as of July 14, 2010 (this
“Agreement”), has been made and entered into by and among Continental Casualty
Company, an Illinois property and casualty insurance company (“CCC”), The
Continental Insurance Company, a Pennsylvania property and casualty insurance
company (“CIC”), Continental Reinsurance Corporation International, Ltd., a
Bermuda long-term insurance company (“CRCI”), and CNA Insurance Company Limited,
a United Kingdom property and casualty insurance company (“CICL,” and
collectively with CCC, CIC and CRCI, the “CNA Parties”), and National Indemnity
Company, a Nebraska property and casualty insurance company (“NICO”). In
addition, Berkshire Hathaway Inc., a Delaware corporation (“Berkshire”), which
is the ultimate parent company of NICO, is a party to this Agreement solely for
the purpose of Sections 5.19 and 7.3(b).
WITNESSETH:
          WHEREAS, upon the terms and subject to the conditions of this
Agreement and the Ancillary Agreements (all capitalized terms used in these
recitals and not otherwise defined having the respective meanings assigned to
them in Section 1.1), the CNA Parties and NICO desire to enter into a loss
portfolio reinsurance transaction, pursuant to which the CNA Parties will cede
all liabilities related to Asbestos Claims and Pollution Claims under the
Business Covered to NICO, and pursuant to which NICO will reinsure the CNA
Parties for such liabilities up to an aggregate limit of four billion dollars
($4,000,000,000), net of any Third Party Reinsurance Recoverables and Other
Recoveries;
          WHEREAS, in order to effectuate the foregoing, it is contemplated
that, upon the terms and subject to the conditions set forth in this Agreement:
(i) the CNA Parties and NICO will enter into the LPT Reinsurance Agreement
pursuant to which the CNA Parties will cede to NICO, and NICO will assume, the
Reinsured Liabilities, (ii) the CNA Parties and NICO will enter the
Administrative Services Agreement pursuant to which NICO, and/or its duly
appointed Affiliate(s), will provide, in the name of the CNA Parties, claims
handling and other administrative services with respect to the A&P Business,
(iii) the CNA Parties, NICO and the Trustee will enter into the Collateral Trust
Agreement pursuant to which NICO will establish a grantor trust to secure NICO’s
obligations under the LPT Reinsurance Agreement, (iv) CCC, as agent for the CNA
Parties, NICO and the Trustee, as securities intermediary, will enter into the
Security Agreement pursuant to which NICO will grant to CCC, as agent for the
benefit of the CNA Parties, a security interest in and continuing lien on, among
other things, all of NICO’s right, title and interest in the Collateral Trust
Account or any replacement or successor thereof or substitution therefor,
(v) Berkshire and the CNA Parties will enter into the Parental Guarantee
Agreement, pursuant to which Berkshire shall guarantee to the CNA Parties the
payment or performance of certain obligations of NICO under the Ancillary
Agreements and Berkshire will grant to CCC, as agent for the benefit of the CNA
Parties, a security interest in and continuing lien on all of Berkshire’s right,
title and interest in the Collateral Trust Account or any

 



--------------------------------------------------------------------------------



 



replacement or successor thereof or substitution therefor, (vi) CCC and NICO
will enter into the Transition Services Agreement, which shall substantially
conform to the terms and conditions set forth in the Transition Services
Agreement Term Sheet, and pursuant to which CCC and NICO will provide to the
other certain transition services relating to the administration of the A&P
Business, (vii) the CNA Parties and NICO will enter into the Third Party
Reinsurance Allocation Agreement pursuant to which the CNA Parties and NICO will
allocate between the Parties the Third Party Reinsurance Recoverables in
accordance with whether such recoverables are allocable to A&P Claims or Non-A&P
Claims, (viii) the CNA Parties and NICO will enter into the Retrospective
Premium Allocation Agreement, and (ix) the CNA Parties and NICO, or their
respective Affiliates, will execute and deliver such other agreements,
instruments and documents as are described herein.
          NOW, THEREFORE, in consideration of the foregoing, the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, and intending to be legally bound hereby, the CNA Parties
and NICO (each individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions.
          The following terms shall have the respective meanings set forth below
throughout this Agreement:
“A&P Business” means the business of the CNA Parties and the CNA Insurers of
insuring, reinsuring and administering, as applicable, the Reinsured Contracts
and the Third Party Reinsurance Agreements as they relate to the Business
Covered.
“A&P Claims” means an Asbestos Claim and/or a Pollution Claim.
“AAA” has the meaning set forth in Section 11.1(a).
“Administrative Services Agreement” means the Administrative Services Agreement
by and among the CNA Parties and NICO, substantially in the form of Exhibit A
attached hereto.
“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
first Person, where “control” means the

2



--------------------------------------------------------------------------------



 



possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract or otherwise.
“Aggregate Net Payment” means the amount set forth on the Initial Reconciliation
Statement, the Preliminary Reconciliation Statement or the Final Reconciliation
Statement, as applicable, on the line item described as “Amount Due to
Collateral Trust.”
“Agreement” has the meaning set forth in the Preamble.
“Allocated Loss Adjustment Expenses” means all court costs, arbitration,
mediation or other dispute resolution costs, attorneys’ fees including staff
counsel expressly charged with performing functions generally performed by
outside counsel, expenses, fees and interest accrued prior to or after any
judgment, award, agreement or compromise incurred in connection with or in any
way relating to the adjustment, appraisal, defense, resistance, investigation,
audit negotiation, settlement, payment or appeal of, or the pursuit or
collection of any reinsurance on, or the pursuit or enforcement of any right of
subrogation with respect to any Reinsured Liability; provided, however, in no
event shall Allocated Loss Adjustment Expenses include any overhead or similar
internal costs that are attributable to the handling of a claim file arising
from the Business Covered. For the purposes of this Agreement, this definition
of “Allocated Loss Adjustment Expenses” will apply regardless of how the CNA
Parties reserve for Allocated Loss Adjustment Expenses on its annual and
quarterly statutory financial statements filed with Governmental Authorities.
“Ancillary Agreements” means each of the agreements the forms of which are
Exhibits A through H attached hereto and each of the agreements, exhibits,
annexes, schedules and other attachments thereto; provided, however, that for
purposes of Sections 9.6(b) and 9.6(c) and Articles X and XI, the Parental
Guarantee Agreement shall not be deemed to be an Ancillary Agreement for all
purposes under such Sections and Articles.
“Applicable Interest Rate” means 4.5% (four point five percent) per annum.
“Applicable Law” means any domestic or foreign, federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Authority pursuant to any of the
foregoing, in each case applicable to any Party, and any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.
“Asbestos Claim” means the following: (i) for claims shown on the Books and
Records of any CNA Party or CNA Insurer as having been made on or prior to
December 31, 2009, all claims coded as “asbestos claims” on the Books and
Records of any CNA Party or CNA Insurer and arising under the accounts listed on
Schedule 1.1(a) attached hereto, (ii) for claims shown in the

3



--------------------------------------------------------------------------------



 



files and records of any GRM Direct & Assumed, Syndicate, Pool or Association as
having been made on or prior to December 31, 2009, all claims coded as “asbestos
claims” in the files and records of any GRM Direct & Assumed, Syndicate, Pool or
Association, and (iii) for claims made after December 31, 2009, any claim
involving allegations, in whole or in part, of Property Damage, Bodily Injury,
personal injury, mental anguish, medical monitoring, nuisance and trespass,
including claims for equitable relief, arising out of, or relating to, exposure
to asbestos. For the avoidance of doubt, the Parties acknowledge and agree that,
claims asserting that any CNA Party or CNA Insurer (A) failed to warn any Person
of potential asbestos exposure, (B) engaged in any unfair trade practice or
failed to handle claims in good faith, (C) negligently conducted loss control
functions, (D) failed to settle or pay claims within the limits of any Reinsured
Contract, (E) otherwise negligently conducted claims handling,
(F) misrepresented, or otherwise committed a tort or fraud in connection with
the Business Covered, or (G) failed to properly comply with Medicare or other
liens, in each case, as long as such assertions arise out of, relate to, or are
in connection with, Asbestos Claims, shall be deemed Asbestos Claims. If a claim
alleges both an exposure to asbestos and an exposure to another toxin (e.g.,
“mixed dust” claims) and the Reinsured Contract contains an asbestos exclusion,
the claim will be an Asbestos Claim to the extent the claim involves asbestos
exposure or injury. While the coding of any CNA Party or CNA Insurer made prior
to the Inception Date shall be conclusive as to whether a claim made on or prior
to December 31, 2009 is an Asbestos Claim, for a claim made after December 31,
2009, the past coding of any CNA Party or CNA Insurer of a similar claim shall
not be conclusive as to whether the claim is an Asbestos Claim. Asbestos Claims
shall not include Non A&P Claims.
“Berkshire” has the meaning set forth in the Preamble.
“Berkshire Owned Entity” has the meaning set forth in Section 12.1.
“Bodily Injury” means actual or threatened bodily injury, sickness or disease
sustained by a person, including death, humiliation, shock, mental anguish or
mental injury by that person at any time which results as a consequence of the
bodily injury, sickness or disease.
“Books and Records” means originals or copies of all records and all other data
and information (in whatever form maintained) in the possession or control of a
Party or its Affiliates and relating to the Business Covered, including
(i) administrative records, (ii) claim records, (iii) policy files, (iv) sales
records, (v) files and records relating to Applicable Law, (vi) reinsurance
records, (vii) underwriting records, (viii) accounting records, and (ix) files
and records (including claims bordereaux) of any GRM Direct & Assumed,
Syndicate, Pool or Association, but excluding any (a) Tax Returns and Tax
records and all other data and information with respect to Tax, (b) files,
records, data and information with respect to employees, (c) records, data and
information with respect to any employee benefit plan, (d) files, records, data
and information relating to Retrospective Premiums, (e) any files, records, data
and information not reasonably related to NICO’s administration of the Business
Covered, including the monitoring and auditing of the CNA Parties and their
Affiliates of NICO’s performance in administering the Business Covered and any
internal reports related to such monitoring and auditing, (f) any materials
prepared for

4



--------------------------------------------------------------------------------



 



the boards of directors of NICO, the CNA Parties or their Affiliates and (g) any
materials that are privileged and/or confidential for which the CNA Parties or
their Affiliates do not have a common interest with NICO; provided, that if any
such records or data referred to in the foregoing clauses (i) through
(ix) contain information which does not relate to the Business Covered, such
information shall not constitute “Books and Records” for purposes of this
Agreement.
“Burdensome Condition” has the meaning set forth in Section 5.4(e).
“Business Covered” means:

  (1)   All losses relating to A&P Claims that are unpaid, as reflected on the
Books and Records, either on a direct or assumed basis, as of the Inception
Date;     (2)   All losses relating to Asbestos Claims arising out of or
relating to (A) policies, certificates, binders, contracts or cover notes of
insurance or reinsurance issued by, or on behalf of, any CNA Party or CNA
Insurer, (B) insurance or reinsurance obligations assumed by any CNA Party or
CNA Insurer by means of acquisitions, assumption reinsurance, loss portfolio
transfers (whether affected by reinsurance or otherwise) or otherwise or (C) any
participation by any CNA Party or CNA Insurer in any insurance or reinsurance
pool, syndicate or association, in all instances under (A), (B) and (C) prior to
January 1, 2010; and     (3)   All losses relating to Pollution Claims arising
out of or relating to (A) policies, certificates, binders, contracts or cover
notes of insurance or reinsurance issued by, or on behalf of, any CNA Party or
CNA Insurer, (B) insurance or reinsurance obligations assumed by any CNA Party
or CNA Insurer by means of acquisitions, assumption reinsurance, loss portfolio
transfers (whether affected by reinsurance or otherwise) or otherwise or (C) any
participation by any CNA Party or CNA Insurer in any insurance or reinsurance
pool, syndicate or association, in all instances under (A), (B) and (C) prior to
January 1, 1989.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Illinois or New York are required or authorized by law to be
closed.
“CCC” has the meaning set forth in the Preamble.
“CIC” has the meaning set forth in the Preamble.
“CICL” has the meaning set forth in the Preamble.

5



--------------------------------------------------------------------------------



 



“Claim” has the meaning set forth in Section 9.3(a).
“Claims Notice” has the meaning set forth in Section 9.3(a).
“Closing” has the meaning set forth in Section 2.1.
“Closing Date” has the meaning set forth in Section 2.1.
“CNA” means CNA Financial Corporation, a Delaware corporation.
“CNA Disclosure Schedule” has the meaning set forth in Article III.
“CNA Financial Statements” has the meaning set forth in Section 3.7.
“CNA Indemnitees” has the meaning set forth in Section 9.2.
“CNA Insurers” means all property and casualty insurance companies which, as of
the Inception Date, (a) are current or were former Affiliates of the CNA
Parties, other than (i) the CNA Parties, (ii) First Insurance Company of Hawaii,
Ltd. and its insurance company Subsidiaries as of the Inception Date and
(iii) CNA Surety Corporation and its Subsidiaries as of the Inception Date and
(b) ceded an A&P Claim to a CNA Party under a reinsurance agreement or cover
note or whose liability for an A&P Claim was transferred to, or otherwise
assumed by, a CNA Party by means of an acquisition, assumption reinsurance, loss
portfolio transfer (whether affected by reinsurance or otherwise) or otherwise,
in each case entered into prior to the Inception Date and when such insurance
company was an Affiliate of any CNA Party. The term “CNA Insurers” as used
herein shall include any predecessor or successor of such companies, including
by reason of merger, consolidation or otherwise.
“CNA Parties” has the meaning set forth in the Preamble. The term “CNA Parties”
as used herein shall include any predecessor or successor of such companies,
including by reason of merger, consolidation or otherwise.
“CNA Permits” has the meaning set forth in Section 3.6(a).
“Collateral Trust Account” means the trust account established pursuant to the
Collateral Trust Agreement.

6



--------------------------------------------------------------------------------



 



“Collateral Trust Agreement” means the trust agreement by and among the CNA
Parties, NICO and the Trustee, substantially in the form of Exhibit B attached
hereto.
“Collection Expenses” means the reasonable out-of-pocket expenses incurred by
any Party in connection with the negotiation and collection of Third Party
Reinsurance Recoverables or Commutation Payments.
“Commutation Payments” means Gross Commutation Payments, less Collection
Expenses.
“Confidential Information” has the meaning set forth in Section 5.11(c).
“CRCI” has the meaning set forth in the Preamble.
“De Minimis Amount” has the meaning set forth in Section 9.4(c).
“Declaratory Judgment Expense” means all Collection Expenses, attorneys’ fees,
expenses and other costs attributable to coverage analysis, declaratory judgment
actions or other coverage dispute resolution procedures brought to determine
defense, indemnification and/or payment obligations for any Business Covered,
whether or not a loss has been paid. For purposes of this Agreement, this
definition of “Declaratory Judgment Expenses” shall apply regardless of how the
CNA Parties reserves for Declaratory Judgment Expenses on its annual and
quarterly statutory financial statements filed with Governmental Authorities.
“Disclosing Party” has the meaning set forth in Section 5.11(a).
“Dispute” has the meaning set forth in Section 10.1.
“Encumbrance” means any pledge, security interest, mortgage, lien, attachment,
right of first refusal, or option, including any restriction on receipt of
income or exercise of any other attribute of ownership, except such restrictions
as may be contained in any insurance Applicable Law.
“End Date” has the meaning set forth in Section 8.1(d).
“Enforceability Exceptions” has the meaning set forth in Section 3.2(a).
“Estimated Interest” means interest calculated at the Applicable Interest Rate
accrued from the middle of the calendar quarter during which the amounts in
question were collected, paid or incurred, as applicable, through the Closing
Date; provided, however, if the Closing Date occurs

7



--------------------------------------------------------------------------------



 



on a date other than the last day of a calendar quarter, the Estimated Interest
for the amounts collected, paid or incurred, as applicable, during the partial
quarterly period including the Closing Date shall be calculated at the
Applicable Interest Rate accrued from the middle of such partial quarterly
period through the Closing Date.
“Extracontractual Damages” means all liabilities arising from the Business
Covered for which any CNA Party and CNA Insurer is liable arising from actual or
alleged misconduct, negligence, fraud or bad faith of any CNA Party, any CNA
Insurer or any of their Affiliates, or their agents, brokers or Representatives
(other than NICO acting on behalf of the CNA Parties pursuant to the
Administrative Services Agreement, which liability shall be indemnified pursuant
to such agreement) in their handling of claims or losses, or in any of their
dealings with their insureds or any other Person. Such liabilities shall include
punitive, exemplary, compensatory, and consequential damages. Extracontractual
Damages shall also include any and all amounts otherwise included in the
definition of Ultimate Net Loss that any CNA Party pays or is obligated to pay
to ceding companies under Business Covered that are agreements of assumed
reinsurance, whether under the terms of such reinsurance contracts or as a
result of agreements between the CNA Parties and cedents as to the settlement of
specific claims.
“Final and Binding” has the meaning set forth in Section 2.3(g).
“Final Net Payment” has the meaning set forth in Section 2.3(h).
“Final Reconciliation Statement” has the meaning set forth in Section 2.3(d).
“Governmental Authority” means any government, political subdivision, court,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous.
“GRM Direct & Assumed, Syndicates, Pools or Associations” means (a) any
counterparty under any insurance or reinsurance agreement or cover note with a
CNA Party, (b) any Person whose liability for an A&P Claim has been transferred
to, or otherwise assumed by, any CNA Party by means of an acquisition, direct
insurance, assumption reinsurance, loss portfolio transfer (whether affected by
reinsurance or otherwise) or otherwise, or (c) any insurance or reinsurance
pool, syndicate or association that, in the case of clauses (a), (b) and (c) is
listed on Schedule 1.1(b) attached hereto, in all cases as such assumptions or
transfers were in place as of the Inception Date.
“Gross Commutation Payments” means any amounts payable to the CNA Parties or
NICO (acting on behalf of the CNA Parties) by a reinsurer counterparty under a
Third Party Reinsurance Agreement in connection with the recapture, commutation,
termination or reduction

8



--------------------------------------------------------------------------------



 



of any reinsurance under a Third Party Reinsurance Agreement, or pursuant to a
scheme of arrangement in connection with the initiation or commencement of a
liquidation, insolvency, rehabilitation, conservation, supervision or similar
proceeding by or against the reinsurer of a Third Party Reinsurance Agreement,
that is consummated on or after the Inception Date, but prior to the expiration
or termination of the LPT Reinsurance Agreement.
“Gross Third Party Reinsurance Recoverables” means any amounts actually
collected by the CNA Parties or NICO (acting on behalf of the CNA Parties)
pursuant to the Third Party Reinsurance Agreements.
“Inception Date” means 12:01 a.m. Central Standard Time on January 1, 2010.
“Indemnified Party” has the meaning set forth in Section 9.3(a).
“Indemnifying Party” has the meaning set forth in Section 9.3(a).
“Indemnity Cap” has the meaning set forth in Section 9.4(c).
“Indemnity Threshold” has the meaning set forth in Section 9.4(c).
“Independent Accountant” has the meaning set forth in Section 2.3(e).
“Initial Net Payment” has the meaning set forth in Section 2.3(b).
“Initial Reconciliation Statement” has the meaning set forth in Section 2.3(b).
“Knowledge” means, (i) with respect to the CNA Parties, the actual knowledge,
without independent investigation, of those individuals listed on
Schedule 1.1(c) attached hereto, and (ii) with respect to NICO, the actual
knowledge, without independent investigation, of those individuals listed on
Schedule 1.1(d) attached hereto.
“Loss” as used in Article IX, means all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, and expenses
(including but not limited to reasonable and necessary fees of counsel,
investigators, expert witnesses, consultants and other professionals, court
filing fees, court costs, arbitration fees or costs, witness fees and other
similar expenses); provided, however, in no event shall the Parties be liable
for loss of profits, consequential, punitive, incidental, exemplary, multiplied
or other special damages incurred by the other Party or any of its Affiliates
and each of their respective directors, officers, employees

9



--------------------------------------------------------------------------------



 



and agents, it being understood that such Party shall only be liable (subject to
the limitations on liability set forth in Article IX) for loss of profits,
consequential, punitive, incidental, exemplary, multiplied or other special
damages that are incurred or suffered by a third party and that form a part of
the Third Party Claim of such third party.
“LPT Limit” has the meaning set forth in Section 2.2(a).
“LPT Reinsurance Agreement” means the reinsurance agreement by and among the CNA
Parties and NICO, substantially in the form of Exhibit C attached hereto.
“NICO” has the meaning set forth in the Preamble. The term “NICO” as used herein
shall include any predecessor or successor of such companies, including by
reason of merger, consolidation or otherwise.
“NICO Disclosure Schedule” has the meaning set forth in Article IV.
“NICO Financial Statements” has the meaning set forth in Section 4.7.
“NICO Indemnitees” has the meaning set forth in Section 9.1.
“NICO Permits” has the meaning set forth in Section 4.6(a).
“Non-A&P Claims” means: (i) all claims that are not defined as an Asbestos Claim
or a Pollution Claim herein or (ii) all claims made after December 31, 2009
alleging Bodily Injury as a result of exposure to a Pollutant, except for those
Bodily Injury claims that otherwise meet the definition of a “Pollution Claim”
as defined and set forth herein. For the avoidance of doubt, the following types
of claims are Non-A&P Claims: silica, breast implants, indoor mold, blood
factorates, repetitive stress injuries, noise induced hearing loss, lead pigment
on buildings, indoor air pollution (unless caused by actual, alleged or
threatened pollution of land, the external atmosphere, or any watercourse or
body of water) and firearms.
“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.
“Other Recoveries” means any and all payments, collections and recoveries
relating to A&P Claims paid on and after the Inception Date, other than
(i) Third Party Reinsurance Recoverables and (ii) Retrospective Premiums, and
shall include, among other things, any salvage and subrogation received as
further set forth in Section 13.1 of the LPT Reinsurance Agreement.

10



--------------------------------------------------------------------------------



 



“Parental Guarantee Agreement” means the guarantee agreement by and among
Berkshire and the CNA Parties, substantially in the form of Exhibit D attached
hereto.
“Party” or “Parties” has the meaning set forth in the Recitals.
“Permit” means any material license, permit, order, approval, consent,
registration, membership, authorization or qualification under any Applicable
Law or with any Governmental Authority or under any industry or non-governmental
self-regulatory organization.
“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including a Governmental
Authority.
“Pollutants” as used in the definition of “Pollution Claim” includes any solid,
liquid, gaseous or thermal substance, irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and waste (including any materials
to be recycled, reconditioned or reclaimed).
“Pollution Claim” means the following: (i) for claims shown on the Books and
Records of any CNA Party or CNA Insurer as having been made on or prior to
December 31, 2009, all claims coded as “pollution claims” or “environmental
claims” on the Books and Records of any CNA Party or CNA Insurer and arising
under the accounts listed on Schedule 1.1(e) attached hereto, (ii) for claims
shown in the files and records of any GRM Direct & Assumed, Syndicate, Pool or
Association as having been made on or prior to December 31, 2009, all claims
coded as “pollution claims” or “environmental claims” in the files and records
of any GRM Direct & Assumed, Syndicate, Pool or Association, and (iii) for
claims made after December 31, 2009, (A) any claim involving allegations, in
whole or in part, of Property Damage arising out of, or relating to, an actual,
alleged or threatened discharge, emission, dispersal, seepage, migration,
release or escape of Pollutants into or upon land, the atmosphere or any
watercourse or body of water including claims for nuisance and trespass and
claims for equitable relief and (B) any claim involving allegations of Bodily
Injury, personal injury, mental anguish, medical monitoring, nuisance and
trespass, including claims for equitable relief, associated with, related to or
resulting from any actual, alleged or threatened discharge, emission, dispersal,
seepage, migration, release or escape of Pollutants into or upon land, the
atmosphere or any watercourse or body of water which caused or threatened to
cause Property Damage. For the avoidance of doubt, the Parties acknowledge and
agree that claims arising from actual, alleged or threatened pollution of the
air inside a building (e.g., indoor mold claims) are not a “Pollution Claim”
unless the pollution was caused by actual, alleged or threatened pollution of
land, the external atmosphere or any watercourse or body of water. For the
further avoidance of doubt, the Parties also acknowledge and agree that claims
asserting that any CNA Party or CNA Insurer (A) failed to warn any Person of
potential Pollutants, (B) engaged in any unfair trade practice or failed to
handle claims in good faith, (C) negligently conducted loss control functions,
(D) failed to settle or pay claims within the limits of any Reinsured Contract,
(E) otherwise negligently conducted claims handling, (F) misrepresented, or
otherwise committed a tort or fraud in connection with the Business Covered, or
(G) failed to properly comply with Medicare or other liens, in each case,

11



--------------------------------------------------------------------------------



 



as long as such assertions arise out of, relate to, or are in connection with,
Pollution Claims, shall be deemed Pollution Claims. While the coding of any CNA
Party or CNA Insurer shall be conclusive as to whether a claim made on or prior
to December 31, 2009 is a Pollution Claim, for a claim made after December 31,
2009, the past coding of any CNA Party or CNA Insurer of a similar claim shall
not be conclusive as to whether the claim is a Pollution Claim. Pollution Claims
shall not include Non A&P Claims.
“Pre-Inception Date Receivables” means all receivables that arise out of or
relate to the Business Covered and which are payable under the Third Party
Reinsurance Agreements attributable to Asbestos Claims and Pollution Claims paid
by or on behalf of the CNA Parties prior to the Inception Date, including those
set forth on Schedule 1.1(g) hereto.
“Preliminary Reconciliation Statement” has the meaning set forth in
Section 2.3(c).
“Property Damage” means actual or threatened or potential: (i) physical injury
to tangible property, including all resulting loss of use of that property; or
(ii) loss of use of tangible property that is not physically injured. For the
avoidance of doubt, electronic data shall not be considered to be tangible
property.
“Receiving Party” has the meaning set forth in Section 5.11(a).
“Reinsurance Premium” means cash in the aggregate amount of two billion dollars
($2,000,000,000).
“Reinsured Contracts” means all policies, contracts, certificates, binders and
cover notes of insurance or reinsurance issued by any CNA Party or CNA Insurer,
or by any GRM Direct & Assumed, Syndicate, Pool or Association, covering or
pertaining to the Business Covered.
“Reinsured Liabilities” has the meaning set forth in Section 2.2(a).
“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.
“Requested Third Party Consents” has the meaning set forth in Section 5.4(d).
“Reserves” means, as required by SAP or Applicable Law of the jurisdiction of
domicile of such Person, reserves (including any gross, net and ceded reserves),
funds or provisions for losses, claims, unearned premiums, benefits, costs and
expenses (including Allocated Loss Adjustment Expenses) in respect of the
Business Covered.

12



--------------------------------------------------------------------------------



 



“Retrospective Premium Allocation Agreement” means the agreement by and among
the CNA Parties and NICO, substantially in the form of Exhibit E attached
hereto.
“Retrospective Premiums” means any amounts due from a policyholder or insured
under a Reinsured Contract as a result of any increase in premiums charged
thereunder or additional premium payable thereunder based upon the claims or
loss experience pursuant to the terms and conditions of such Reinsured Contract.
“Rules” has the meaning set forth in Section 11.1(a).
“SAP” means, as to any CNA Parties or NICO, the statutory accounting principles
prescribed or permitted by the Governmental Authority responsible for the
regulation of insurance companies in the jurisdiction in which such entity is
domiciled.
“Security Agreement” means the security agreement by and among CCC, as agent for
the CNA Parties, NICO and the Trustee, as securities intermediary, substantially
in the form of Exhibit F attached hereto.
“Segregation Plan” has the meaning set forth in Section 5.16(b).
“Senior Management of the CNA Parties” means the following individuals who hold
senior management positions at CNA: John Beckman, Lawrence Boysen, Janet Duncan,
Larry Haefner, Jonathan D. Kantor, Peter J. Lies, D. Craig Mense, Michael J.
Sehr and Michael P. Warnick.
“Subsidiary” means, when used with respect to any Party, any corporation,
limited liability company, partnership, association, trust or other entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (or, in the case of a
partnership, more than 50% of the general partnership interests) are, as of such
date, owned by such Party or one or more Subsidiaries of such Party or by such
Party and one or more Subsidiaries of such Party.
“Tax Authority” means, with respect to any Tax, any government or political
subdivision thereof that imposes such Tax, and any agency charged with the
collection, assessment, determination or administration of such Tax for such
government or subdivision.
“Tax” means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, fee, duty, levy, custom, tariff, impost, assessment,

13



--------------------------------------------------------------------------------



 



obligation or charge of the same or of a similar nature to any of the foregoing,
including any interest, penalty or addition thereto.
“Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.
“Third Party Claim” has the meaning set forth in Section 9.3(b).
“Third Party Reinsurance Agreements” means reinsurance agreements, other than
the LPT Reinsurance Agreement and reinsurance agreements solely between or among
CNA Affiliates, whereby any CNA Party or CNA Insurer has ceded the Business
Covered, and which agreements have not been voided or commuted.
“Third Party Reinsurance Allocation Agreement” means the allocation agreement by
and among the CNA Parties and NICO, substantially in the form of Exhibit G
attached hereto.
“Third Party Reinsurance Recoverables” means Gross Third Party Reinsurance
Recoverables, less Collection Expenses.
“Transition Services Agreement” has the meaning set forth in Section 5.16(a).
“Transition Services Agreement Term Sheet” means the transition services
agreement term sheet attached hereto as Exhibit H.
“Trustee” means the trustee named in the Collateral Trust Agreement and any
successor trustee appointed as such pursuant to the terms of such Collateral
Trust Agreement.
“Ultimate Net Loss” means the sum of any amount which is paid, required to be
paid or due to be paid by any CNA Party or CNA Insurer on and after the
Inception Date, in each case, in respect of Business Covered for: (i) settlement
or satisfaction of the A&P Claims relating to the Business Covered; plus
(ii) Allocated Loss Adjustment Expenses; plus (iii) Declaratory Judgment
Expenses; plus (iv) Extracontractual Damages; minus (v) Third Party Reinsurance
Recoverables and Other Recoveries (but expressly excluding Pre-Inception Date
Receivables), to the extent actually collected and paid to NICO; provided,
however, in no event shall Ultimate Net Loss include any Unallocated Loss
Adjustment Expenses.

14



--------------------------------------------------------------------------------



 



“Unallocated Loss Adjustment Expenses” means any loss adjustment expenses which
are not Allocated Loss Adjustment Expenses. For purposes of this Agreement, this
definition of “Unallocated Loss Adjustment Expenses” will apply regardless of
how the CNA Parties reserve for Unallocated Loss Adjustment Expenses on its
annual and quarterly statutory financial statements filed with Governmental
Authorities.
ARTICLE II
TRANSACTIONS TO BE EFFECTUATED AT CLOSING
     2.1 Place and Date of Closing.
          Unless otherwise agreed to by the Parties hereto, the closing (the
“Closing”) of the transactions contemplated under this Agreement and the
Ancillary Agreements will take place in the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036, at 10:00 a.m.,
Eastern Time, on the third Business Day after the date upon which each of the
conditions set forth in Articles VI and VII are satisfied or waived by the Party
or Parties entitled to waive the same (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at such time). Notwithstanding the foregoing, the
Closing may occur at such other place, at such other time or on such other date
as the CNA Parties and NICO may mutually agree. The day on which the Closing
takes place is referred to herein as the “Closing Date.” The Closing shall be
deemed for all purposes to have occurred at 12:01 a.m., Eastern Time, on the
Closing Date.
     2.2 Loss Portfolio Transfer.
          (a) Subject to the satisfaction or waiver of all of the conditions to
Closing set forth in Articles VI and VII, and subject to the terms and
conditions set forth in this Agreement and the LPT Reinsurance Agreement, at the
Closing, (i) the CNA Parties will cede to NICO, and NICO shall reinsure, 100% of
all losses, liabilities and expenses included within the definition of Ultimate
Net Loss paid by the CNA Parties on or after the Inception Date (as recorded in
the general ledger of the CNA Parties), subject to the LPT Limit (“Reinsured
Liabilities”), (ii) the CNA Parties shall pay to NICO the Reinsurance Premium
(as adjusted in the Initial Reconciliation Statement pursuant to Section 2.3),
which will be deposited directly by the CNA Parties on behalf of NICO into the
Collateral Trust Account and (iii) NICO shall transfer and assign to the
Collateral Trust Account, assets consisting of cash in the aggregate amount of
two hundred million dollars ($200,000,000). Notwithstanding any other provisions
in this Agreement or the Ancillary Agreements to the contrary, NICO’s limit of
liability with respect to the Ultimate Net Loss, shall be no greater than four
billion dollars ($4,000,000,000) (the “LPT Limit”).
          (b) In addition to the payment of the Reinsurance Premium, the CNA
Parties shall transfer the right to collect the Pre-Inception Date Receivables
to NICO. All Pre-Inception

15



--------------------------------------------------------------------------------



 



Date Receivables actually collected by NICO shall be for the benefit and account
of NICO. NICO and the CNA Parties hereby acknowledge and agree that neither the
collection of, nor failure to collect, Pre-Inception Date Receivables shall
affect the LPT Limit.
     2.3 Reconciliation.
          (a) The Parties understand and agree that it is in their mutual
interests to agree to a mechanism for reconciling the following balances due and
owing between them as of the Closing Date:
          (i) the CNA Parties shall pay to NICO (A) the Reinsurance Premium
(together with interest accrued from the Inception Date at the Applicable
Interest Rate), and (B) any Pre-Inception Date Receivables that may have been
collected since the Inception Date (together with Estimated Interest), and
          (ii) NICO shall reimburse the CNA Parties for (A) all Ultimate Net
Loss paid by the CNA Parties on or after the Inception Date (as recorded in the
general ledger of the CNA Parties) up to the Closing Date (together with
Estimated Interest), and the LPT Limit shall be reduced dollar for dollar for
all such Ultimate Net Loss reimbursed by NICO, and (B) three million five
hundred thousand dollars ($3,500,000), which amount represents NICO’s share of
the Unallocated Loss Adjustment Expenses incurred by the CNA Parties in
connection with the Business Covered on or after the Inception Date up to the
Closing Date.
The Parties shall follow the protocol set forth in Sections 2.3(b) through
2.3(i) in achieving fully and finally reconciled amounts of these balances.
          (b) The CNA Parties shall, five (5) Business Days prior to the Closing
Date, provide to NICO an estimated reconciliation statement as of the month
ending prior to the Closing Date (the “Initial Reconciliation Statement”), which
shall be calculated in the manner set forth on Schedule 2.3 attached hereto and
which shall be broken down by calendar quarter. The Initial Reconciliation
Statement shall set forth the Aggregate Net Payment due to NICO (the “Initial
Net Payment”), which amount will be deposited directly by the CNA Parties on
behalf of NICO into the Collateral Trust Account on the Closing Date.
          (c) The CNA Parties shall, within forty-five (45) calendar days
following the Closing Date, provide to NICO a finalized reconciliation statement
(the “Preliminary Reconciliation Statement”), which shall be calculated as of
the Closing Date and in the manner set forth on Schedule 2.3 attached hereto,
setting forth the Aggregate Net Payment as of the Closing Date.

16



--------------------------------------------------------------------------------



 



          (d) After the receipt by NICO of the Preliminary Reconciliation
Statement and until such time as the Final Reconciliation Statement is
completed, NICO and its authorized Representatives shall have, upon prior
written notice, reasonable access during normal business hours to the working
papers of the CNA Parties and their Representatives relating to the Preliminary
Reconciliation Statement and the calculations set forth thereon. NICO shall have
the right to review the Preliminary Reconciliation Statement and comment thereon
for a period of thirty (30) Business Days after receipt thereof. Any changes in
the Preliminary Reconciliation Statement that are agreed to by the Parties
within such thirty (30) Business Day review period shall be incorporated into a
final reconciliation statement (the “Final Reconciliation Statement”), as of the
Closing Date. In the event NICO does not dispute the Preliminary Reconciliation
Statement within such thirty (30) Business Day review period, the Preliminary
Reconciliation Statement shall be deemed the Final Reconciliation Statement.
          (e) In the event that the Parties are unable to agree on the manner in
which any item or items should be treated in the Preliminary Reconciliation
Statement within such thirty (30) Business Day review period, each of the
Parties shall prepare separate written reports of such item or items remaining
in dispute and refer such reports to Deloitte LLP (or if Deloitte LLP is
unavailable, to another nationally recognized independent accounting or
actuarial firm that is neutral and impartial as may be agreed by the parties)
(the “Independent Accountant”) within ten (10) calendar days after the
expiration of such thirty (30) Business Day review period; provided, however,
that NICO shall have the right to dispute the determination of any such item or
items only on the basis of, and to the extent it claims that, in determining
such item (i) it was not calculated in the manner set forth on Schedule 2.3 for
the calculation of the Aggregate Net Payment or (ii) there were mathematical
errors in the calculation of such item; provided, further, that any portion of
any amount payable to NICO or to the CNA Parties pursuant to Section 2.3(h) that
can be calculated from amounts that are not in dispute will be paid within ten
(10) calendar days after such written reports are required to be submitted to
the Independent Accountant.
          (f) The Independent Accountant shall determine within thirty
(30) calendar days the manner in which such item or items shall be treated in
the Final Reconciliation Statement; provided, however, that the dollar amount of
each item in dispute shall be determined within the range of dollar amounts
proposed by NICO, on the one hand, and the CNA Parties, on the other hand. The
Parties acknowledge and agree that (i) the review by and determinations of the
Independent Accountant shall be limited to, and only to, the item or items
contained in the reports prepared and submitted to the Independent Accountant by
the Parties, and (ii) the determinations by the Independent Accountant shall be
based solely on the criteria set forth in the proviso in the first sentence of
this Section 2.3(f).
          (g) The determinations by the Independent Accountant as to the items
in dispute shall be in writing and shall be Final and Binding on the parties and
shall be reflected in the Final Reconciliation Statement. For purposes of this
Section 2.3(g), “Final and Binding” shall mean that the determinations made
pursuant to this Section 2.3, including the determinations, if any, made by the
Independent Accountant shall have the same preclusive effect for all purposes as
if such determinations had been embodied in a final judgment, no

17



--------------------------------------------------------------------------------



 



longer subject to appeal, entered by a court of competent jurisdiction, and
either party may petition any court identified pursuant to Article XIII to
reduce such decision to judgment. The fees, costs and expenses of retaining the
Independent Accountant shall be allocated by the Independent Accountant between
the Parties in accordance with the Independent Accountant’s judgment as to the
relative merits of the parties’ proposals in respect of the disputed items.
Within five (5) Business Days following the resolution of all disputed items,
the CNA Parties shall prepare the Final Reconciliation Statement and shall
deliver copies thereof to NICO.
          (h) In the event that (i) the Aggregate Net Payment as determined in
the Final Reconciliation Statement (the “Final Net Payment”) exceeds the Initial
Net Payment, then the CNA Parties shall pay to NICO cash in United States
dollars in an amount equal to such excess, less any portion of such excess
previously paid to NICO pursuant to Section 2.3(e), within ten (10) calendar
days after the Final Reconciliation Statement has been determined, plus interest
on such amount from and including the Closing Date up to but not including the
date of payment accrued at the Applicable Interest Rate, or (ii) the Final Net
Payment is less than the Initial Net Payment, then NICO shall return to the CNA
Parties cash in United States dollars in an amount equal to such shortfall, less
any portion of such shortfall previously paid to the CNA Parties pursuant to
Section 2.3(e), within ten (10) calendar days after the Final Reconciliation
Statement has been determined, plus interest on such amount from and including
the Closing Date up to but not including the date of payment accrued at the
Applicable Interest Rate.
          (i) All cash required to be transferred from the CNA Parties to NICO
pursuant to Section 2.3 shall be by wire transfer of immediately available funds
to the Collateral Trust Account and all cash required to be transferred from
NICO to the CNA Parties pursuant to Section 2.3 shall be by wire transfer of
immediately available funds withdrawn from the Collateral Trust Account to one
or more bank accounts specified in writing by the CNA Parties.
     2.4 Deliveries on Closing.
          Upon the terms and subject to the conditions set forth in this
Agreement,
          (a) the CNA Parties shall pay to NICO the Reinsurance Premium (as
adjusted in the Initial Reconciliation Statement pursuant to Section 2.3), which
will be deposited directly by the CNA Parties on behalf of NICO into the
Collateral Trust Account on the Closing Date, and
          (b) the CNA Parties shall, and shall cause their applicable Affiliates
to, enter into and deliver, and NICO shall, and shall cause its applicable
Affiliates to, enter into and deliver on or prior to the Closing Date:
               (i) Administrative Services Agreement;

18



--------------------------------------------------------------------------------



 



               (ii) Collateral Trust Agreement;
               (iii) LPT Reinsurance Agreement;
               (iv) Parental Guarantee Agreement
               (v) Retrospective Premium Allocation Agreement;
               (vi) Security Agreement;
               (vii) Third Party Reinsurance Allocation Agreement;
               (viii) Transition Services Agreement; and
               (ix) such other agreements, instruments and documents as are
required under this Agreement or the Ancillary Agreements to be executed and
delivered by the CNA Parties, NICO and any respective Affiliates of the CNA
Parties and NICO.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE CNA PARTIES
          The CNA Parties hereby represent and warrant to NICO that as of the
date hereof, and except as disclosed in the disclosure schedules delivered by
the CNA Parties to NICO (the “CNA Disclosure Schedule”) simultaneously with the
execution of this Agreement (it being understood that any matter disclosed in
the CNA Disclosure Schedule shall be deemed disclosed with respect to any
section of this Article III to which the matter relates) and subject to Section
5.10:
     3.1 Organization and Good Standing.
     Each of the CNA Parties and each Affiliate of the CNA Parties executing any
Ancillary Agreement (i) is duly incorporated and validly existing as a
corporation or other legal entity under the laws of its jurisdiction of
incorporation or domicile; (ii) has full corporate power and authority to carry
on the A&P Business as it is now being conducted and to own, lease and operate
its properties and assets to the extent relating to the A&P Business; and
(iii) is duly qualified to do business as a foreign or alien corporation, as the
case may be, in good standing in

19



--------------------------------------------------------------------------------



 



each jurisdiction in which the conduct of the A&P Business or the ownership,
leasing or operation of its properties or assets relating to the A&P Business
makes such qualification necessary, except where the failure to so qualify,
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the A&P Business.
     3.2 Authority; Enforceability; Non-Contravention.
          (a) Each of the CNA Parties has full corporate power and authority to
execute and to deliver this Agreement, and to consummate the transactions
contemplated herein. Each of the CNA Parties has taken all necessary corporate
action to authorize the execution and performance of this Agreement. This
Agreement has been duly executed and delivered by the CNA Parties and, assuming
due authorization, execution, and delivery of this Agreement by NICO, is the
valid and binding obligation of the CNA Parties, enforceable against the CNA
Parties in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, and other similar laws in
effect relating to or affecting the enforcement of the rights and remedies of
creditors of insurance companies or the enforcement of creditors’ rights
generally and general principles of equity, whether considered in a proceeding
at law or in equity (the “Enforceability Exceptions”).
          (b) Except with respect to Third Party Reinsurance Agreements and
assuming the regulatory consents and approvals referred to in Sections 3.3 and
4.3 are obtained and the filings referred to in Sections 3.3 and 4.3 are made,
the execution, delivery and performance of this Agreement by the CNA Parties
will not, with or without the giving of notice or passage of time or both,
(i) violate, result in a default, right to accelerate or loss of rights under,
or result in the creation or imposition of any Encumbrance pursuant to any
provision of any note, bond, mortgage, deed of trust, lease, license, agreement,
indenture or other instrument or obligation to which the any of the CNA Parties
are a party or by which their properties or assets are bound, (ii) violate any
provision of the corporate charter, by-laws, operating agreements, partnership
agreements or similar organizational documents of the CNA Parties, or any
effective resolution of the directors or stockholders of the CNA Parties, or
(iii) violate in any material respect any Applicable Law; provided, that in case
of the foregoing clause (i), as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the A&P Business.
          (c) Each of the CNA Parties and each Affiliate of the CNA Parties
executing any Ancillary Agreement has full corporate power and authority,
respectively, to execute and to deliver the Ancillary Agreements to which it is
a party, and to consummate the transactions contemplated therein. Each of the
CNA Parties and each such Affiliate of the CNA Parties has taken all necessary
corporate action to authorize the execution and performance of such Ancillary
Agreements. The Ancillary Agreements, if and when executed by the CNA Parties or
any such Affiliate of the CNA Parties pursuant to the terms and conditions of
this Agreement, will be duly executed and delivered by the CNA Parties or such
Affiliate of the CNA Parties and, assuming due authorization, execution, and
delivery of the Ancillary Agreements by the other parties thereto, will be the
valid and binding obligation of the CNA Parties or such Affiliate of

20



--------------------------------------------------------------------------------



 



the CNA Parties, as the case may be, enforceable against such party in
accordance with their terms, subject to the Enforceability Exceptions.
          (d) Except with respect to Third Party Reinsurance Agreements and
assuming the regulatory consents and approvals referred to in Sections 3.3 and
4.3 are obtained and the filings referred to in Sections 3.3 and 4.3 are made,
the execution, delivery and performance of the Ancillary Agreements by the CNA
Parties and any such Affiliate of the CNA Parties will not (i) violate, result
in a default, right to accelerate or loss of rights under, or result in the
creation of any Encumbrance pursuant to any provision of any note, bond,
mortgage, deed of trust, lease, license, agreement, indenture or other
instrument or obligation to which any of the CNA Parties or any such Affiliate
of the CNA Parties is a party or by which its properties or assets are bound,
(ii) violate any provision of the corporate charter, by-laws, operating
agreements, partnership agreements or similar organizational documents of the
CNA Parties or any such Affiliate of the CNA Parties, or any effective
resolution of the directors or stockholders of the CNA Parties or any such
Affiliate of the CNA Parties, or (iii) violate in any material respect any
Applicable Law; provided, that in case of the foregoing clause (i), as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the A&P Business.
     3.3 Consents and Approvals.
          Except as set forth on Schedule 3.3 of the CNA Disclosure Schedule, no
consents or approvals of, or filing with, any Governmental Authority, is
required to be made or obtained by the CNA Parties or their respective
Affiliates in connection with the execution, delivery and performance of this
Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereby and thereby.
     3.4 Orders.
          Except as set forth in Schedule 3.4 of the CNA Disclosure Schedule, as
of the date of this Agreement, there are no material outstanding Orders relating
to the A&P Business against or involving the CNA Parties by or before any
Governmental Authority.
     3.5 Compliance with Applicable Law.
          Except as disclosed in Schedule 3.5 of the CNA Disclosure Schedule,
since January 1, 2009, the CNA Parties have not been charged with nor, to the
Knowledge of the CNA Parties, are now under investigation by a Governmental
Authority with respect to, a material violation of any Applicable Law with
respect to the A&P Business.
     3.6 Permits.
          (a) Each of the CNA Parties holds (i) all Permits from all
Governmental Authorities responsible for regulating insurance or reinsurance
companies that are necessary for

21



--------------------------------------------------------------------------------



 



the current operation and conduct of their business and to own or use their
assets and properties, as such assets and properties are owned and used on the
date hereof in each of the jurisdictions in which such business is operated and
conducted, in each case, in connection with the A&P Business, and (ii) except as
otherwise would not have a material adverse effect on the A&P Business, all
other Permits from all Governmental Authorities other than those responsible for
regulating insurance or reinsurance companies that are necessary for the current
operation and conduct of their business and to own or use their assets and
properties, as such assets and properties are owned and used on the date hereof
in each of the jurisdictions in which such business is operated and conducted,
in each case, in connection with the A&P Business (collectively, the “CNA
Permits”). All CNA Permits are valid and in full force and effect in accordance
with their terms.
          (b) Since January 1, 2009, none of the CNA Parties (i) have received
any written notice or communication from any Governmental Authority regarding
any actual, alleged, or potential violation of, or failure to comply with, the
terms or requirements of any CNA Permits and (ii) is the subject of any pending
or, to the Knowledge of the CNA Parties, threatened action seeking the
revocation, withdrawal, suspension, termination, cancellation, nonrenewal,
modification or impairment of any CNA Permit.
     3.7 Financial Statements.
          The CNA Parties have previously delivered to NICO true and complete
copies of the annual statutory statements of the CNA Parties as of and for the
year ended December 31, 2009 (collectively, the “CNA Financial Statements”). The
CNA Financial Statements fairly present in all material respects the financial
condition of each CNA Party, as applicable, as of and for the period ending on
the date thereof in accordance with SAP.
     3.8 Certain Proceedings.
          There is no pending action against any of the CNA Parties or their
Affiliates in or with any Governmental Authority that challenges or may
reasonably be expected to have the effect of preventing or making unlawful the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements. To the Knowledge of the CNA Parties, no such proceeding has been
threatened.
     3.9 Brokers or Finders.
          No broker or finder has acted directly or indirectly for the CNA
Parties, nor have the CNA Parties incurred any obligation or liability for
brokerage or finders’ fees or agents’ commissions or other similar payments, in
connection with this Agreement or the Ancillary Agreements and the transactions
contemplated hereby or thereby.

22



--------------------------------------------------------------------------------



 



     3.10 Withheld Information.
          To the Knowledge of the Senior Management of the CNA Parties, no
material information related to any A&P Claims arising from the Business Covered
requested by NICO in writing prior to the date hereof has been intentionally
withheld from NICO or intentionally misstated, except for such information that
has been expressly withheld because (a) such information is the subject of a
binding confidentiality agreement between a CNA Party and a third party or
(b) such information is privileged pursuant to the advice of counsel, and, in
the case of clauses (a) and (b), the rationale for withholding such information
has been disclosed to NICO.
     3.11 No Other Representations or Warranties.
          Notwithstanding anything contained in this Agreement or any Ancillary
Agreements to the contrary, (a) neither the CNA Parties nor any Person on behalf
of the CNA Parties is making any representations or warranties whatsoever,
express or implied, beyond those expressly made by the CNA Parties in
Article III hereof, and (b) NICO and its Affiliates have not been induced by, or
relied upon, any representations, warranties or statements (written or oral),
whether express or implied, made by any Person, that are not expressly set forth
in this Article III. Without limiting the generality of the foregoing, NICO
acknowledges, understands and agrees that no representations or warranties are
made (i) with respect to any projections, forecasts, estimates, budgets or claim
information that may have been made available to NICO, its Affiliates or any of
their respective Representatives, or (ii) with respect to any other information
or documents made available to NICO or any of its Affiliates or Representatives
except, in the case of this clause (ii) only, as expressly covered by a
representation or warranty contained in this Article III.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF NICO
          NICO hereby represents and warrants to the CNA Parties that as of the
date hereof, and except as disclosed in the disclosure schedules delivered by
NICO to the CNA Parties (the “NICO Disclosure Schedule”) simultaneously with the
execution of this Agreement (it being understood that any matter disclosed in
the NICO Disclosure Schedule shall be deemed disclosed with respect to any
section of this Article IV to which the matter relates):
     4.1 Organization and Good Standing.
          NICO and each Affiliate of NICO executing any Ancillary Agreement is
duly incorporated and validly existing as a corporation or other legal entity
under the laws of its jurisdiction of incorporation or domicile. NICO and each
Affiliate of NICO executing any

23



--------------------------------------------------------------------------------



 



Ancillary Agreement has full corporate power and authority to conduct its
business as it is now being conducted.
     4.2 Authority; Enforceability; Non-Contravention.
          (a) NICO has full corporate power and authority to execute and to
deliver this Agreement, and to consummate the transactions contemplated herein.
NICO has taken all necessary corporate action to authorize its execution and
performance of this Agreement. This Agreement has been duly executed and
delivered by NICO and, assuming due authorization, execution, and delivery of
this Agreement by the CNA Parties, is the valid and binding obligations of NICO,
enforceable against NICO in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.
          (b) Assuming the regulatory consents and approvals referred to in
Sections 3.3 and 4.3 are obtained and the filings referred to in Sections 3.3
and 4.3 are made, the execution, delivery and performance of this Agreement by
NICO will not, with or without the giving of notice or passage of time or both,
(i) violate, result in a default, right to accelerate or loss of rights under;
or result in the creation or imposition of any Encumbrance pursuant to any
provision of any note, bond, mortgage, deed of trust, lease, license, agreement,
indenture or other instrument or obligation to which NICO is a party or by which
its properties or assets are bound, (ii) violate any provision of the corporate
charter, by-laws, operating agreements, partnership agreements or similar
organizational documents of NICO, or any effective resolution of the directors
or stockholders of NICO, or (iii) violate in any material respect any Applicable
Law.
          (c) Each of NICO and any of its Affiliates executing any Ancillary
Agreement has full corporate power and authority, respectively, to execute and
to deliver the Ancillary Agreements to which it is a party, and to consummate
the transactions contemplated therein. Each of NICO and any such Affiliate has
taken all necessary corporate action to authorize the execution and performance
of such Ancillary Agreements. The Ancillary Agreements, if and when executed by
NICO or any such Affiliate pursuant to the terms and conditions of this
Agreement, will be duly executed and delivered by NICO or such Affiliate and,
assuming due authorization, execution, and delivery of the Ancillary Agreements
by the other parties thereto, will be the valid and binding obligation of NICO
or such Affiliate, as the case may be, enforceable against such party in
accordance with their terms, subject to the Enforceability Exceptions.
          (d) Assuming the regulatory consents and approvals referred to in
Sections 3.3 and 4.3 are obtained and the filings referred to in Sections 3.3
and 4.3 are made, the execution, delivery and performance of the Ancillary
Agreements by NICO and any such Affiliate will not (i) violate, result in a
default, right to accelerate or loss of rights under, or result in the creation
of any Encumbrance pursuant to any provision of any note, bond, mortgage, deed
of trust, lease, license, agreement, indenture or other instrument or obligation
to which NICO or any such Affiliate is a party or by which its properties or
assets are bound, (ii) violate any provision of the corporate charter, by-laws,
operating agreements, partnership agreements or similar

24



--------------------------------------------------------------------------------



 



organizational documents of NICO or any such Affiliate, or any effective
resolution of the directors or stockholders of NICO or any such Affiliate, or
(iii) violate in any material respect any Applicable Law.
     4.3 Consents and Approvals.
          Except as set forth on Schedule 4.3 of the NICO Disclosure Schedule,
no consents or approvals of, or filing with, any Governmental Authority, is
required to be made or obtained by NICO or any of its Affiliates in connection
with the execution, delivery and performance of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby.
     4.4 Orders.
          Except as set forth in Schedule 4.4 of the NICO Disclosure Schedule,
as of the date of this Agreement, there are no material outstanding Orders
against or involving NICO by or before any Governmental Authority.
     4.5 Compliance with Applicable Law.
          Except as disclosed in Schedule 4.5 of the NICO Disclosure Schedule,
since January 1, 2009, NICO has not been charged with nor, to the Knowledge of
NICO, are now under investigation by a Governmental Authority with respect to, a
material violation of any Applicable Law.
     4.6 Permits.
          (a) NICO and its Affiliates that are a party to an Ancillary Agreement
hold (i) all Permits from all Governmental Authorities responsible for
regulating insurance or reinsurance companies that are required for the
performance of their respective obligations under this Agreement and each
Ancillary Agreement to which it is a party, as applicable, and (ii) except as
otherwise would not have a material adverse effect on the A&P Business, all
other Permits from all Governmental Authorities other than those responsible for
regulating insurance or reinsurance companies that are required for the
performance of their respective obligations under this Agreement and each
Ancillary Agreement to which it is a party, as applicable (collectively, the
“NICO Permits”). All NICO Permits are valid and in full force and effect in
accordance with their terms.
          (b) Since January 1, 2009, neither NICO nor any of its Affiliates that
are a party to an Ancillary Agreement (i) have received any written notice or
communication from any Governmental Authority regarding any actual, alleged, or
potential material violation of, or failure to comply with, the terms or
requirements of any NICO Permits and (ii) is the subject of any pending or, to
the Knowledge of NICO, threatened action seeking the revocation, withdrawal,

25



--------------------------------------------------------------------------------



 



suspension, termination, cancellation, nonrenewal, modification or impairment of
any NICO Permit.
     4.7 Financial Statements.
          NICO has previously delivered to the CNA Parties true and complete
copies of the annual statutory statements of NICO as of and for the year ended
December 31, 2009, and the quarterly statutory statements of NICO as of and for
the fiscal quarter ended March 31, 2010 (collectively, the “NICO Financial
Statements”). The NICO Financial Statements fairly present in all material
respects the financial condition of NICO, as applicable, as of and for the
periods ending on the dates thereof in accordance with SAP.
     4.8 Certain Proceedings.
          There is no pending action against NICO or its Affiliates in or with
any Governmental Authority that challenges or may reasonably be expected to have
the effect of preventing or making unlawful the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements. To NICO’s Knowledge,
no such proceeding has been threatened.
     4.9 Ratings.
          Except as set forth in Schedule 4.9 of the NICO Disclosure Schedule,
since January 1, 2010, NICO has not received any notice that its financial
strength rating by A.M. Best Company, Inc. will be reduced below “A+” or that
its rating by any other applicable rating agency will be adversely affected by
the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.
     4.10 Brokers or Finders.
          Neither NICO nor any of its Affiliates has incurred any obligation or
liability for brokerage or finders’ fees or agents’ commissions or other similar
payments in connection with this Agreement or the Ancillary Agreements and the
transactions contemplated hereby or thereby.
     4.11 Due Investigation.
          NICO and its Affiliates have such knowledge and experience in
financial, business and insurance matters that it is capable of evaluating the
merits and risks of the transactions contemplated by this Agreement and the
Ancillary Agreements. NICO has conducted its own independent review and analysis
of the A&P Business and acknowledges and agrees that the CNA Parties have
provided NICO with access to the personnel, properties, premises and Books and
Records relating to the A&P Business for this purpose. In entering into this
Agreement, NICO has relied solely upon its own investigation and analysis, and
NICO

26



--------------------------------------------------------------------------------



 



acknowledges and agrees in respect of the transactions contemplated under this
Agreement and the Ancillary Agreements (a) that, except for the representations
and warranties contained in Article III of this Agreement, none of the CNA
Parties, their Affiliates or their respective Representatives makes or has made
any representation or warranty, either express or implied, with respect to the
A&P Business or as to the accuracy or completeness of any of the information
(including any projections, estimates or other forward looking information)
provided (including in any management presentations, information memorandum,
ratings agency presentations, supplemental information or other materials or
information with respect to any of the above) or otherwise made available to
NICO, its Affiliates or their respective Representatives and (b) that subject to
Article IX hereof, to the fullest extent permitted by Applicable Law, the CNA
Parties, their Affiliates and their respective Representatives shall not have
any liability whatsoever to NICO, its Affiliates or their respective
Representatives on any basis (including in contract or tort or otherwise) based
upon any such information provided or made available, or statements made (or any
omissions therefrom), in each case prior to the Closing, to NICO, its Affiliates
or their respective Representatives, except as and only to the extent expressly
set forth herein with respect to the express representations and warranties
contained in Article III of this Agreement. For the avoidance of doubt, nothing
in this Section 4.11 is intended to alter or impact any express contractual
right, agreement or remedy provided for in the Ancillary Agreements.
     4.12 No Other Representations or Warranties.
          Notwithstanding anything contained in this Agreement or any Ancillary
Agreements to the contrary, (a) neither NICO nor any Person on behalf of NICO is
making any representations or warranties whatsoever, express or implied, beyond
those expressly made by NICO in Article IV hereof, and (b) the CNA Parties and
their Affiliates have not been induced by, or relied upon, any representations,
warranties or statements (written or oral), whether express or implied, made by
any Person, that are not expressly set forth in this Article IV.
ARTICLE V
ADDITIONAL AGREEMENTS OF THE CNA PARTIES AND NICO
     5.1 Conduct of Business.
          Except as (a) consented to in writing by NICO (which consent shall not
be unreasonably withheld, delayed or conditioned), (b) contemplated in this
Agreement or the Ancillary Agreements or (c) required by any Order or Applicable
Law, during the period from the date hereof through the earlier of the Closing
Date or the termination of this Agreement, the CNA Parties with respect to the
A&P Business:
               (i) shall not commute any Third Party Reinsurance Agreement
providing reinsurance coverage for the Business Covered;

27



--------------------------------------------------------------------------------



 



               (ii) shall not commute any reinsurance contract included within
the Business Covered under which a CNA Party or a CNA Insurer assumed the
liabilities of another insurer for a sum in excess of five million dollars
($5,000,000) (net of any Third Party Reinsurance Recoverables or Other
Recoveries that are reasonably expected by the CNA Parties to be collectible);
               (iii) shall not settle any claim on the Business Covered for an
amount in excess of five million dollars ($5,000,000) (net of any Third Party
Reinsurance Recoverables or Other Recoveries that are reasonably expected by the
CNA Parties to be collectible);
               (iv) shall not compromise any claim for an amount in excess of
five million dollars ($5,000,000) on any Third Party Reinsurance Recoverables or
Other Recoveries inuring to the benefit of NICO;
               (v) shall conduct the A&P Business in the ordinary course
consistent with past practice;
               (vi) shall use its commercially reasonable efforts to preserve
the A&P Business intact and maintain its existing relations and goodwill with
customers, suppliers, reinsurers, retrocessionaires, agents, brokers and
distributors;
               (vii) shall not make any admission of liability, agreement or
compromise with any Person in relation to any threatened or pending litigation
or arbitration proceeding involving an amount in excess of five million dollars
($5,000,000) (net of any Third Party Reinsurance Recoverables or Other
Recoveries that are reasonably expected by the CNA Parties to be collectible);
               (viii) shall not (A) adopt a plan of complete or partial
liquidation, dissolution or rehabilitation, (B) undertake any changes to the
domicile of CCC or CIC to a jurisdiction outside of the United States or
(C) adopt a plan of merger, consolidation, restructuring, recapitalization,
redomestication or other reorganization or voluntarily undertake any other
changes in the corporate structure of the CNA Parties, other than in connection
with capital raising activities (including in connection with equity or debt
offerings or lending or other credit facilities), that in any manner adversely
affects in any material respect the A&P Business;
               (ix) shall keep the Books and Records accurate in all material
respects;

28



--------------------------------------------------------------------------------



 



               (x) shall ensure that the A&P Business complies in all material
respects with all Applicable Law, including by making all filings in relation to
the A&P Business with applicable insurance regulatory authorities in a timely
manner; and
               (xi) shall not authorize or enter into an agreement or
arrangement of any kind to do any of the foregoing.
     5.2 Expenses.
          Regardless of whether any or all of the transactions contemplated by
this Agreement and the Ancillary Agreements are consummated, and except as
otherwise expressly provided herein, NICO and the CNA Parties shall each bear
their respective direct and indirect fees, costs and expenses incurred in
connection with the negotiation and preparation of this Agreement, the Ancillary
Agreements and the consummation of the transactions contemplated hereby or
thereby, including all fees and expenses of its Representatives.
     5.3 Access; Certain Communications.
          Between the date of this Agreement and the Closing Date, the CNA
Parties shall afford to NICO and its Representatives reasonable access, upon
reasonable advance notice and during normal business hours, to contracts,
documents and information relating to the assets, liabilities, business,
operations and other aspects of the A&P Business; provided, however, that the
CNA Parties shall not be obligated to provide such access or information if the
CNA Parties determine, in their reasonable judgment, that doing so would violate
Applicable Law or a contract, agreement or obligation of confidentiality owing
to a third-party or jeopardize the protection of an attorney-client privilege.
Between the date of this Agreement and the Closing Date, the CNA Parties shall
cause its respective Representatives to cooperate in good faith with NICO and
its Representatives in connection with all such access. Without limiting any of
the terms thereof, the terms of Section 5.11 shall govern NICO’s, its
Affiliates’ and their Representatives’ obligations with respect to all
Confidential Information with respect to the A&P Business and the CNA Parties
and their Affiliates and other related Persons, which has been provided or made
available to them at any time, including during the period between the date of
this Agreement and the Closing Date.
     5.4 Reasonable Best Efforts; Third Party Consents.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, between the date of this Agreement and the Closing Date, the CNA
Parties and NICO shall each use their reasonable best efforts to promptly
(i) take, or to cause to be taken, all reasonable actions, and to do, or to
cause to be done, and to provide reasonable assistance and cooperation to the
other party in doing all things reasonably necessary, proper or advisable under
Applicable Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement (including satisfying all Closing conditions) and
the Ancillary Agreements, in each case as applicable to such Party; and
(ii) obtain from any Governmental Authority any actions,

29



--------------------------------------------------------------------------------



 



non-actions, clearances, waivers, consents, approvals, Permits or Orders
required to be obtained by such Party, or any of their respective Affiliates in
connection with the authorization, execution, delivery and performance of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, including as set forth on Schedule 3.3 of the
CNA Disclosure Schedule and Schedule 4.3 of the NICO Disclosure Schedule.
          (b) Between the date of this Agreement and the Closing Date, the CNA
Parties and NICO shall provide each other with a reasonable opportunity to
review and comment upon submissions made to any Governmental Authority (other
than a Tax Authority) in connection with the consents and approvals set forth on
Schedule 3.3 of the CNA Disclosure Schedule and Schedule 4.3 of the NICO
Disclosure Schedule, respectively, and shall keep one another reasonably
informed of developments relating to their efforts to obtain such consents and
approvals.
          (c) Once all of the closing conditions set forth in Articles VI and
VII have been satisfied, no Party to this Agreement shall consent to any
voluntary delay of the Closing at the behest of any Governmental Authority
without the consent of the other Party to this Agreement, which consent shall
not be unreasonably withheld, delayed or conditioned.
          (d) Within thirty (30) days following the date of this Agreement, NICO
shall provide a list of those consents, approvals and agreements of any third
Person other than a Governmental Authority set forth on Schedule 5.4(d) attached
hereto that NICO desires to be obtained in connection with the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements
(the “Requested Third Party Consents”). Except as otherwise agreed by the
Parties, the CNA Parties and NICO shall cooperate and use commercially
reasonable efforts to obtain such Requested Third Party Consents. To the extent
that any such Requested Third Party Consents shall not have been obtained prior
to the Closing, the Parties shall continue to use commercially reasonable
efforts to obtain such Requested Third Party Consents as promptly as reasonably
practicable after the Closing. Pending receipt of any such Requested Third Party
Consents, the Parties shall cooperate with each other to effect mutually
agreeable, reasonable and lawful arrangements designed to provide the respective
Parties with substantially similar rights and benefits that would have accrued
to the respective Parties had such Requested Third Party Consents been obtained.
The Parties agree that any costs and expenses payable to third parties in
connection with the procurement of any Requested Third Party Consents (whether
such costs and expenses are incurred prior to the Closing or after the Closing
pursuant to this Section 5.4(d)) shall be borne by NICO. Notwithstanding
anything to the contrary in this Agreement or the Ancillary Agreements, NICO
acknowledges and agrees that the CNA Parties shall not be obligated under this
Agreement or any Ancillary Agreement to obtain any consent, approval or
agreement of any third Person that is set forth on Schedule 5.4(d) and that is
not identified as a Requested Third Party Consent.
          (e) Notwithstanding anything herein to the contrary, between the date
of this Agreement and the Closing Date, neither the CNA Parties nor NICO shall
be obligated to take or

30



--------------------------------------------------------------------------------



 



refrain from taking or to agree to it, or its Affiliates taking or refraining
from any action or to suffer to exist any condition, limitation, restriction or
requirement which would, individually or together with all other such actions,
conditions, limitations, restrictions or requirements, reasonably be expected to
materially and adversely effect the benefits, taken as a whole, which such Party
could otherwise reasonably expect to derive from the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements had
such Party not been obligated to take or refrain from or to agree to the taking
or refraining from such action or suffer to exist such condition, limitation,
restriction or requirement, excluding the effects of any such condition,
limitation, restriction or requirement that (i) is customary for applicable
Governmental Authorities to impose in transactions of the type contemplated by
this Agreement or the Ancillary Agreements, or (ii) is otherwise agreed to by
the Parties in terms of an amendment or change to any of the Ancillary
Agreements (a “Burdensome Condition”).
     5.5 Further Assurances.
          Subject to the terms and conditions of this Agreement and the
Ancillary Agreements, each such Party shall, at or prior to the Closing Date,
use its reasonable best efforts to fulfill or obtain the fulfillment of the
conditions precedent to the consummation of the transactions contemplated hereby
and by the Ancillary Agreements as applicable to such Party, including the
execution and delivery of any documents, certificates, instruments or other
papers and the taking of any other actions that are reasonably necessary for the
consummation of the transactions contemplated hereby and by the Ancillary
Agreements.
     5.6 Notification of Certain Matters.
          Prior to Closing, each Party shall give prompt notice to the other
Party of (a) any adverse event, change or circumstance that (i) would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Party or its Affiliates to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements, or
(ii) would reasonably be expected to cause any condition set forth in Articles
VI and VII to be unsatisfied in any material respect at any time prior to the
Closing Date, (b) any litigation or administrative proceeding pending or, to its
Knowledge, threatened in writing which challenges or seeks to restrain or enjoin
the consummation of the transactions contemplated hereby and by the Ancillary
Agreements, (c) any downgrade in the financial strength ratings by any
applicable rating agency of a Party or any of their respective Affiliates that
will be a Party to an Ancillary Agreement, and (d) a change in the current
jurisdiction of domicile of such Party; provided, however, in each case, the
delivery of any notice pursuant to this Section 5.6 shall not limit or otherwise
affect the remedies available hereunder to the Party receiving such notice.
     5.7 Transfer and Maintenance of Books and Records.
          Through the Closing Date, the CNA Parties shall maintain the Books and
Records in all material respects in the same manner and with the same care that
the Books and Records have been maintained prior to the execution of this
Agreement. Following the Closing, the

31



--------------------------------------------------------------------------------



 



Parties shall maintain the Books and Records consistent with the requirements
set forth in the Administrative Services Agreement. During the period between
the date hereof and the Closing Date, the Parties shall in good faith agree upon
a protocol to (a) transfer to NICO the Books and Records following the Closing
and/or (b) provide NICO with reasonable access to the Books and Records during
normal business hours following the Closing, as may be provided for under the
Administrative Services Agreement.
     5.8 Cooperation after Closing.
          After the Closing, the CNA Parties and NICO shall cooperate with each
other by furnishing any additional information and executing and delivering any
additional documents as may be reasonably requested by the other to further
perfect or evidence the consummation of any transaction contemplated by this
Agreement or the Ancillary Agreements; provided, however, that any such
additional documents must be reasonably satisfactory to each of the Parties and
not impose upon either Party any liability, risk, obligation, loss, or material
cost or expense not contemplated by this Agreement or the Ancillary Agreements.
     5.9 Regulatory Compliance.
          NICO shall ensure that it and each of its Affiliates that will be a
subcontractor under an Ancillary Agreement holds any (i) Permits from
Governmental Authorities responsible for regulating insurance or reinsurance
companies required for them to perform their respective obligations under each
Ancillary Agreement to which it is a party or a subcontractor in compliance with
Applicable Law and (ii) except as otherwise would not have a material adverse
effect on the A&P Business, other Permits from Governmental Authorities other
than those responsible for regulating insurance or reinsurance companies
required for them to perform their respective obligations under each Ancillary
Agreement to which it is a party or a subcontractor in compliance in all
material respects with Applicable Law.
     5.10 Exclusions from the Representations and Warranties of CNA Parties.
          Notwithstanding anything to the contrary in this Agreement, the
Ancillary Agreements, the exhibits or the schedules hereto, NICO acknowledges
and agrees that the CNA Parties and their Affiliates make no representations or
warranties with respect to, and nothing contained in this Agreement, the
Ancillary Agreements or in any other agreement, document or instrument to be
delivered in connection herewith is intended or shall be construed to be a
representation or warranty, express or implied, of the CNA Parties or any of
their Affiliates or of the A&P Business, for any purposes of this Agreement
(including Article IX), the Ancillary Agreements or any other agreement,
document or instrument to be delivered in connection herewith, in respect of (a)
the adequacy or sufficiency of Reserves, (b) the effect of the adequacy or
sufficiency of Reserves on any line item, asset, liability or equity amount on
any financial or other document, or (c) whether or not Reserves were determined
in accordance with any actuarial, statutory, regulatory or other standard.
Furthermore, NICO acknowledges, understands and agrees that no fact, condition,
development or issue relating to the adequacy or sufficiency of

32



--------------------------------------------------------------------------------



 



Reserves may be used, directly or indirectly, to demonstrate or support the
breach or violation of any representation, warranty, covenant or agreement of or
by the CNA Parties contained in this Agreement, or any other agreement, document
or instrument to be delivered in connection herewith.
     5.11 Confidentiality.
          (a) The CNA Parties and NICO (each, the “Receiving Party”) hereby
covenant and agree, each on behalf of itself and on behalf of its Affiliates,
that from and after the date hereof, the Receiving Party and its Affiliates will
not disclose, give, sell, use or otherwise divulge any Confidential Information
(defined below) of the other Party (the “Disclosing Party”) or permit their
respective Representatives to do the same, except that each Receiving Party may
disclose such Confidential Information or portions thereof (i) if legally
compelled to do so or as required in connection with an examination by an
insurance regulatory authority, (ii) to the extent necessary for the performance
of such Receiving Party’s obligations under this Agreement or the Ancillary
Agreements, (iii) the enforcement of the rights of such Receiving Party and its
Affiliates under this Agreement or the Ancillary Agreements, (iv) to those of
such Receiving Party’s Affiliates, and to their respective Representatives in
each case who need to know such information for the foregoing purposes, (v) as
required under any Applicable Law, (vi) as required to a Tax Authority to
support a position taken on any Tax Return, or (vii) or as required by the rules
of any stock exchange on which the stock of a Receiving Party’s Affiliate is
traded. If the Receiving Party or its Affiliates, or any of their respective
Representatives become legally compelled to disclose any Confidential
Information (other than as required in connection with an examination by an
insurance regulatory authority or as required to a Tax Authority to support a
position taken on any Tax Return), the Receiving Party shall provide Disclosing
Party with prompt written notice of such requirement so that the Disclosing
Party may seek a protective order or other remedy or waive compliance with this
Section 5.11. In the event that such protective order or other remedy is not
obtained, or Disclosing Party waives compliance with this Section 5.11, the
Receiving Party or its Affiliates, as applicable, shall furnish only that
portion of Confidential Information which is legally required to be provided and
exercise its commercially reasonable efforts to obtain assurances that
appropriate confidential treatment will be accorded to the Confidential
Information.
          (b) The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 5.11 may result in irreparable injury to the
Disclosing Party. In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 5.11 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Section 13.11.
          (c) For the purposes of this Agreement, “Confidential Information”
means all confidential information (irrespective of the form of such
information) of any kind, including any analyses, compilations, data, studies,
notes, translations, memoranda or other documents, concerning the Disclosing
Party or any of its Affiliates obtained directly or indirectly from the

33



--------------------------------------------------------------------------------



 



Disclosing Party or any of its Affiliates, or Representatives in connection with
the transactions contemplated by this Agreement and the Ancillary Agreements,
including any information regarding the A&P Business, except information
(i) which at the time of the disclosure or thereafter is ascertainable or
available to the public (other than as a result of a disclosure directly or
indirectly by the Receiving Party or any of its Affiliates, or Representatives),
(ii) is or becomes available to the Receiving Party on a non-confidential basis
from a source other than the Disclosing Party or any of its Affiliates, or
Representatives, provided that, to the knowledge of such Receiving Party, such
source was not prohibited from disclosing such information to the Receiving
Party by a legal, contractual or fiduciary obligation owed to another Person,
(iii) the Receiving Party can establish is already in its possession or the
possession of any of its Affiliates, or Representatives (other than information
furnished by or on behalf of the Disclosing Party), or (iv) which is
independently developed by the Receiving Party or its Affiliates without the use
or benefit of any information that would otherwise be Confidential Information.
     5.12 LPT Reinsurance Agreement.
          At the Closing, the CNA Parties and NICO shall execute and deliver to
each other the LPT Reinsurance Agreement which shall be effective as of the
Inception Date, pursuant to which the CNA Parties will cede to NICO, and NICO
will assume, the Reinsured Liabilities and the CNA Parties shall pay to NICO the
Reinsurance Premium and transfer the Pre-Inception Date Receivables, as further
described in Section 2.2.
     5.13 Administrative Services Agreement.
          At the Closing, the CNA Parties and NICO shall execute and deliver to
each other the Administrative Services Agreement which shall be effective as of
the Closing Date, pursuant to which the CNA Parties and the CNA Insurers appoint
NICO and/or its duly appointed Affiliate(s) to perform all administrative
services with respect to the Reinsured Contracts and Third Party Reinsurance
Agreements as respects the Business Covered until the date of termination of the
LPT Reinsurance Agreement (or the date of termination of the Administrative
Services Agreement, if earlier) and NICO agrees to perform such services on
behalf of the CNA Parties as provided in the Administrative Services Agreement.
     5.14 Collateral Trust Agreement.
          At the Closing, the CNA Parties and NICO shall (a) execute and deliver
to each other the Collateral Trust Agreement which shall be effective as of the
Closing Date, and (b) arrange for the Trustee to execute and deliver the
Collateral Trust Agreement. On the Closing Date, and pursuant to the Collateral
Trust Agreement and the LPT Reinsurance Agreement, (x) the CNA Parties will
hereby transfer and assign to the Collateral Trust Account, on behalf of NICO,
assets consisting of the aggregate amount of the Reinsurance Premium, together
with interest accrued from the Inception Date at the Applicable Interest Rate
and (y) NICO shall transfer and assign to the Collateral Trust Account, assets
consisting of cash in the aggregate amount of two hundred million dollars
($200,000,000).

34



--------------------------------------------------------------------------------



 



     5.15 Security Agreement.
          At the Closing, CCC, as agent for the CNA Parties and NICO shall
(a) execute and deliver to each other the Security Agreement which shall be
effective as of the Closing Date, and (b) arrange for the Trustee, as securities
intermediary, to execute and deliver the Security Agreement. Pursuant to the
Security Agreement, NICO will grant to CCC as agent for the benefit of the CNA
Parties, a security interest in and continuing lien on all of NICO’s right,
title and interest in the Collateral Trust Account or any replacement or
successor thereof or substitution therefor, all security entitlements carried
therein and proceeds of the foregoing.
     5.16 Transition Services Agreement.
          (a) During the period between the date hereof and the Closing Date,
the Parties shall negotiate in good faith a transition services agreement (the
“Transition Services Agreement”), which shall substantially conform to the terms
and conditions set forth in the Transition Services Agreement Term Sheet. At the
Closing, CCC and NICO shall execute and deliver to each other the Transition
Services Agreement which shall be effective as of the Closing Date, pursuant to
which CCC and NICO will provide to the other certain services relating to the
administration of the Business Covered on a transitional basis.
          (b) In order to enable the CNA Parties to provide certain services
pursuant to the Transition Services Agreement, the CNA Parties and NICO shall
cooperate between the date hereof and Closing to design, develop and implement
as of Closing certain system security and connectivity software, hardware,
processes and other segregation tools (including, but not limited to, firewalls
and physical walls) as are necessary to comply with Applicable Law and the
relevant policies of the CNA Parties and NICO (the “Segregation Plan”). The
final version of the Segregation Plan designed and developed by the Parties
pursuant to this Section 5.16(b) shall be memorialized in a writing signed by
all Parties prior to implementation. All costs and expenses incurred by NICO in
connection with implementing the Segregation Plan agreed by the Parties shall be
borne by NICO. All reasonable costs and expenses incurred by the CNA Parties in
connection with implementing the Segregation Plan agreed by the Parties shall be
calculated on a time and materials basis and shall be borne by NICO in
accordance with a budget to be developed by the CNA Parties and approved by NICO
(which approval shall not be unreasonably withheld, conditioned, delayed or
denied) prior to any implementation of the Segregation Plan.
     5.17 Third Party Reinsurance Allocation Agreement.
          At the Closing, the CNA Parties and NICO shall execute and deliver to
each other the Third Party Reinsurance Allocation Agreement which shall be
effective as of the Closing Date, pursuant to which the CNA Parties and NICO
will allocate between the Parties, the Third Party Reinsurance Recoverables in
accordance with whether such recoverables are allocable to A&P Claims reinsured
by NICO or that are allocable to Non-A&P Claims that are not ceded to NICO.

35



--------------------------------------------------------------------------------



 



     5.18 Retrospective Premium Allocation Agreement.
          At the Closing, the CNA Parties and NICO shall execute and deliver to
each other the Retrospective Premium Allocation Agreement which shall be
effective as of the Closing Date.
     5.19 Parental Guarantee Agreement.
          At the Closing, the CNA Parties and Berkshire shall execute and
deliver to each other the Parental Guarantee Agreement which shall be effective
as of the Closing Date. Pursuant to the Parental Guarantee Agreement, Berkshire
will (a) guarantee to the CNA Parties the payment or performance of certain
obligations of NICO under the Ancillary Agreements and (b) grant to CCC as agent
for the benefit of the CNA Parties, a security interest in and continuing lien
on all of Berkshire’s right, title and interest in the Collateral Trust Account
or any replacement or successor thereof or substitution therefor, all security
entitlements carried therein and proceeds of the foregoing.
     5.20 Corporate Changes after Closing.
          From and after the Closing and until the expiration or termination
this Agreement and all of the Ancillary Agreements, neither Party shall
voluntarily undertake any material change in their corporate structure or
domicile which would have a substantially adverse impact upon the other Party,
without the prior written consent of such Party, which consent shall not be
unreasonably withheld, conditioned, delayed or denied.
     5.21 Waiver of Duty of Utmost Good Faith.
          Each Party absolutely and irrevocably waives resort to the duty of
“utmost good faith” or any similar principle in connection with the negotiation
and/or execution of this Agreement and the Ancillary Agreements. Notwithstanding
anything in this Agreement or the Ancillary Agreements to the contrary, each
Party agrees that it does not waive the duty of “utmost good faith” or any
similar principle relating to the conduct of the Parties after the Closing Date.
ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATION
OF NICO TO CLOSE
          NICO’s obligation to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements is subject to the satisfaction (or
waiver, if permissible under Applicable Law) on or prior to the Closing Date of
the following conditions.

36



--------------------------------------------------------------------------------



 



     6.1 Representations, Warranties and Covenants.
          (a) The representations and warranties of the CNA Parties contained in
this Agreement shall be true and correct in all material respects on the date of
this Agreement (except to the extent that any such representations and
warranties are given as of a particular date and relate solely to a particular
date or period, which shall be true and correct as of such date or period).
          (b) The CNA Parties shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the CNA Parties at or prior to the Closing.
          (c) NICO shall have received a certificate from each of the CNA
Parties to the effect set forth in Sections 6.1(a) and (b).
     6.2 Ancillary Agreements.
          The Ancillary Agreements shall have been duly executed and delivered
by the CNA Parties and the Trustee, as applicable, and such agreements shall be
in full force and effect with respect to the CNA Parties on the Closing Date.
     6.3 Secretary’s Certificates.
          The CNA Parties shall have delivered to NICO a certificate of the
secretary or assistant secretary of each of the CNA Parties and their applicable
Affiliates, dated as of the Closing Date, as to the resolutions of the board of
directors of each of the CNA Parties and their applicable Affiliates authorizing
the execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party, as to the status and signature of each of
their respective officers who executed and delivered this Agreement and such
Ancillary Agreements.
     6.4 Governmental Approvals and Consents.
          All filings required to be made prior to the Closing with, and all
regulatory consents and approvals required to be obtained prior to the Closing
from, any Governmental Authority, listed on Schedule 3.3 of the CNA Disclosure
Schedule and Schedule 4.3 of the NICO Disclosure Schedule, in connection with
the execution and delivery of this Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby shall have
been made or obtained.

37



--------------------------------------------------------------------------------



 



     6.5 Injunction and Litigation.
          No Order issued by any court or other Governmental Authority of
competent jurisdiction with valid enforcement authority restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated by
this Agreement or the Ancillary Agreements shall be in effect.
     6.6 Frustration of Closing Conditions.
          NICO may not rely on the failure of any condition set forth in this
Article VI to be satisfied if such failure was caused by NICO’s failure to use
its reasonable best efforts to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements as required by and subject to
Section 5.4.
ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATION
OF THE CNA PARTIES TO CLOSE
          The CNA Parties’ obligation to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements is subject to the
satisfaction (or waiver, if permissible under Applicable Law) on or prior to the
Closing Date of the following conditions.
     7.1 Representations, Warranties and Covenants.
          (a) The representations and warranties of NICO contained in this
Agreement shall be true and correct in all material respects on the date of this
Agreement (except to the extent that any such representations and warranties are
given as of a particular date and relate solely to a particular date or period,
which shall be true and correct as of such date or period).
          (b) NICO shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by NICO at or prior to the Closing.
          (c) The CNA Parties shall have received a certificate from NICO to the
effect set forth in Sections 7.1(a) and (b).

38



--------------------------------------------------------------------------------



 



     7.2 Ancillary Agreements.
          The Ancillary Agreements shall have been duly executed and delivered
by NICO, or its Affiliates and the Trustee, as applicable, and such agreements
shall be in full force and effect with respect to NICO or such Affiliate on the
Closing Date.
     7.3 Secretary’s Certificates.
          (a) NICO shall have delivered to the CNA Parties a certificate of the
secretary or assistant secretary of NICO, dated as of the Closing Date, as to
the resolution of the board of directors of NICO authorizing the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
it is a party, as to the status and signature of each of its respective officers
who executed and delivered this Agreement and the Ancillary Agreements.
          (b) Berkshire shall have delivered to the CNA Parties a certificate of
the secretary or assistant secretary of Berkshire, dated as of the Closing Date,
as to (i) the resolution of the board of directors of Berkshire authorizing the
execution, delivery and performance of guarantees by Berkshire and certifying
that such resolution are still in full force and effect and (ii) the authority,
status and signature of its officer who executed and delivered this Agreement
and the Ancillary Agreements to which it is a party.
     7.4 Governmental Approvals and Consents.
          All filings required to be made prior to the Closing with, and all
regulatory consents and approvals required to be obtained prior to the Closing
from, any Governmental Authority, listed on Schedule 3.3 of the CNA Disclosure
Schedule and Schedule 4.3 of the NICO Disclosure Schedule, in connection with
the execution and delivery of this Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby shall have
been made or obtained.
     7.5 Injunction and Litigation.
          No Order issued by any court or other Governmental Authority of
competent jurisdiction with valid enforcement authority restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated by
this Agreement or the Ancillary Agreements shall be in effect.
     7.6 Rating of NICO.
          NICO’s financial strength rating by A.M. Best Company, Inc. has not
been reduced below “A+”.

39



--------------------------------------------------------------------------------



 



     7.7 Frustration of Closing Conditions.
          The CNA Parties may not rely on the failure of any condition set forth
in this Article VII to be satisfied if such failure was caused by the CNA
Parties’ failure to use their reasonable best efforts to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements as
required by and subject to Section 5.4.
ARTICLE VIII
TERMINATION
     8.1 Termination of Agreement.
          This Agreement may be terminated at any time prior to the Closing:
          (a) By mutual written consent of the CNA Parties and NICO.
          (b) By the CNA Parties in writing if NICO shall fail to perform in any
material respect its agreements contained herein required to be performed by it
prior to the date of such termination, or materially breach any of its
representations or warranties contained herein, in each case so as to cause a
condition to Closing set forth in Section 7.1 to be incapable of satisfaction,
which failure or breach is not cured within twenty (20) Business Days after CNA
Parties have notified NICO in writing of its intent to terminate this Agreement
pursuant to this Section 8.1(b).
          (c) By NICO in writing if the CNA Parties shall fail to perform in any
material respect their agreements contained herein required to be performed by
them prior to the date of such termination, or materially breach any of their
representations or warranties contained herein, in each case so as to cause a
condition to Closing set forth in Section 6.1 to be incapable of satisfaction,
which failure or breach is not cured within twenty (20) Business Days after NICO
has notified the CNA Parties in writing of its intent to terminate this
Agreement pursuant to this Section 8.1(c).
          (d) By either the CNA Parties or NICO if the Closing has not occurred
on or before July 1, 2011 (the “End Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 8.1(d) shall not be available
to a Party if the failure of the transactions contemplated by this Agreement and
the Ancillary Agreements to be consummated on or before the End Date was
primarily due to the failure of such Party to perform any of its obligations
under this Agreement.

40



--------------------------------------------------------------------------------



 



          (e) By either the CNA Parties or NICO in the event of the issuance of
a final nonappealable Order restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and the Ancillary Agreements;
provided, however, that the right to terminate this Agreement under this
Section 8.1(e) shall not be available to a Party if the issuance of such final,
nonappealable Order was primarily due to the failure of such Party to perform
any of its obligations under this Agreement.
          (f) By the CNA Parties in the event that A.M. Best Company, Inc. has
reduced its rating of NICO such as would cause the condition set forth in
Section 7.6 to fail to be satisfied, and such reduction has not publicly been
reversed within ten (10) calendar days such that the condition in Section 7.6
would then be satisfied.
     8.2 Effect of Termination.
          In the event of termination of this Agreement pursuant to Section 8.1
hereof, written notice of termination shall be given pursuant to the notice
provisions herein, and this Agreement shall forthwith become null and void and
there shall be no liability by any Party hereto, except (a) that the provisions
of Article X and Sections 5.2, 8.2, 13.1, 13.2, 13.4, 13.5, 13.6, 13.7, 13.8,
13.9, 13.10, 13.11, 13.12, 13.13, 13.14 and 13.15 shall remain in full force and
effect, (b) any confidentiality obligations of the Parties (arising under this
Agreement or under any other confidentiality agreement entered into by the CNA
Parties and NICO) shall survive the termination of this Agreement, and (c) with
respect to any liabilities or damages incurred or suffered by a Party to the
extent such liabilities or damages were the result of fraud or the willful and
material breach by another Party of any of its representations, warranties,
covenants or other agreements set forth in this Agreement. For purposes of this
Agreement, “willful and material breach” shall mean a material breach that is a
consequence of an act undertaken by or at the direction of the breaching Party
with the knowledge (actual or constructive) that the taking of such act would,
or would be reasonably expected to, cause a breach of this Agreement. For the
avoidance of doubt, any reduction in the financial strength rating of NICO shall
not be construed under this Agreement as a “willful and material breach” of any
of NICO’s representations, warranties, covenants or other agreements set forth
in this Agreement except to the extent that the underlying reasons for any such
reduction would itself form the basis for a breach of any of NICO’s
representations, warranties, covenants or other agreements set forth in this
Agreement.
ARTICLE IX
INDEMNIFICATION
     9.1 CNA Parties’ Indemnification Obligations.
          Subject to the limitations set forth in this Article IX, from and
after the Closing, the CNA Parties shall jointly and severally indemnify,
reimburse, defend and hold harmless NICO, each of its Affiliates and each of
their respective directors, officers, employees and agents

41



--------------------------------------------------------------------------------



 



(“NICO Indemnitees”) harmless from and against any Loss resulting from, based
upon, arising out of or otherwise relating to:
          (a) any breach or inaccuracy of any representation or warranty made by
the CNA Parties contained in Article III of this Agreement or from any
misrepresentation in any certificate delivered to NICO by the CNA Parties
pursuant to Section 6.1(c);
          (b) any breach of or failure to perform any covenant or agreement of
the CNA Parties contained in this Agreement to be performed after the Closing;
and
          (c) any successful enforcement of the obligations contained in this
Section 9.1 against the CNA Parties.
     9.2 NICO’s Indemnification Obligations.
          Subject to the limitations set forth in this Article IX, and without
duplication under the Ancillary Agreements, from and after the Closing, NICO
shall indemnify, reimburse, defend and hold harmless the CNA Parties, each of
their Affiliates and their respective directors, officers, employees and agents
(“CNA Indemnitees”) harmless from and against any Loss resulting from, based
upon, arising out of or otherwise relating to:
          (a) any breach or inaccuracy of any representation or warranty made by
NICO contained in Article IV of this Agreement or from any misrepresentation in
any certificate delivered to the CNA Parties by NICO pursuant to Section 7.1(c);
          (b) any breach of or failure to perform any covenant or agreement of
NICO contained in this Agreement to be performed after the Closing; and
          (c) any successful enforcement of the obligations contained in this
Section 9.2 against NICO.
     9.3 Indemnification Procedures.
          (a) In the event that either a NICO Indemnitee or a CNA Indemnitee
desires to assert a demand, claim or circumstance that, immediately or with the
lapse of time, could give rise to a claim (“Claim”) for indemnification
hereunder (other than a Third Party Claim pursuant to Section 9.3(b)), such
Party seeking indemnification (the “Indemnified Party”) shall, as promptly as is
reasonably practicable after becoming aware of the claim and entitlement to
assert indemnification therefor, deliver written notice (such notice or the
notice described in Section 9.3(b), a “Claims Notice”) to the Party from whom
indemnification is sought (the “Indemnifying Party”); provided, however, that a
failure to give such notice shall not affect the

42



--------------------------------------------------------------------------------



 



Indemnified Party’s right to indemnification hereunder except to the extent that
the Indemnifying Party is actually prejudiced thereby (except that the
Indemnifying Party shall not be liable for any expenses incurred during the
period in which the Indemnified Party failed to provide such notice). The Claims
Notice shall describe the Claim in reasonable detail, and shall indicate the
amount (estimated, if necessary) of the Loss, and method of computation thereof,
that has been or may be suffered by the Indemnified Party and the provisions of
this Agreement in respect of which such right of indemnification is sought or
arises.
          (b) Promptly after receipt from any third party by an Indemnified
Party of a notice of any demand, claim or circumstance that, immediately or with
the lapse of time, could give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (a “Third Party Claim”)
that may result in a Loss for which indemnification may be sought hereunder, the
Indemnified Party shall deliver a Claims Notice to the Indemnifying Party;
provided, however, that a failure to give such notice shall not affect the
Indemnified Party’s right to indemnification hereunder except to the extent that
the Indemnifying Party is actually prejudiced thereby. The Claims Notice shall
describe the Third Party Claim in reasonable detail (including the identity of
the third party), and shall indicate, to the extent known, the amount
(estimated, if necessary) of the Loss, and method of computation thereof, and
the provisions of this Agreement in respect of which such right of
indemnification is sought or arises. The Indemnified Party shall deliver to the
Indemnifying Party copies of all notices and documents (including court papers)
received by the Indemnified Party relating to such Third Party Claim.
          (c) The Indemnifying Party shall be entitled to settle or assume and
control the defense of any Third Party Claim at its own expense and by its own
counsel. If the Indemnifying Party elects to settle or defend such Third Party
Claim, it shall, within forty-five (45) calendar days following its receipt of
the Claims Notice notify the Indemnified Party of its intent to do so, and the
Indemnified Party shall cooperate, at the expense of the Indemnifying Party, in
the settlement of, or defense against, such Third Party Claim, including, if
appropriate and related to the Third Party Claim in question, in making any
reasonable counterclaim against such third party, or any cross complaint against
any Person (other than the Indemnified Party or its Affiliates). Should the
Indemnifying Party so elect to assume the defense of a Third-Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereto. The Indemnified Party shall have the right to employ separate
counsel in defense of such Third Party Claim and participate in such defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party. If the Indemnifying Party elects not to settle or defend
the Third Party Claim, fails to notify the Indemnified Party of its election as
herein provided or contests its obligation to provide indemnification under this
Agreement, the Indemnified Party may pay, settle or defend such Third Party
Claim. Notwithstanding the foregoing, neither the Indemnifying Party nor the
Indemnified Party may settle any Third Party Claim without the consent of the
other Party; provided, that such consent to settlement shall not be unreasonably
withheld, conditioned or delayed; further provided, the Indemnifying Party may,
without the Indemnified Party’s prior written consent, settle any Third Party
Claim or consent to entry of any judgment with respect to any Third Party Claim
which requires solely money damages paid by

43



--------------------------------------------------------------------------------



 



the Indemnifying Party (without any right of reimbursement or other recourse to
the Indemnified Party), and which includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim. If the Indemnifying Party
chooses to defend any Third Party Claim, the Indemnified Party shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary, appropriate or useful for such defense.
     9.4 Limitations on Indemnification Obligations.
          (a) Required payments by an Indemnifying Party pursuant to this
Article IX shall be limited to the amount of any Loss remaining after deducting
therefrom (i) any insurance or reinsurance proceeds recoverable by the
Indemnified Party on account of the Loss (other than with respect to any
insurance or reinsurance coverage provided by an Affiliate of the Indemnified
Party), (ii) any Tax benefit by the Indemnified Party in respect of such Loss
determined at the highest marginal Tax rate, and (iii) any indemnity,
contribution, or other similar payment recoverable by any Indemnified Party from
any third party, in each case with respect to such Loss. The Indemnified Party
shall use commercially reasonable efforts to collect all such proceeds,
indemnity, contribution or other similar payments.
          (b) Except for the representations and warranties contained in
Sections 3.1, 3.2(a), 3.2(c), 3.9, 3.10, 3.11, 4.1, 4.2(a), 4.2(c), 4.10, 4.11,
and 4.12, all representations and warranties made by the CNA Parties and NICO in
Articles III and IV of this Agreement or in any certificate delivered by the
applicable Party pursuant to Sections 6.1(c) or 7.1(c) shall survive the Closing
for the period of one (1) year after the Closing Date, whereupon they shall
expire, and all claims for inaccuracy or breach of such representations and
warranties will be deemed waived unless notice of the inaccuracy or breach
thereof shall have been given to the breaching Party prior to the expiration of
such one (1) year period, in which event such representation or warranty shall
survive to the extent of the claim referred to in the notice until such claim
has been resolved. The representations and warranties contained in Sections 3.1,
3.2(a), 3.2(c), 3.9, 3.10, 3.11, 4.1, 4.2(a), 4.2(c), 4.10, 4.11 and 4.12 shall
continue in perpetuity. All covenants and agreements contained in this Agreement
made by the Parties that contemplate performance following the Closing shall
survive the Closing. All other covenants and agreements made by the Parties
contained in this Agreement shall not survive the Closing and shall terminate as
of the Closing.
          (c) The CNA Parties shall have no obligation to indemnify the NICO
Indemnitees under Section 9.1(a) for breaches or inaccuracies of any
representation or warranty made by the CNA Parties under Article III until
Losses arising from such breaches or inaccuracies that would otherwise be
indemnifiable hereunder incurred by such NICO Indemnitees exceed ten million
dollars ($10,000,000) in the aggregate (the “Indemnity Threshold”), and
thereafter, the CNA Parties shall be responsible only for the excess over the
Indemnity Threshold; provided, however, that in no event shall the aggregate of
all indemnifiable claims paid by the CNA Parties to the NICO Indemnitees under
Section 9.1(a) exceed one hundred million dollars ($100,000,000) in the
aggregate (the “Indemnity Cap”). For any

44



--------------------------------------------------------------------------------



 



individual items under Section 9.1(a) where the Loss relating thereto is less
than twenty-five thousand dollars ($25,000) (the “De Minimis Amount”), the
Losses related to any such items shall be disregarded for purposes of the
Indemnity Threshold. The limitations on amounts set forth in this Section 9.4(c)
shall not apply to limit recovery by the NICO Indemnitees for indemnification
with respect to breaches or inaccuracies of Section 3.9 or for indemnification
under Section 9.1(b) or 9.1(c).
          (d) NICO shall have no obligation to indemnify the CNA Indemnitees
under Section 9.2(a) for breaches or inaccuracies of any representation or
warranty made by NICO under Article IV until Losses arising from such breaches
or inaccuracies that would otherwise be indemnifiable hereunder incurred by such
CNA Indemnitees exceed the Indemnity Threshold, and thereafter, NICO shall be
responsible only for the excess over the Indemnity Threshold; provided, however,
that in no event shall the aggregate of all indemnifiable claims paid by NICO to
CNA Indemnitees under Section 9.2(a) exceed the Indemnity Cap. For any
individual items under Section 9.2(a) where the Loss relating thereto is less
than the De Minimis Amount, the Losses related to any such items shall be
disregarded for purposes of the Indemnity Threshold. The limitations on amounts
set forth in this Section 9.4(d) shall not apply to limit recovery by CNA
Indemnitees for indemnification with respect to breaches or inaccuracies of
Section 4.10 or for indemnification under Section 9.2(b) or 9.2(c).
          (e) The Parties shall cooperate with each other with respect to
resolving any claim or liability with respect to which an Indemnifying Party is
obligated to indemnify any Indemnified Party hereunder, including by making
commercially reasonable efforts to mitigate or resolve any such claim or
liability. In the event that an Indemnified Party shall fail to make such
commercially reasonable efforts to mitigate or resolve any claim or liability,
then notwithstanding anything else to the contrary contained herein, the
Indemnifying Party shall not be required to indemnify such Indemnified Party for
any Loss that could reasonably be expected to have been avoided if such
Indemnified Party had made such efforts.
     9.5 Other Indemnification Matters.
          (a) In the event that any Party: (i) consolidates with or amalgamates,
combines or merges into any other Person and is not the continuing or surviving
corporation or entity of such consolidation, amalgamation, combination or
merger; or (ii) sells, transfers, pledges or otherwise disposes of all or
substantially all (measured as of its most recent available balance sheet) of
its properties or assets (whether in one transaction or a series of related
transactions) to one or more Persons, then, in each such case, proper provision
shall be made prior to the consummation of any such transaction so that each
such Person shall assume, by a written instrument entered into for the benefit
of, and enforceable by, the other Parties, the obligations of such Party set
forth in this Article IX. No Party shall enter into or participate in any
transaction designed to evade, or with the purpose of evading, its
indemnification obligations under this Article IX.

45



--------------------------------------------------------------------------------



 



          (b) For all Tax purposes, to the maximum extent permitted by
Applicable Law: (i) the transfer of Pre-Inception Date Receivables and the
payment of the Reinsurance Premium shall be treated by the Parties as
consideration due from the CNA Parties to NICO for the transactions contemplated
by this Agreement and the Ancillary Agreements and (ii) the Parties agree to
treat all payments made under Section 2.3 and this Article IX as adjustments to
such consideration.
     9.6 Exclusive Remedy.
          (a) If the Closing occurs, this Article IX sets forth the sole and
exclusive remedy for any breach, inaccuracy, violation or nonfulfillment of this
Agreement (including any representation, warranty, covenant, obligation, other
agreement or condition contained in this Agreement or in the certificates
delivered at the Closing pursuant to Sections 6.1(c) and 7.1(c)), regardless of
whether a claim or counterclaim is based in tort, contract or any other legal
theory, or arises under Applicable Law or in equity, except that the remedies of
injunction and specific performance to the extent available under Section 13.11
of this Agreement shall remain available to the Parties. In furtherance of the
foregoing, each Party hereby waives, from and after the Closing, to the fullest
extent permitted under Applicable Law, any and all rights, claims, counterclaims
and causes of action (other than claims or counterclaims of, or causes of action
arising from, fraud) it may have against the other Party arising under or based
upon this Agreement, or the certificates delivered at the Closing pursuant to
Sections 6.1(c) and 7.1(c), any Applicable Law, common law or otherwise, except
(i) pursuant to the indemnification provisions set forth in this Article IX and
(ii) the remedies of injunction and specific performance to the extent available
under Section 13.11 of this Agreement.
          (b) The Parties further acknowledge and agree that the provisions of
Sections 3.10, 3.11, 4.11, 4.12, 5.10 and 13.16 of this Agreement shall apply
mutatis mutandis to the interpretation, application and enforcement of the
provisions of the Ancillary Agreements, and the Parties understand and agree
that neither Party would have entered into this Agreement or any Ancillary
Agreement without this material provision.
          (c) If the Closing occurs, neither Party nor any of its Affiliates
party to any Ancillary Agreement may assert a claim or counterclaim against the
other Party or any of its Affiliates for any breach, inaccuracy, violation or
nonfulfillment of any Ancillary Agreement other than solely pursuant to the
express terms of such Ancillary Agreement, which for the avoidance of doubt
shall foreclose any claim or counterclaim based in tort, contract or any other
legal theory, or arises under Applicable Law or in equity, that is not based
solely on a breach, inaccuracy, violation or nonfulfillment of the express terms
of such Ancillary Agreement, except that the remedies of injunction and specific
performance to the extent available under such Ancillary Agreement shall remain
available to the Parties. In furtherance of the foregoing, each Party on behalf
of itself and its Affiliates party to any Ancillary Agreement, hereby waives,
from and after the Closing, to the fullest extent permitted under Applicable
Law, any and all rights, claims, counterclaims and causes of action (other than
claims or counterclaims of, or causes of action arising from, fraud) it may have
against the other Party or any of the other Party’s

46



--------------------------------------------------------------------------------



 



Affiliates arising under or based upon any Ancillary Agreement, or any
certificate pursuant thereto, any Applicable Law, common law or otherwise,
except pursuant to the express terms of such Ancillary Agreement.
          (d) Notwithstanding any other provisions in this Section 9.6, this
Section 9.6 shall not be construed to alter or impact any express contractual
right, remedy, covenant, obligation, agreement or condition contained in or
provided for under the Ancillary Agreements.
ARTICLE X
DISPUTE RESOLUTION
     10.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this Agreement or any
Ancillary Agreement (other than the Parental Guarantee Agreement) or the breach,
termination or validity hereof or thereof (“Dispute”) will be first addressed in
accordance with the procedures specified in Section 10.2, and subsequently, if
necessary, Article XI, which will be the sole and exclusive procedures for the
resolution of any such Disputes.
     10.2 Negotiation Amongst the Parties.
          (a) The CNA Parties and NICO agree that they shall first attempt to
resolve Disputes by informal in-person discussions and negotiations of their
respective representatives. If the Parties are unable to resolve any such
Dispute through such in-person discussions and negotiations within thirty
(30) calendar days of the day on which a Party receives from the other Party or
Parties written notice of a Dispute, the Dispute shall be submitted for
resolution to a designated executive officer of each of NICO and the CNA Parties
with authority to make a decision. If the designated executive officers are
unable to reach a mutually acceptable resolution within ten (10) calendar days
after expiration of such thirty-day period, on the request of any Party, the
Dispute shall be resolved in accordance with subsection (b). All negotiations,
discussions, and communications made or conducted pursuant to the procedures set
forth in this Section 10.2(a) are confidential and will be treated as compromise
and settlement negotiations for purposes of the Federal Rules of Evidence and
any other applicable rules of evidence.
          (b) Upon completion of the dispute resolution process described in
subsection (a) of this Section 10.2 without resolution of the Dispute, any Party
may submit the Dispute for resolution in accordance with Article XI.

47



--------------------------------------------------------------------------------



 



ARTICLE XI
ARBITRATION
     11.1 Arbitration.
          (a) Except as provided in Article X, any Dispute shall be finally
determined by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as modified herein. If the amount in controversy is five million dollars
($5,000,000) or less (including all claims and counterclaims) there shall be one
arbitrator who shall be agreed upon by the Parties within twenty (20) calendar
days of receipt by respondent(s) of a copy of the demand for arbitration. The
single arbitrator may not award an amount greater than five million dollars
($5,000,000) in value under any circumstances. If the amount in controversy is
more than five million dollars ($5,000,000) (including all claims and
counterclaims) there shall be three neutral and impartial arbitrators, one of
whom shall be appointed by each of (i) the CNA Parties, on the one hand and
(ii) NICO, on the other hand, within thirty (30) calendar days of receipt by
respondent(s) of the demand for arbitration, and the third arbitrator, who shall
chair the arbitral tribunal, shall be appointed by the Party appointed
arbitrators within fifteen (15) calendar days of the appointment of the second
arbitrator. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules, with each Party being
given a limited number of strikes, except for cause. Any arbitrator appointed by
the AAA shall be a retired federal or state appellate court judge or a current
or retired officer of an insurance company with no less than fifteen (15) years
of experience in the property casualty insurance industry. The arbitration
hearing on the merits shall be commenced within ninety (90) calendar days of the
appointment of the arbitrator(s) or as soon thereafter as practicable. In
rendering an award, the arbitral tribunal shall be required to follow the laws
of the State of New York. The award shall be in writing and shall briefly state
the findings of fact and conclusions of law on which it is based. The
arbitrator(s) shall be permitted to award any relief permitted under New York
law, including damages and any form of temporary or permanent injunctive relief,
but shall not be permitted to award special, indirect, punitive or incidental
damages or damages for lost profits or any other consequential damages or
damages based on multiples or similar valuation techniques. The award shall be
final and binding upon the Parties and shall be the sole and exclusive remedy
between the Parties regarding any claims, counterclaims, issues or accounting
presented to the arbitrator(s). Judgment upon the award may be entered in any
court having jurisdiction over any Party or any of its assets. Any costs or fees
(including attorneys’ fees and expenses) incident to enforcing the award shall
be charged against the Party or Parties resisting such enforcement.
Arbitrability of any and all disputes shall be decided by the arbitrator(s). In
the event of any inconsistency between the Rules and the provisions of this
Article XI, the provisions of this Article XI shall control.
          (b) Arbitration hereunder shall be conducted in Chicago, Illinois or
New York, New York, as determined by the Party against whom the arbitration is
demanded.

48



--------------------------------------------------------------------------------



 



ARTICLE XII
CONFLICT OF INTEREST
     12.1 Conflict of Interest.
          Whenever any insurer, reinsurer or other company that is a direct or
indirect Subsidiary of Berkshire (a “Berkshire Owned Entity”), is a party to a
Third Party Reinsurance Agreement, NICO agrees that it will, and it will cause
any Berkshire Owned Entity to, minimize any conflict of interest and handle such
Third Party Reinsurance Agreement in good faith and with due regard for the
singular interests of the CNA Parties.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
     13.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

         
 
  To CNA Parties:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Jonathan D. Kantor
 
      Executive Vice President,
 
      General Counsel and Secretary
 
      Fax: (312) 817-0511
 
       
 
  With copies to:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Michael P. Warnick
 
      Senior Vice President and Deputy General Counsel
 
      Fax: (312) 755-2479

49



--------------------------------------------------------------------------------



 



         
 
  and    
 
       
 
      Robert J. Sullivan
 
      Skadden, Arps, Slate, Meagher & Flom LLP
 
      Four Times Square
 
      New York, NY 10036
 
      Fax: (212) 735-2000
 
       
 
  To NICO:   National Indemnity Company
 
      100 First Stamford Place
 
      Stamford, CT 06902
 
      Attention: General Counsel
 
      Fax: (203) 363-5221
 
       
 
  With a copy to:   National Indemnity Company
 
      3024 Harney Street
 
      Omaha, NE 68131
 
      Attention: Treasurer
 
      Fax: (402) 916-3030

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.
     13.2 Entire Agreement.
          This Agreement (including the exhibits and schedules hereto), the
Ancillary Agreements and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.
     13.3 Waiver and Amendment.
          This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by an instrument in writing
signed by the Parties hereto, or, in the case of a waiver, by the Party waiving
compliance. No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

50



--------------------------------------------------------------------------------



 



     13.4 Successors and Assigns.
          The rights and obligations of the Parties under this Agreement shall
not be subject to assignment without the prior written consent of the other
Parties, and any attempted assignment without the prior written consent of the
other Parties shall be invalid ab initio. The terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.
     13.5 Headings.
          The headings of this Agreement are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.
     13.6 Construction; Interpretation.
          The CNA Parties and NICO have participated jointly in the negotiation
and drafting of this Agreement. In the event of an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement. When a reference is made to an Article, Section,
Schedule or Exhibit such reference shall be to an Article, Section, Schedule or
Exhibit of or to this Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The word “Agreement,”
means this Agreement as amended or supplemented, together with all Exhibits and
Schedules attached hereto or incorporated by reference, and the words “hereof,”
“herein,” “hereto,” “hereunder” and other words of similar import shall refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement, provided, however, for the avoidance of doubt, the
word “Agreement” shall not include the Ancillary Agreements unless, in each
case, specifically incorporated therein by reference. The references to “$”
shall be to United States dollars. Reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, and all
rules and regulations promulgated thereunder. References to a Person are also to
its successors and permitted assigns.
     13.7 Governing Law and Jurisdiction.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to such state’s principles of
conflict of laws that could compel the application of the laws of another
jurisdiction. SUBJECT TO ARTICLE XI, ANY SUIT, ACTION OR PROCEEDING TO COMPEL
ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR TO
PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE
BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT

51



--------------------------------------------------------------------------------



 



DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS
MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK
COUNTY; AND THE CNA PARTIES AND NICO EACH HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS
THEREOF, EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH
ARTICLE XI MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY
PARTY OR ANY OF ITS ASSETS.
     13.8 No Third Party Beneficiaries.
          Except as otherwise expressly set forth in any provision of this
Agreement, nothing in this Agreement is intended or shall be construed to give
any Person, other than the Parties, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
     13.9 Counterparts.
          This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the Parties. Each counterpart may be delivered by facsimile
transmission, which transmission shall be deemed delivery of an originally
executed document.
     13.10 Severability.
          Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. If any provision of this Agreement is so broad
as to be unenforceable, that provision shall be interpreted to be only so broad
as is enforceable. In the event of such invalidity or unenforceability of any
term or provision of this Agreement, the Parties shall use their commercially
reasonable efforts to reform such terms or provisions to carry out the
commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.

52



--------------------------------------------------------------------------------



 



     13.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this Agreement
were not performed or complied with in accordance with their specific terms or
were otherwise breached, violated or unfulfilled. Accordingly, each of the
Parties agrees that the other Party shall be entitled to an injunction or
injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Agreement by the other Party and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 13.7, in addition to any other remedy to which such
Party may be entitled, at law or in equity. The Parties further agree that
(i) by seeking the remedies provided for in this Section 13.11, a Party shall
not in any respect waive its right to seek any other form of relief that may be
available to a Party under this Agreement, including monetary damages in the
event that this Agreement has been terminated or in the event that the remedies
provided for in this Section 13.11 are not available or otherwise are not
granted and (ii) nothing contained in this Section 13.11 shall require any Party
to institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 13.11 before exercising any
termination right under Article VIII nor shall the commencement of any action
pursuant to this Section 13.11 or anything contained in this Section 13.11
restrict or limit any Party’s right to terminate this Agreement in accordance
with the terms of Article VIII or pursue any other remedies under this Agreement
that may be available then or thereafter.
     13.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.12.
     13.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Agreement, and each and every
provision hereof, is and shall be enforceable by and between them according to
its terms, and each Party does hereby agree that it shall not contest in any
respect the validity or enforceability hereof.

53



--------------------------------------------------------------------------------



 



     13.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the CNA Parties or NICO with respect to this Agreement are
deemed mutual debts or credits, as the case may be, and shall be set off, and
only the net balance shall be allowed or paid.
     13.15 Currency.
          All financial data required to be provided pursuant to the terms of
this Agreement shall be expressed in United States dollars. All payments and all
settlements of account between the Parties shall be in United States currency
unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of
the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        THE CONTINENTAL
INSURANCE COMPANY
      By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        CONTINENTAL
REINSURANCE
CORPORATION INTERNATIONAL, LTD.
      By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen       
Title:   Chairman of the Board and President        CNA INSURANCE COMPANY
LIMITED
      By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen       
Title:   Authorized Representative        NATIONAL INDEMNITY COMPANY
      By:   /s/ Brian Snover       Name:   Brian Snover        Title:   Vice
President     

[Signature Page to Master Transaction Agreement]

 



--------------------------------------------------------------------------------



 



          The undersigned is a party to this Agreement as of the day and year
first set forth above solely for the purpose of Sections 5.19 and 7.3(b).

            BERKSHIRE HATHAWAY INC.
      By:   /s/ Marc D. Hamburg        Name:   Marc D. Hamburg        Title:  
Senior Vice President — CFO     

[Signature Page to Master Transaction Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Administrative Services Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
 
 
ADMINISTRATIVE SERVICES AGREEMENT
BY AND AMONG
CONTINENTAL CASUALTY COMPANY
THE CONTINENTAL INSURANCE COMPANY
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD.
CNA INSURANCE COMPANY LIMITED
AND
NATIONAL INDEMNITY COMPANY
DATED ___, 2010
 
 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE SERVICES AGREEMENT
TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
1.1
  Definitions     2  
 
           
 
  ARTICLE II        
 
           
 
  AUTHORITY; SERVICE STANDARDS        
 
           
2.1
  Appointment     4  
2.2
  Services Standards     5  
2.3
  Compliance; Licensure     5  
2.4
  Independent Contractor     6  
2.5
  Subcontracting     6  
2.6
  Monitoring     6  
 
           
 
  ARTICLE III        
 
  COMPENSATION        
3.1
  Compensation     7  
 
           
 
  ARTICLE IV        
 
           
 
  ADMINISTRATIVE SERVICES        
 
           
4.1
  Administrative Services     7  
4.2
  Mixed Accounts     9  
4.3
  GRM Book of Business     10  
4.4
  Extracontractual Damages     11  
4.5
  Conflict of Interest     11  
 
           
 
  ARTICLE V        
 
           
 
  CLAIMS HANDLING SERVICES        
 
           
5.1
  Claims Handling Services     12  

i



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VI        
 
           
 
  ADMINISTRATION OF THIRD PARTY REINSURANCE AGREEMENTS        
 
           
6.1
  Third Party Reinsurance Administration     13  
6.2
  Collateral     14  
6.3
  Commutations     14  
6.4
  Collection of Third Party Reinsurance Recoverables     14  
6.5
  Third Party Reinsurance Allocation Agreement     14  
 
           
 
  ARTICLE VII        
 
           
 
  REGULATORY COMPLIANCE AND REPORTING        
 
           
7.1
  Regulatory Filings and Examinations     14  
 
           
 
  ARTICLE VIII        
 
           
 
  OTHER REPORTING OBLIGATIONS        
8.1
  Financial Reporting Obligations     15  
8.2
  Change in Status     16  
8.3
  Administrator Controls     17  
 
           
 
  ARTICLE IX        
 
           
 
  BOOKS AND RECORDS        
 
           
9.1
  Transfer and Ownership of Books and Records     17  
9.2
  Maintenance of Books and Records     17  
9.3
  Access to Books Records     17  
 
           
 
  ARTICLE X        
 
           
 
  INABILITY TO PERFORM SERVICES; ERRORS        
 
           
10.1
  Capacity     19  
10.2
  Inability to Perform Services     19  
10.3
  Errors     19  
 
           
 
  ARTICLE XI        
 
           
 
  LEGAL ACTIONS        
 
           
11.1
  Regulatory Proceedings     20  
11.2
  Notification Requirements     20  
11.3
  Right to Associate     21  

ii



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE XII        
 
           
 
  BANK ACCOUNTS        
 
           
12.1
  Bank Accounts     21  
 
           
 
  ARTICLE XIII        
 
           
 
  COOPERATION        
 
           
13.1
  Cooperation     21  
13.2
  Relationship Management     22  
 
           
 
  ARTICLE XIV        
 
           
 
  DURATION; TERMINATION        
 
           
14.1
  Duration     22  
14.2
  Termination     22  
14.3
  Certain Actions Related to Termination     23  
14.4
  Survival     24  
 
           
 
  ARTICLE XV        
 
           
 
  CONFIDENTIALITY; PRIVACY REQUIREMENTS        
15.1
  Definitions     25  
15.2
  Obligations     25  
15.3
  Exceptions to Confidential Treatment     26  
15.4
  Privacy     27  
15.5
  Regulatory and Legal Communication     29  
 
           
 
  ARTICLE XVI        
 
           
 
  FORCE MAJEURE        
 
           
16.1
  Force Majeure Event     30  
 
           
 
  ARTICLE XVII        
 
           
 
  INDEMNIFICATION        
 
           
17.1
  Indemnification Obligation of Administrator     30  
17.2
  Indemnification Obligation of Reinsureds     31  
17.3
  Notice of Indemnification Request     31  
17.4
  Notice of an Asserted Liability     31  
17.5
  Procedures     32  
17.6
  Survival     32  

iii



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE XVIII        
 
           
 
  DISPUTE RESOLUTION; ARBITRATION        
 
           
18.1
  Dispute Resolution; Arbitration     32  
 
           
 
  ARTICLE XIX        
 
           
 
  MISCELLANEOUS        
 
           
19.1
  Notices     33  
19.2
  Entire Agreement     34  
19.3
  Waiver and Amendment     34  
19.4
  Successors and Assigns     34  
19.5
  Headings     34  
19.6
  Construction; Interpretation     34  
19.7
  Governing Law and Jurisdiction     35  
19.8
  No Third Party Beneficiaries     35  
19.9
  Counterparts     35  
19.10
  Severability     36  
19.11
  Specific Performance     36  
19.12
  Waiver of Jury Trial     37  
19.13
  Incontestability     37  
19.14
  Set-Off     37  
19.15
  Currency     37  

LIST OF EXHIBITS

     
Exhibit A
  Business Associate Agreement

LIST OF SCHEDULES

     
Schedule A-1
  Claims Administration System
Schedule A-2
  Items and services associated in supplying Administrator with access to CAS
Schedule B
  GRM Book of Business
Schedule C
  Designations of Primary Handlers to administer existing Mixed Accounts
Schedule D
  Form of Quarterly Data File

iv



--------------------------------------------------------------------------------



 



ADMINISTRATIVE SERVICES AGREEMENT
          THIS ADMINISTRATIVE SERVICES AGREEMENT (hereinafter referred to as
this “Administrative Services Agreement”), dated as of ___, 2010 (the “Effective
Date”), is made and entered into by and among Continental Casualty Company, an
Illinois property and casualty insurance company (“CCC”), The Continental
Insurance Company, a Pennsylvania property and casualty insurance company
(“CIC”), Continental Reinsurance Corporation International, Ltd., a Bermuda
long-term insurance company (“CRCI”), and CNA Insurance Company Limited, a
United Kingdom property and casualty insurance company (“CICL” and together with
CCC, CIC and CRCI, “Reinsureds”), and National Indemnity Company, a Nebraska
property and casualty company (“Administrator” and the Administrator taken
together with the Reinsureds, each a “Party” and, collectively, the “Parties”).
WITNESSETH:
          WHEREAS, pursuant to a Master Transaction Agreement (the “Master
Transaction Agreement”), dated as of July                     , 2010, among the
Parties and Berkshire Hathaway Inc., a Delaware corporation and the ultimate
parent company of the Reinsurer (“Berkshire”), Reinsureds and Administrator have
agreed to enter into a loss portfolio reinsurance transaction, pursuant to which
Reinsureds will cede all liabilities related to Asbestos Claims and Pollution
Claims under the Business Covered to Administrator, and pursuant to which
Administrator will indemnify Reinsureds for such liabilities up to an aggregate
limit of four billion dollars ($4,000,000,000), net of any Third Party
Reinsurance Recoverables and Other Recoveries;
          WHEREAS, pursuant to a Loss Portfolio Transfer Reinsurance Agreement
among Reinsureds and Administrator dated as of the date hereof, and referenced
in the Master Transaction Agreement as the “LPT Reinsurance Agreement,”
Administrator shall indemnify Reinsureds for 100% of the Ultimate Net Loss,
subject to the LPT Limit; and
          WHEREAS, Reinsureds desire that Administrator perform certain
administrative functions on behalf of Reinsureds from and after the date hereof
with respect to the Reinsured Contracts and Third Party Reinsurance Agreements
as they relate to the Business Covered, and the Parties hereto have agreed to
enter into this Administrative Services Agreement as a condition of
Administrator entering into the LPT Reinsurance Agreement.
          NOW, THEREFORE, for and in consideration of these premises and the
promises and the mutual agreements hereinafter set forth and set forth in the
Master Transaction Agreement and LPT Reinsurance Agreement, the Parties agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 Definitions.
          In this Administrative Services Agreement, unless the context requires
otherwise, words and expressions used in the Master Transaction Agreement and
the LPT Reinsurance Agreement shall bear the same meaning when used in this
Administrative Services Agreement. All capitalized terms not otherwise defined
in this Administrative Services Agreement shall have the meaning given them
under the Master Transaction Agreement or LPT Reinsurance Agreement, as
applicable.
          The following terms shall have the respective meanings set forth below
throughout this Administrative Services Agreement:
“Administrator’s Actuarial Report” shall have the meaning set forth in Section
8.1(a) hereof.
“Administrative Accounts” shall have the meaning set forth in Section 12.1(a)
hereof.
“Administrative Services” shall have the meaning set forth in Section 2.1(a)
hereof.
“Administrative Services Agreement” shall have the meaning set forth in the
preamble.
“Administrator” shall have the meaning set forth in the preamble.
“Administrator Losses” shall have the meaning set forth in Section 17.2 hereof.
“Allocated Bill” shall have the meaning set forth in Section 4.3(a) hereof.
“Asserted Liability” shall have the meaning set forth in Section 17.4 hereof.
“Berkshire” shall have the meaning set forth in the preamble hereof.
“Berkshire Controlled Entity” shall have the meaning set forth in Section 4.5(a)
hereof.
“Berkshire Owned Entity” shall have the meaning set forth in Section 4.5(a)
hereof.
“Business Associate Agreement” means the business associate agreement attached
hereto as Exhibit A.
“Claims Administration System” or “CAS” shall have the meaning set forth in
Section 3.1(b) hereof.
“CCC” shall have the meaning set forth in the preamble hereof.
“CIC” shall have the meaning set forth in the preamble hereof.
“CICL” shall have the meaning set forth in the preamble hereof.

2



--------------------------------------------------------------------------------



 



“Collection Expenses” means the reasonable out-of-pocket expenses incurred by
any Party in connection with the negotiation and collection of Third Party
Reinsurance Recoverables or Commutation Payments.
“Confidential Information” shall have the meaning set forth in Section 15.1(a)
hereof.
“CRCI” shall have the meaning set forth in the preamble hereof.
“Direct Costs” shall have the meaning set forth in Section 4.2(c) hereof.
“Effective Date” shall have the meaning set forth in the preamble hereof.
“Force Majeure Event” shall have the meaning set forth in Section 16.1 hereof.
“GRM Book of Business” shall have the meaning set forth in Section 4.1(a)(xiii)
hereof.
“Gross Third Party Reinsurance Recoverables” means any amounts actually
collected by the Reinsureds or the Reinsurer (acting on behalf of the
Reinsureds) in connection with Third Party Reinsurance Agreements.
“Indemnified Party” shall have the meaning set forth in Section 17.3 hereof.
“Indemnifying Party” shall have the meaning set forth in Section 17.3 hereof.
“Legal Proceeding” means any litigation, arbitration, mediation or other legal
action.
“LPT Reinsurance Agreement” shall have the meaning set forth in the recitals.
“Master Transaction Agreement” shall have the meaning set forth in the recitals.
“Mixed Account” shall have the meaning set forth in Section 4.2(a) hereof.
“Nonpublic Personal Information” shall have the meaning set forth in Section
15.1(b) hereof.
“Party” or “Parties” shall have the meaning set forth in the recitals.
“Personal Information” shall have the meaning set forth in Section 15.1(c)
hereof.
“Primary Handler” shall have the meaning set forth is Section 4.2(a)(i) hereof.
“Quarterly Data File” shall have the meaning set forth in Section 8.1(d).
“Reinsureds” shall have the meaning set forth in the preamble.
“Reinsureds’ Actuarial Report” shall have the meaning set forth in
Section 8.1(c).
“Reinsureds Losses” shall have the meaning set forth in Section 17.1 hereof.

3



--------------------------------------------------------------------------------



 



“Reverse Transition Services Agreement” shall have the meaning set forth in
Section 14.3(a)(i) hereof.
“Security Incident” shall have the meaning set forth in Section 15.5(c) hereof.
“Subcontractor” shall have the meaning set forth in Section 2.5 hereof.
“Third Party Claimant” shall have the meaning set forth in Section 17.4 hereof.
“Third Party Reinsurance Recoverables” means Gross Third Party Reinsurance
Recoverables, less Collection Expenses.
ARTICLE II
AUTHORITY; SERVICE STANDARDS
     2.1 Appointment.
     (a) Reinsureds hereby appoint Administrator, for the period specified in
Article XIV hereof, and Administrator hereby accepts appointment, to provide as
an independent contractor of Reinsureds all such administrative and other
services with respect to the LPT Reinsurance Agreement and with respect to the
Reinsured Contracts and the Third Party Reinsurance Agreements with respect to
the Business Covered, including those services set forth in this Administrative
Services Agreement (the “Administrative Services”), all on the terms, and
subject to the limitations, as set forth in this Administrative Services
Agreement.
     (b) The Parties shall cooperate fully in the transfer of responsibility for
the performance of the Administrative Services from Reinsureds to Administrator
in accordance with the terms of this Administrative Services Agreement and the
Transition Services Agreement.
     (c) In order to assist Administrator in the performance of the
Administrative Services hereunder, Reinsureds shall deliver to Administrator
and, if requested by Administrator, to Resolute Management Inc., an appropriate
power of attorney which shall nominate, constitute and appoint Administrator as
their attorney-in-fact with respect to the rights, duties, and privileges and
obligations of Administrator in and to the Reinsured Contracts and Third Party
Reinsurance Agreements as respects the Business Covered, with full power and
authority to act in the name, place and stead of Reinsureds with respect
thereto, including the power, without reservation, to service the Reinsured
Contracts and Third Party Reinsurance Agreements as respects the Business
Covered, to adjust, to defend, to settle and to pay A&P Claims, and to take such
other and further action as may be necessary or desirable to effect the
transactions contemplated by the Master Transaction Agreement and this
Administrative Services Agreement, but in all cases only to the extent of the
rights and authority granted to Administrator pursuant to this Administrative
Services Agreement and in accordance with the terms of this Administrative
Services Agreement.

4



--------------------------------------------------------------------------------



 



     2.2 Services Standards.
          Administrator agrees to perform all Administrative Services and is
hereby authorized to do so on behalf of Reinsureds. Administrator shall perform
the Administrative Services in a professional and competent manner and in
accordance with (i) the terms of the Reinsured Contracts and the Third Party
Reinsurance Agreements, (ii) to the extent not in conflict with any other
provision of this Section 2.2, standards of service that conform with
Administrator’s service standards for administering similar insurance contracts
issued by Administrator in its own name, and (iii) Applicable Law, including
maintenance by Administrator of all licenses, authorizations, permits and
qualifications from Governmental Authorities necessary to perform the
Administrative Services required by this Administrative Services Agreement.
Administrator shall use its reasonable best efforts to avoid doing anything
which might reasonably be expected to prejudice or bring into disrepute the
reputation of Reinsureds or their respective directors and officers as
professional claims managers. Administrator acknowledges that the performance of
all Administrative Services required by this Administrative Services Agreement
in a professional and competent manner is of critical importance to Reinsureds.
     2.3 Compliance; Licensure.
     (a) Administrator shall comply with all Applicable Laws in connection with
the performance of its duties hereunder and shall act consistently in all
material respects with, and not cause Reinsureds to be out of compliance with,
the terms of the Reinsured Contracts and Third Party Reinsurance Agreements.
Should Administrator, or any Subcontractor permitted under Section 2.5 of this
Administrative Services Agreement, violate any Applicable Law relating to its
performance under this Administrative Services Agreement that results in a
regulatory fine, penalty, monetary payment or settlement (including expense
reimbursement) imposed on Reinsureds or its Affiliates, Administrator shall
reimburse the Reinsureds or its Affiliates for such regulatory fine, penalty,
monetary payment or settlement. Administrator shall communicate promptly to
Reinsureds upon knowledge of the non-renewal, lapse, suspension or termination
of any licenses required by Applicable Law in connection with the administration
of the Reinsured Contracts and Third Party Reinsurance Agreements. If, in the
ordinary course of operations, Administrator determines that there exists any
material operational concerns or failures with respect to any of the Reinsured
Contracts or Third Party Reinsurance Agreements, Administrator shall notify
Reinsureds and, in consultation with Reinsureds, take all reasonable actions
necessary to bring such Reinsured Contracts and/or Third Party Reinsurance
Agreements into operational compliance.
     (b) Administrator shall use commercially reasonable efforts to ensure that
it or any of its Affiliates that is subcontracted to provide any Administrative
Service continue to be, and their respective employees, agents and
representatives are, or shall become and remain, licensed, in whatever capacity
is required, including without limitation third-party administrator licenses, by
the Governmental Authorities of all jurisdictions in which Reinsureds are
licensed as of the Effective Date. Administrator shall bear all costs and
expenses relating to its own licensing and the licensing of its employees,
agents and representatives.

5



--------------------------------------------------------------------------------



 



     2.4 Independent Contractor.
          For all purposes hereof, Administrator shall at all times act as an
independent contractor and Administrator and its Affiliates, on the one hand,
and Reinsureds and their Affiliates, on the other hand, shall not be deemed an
employee, representative, joint venture or fiduciary of one another, nor shall
this Administrative Services Agreement or the Administrative Services or any
activity or any transaction contemplated hereby be deemed to create any
partnership or joint venture between the Parties or among their Affiliates.
Administrator and its Representatives are not eligible for, nor may they
participate in, any employee benefit plans of Reinsureds or any of their
Affiliates. Reinsureds and their Representatives are not eligible for, nor may
they participate in, any employee benefit plans of Administrator or any of its
Affiliates.
     2.5 Subcontracting.
          Administrator shall not subcontract the performance of any services
that Administrator is to provide hereunder to another Person (the
“Subcontractor”) without the prior written consent of Reinsureds (which consent
shall not be unreasonably withheld); provided, however, that such consent will
not be required if the applicable Subcontractor is Resolute Management Inc. for
such time as it is an Affiliate of Administrator and; provided further, however,
that in the case of Administrative Services relating to other than claims
handling, Reinsureds’ consent will not be required if (i) the applicable
Subcontractor is an Affiliate of Administrator or (ii) the applicable
Subcontractor is to provide those services that it provides to any Reinsureds as
of the date hereof with respect to the Business Covered. Notwithstanding the
foregoing, Administrator shall not permit a Subcontractor (other than Resolute
Management Inc. for such time as it is an Affiliate of Administrator) to access
or use the CAS without Reinsureds’ prior written consent. In the event of such
subcontracting, Administrator shall not be relieved from any of its obligations
or liabilities hereunder, including compliance with Applicable Law and
maintenance of proper licensure, and Administrator shall remain responsible for
all obligations or liabilities of such Subcontractor with respect to the
providing of such service or services as if provided by Administrator; provided
that if employees of the Subcontractor providing a service meet applicable
licensing requirements, Administrator shall be deemed to be in compliance with
said licensure requirements.
     2.6 Monitoring.
          At any time during the term of this Administrative Services Agreement,
Reinsureds shall have the right to appoint a representative to monitor the A&P
Business at the facilities maintained for such A&P Business by the Administrator
or its permitted Subcontractors; provided, however, that any representative
appointed by the Reinsureds pursuant to this Section 2.6 who is not an officer,
director or employee of the Reinsureds shall not have any conflict of interest
with Administrator; provided, however, that any such monitoring shall be
conducted at the sole expense of the Reinsureds.

6



--------------------------------------------------------------------------------



 



ARTICLE III
COMPENSATION
     3.1 Compensation.
     (a) Except as otherwise provided in Section 4.2, Administrator agrees to
perform the Administrative Services with respect to the Business Covered at its
own expense and without any rights of reimbursement from Reinsureds, in
consideration of Reinsureds having entered into the Master Transaction
Agreement, the LPT Reinsurance Agreement and for other good and valuable
consideration, the receipt of which is hereby acknowledged.
     (b) At the reasonable request of Administrator, Reinsureds agree to provide
the technology and required databases listed on Schedule A-1 (the “Claims
Administration System” or “CAS”) to Administrator for a period of one year from
the Effective Date pursuant to the Transition Services Agreement. Administrator
agrees to reimburse the Reinsureds for their actual costs for items or services
associated in supplying Administrator with access to the CAS as provided in
Schedule A-2.
     (c) At the reasonable request of Administrator, Reinsureds shall perform
searches for policy, reinsurance and underwriting files of Reinsureds and shall
provide copies and if necessary testimony with respect to, such policy,
reinsurance and underwriting files, to Administrator. Administrator shall pay
(i) Reinsureds’ reasonable hourly rates for the performance of such searches for
policy, reinsurance and underwriting files, (ii) for all of the copies made
pursuant to this Section 3.1(c) and (iii) Reinsureds’ reasonable hourly rates
for time spent in connection with providing testimony as to these matters.
     (d) Reinsureds shall store and maintain closed claim files at their own
expense and in accordance with the Reinsureds’ then current policy for storing
and maintaining such closed claim files.
ARTICLE IV
ADMINISTRATIVE SERVICES
     4.1 Administrative Services.
     (a) In accordance with the terms of this Administrative Services Agreement,
Administrator shall provide and perform all Administrative Services with respect
to the Business Covered, including:
          (i) to adjust, handle, agree, settle, pay, compromise or repudiate any
claims or any other liability, outgoing or expense;
          (ii) to commence, conduct, pursue, settle, appeal or compromise any
legal arbitration or other proceedings whatsoever;

7



--------------------------------------------------------------------------------



 



          (iii) to collect claim refunds, salvages and reinsurance recoveries;
          (iv) to agree to, or exercise any right to, set-off any claims against
reinsurance recoveries or vice versa or to settle any balance of account owing
to or from Reinsureds solely in relation to the Business Covered;
          (v) to agree, on behalf of Reinsureds, to fund the obligations of any
third party in connection with any A&P Claim;
          (vi) to agree to any without prejudice payment or any other
extra-contractual obligation of or on behalf of Reinsureds;
          (vii) to enter into any arrangements which Administrator considers
will or may avoid or reduce any liability;
          (viii) to use the name of any Reinsureds in connection with the
exercise of any or all of the powers conferred by this Administrative Services
Agreement;
          (ix) to exercise any rights of subrogation or other rights of
recovery, excluding any such rights to recover billed Retrospective Premiums;
          (x) to enter into discussions or negotiations with any insured or
reinsured Person or their Representatives in connection with the Business
Covered;
          (xi) to enter into, amend or cancel any arrangements or agreements
with third parties, including in relation to the handling or collection of
claims, debts or reinsurance recoveries;
          (xii) to retain and instruct lawyers, claims adjusters or other
consultants or experts;
          (xiii) to administer the Business Covered that arises from those pool,
syndicate, association or other sources set forth on Schedule B hereto (the “GRM
Book of Business”) in accordance with the protocol set forth in Section 4.3;
          (xiv) to coordinate with Reinsureds on the handling of escheat claims;
and
          (xv) to share information received from Reinsureds, including any
information in their files and records, with other insurers, reinsurers,
claimants and other Persons as may be necessary in the judgment of Administrator
to carry out the Administrative Services.
     (b) The Administrative Services which will be undertaken by Administrator
will include all matters relating to the administration, settlement and payment
of claims arising under the Business Covered, together with all other matters
required to give full effect to the terms of the LPT Reinsurance Agreement.
Reinsureds shall have no authority to settle, commute or compromise any direct
A&P Claim or any reinsurance

8



--------------------------------------------------------------------------------



 



claim arising from an A&P Claim, except with the consent of Administrator (which
consent shall not be unreasonably withheld) and except with respect to claims
brought by or against a Berkshire Owned Entity.
     4.2 Mixed Accounts.
     (a) The Parties acknowledge that an account with Reinsured Contracts may
involve a claim or related claims that are in part or in whole not an Asbestos
Claim or a Pollution Claim. An account with Reinsured Contracts which includes
both A&P Claims and Non-A&P Claims is referred to in this Administrative
Services Agreement as a “Mixed Account.” As used in this Section 4.2(a),
“account” shall mean an insured or cedent under a Reinsured Contract.
          (i) For Mixed Accounts, the Parties shall meet as promptly as
practicable and determine whether the administration of a Mixed Account shall be
done by a single claim handler (the “Primary Handler”). In the event that the
Parties fail to mutually agree to an account being administered by a Primary
Handler, then such Mixed Account shall be administered pursuant to
Section 4.2(a)(ii). The Parties agree that the accounts set forth on Schedule C
hereto shall be handled by the designated Primary Handler.
          (ii) Subject to Section 4.2(a)(i), in the administration of Mixed
Accounts, (A) Reinsureds shall administer such portions of the Mixed Account
that relate to Non-A&P Claims, and (B) Administrator shall administer such
portions of the Mixed Account that relate to A&P Claims. Administrator and
Reinsureds shall establish and maintain an open channel of communication with
each other with respect to the claims contained within each Mixed Account.
     (b) For Mixed Accounts administered by a Primary Handler, the Primary
Handler shall review, analyze, process and collect all associated inward and
outward reinsurance as well as perform all other Administrative Services
necessary to adjust the claim and/or receive Third Party Reinsurance
Recoverables or Other Recoveries, including distributions from any insolvent
estate and any reinsurer for all agreed A&P Claims and Non-A&P Claims on the
Mixed Account. Administrator and Reinsureds shall establish and maintain an open
channel of communication with each other with respect to the claims contained
within each Mixed Account, and shall cooperate with each other to resolve all
such claims in a timely and efficient manner. The Primary Handler shall not have
the authority to enter into any agreement to pay, in the aggregate, more than
$1,000,000 in any Ultimate Net Loss allocable to the other Party without the
prior consent of the other Party, which consent shall not be unreasonably
delayed or withheld.
     (c) With respect to costs associated with administering a Mixed Account,
the Primary Handler shall be reimbursed by the other Party for Direct Costs. All
such Direct Costs shall be billed by the Primary Handler, to the other Party, on
a quarterly basis. Upon receipt of a billing statement from the Primary Handler,
which sets forth the Direct Costs, the other Party shall reimburse the Primary
Handler within thirty (30) calendar

9



--------------------------------------------------------------------------------



 



days. “Direct Costs” as referenced herein refers to the salary and benefits of
the claims handler (which benefits will be calculated at thirty percent (30%) of
salary) for the actual hours devoted by that claims handler to the Mixed
Account.
     (d) To the extent practicable, all payments, in a Mixed Account claim, for
indemnity for bodily injury or property damage for an individual plaintiff shall
be allocated among the Parties based upon the actual cause of the injury or
damage for such plaintiff, identified at the time of settlement or judgment. If
information as to the actual cause of injury or damage is unclear or
unavailable, then indemnity payments shall be allocated among the Parties based
upon the best available information within one year after the settlement or
judgment as to any claims in such account. Such indemnity payments will be
billed as they are incurred. Upon receipt of a billing statement from the
Primary Handler for such indemnity payments, the other Party shall reimburse the
Primary Handler within thirty (30) calendar days without prejudice to either
Party’s right to adjust any allocation within one year of the settlement or
judgment.
     (e) In the event that Allocated Loss Adjustment Expenses or Declaratory
Judgment Expenses are incurred for Mixed Accounts, and allocation to specific
claims is not practicable, then such expense payments shall be provisionally
allocated among the Parties, on an equitable basis, in accordance with each
Party’s respective financial exposure to the claims in question. Such expense
payments will be billed as they are incurred and shall be without prejudice to
either Party’s right to adjust any allocation in accordance with the manner
indemnity payments have been allocated up to one year after settlement or
judgment as to any claims in the account. Upon receipt of a billing statement
from the Primary Handler for such expense payments, the other Party shall
reimburse the Primary Handler within thirty (30) calendar days.
     (f) In the event that a claim arises subject to Section 4.2(d) and Section
4.2(e), above, the Parties shall use reasonable best efforts to obtain the data
and information required to establish accurate allocations among the Parties.
Notwithstanding the foregoing, prior the Closing Date, the Parties may establish
mutually agreed upon protocols for certain accounts and such protocols may set
forth alternative allocations arrangements with respect to each such account.
     4.3 GRM Book of Business.
          In the administration of the GRM Book of Business, the Parties shall
allocate indemnity payments, Allocated Loss Adjustment Expenses and Declaratory
Judgment Expenses as follows:
     (a) In the event that the manager of a GRM Book of Business delivers a bill
that allocates as between A&P Claims and Non-A&P Claims (an “Allocated Bill”),
the Parties shall defer to the allocations set forth in the Allocated Bill.
     (b) In the event that no Allocated Bill pursuant to Section 4.3(a), above,
is received, the Administrator shall use reasonable best efforts to obtain, from
the manager

10



--------------------------------------------------------------------------------



 



of a GRM Book of Business, data and information required to establish an
equitable allocation between A&P Claims and Non-A&P Claims among the Parties.
     (c) In the event that (i) no Allocated Bill pursuant to Section 4.3(a),
above, is received, and (ii) reasonably satisfactory data cannot be obtained
pursuant to Section 4.3(b), above, the allocation between A&P Claims and Non-A&P
Claims shall be in proportion to the manner in which the GRM Book of Business
actuarial report has estimated its ultimate liability for A&P Claims and Non-A&P
Claims.
     (d) In the event that information required to make an allocation pursuant
to this Section 4.3 is not forthcoming within ninety (90) calendar days of
receipt of a bill, such allocation shall be made on an interim and without
prejudice basis in proportion to the prior allocation for such GRM Book of
Business exposure.
     4.4 Extracontractual Damages.
     (a) Extracontractual Damages covered under the LPT Reinsurance Agreement
shall be paid by Administrator and any such payments shall be applied against
the LPT Limit.
     (b) For the avoidance of doubt, notwithstanding anything to the contrary in
this Administrative Services Agreement, any liability of Reinsureds or a CNA
Insurer for the intentional and malicious acts or omissions of its employees,
officers or directors (as so determined by final adjudication by any Order,
writ, injunction, directive, judgment or decree of a court of competent
jurisdiction applicable to the Parties) shall be paid by such Reinsureds or CNA
Insurer and any such payment shall not affect the LPT Limit.
     (c) For the avoidance of doubt, notwithstanding anything to the contrary in
this Administrative Services Agreement, any liability of Administrator as a
result of its intentional and malicious acts or omissions of its employees,
officers or directors (as so determined by final adjudication by any Order,
writ, injunction, directive, judgment or decree of a court of competent
jurisdiction applicable to the Parties) shall be paid by Administrator;
provided, however, any such payment shall not affect the LPT Limit.
     4.5 Conflict of Interest.
     (a) Subject to Section 4.5(b) below, whenever a claim arises: (i) by, or
from, Reinsureds against (A) Berkshire or any insurer, reinsurer or other
company that is a direct or indirect Subsidiary of Berkshire (each, a “Berkshire
Owned Entity”), or (B) a Berkshire Owned Entity or any insurer, reinsurer or
other company that is one hundred percent reinsured by a direct or indirect
Subsidiary of Berkshire (each, a “Berkshire Controlled Entity”), or (C) that
involve Administrator or another Berkshire Controlled Entity as an administrator
for a third party, or (ii) against Reinsureds by, or from, (A) a Berkshire Owned
Entity, or (B) a Berkshire Controlled Entity, or (C) that involve Administrator
or another Berkshire Controlled Entity as an administrator for a third party,
Administrator agrees that it will handle such claims under this Administrative
Services Agreement in good faith and with due regard for the singular interests
of Reinsureds. At Reinsureds’ discretion, Reinsureds may direct Administrator in
the administration of any

11



--------------------------------------------------------------------------------



 



claim (i) by, or from, a Berkshire Owned Entity against Reinsureds or
(ii) against a Berkshire Owned Entity by, or from, Reinsureds.
     (b) In the event of the occurrence of a conflict of interest, pursuant to
this Section 4.5, involving (i) a Berkshire Controlled Entity, (ii) any claim
by, or from, a Berkshire Owned Entity against Reinsureds, or (iii) any claim
against a Berkshire Owned Entity by, or from, Reinsureds, Administrator shall
obtain the Reinsureds’ prior approval before committing to a resolution of such
conflicted matter, which such approval shall not be unreasonably delayed or
withheld. For the avoidance of doubt, all liabilities, fees, costs and expenses
associated with the administration of such Third Party Reinsurance Agreements
and any payments and recovery under such Third Party Reinsurance Agreements
shall be covered by the LPT Reinsurance Agreement.
ARTICLE V
CLAIMS HANDLING SERVICES

     5.1 Claims Handling Services.
          The Administrative Services shall include, as necessary and
appropriate, all functions relating to the handling of A&P Claims, including
those functions set forth in this Section 5.1.
     (a) Administrator shall acknowledge, consider, review, investigate, deny,
settle, pay or otherwise dispose of each A&P Claim. Administrator shall pay,
using its own funds, A&P Claims and associated expenses as Ultimate Net Loss
under the LPT Reinsurance Agreement and subject to the terms of the LPT
Reinsurance Agreement.
     (b) Without limiting paragraph (a) of this Section 5.1, Administrator
shall:
          (i) establish, maintain and organize A&P Claim files and maintain and
organize other A&P Claims-related records;
          (ii) review all A&P Claims and determine whether the claimant is
eligible for payment and if so, the nature and extent of such payment;
          (iii) maintain trained claims personnel;
          (iv) maintain a complaint log with respect to the Reinsured Contracts
in accordance with applicable requirements of Governmental Authorities and
provide a copy of such log upon Reinsureds’ request;
          (v) gather all information necessary for Reinsureds to comply with
regulatory reporting requirements related to A&P Claims detail, including
Medicare Set Aside reporting;

12



--------------------------------------------------------------------------------



 



          (vi) respond promptly to all written or oral A&P Claims-related
communications that Administrator reasonably believes to require a response; and
          (vii) in accordance with Articles VII and XI hereof, respond to, or
assist Reinsureds’ in responding to, regulatory and legal matters to the extent
such matters relate to A&P Claims.
ARTICLE VI
ADMINISTRATION OF THIRD PARTY REINSURANCE AGREEMENTS
     6.1 Third Party Reinsurance Administration.
          The Administrative Services provided by Administrator with respect to
the Third Party Reinsurance Agreements with respect to the Business Covered
shall include the following:
     (a) administer and collect, on behalf of and in the name of the applicable
Reinsureds, Third Party Reinsurance Recoverables and Other Recoveries due in
respect of the Reinsured Liabilities in accordance with the contractual terms of
the applicable Third Party Reinsurance Agreements and Reinsured Contracts in a
commercially reasonable manner consistent;
     (b) cede all A&P Claims in the first instance to the applicable Third Party
Reinsurance Agreements before ceding such claims to the LPT Reinsurance
Agreement; provided, however, that Administrator may not cede any such claims to
Third Party Reinsurance Agreements whose aggregate limits have been exhausted;
     (c) provide all necessary litigation functions with respect to the Third
Party Reinsurance Agreements;
     (d) initiate Legal Proceedings in the name of the applicable Reinsureds in
those instances where such action is necessary in order for the applicable
Reinsureds to enforce or protect its rights under the Third Party Reinsurance
Agreements in respect of the Business Covered;
     (e) consult with Reinsureds in the filing of proofs of claim in any
insolvent estate or scheme of arrangement;
     (f) comply with any applicable notice requirements under the Third Party
Reinsurance Agreements; and
     (g) perform other certain administrative functions relating to the Third
Party Reinsurance Agreements with respect to the Business Covered as agreed to
the Parties from time to time.
          In determining the amount of the Third Party Reinsurance Recoverables,
there shall first be deducted from any amount recovered the out-of-pocket
expenses incurred in effectuating the recovery (including, without limitation,
all court, arbitration, mediation or other

13



--------------------------------------------------------------------------------



 



dispute resolution costs, attorneys’ fees and expenses, but excluding overhead,
salaries and expenses of officers and employees of Reinsureds and similar
internal costs), except to the extent otherwise paid or reimbursed by Reinsurers
hereunder.
     6.2 Collateral.
          With prior notice to the applicable Reinsureds, Administrator shall
have the authority to secure any letter of credit or other funds held as
appropriate under third party contracts and draw upon any letter of credit,
trust, funds withheld, offset or take any action in the name of Reinsureds in
relation to any collateral security maintained in the name, or on behalf, of
such Reinsureds under the Third Party Reinsurance Agreements.
     6.3 Commutations.
          Notwithstanding any other provision of this Administrative Services
Agreement to the contrary, no Party shall have authority to commute any Third
Party Reinsurance Agreements which relates to the Business Covered without the
written consent of the other Party.
     6.4 Collection of Third Party Reinsurance Recoverables.
          Administrator shall have the authority to decide not to collect Third
Party Reinsurance Recoverables solely related to the Business Covered that
Administrator deems uncollectible; provided, however, that Administrator shall
not decide to forego the collection of any Third Party Reinsurance Recoverable
that involves a Mixed Account claim that it is administering without the prior
written consent of Reinsureds. Reinsureds shall not decide to forgo the
collection of any Third Party Reinsurance Recoverable that involves a Mixed
Account claim that it is administering without the prior written consent of the
Administrator.
     6.5 Third Party Reinsurance Allocation Agreement.
          The Parties acknowledge that amounts recoverable under the Third Party
Reinsurance Agreements will be allocable to Administrator for the Business
Covered and to the Reinsureds for all other claims in accordance with the terms
of the Third Party Reinsurance Allocation Agreement.
ARTICLE VII
REGULATORY COMPLIANCE AND REPORTING
     7.1 Regulatory Filings and Examinations.
     (a) Commencing on the Effective Date, Administrator shall take all
necessary action within its control so that Reinsureds, solely with respect to
the Business Covered, satisfy all current and future informational reporting and
any other requirements imposed by any Governmental Authority. Without limiting
the foregoing, Administrator shall timely prepare such reports and summaries,
including statistical summaries, as are necessary to satisfy any requirements
imposed by a Governmental Authority upon Reinsureds with respect to the Business
Covered. In addition, Administrator, upon

14



--------------------------------------------------------------------------------



 



Reinsureds’ reasonable request, shall promptly provide to such Reinsureds copies
of all existing records relating to the Reinsured Contracts and Third Party
Reinsurance Agreements (including, with respect to records maintained in machine
readable form, hard copies) that are necessary to satisfy such requirements.
     (b) Administrator shall reasonably assist Reinsureds and cooperate with
Reinsureds in doing all things necessary, proper or advisable in connection with
any and all market conduct or other examinations by Governmental Authorities
relating to the Business Covered.
     (c) Any reports or other materials required to be prepared by Administrator
under this Section 7.1 shall be prepared on a timely basis in order for
Reinsureds to comply with any filing deadlines required by contract or by
Reinsureds’ internal procedures and policies, in each case to the extent
previously provided to Administrator with sufficient advance notice thereof and
reasonably consistent with Administrator’s own internal systems and procedures,
or by Applicable Law. All such reports shall include such information as may
reasonably be required by Reinsureds, as applicable, and shall be provided in a
form, electronic or otherwise, as is reasonably requested by Reinsureds, as
applicable.
ARTICLE VIII
OTHER REPORTING OBLIGATIONS
     8.1 Financial Reporting Obligations.
          Administrator shall assume the reporting and accounting obligations
set forth in this Section 8.1.
     (a) On an annual basis, Administrator shall prepare, or have prepared, an
actuarial analysis of the Reserves related to the Business Covered on a gross,
ceded and net basis prior to the application of the LPT Reinsurance Agreement
(“Administrator’s Actuarial Report”). The Administrator’s Actuarial Report shall
include both (i) an analysis of gross, ceded and net Reserves prior to the
application of the LPT Reinsurance Agreement, prepared by a qualified actuary
with a Fellow of the Casualty Actuarial Society designation in accordance with
all applicable actuarial standards, and (ii) the Administrator’s documentation
and rationale supporting how the actuary’s analysis was used in making decisions
pertaining to estimates of Ultimate Net Losses for Business Covered.
Administrator shall provide to Reinsureds a copy of the Administrator’s
Actuarial Report no later than November 1st of each year.
     (b) On an annual basis, Administrator shall provide to Reinsureds a current
estimate of the ultimate exposure for Loss and expenses (which estimate shall
include paid loss, paid Allocated Loss Adjustment Expenses, paid Declaratory
Judgment Expense, loss reserves, Allocated Loss Adjustment Expenses reserves and
Declaratory Judgment Expense reserves) related to the Business Covered, by
account, on a gross, ceded and net basis prior to the application of the LPT
Reinsurance Agreement.

15



--------------------------------------------------------------------------------



 



     (c) Administrator shall allow Reinsureds and their Representatives access
to Administrator’s actuarial and claims personnel, documentation, systems and
records to the extent required by Reinsureds in order to complete their review
of the Administrator’s Actuarial Report and complete the Reinsureds’ actuarial
report (the “Reinsureds’ Actuarial Report”) and statutory actuarial opinion.
     (d) Subject to an early processing systems cut-off date that is mutually
agreed upon by the Parties, within two (2) Business Days after the end of each
quarter, Administrator shall deliver to Reinsureds a quarterly data file (each a
“Quarterly Data File”), substantially in the form set forth in Schedule D
hereto, as required for financial reporting and other purposes, including
requisite coding necessary for all statutory reporting obligations; it being
understood that the initial Quarterly Data File shall be for the period from the
Effective Date to the last day of the quarter in which this Administrative
Services Agreement is executed.
     (e) In addition to the reports described in paragraphs (a) through (d) of
this Section 8.1, the Parties agree that Administrator shall provide Reinsureds
information related to the Business Covered under the Reinsured Contracts and/or
Third Party Reinsurance Agreements and copies of any other reports that are
produced by Administrator.
     (f) Solely for the purposes of determining (i) the Required Amount in a
Reinsurance Credit Event, (ii) the Security Amount in a Collateral Triggering
Event or (iii) if the Administrator may exercise its withdrawal rights pursuant
to Section 6.2(c) of the Collateral Trust Agreement, Administrator may request,
from time to time during the term of this Administrative Services Agreement, a
copy of the Reinsureds’ Actuarial Report for the purpose of reviewing the
Reinsureds’ calculation of Reserves. Upon receipt of such request, Reinsureds
shall provide a copy of the most recent available Reinsureds’ Actuarial Report
as promptly as possible to Administrator. If Administrator objects to the
Reinsured’s calculation of Reserves for the purposes set forth in this
Section 8.1(f)(i)-(iii), above, the Parties shall retain either Milliman Inc. or
Towers Watson or, if both firms refuse to act in such capacity, such other
nationally recognized independent actuarial firm as may be agreed by the
Parties, to conduct a review of the calculation of the Reserves set forth in
such Reinsureds’ Actuarial report, and to prepare a report setting forth its
findings and conclusions on such matter. The fees, costs and expenses of
retaining such an actuarial firm shall be allocated by the actuarial firm
between the Parties in accordance with the actuarial firm’s judgment as to the
relative merits of the Parties’ proposals in respect of the disputed items.
     8.2 Change in Status.
     (a) Administrator shall (a) notify Reinsureds in writing promptly following
(i) the public announcement of entry into any agreement that would result in a
majority of the capital stock of Administrator no longer being owned or
controlled, directly or indirectly, by Berkshire (or its successor) or (ii) the
adoption of any plan to liquidate, merge or dissolve Administrator and
(b) obtain the prior written consent of Reinsureds prior to the sale or transfer
of assets of Administrator or any of its Affiliates that would

16



--------------------------------------------------------------------------------



 



render Administrator unable to perform its obligations under this Administrative
Services Agreement. Twenty (20) calendar days prior to the closing of any
transaction contemplated by sub-clause (a) in the preceding sentence, the
successor or survivor of the transaction shall reaffirm in writing its
obligations under this Administrative Services Agreement in writing to
Reinsureds.
     (b) Administrator shall notify Reinsureds in writing prior to any material
change to its claims handling personnel or operations.
     8.3 Administrator Controls.
          Administrator represents that during the term of this Administrative
Services Agreement it will continue to maintain its accounting and oversight
controls with respect to its operations consistent with the requirements under
the Sarbanes-Oxley Act of 2002 (as that statute may be amended from time to
time) and with past practice, to the extent consistent with Applicable Law and
taking into consideration the wind-down of the Business Covered. Administrator
shall provide Reinsureds with documentation supporting such compliance upon the
request of Reinsureds.
ARTICLE IX
BOOKS AND RECORDS
     9.1 Transfer and Ownership of Books and Records.
          In accordance with Section 5.7 of the Master Transaction Agreement,
prior to Closing, the Parties shall in good faith agree upon a protocol to
(a) transfer to Administrator the Books and Records following the Closing and/or
(b) provide Administrator with reasonable access to the Books and Records during
normal business hours following the Closing. Notwithstanding the foregoing,
Reinsureds shall retain legal ownership of such Books and Records and shall be
entitled to retain one or more copies and/or originals of such Books and
Records. With respect to any Books and Records which are archived, the Parties
agree that Reinsureds shall not be required to transfer such archived Books and
Records to Administrator at the Closing, but instead shall provide Administrator
with reasonable access to such archived Books and Records. At any time following
the Closing, Reinsureds shall transfer all or a portion of the archived Books
and Records to Administrator upon Administrator’s reasonable request.
     9.2 Maintenance of Books and Records.
          Administrator shall maintain (including, backing up its computer
files, and maintaining facilities and procedures for safekeeping and retaining
documents) Books and Records (which term, for purposes of this Administrative
Services Agreement if the context requires, shall include (i) any such material
developed after the date hereof by a Party or its Affiliates and (ii) any
archived Books and Records) of all transactions pertaining to the Business
Covered in accordance with the record retention requirements in effect from time
to time for Administrator’s business not covered by this Administrative Services
Agreement.
     9.3 Access to Books Records.

17



--------------------------------------------------------------------------------



 



     (a) Administrator and Reinsureds shall each make the Books and Records
(which term, for purposes of this Administrative Services Agreement if the
context requires, shall include (i) any such material developed after the date
hereof by a Party or its Affiliates and (ii) any archived Books and Records) in
its possession or under its control reasonably available to Reinsureds or
Administrator, as applicable, or their Representatives during normal office
hours for such auditing or any other purposes related to the LPT Reinsurance
Agreement or this Administrative Services Agreement as Reinsureds or
Administrator, as applicable, may require. Reinsureds or Administrator, as
applicable, shall, at their own expense, be entitled to make copies of the Books
and Records for these purposes. Administrator will provide all needed
information, including access to claim files and personnel, for the purpose of
periodically updating actuarial studies of gross liabilities of the Business
Covered. This obligation shall survive the expiration of this Administrative
Services Agreement and shall continue for so long as Administrator may have any
liability arising under this Administrative Services Agreement or the LPT
Reinsurance Agreement.
     (b) Administrator shall make the Books and Records and its personnel
reasonably available at any such location and manner as may be required by the
terms of any Third Party Reinsurance Agreement.
     (c) The Books and Records shall at all reasonable times be open for
inspection by Administrator (where such Books and Records are being kept by
Reinsureds) and by Reinsureds (where such Books and Records are being kept by
Administrator) and (in each case) their respective Representatives during normal
business hours and on reasonable notice, for such auditing or other purposes as
Administrator or Reinsureds may require. Administrator shall permit Reinsureds
and their Representatives, and Reinsureds shall permit Administrator and its
Representatives, to make copies of such Books and Records. This obligation shall
survive the expiration of this Administrative Services Agreement and continue
for so long as Administrator may have any liability arising under this
Administrative Services Agreement or the LPT Reinsurance Agreement.
     (d) Upon Administrator’s reasonable request, Reinsureds shall transfer to
Administrator any archived Books and Records that Administrator requests
pertaining to the Business Covered.
     (e) Administrator shall not, and shall cause its Affiliates to not, dispose
of, alter or destroy any Books and Records related to A&P Claims or other
relevant materials other than in accordance with Administrator’s books and
records retention policies as may be in effect from time to time, but in no
event will Administrator dispose of, alter or destroy, or cause or permit any of
its Affiliates to dispose of, alter or destroy, any such Books and Records or
other relevant materials (i) prior to the seventh anniversary of the Closing and
(ii) without providing Reinsureds with advance written notice and the
opportunity to take possession of such Books and Records.
     (f) Notwithstanding any other provision of this Section 9.3, a Party shall
not be obligated to provide such access to any Books and Records, employees or
information

18



--------------------------------------------------------------------------------



 



if such Party determines, in its reasonable judgment, that doing so would
violate Applicable Law or a contract, agreement or obligation of confidentiality
owing to a third party; provided, however, that the Parties requesting access
shall have the right to require such other Party to use its commercially
reasonable efforts to take steps in order to provide such access without causing
such violations.
ARTICLE X
INABILITY TO PERFORM SERVICES; ERRORS
     10.1 Capacity.
     (a) Administrator shall at all times maintain all necessary licenses,
authorizations, permits and qualifications from Governmental Authorities under
Applicable Laws that Administrator is required to maintain in order to perform
the Administrative Services in the manner required by this Administrative
Services Agreement.
     (b) Subject to Section 2.5 of this Administrative Services Agreement and to
the terms of the Transition Services Agreement, Administrator shall at all times
maintain sufficient facilities and trained personnel of the kind necessary to
perform its obligations under this Administrative Services Agreement in
accordance with the performance standards set forth herein.
     (c) Administrator may carry out its obligations under this Article X
through Resolute Management Inc.
     10.2 Inability to Perform Services.
          In the event that Administrator shall be unable to perform normal and
routine services as required by this Administrative Services Agreement for any
reason for a period that can reasonably be expected to exceed thirty
(30) calendar days, Administrator shall provide notice to Reinsureds of its
inability to perform the services and shall cooperate with Reinsureds in
obtaining an alternative means of providing such services. Administrator will be
responsible for all costs incurred in restoring services except in cases where
such inability to provide services results solely from Reinsureds failure to
provide the Claims Administration System in accordance with the terms of the
Transition Services Agreement, in which case Reinsureds shall be responsible for
all costs reasonably incurred by Administrator in restoring services.
     10.3 Errors.
          Administrator shall, at its own expense, use commercially reasonable
efforts to correct any errors in Administrative Services caused by it as soon as
practicable after discovering such error or receiving notice thereof from
Reinsureds or other Person.

19



--------------------------------------------------------------------------------



 



ARTICLE XI
LEGAL ACTIONS
     11.1 Regulatory Proceedings.
     (a) If Reinsureds or Administrator receives notice of, or otherwise becomes
aware of, any regulatory investigation, examination or proceeding or other
significant inquiry relating to the Reinsured Contracts and Third Party
Reinsurance Agreements, Reinsureds (to the extent pertaining to the Business
Covered) or Administrator, as applicable, shall promptly notify the other Party.
Unless Reinsureds choose to delegate responsibility to Administrator with
respect to a specific matter, Reinsureds shall respond to and resolve all
regulatory matters and regulatory investigations, examinations, inquiries and
proceedings relating to the Business Covered with the full assistance and
cooperation of Administrator.
     (b) Notwithstanding anything to the contrary contained in this
Administrative Services Agreement, neither Reinsureds nor Administrator shall
have the authority to institute, prosecute or maintain any regulatory
proceedings on behalf of the other Party without the prior written consent of
such other Party.
     11.2 Notification Requirements.
     (a) If Reinsureds or Administrator receives notice of any litigation,
arbitration, declaratory judgment or other legal proceeding against a Party to
this Administrative Services Agreement that has been instituted either under,
arising out of, or relating to any Reinsured Contract or Third Party Reinsurance
Agreement in respect to the Business Covered, Reinsureds or Administrator, as
applicable, shall promptly notify the other Party.
     (b) Administrator shall promptly notify Reinsureds in writing of any
potential loss from an A&P Claim, set of interrelated A&P Claims, or a single
account, which is reasonably likely to involve a loss, on a gross of third party
ceded reinsurance basis, in the amount of $10,000,000 or greater. Administrator
shall provide Reinsureds with quarterly progress reports regarding such A&P
Claims or accounts.
     (c) At least ten (10) calendar days prior to making any third-party
reinsurance cession of over $10,000,000, Administrator shall provide a draft
copy of the billing to Reinsureds.
     (d) Administrator shall promptly notify Reinsureds in writing whenever a
Berkshire Controlled Entity is an opposing party in any litigation, arbitration,
declaratory judgment or other legal proceeding against Reinsureds that has been
instituted either under, arising out of, or relating to any Reinsured Contract
or Third Party Reinsurance Agreement in respect to the Business Covered.
     (e) Administrator shall promptly notify Reinsureds in writing of any events
that constitute a Reinsurance Credit Event.

20



--------------------------------------------------------------------------------



 



     11.3 Right to Associate.
          Administrator shall prosecute or defend, at its own expense pursuant
to the terms of this Administrative Services Agreement and the LPT Reinsurance
Agreement and in the name of the applicable Reinsureds when necessary, any
litigation, arbitration or other legal proceeding brought on any Reinsured
Contract or Third Party Reinsurance Agreement with respect to the Business
Covered. Administrator, when so requested, shall afford Reinsureds an
opportunity to be associated with Administrator, at the expense of Reinsureds,
in the defense of any claim, suit or proceeding involving the Business Covered
and the Parties shall cooperate in every respect in the prosecution or defense
of such claim, suit or proceeding. Any recovery for the benefit of Reinsureds
shall be first used to reimburse Administrator for its expenses in connection
with the proceedings and the remainder used as a recovery under the terms of the
LPT Reinsurance Agreement.
ARTICLE XII
BANK ACCOUNTS
     12.1 Bank Accounts.
     (a) As soon as reasonably practicable after the Effective Date,
Administrator shall open and maintain accounts into and out of which all
payments due from Administrator under the LPT Reinsurance Agreement shall be
paid and all recoverables due Administrator under the LPT Reinsurance Agreement
shall be received (the “Administrative Accounts”).
     (b) Administrator may open and maintain such bank accounts in its own name
as it may require in relation to the provision of the Administrative Services,
and Reinsureds hereby authorize all payments to be made from and all recoveries
paid to such accounts in connection with the provision of the Administrative
Services.
     (c) Reinsureds and Administrator shall cooperate in procuring that, as soon
as reasonably practicable, following the Effective Date, changes to the
instruction and finance systems are made so as to enable payments and recoveries
to be paid into and from the Administrative Accounts. All costs of changes will
be paid by Administrator. To the extent that payments and recoveries are made
after the Effective Date from accounts held by Reinsureds, Reinsureds and
Administrator shall cooperate in setting up reimbursement procedures for payment
of amounts due between the Administrator and Reinsureds.
ARTICLE XIII
COOPERATION
     13.1 Cooperation.
          The Parties shall cooperate in a commercially reasonable manner in
order that the duties assumed by Administrator will be effectively, efficiently
and promptly discharged, and

21



--------------------------------------------------------------------------------



 



will not take any actions which would frustrate the intent of the transactions
contemplated by this Administrative Services Agreement, the Master Transition
Agreement, the LPT Reinsurance Agreement or any other Ancillary Agreements. Each
Party shall, at all reasonable times under the circumstances, make available to
the other Party properly authorized personnel for the purpose of consultation
and decision.
     13.2 Relationship Management.
          In the interest of effective effectuation of this Administrative
Services Agreement, the Parties will seek in good faith to have primary
communications regarding documents, records, and request for information under
this Administrative Services Agreement be made through the following authorized
Representatives:
For Administrator:
Brian G. Snover
Vice President and General Counsel
Berkshire Hathaway Reinsurance Division
100 First Stamford Place
Stamford, CT 06902
Fax: (203) 363-5221
For Reinsureds:
Michael P. Warnick
Senior Vice President and Deputy General Counsel
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Fax: (312) 755-2479
          Any Party may change its Representative pursuant to this Section 13.2
on fifteen (15) calendar days’ advance notice in writing to the other Parties.
ARTICLE XIV
DURATION; TERMINATION
     14.1 Duration.
          This Administrative Services Agreement shall commence on the date of
its execution and shall continue until it is terminated under Section 14.2.
     14.2 Termination.
     (a) Subject to the provisions regarding survivability set forth in
Section 14.4 hereof, this Administrative Services Agreement shall terminate:

22



--------------------------------------------------------------------------------



 



          (i) at any time upon the mutual written consent of the Parties, which
writing shall state the effective date of termination, and consistent with
Section 14.3 hereof, shall set forth in reasonable detail the procedure for
transferring the Administrative Services to Reinsureds or their designee;
          (ii) automatically upon termination of Administrator’s liability under
the LPT Reinsurance Agreement. Under all circumstances Administrator’s liability
under this Administrative Services Agreement shall cease at the close of the
Business Day on which Administrator has paid an Ultimate Net Loss equal to the
LPT Limit;
          (iii) at the option of Reinsureds, upon written notice to
Administrator, if Administrator becomes subject to dissolution, liquidation,
conservation, rehabilitation, bankruptcy, statutory reorganization,
receivership, compulsory composition, or similar proceedings in any
jurisdiction, or if creditors of Administrator take over its management, or if
Administrator otherwise enters into any arrangement with creditors, or makes an
assignment for the benefit of creditors, or if any significant part of
Administrator’s undertakings or property is impounded or confiscated by action
of any Governmental Authority.
     (b) In the event that this Administrative Services Agreement is terminated
pursuant to Section 14.2(a)(iii), Reinsureds shall promptly select a third-party
administrator reasonably acceptable to Administrator to perform the
Administrative Services.
     (c) Following any termination of this Administrative Services Agreement by
Reinsureds pursuant to Section 14.2(a)(iii), Administrator shall reimburse
Reinsureds for any reasonable out-of-pocket costs arising as a result of such
termination, including, without limitation, (i) the cost of transitioning the
Administrative Services to a substitute provider of Reinsureds, (ii) any fees
paid to any such substitute provider and (iii) any reasonable costs incurred by
Reinsureds with respect to the Administrative Services after termination of this
Administrative Services Agreement subject to the LPT Reinsurance Agreement
continuing to be unexhausted.
     14.3 Certain Actions Related to Termination.
     (a) In the event that (x) either of the Parties reasonably determines that
the aggregate Ultimate Net Loss incurred by Administrator under the LPT
Reinsurance Agreement on a paid basis is reduced to one billion dollars
($1,000,000,000) or (y) any notice of termination is given under either the LPT
Reinsurance Agreement or this Administrative Services Agreement, then, upon the
request of Reinsureds:
          (i) Reinsureds and Administrator shall negotiate in good faith a
services agreement (the “Reverse Transition Services Agreement”) containing
terms and conditions mutually acceptable to the Parties, whereby Administrator
and its Affiliates will provide, at actual cost (exclusive of any overhead
allocation), all transition or administrative services reasonably necessary or
appropriate in order to transition the administration of the A&P Business to
Reinsureds, which services will be provided for a

23



--------------------------------------------------------------------------------



 



period of not less than one (1) year following the termination or expiration of
this Administrative Services Agreement.
          (ii) Administrator shall provide to Reinsureds a true and complete
list of each employee of Administrator or its Affiliates who is primarily
dedicated to the administration of the A&P Business, including each such
employee’s classification, hire date, department function, office location,
current annual salary and most recent annual bonus target. Administrator shall
provide updates to such list from time to time upon the reasonable request of
Reinsureds, and shall reasonably cooperate with and assist Reinsureds in
connection with making offers of employment to any such employees for employment
commencing on or after the termination or expiration of this Administrative
Services Agreement.
          (iii) To ensure an effective transition and transfer of the
administration of the A&P Business, Administrator shall, and shall cause its
Affiliates and their respective Representatives to, fully cooperate and work
with Reinsureds in transition planning and implementation. Reinsureds shall
reimburse Administrator for any out of pocket expenses incurred by Administrator
or its Affiliates in connection with any actions undertaken by Administrator at
the request of Reinsureds in transitioning the administration of the A&P
Business to Reinsureds.
     (b) Unless otherwise agreed to by the Parties, upon the termination or
expiration of this Administrative Services Agreement, Administrator shall, and
shall cause each of its Affiliates, to, promptly transfer to Reinsureds, or
their designee, originals or copies of all Books and Records in the possession
or control of such Persons.
     (c) Unless otherwise agreed to in writing by the Parties, from and after
the termination or expiration of this Administrative Services Agreement,
Administrator shall, and shall cause its Affiliates and their respective
Representatives to, fully cooperate with Reinsureds in connection with
transitioning the administration of the A&P Business to Reinsureds or their
designee, including in connection with any regulatory or tax audits or
proceedings relating to any period during which Administrator was providing
services pursuant to this Administrative Services Agreement.
     (d) If requested by Reinsureds pursuant to Section 14.3(b), upon the
termination or expiration of this Administrative Services Agreement,
Administrator and Reinsureds shall execute and deliver the Reverse Transition
Services Agreement.
     14.4 Survival.
          The provisions of Section 9.3, paragraphs (b) and (c) of Section 14.2,
Section 14.3, Section 14.4, Article XV, Article XVII, and Sections 19.1, 19.7,
19.10 and 19.12 shall survive the termination of this Administrative Services
Agreement.

24



--------------------------------------------------------------------------------



 



ARTICLE XV
CONFIDENTIALITY; PRIVACY REQUIREMENTS
     15.1 Definitions.
          The following terms, when used in this Administrative Services
Agreement, shall have the meanings set forth in this Section:
     (a) As used herein, “Confidential Information” means any information of
Administrator or Reinsureds that is not generally known to the public and at the
time of disclosure is identified, or would reasonably be understood by the
receiving Party to be proprietary or confidential, whether or not so marked and
whether disclosed in oral, written, visual, electronic or other form, and to
which the receiving Party (or its contractors or agents) has access to in
connection with this Administrative Services Agreement. For purposes of
clarification, Confidential Information includes: (i) business plans,
strategies, forecasts, projects and analyses; (ii) financial information and fee
structures; (iii) business processes, methods and models; (iv) employee and
supplier information; (v) product and service specifications;
(vi) manufacturing, purchasing, logistics, sales and marketing information;
(vii) methods and training materials; and (viii) the terms and conditions of
this Administrative Services Agreement, and in the case of Reinsureds, also
includes (A) information about or owned by Reinsureds’ customers, insureds, or
claimants; (B) information treated or defined as confidential under the
Reinsureds’ standards; (C) Reinsureds’ data and Personal Information; and
(D) the CAS.
     (b) “Nonpublic Personal Information” is as defined in Title V of the
Financial Modernization Act (the Gramm-Leach-Bliley Act) (15 U.S.C.6801 et seq.)
and related Applicable Law. Nonpublic Personal Information is individually
identifiable financial and medical or health-related information, including
application, policy, or claim information; social security numbers, personal
financial information, health information; medical records; and names or lists
of individuals derived from nonpublic personally identifiable information
becoming known by Administrator through the performance of its obligations under
this Administrative Services Agreement.
     (c) “Personal Information” shall mean any information about an individual,
in whatever form received or created, whether prepared by Administrator,
Reinsureds or otherwise, that contains or otherwise reflects information that
identifies or about which there is a reasonable basis to believe can be used to
identify the individual. Personal Information includes Nonpublic Personal
Information.
     15.2 Obligations.
          The receiving Party will use the same care and discretion to avoid
disclosure, publication or dissemination of any Confidential Information
received from the disclosing Party as the receiving Party uses with its own
similar information that it does not wish to disclose, publish or disseminate
(but in no event less than a reasonable degree of care). The receiving Party
will: (a) use the disclosing Party’s Confidential Information only for the
purpose for which

25



--------------------------------------------------------------------------------



 



it is disclosed in connection with the performance of its obligations under this
Administrative Services Agreement or the full enjoyment of its rights hereunder;
and (b) not disclose the disclosing Party’s Confidential Information except to:
(i) its employees, agents and contractors, who have a need to know such
Confidential Information in connection with the performance of its obligations
under this Administrative Services Agreement or the full enjoyment of its rights
hereunder who have executed agreements obligating them to keep the Confidential
Information confidential, (ii) its legal, financial or other professional
advisors as reasonably necessary to provide or benefit from the Administrative
Services, (iii) an Affiliate of Reinsureds in connection with the use or receipt
of Administrative Services by such Affiliate pursuant to this Administrative
Services Agreement, or (iv) an Administrator Affiliate, Subcontractor and/or
employees of approved Subcontractor, in each case, solely in connection with and
as required by their performance of Administrative Services. The receiving Party
shall ensure that any Affiliates, Subcontractors, advisors and any other third
parties to whom Confidential Information is disclosed hereunder have signed an
agreement with the same or similar confidentiality obligations as set forth
herein. The receiving Party is liable for any unauthorized disclosure or
misappropriation of Confidential Information by any of its personnel, agents,
Subcontractors or advisors. The receiving Party will promptly report to the
disclosing Party any breaches in confidentiality of which it is aware that may
materially affect the disclosing Party and specify the corrective action taken.
Administrator will not commingle the Confidential Information or Personal
Information of Reinsureds with any other personal or confidential information.
     15.3 Exceptions to Confidential Treatment.
     (a) General. Except with respect to Personal Information of Reinsureds,
this Administrative Services Agreement imposes no obligation upon either Party
with respect to information that: (i) the receiving Party possessed prior to
disclosure by the disclosing Party, without an obligation of confidentiality;
(ii) is or becomes publicly available without breach of this Administrative
Services Agreement by the receiving Party; (iii) is or was independently
developed by the receiving Party without the use of any Confidential Information
of the disclosing Party other than in connection with the Administrative
Services; (iv) is or was disclosed by the disclosing Party without imposing any
obligation of confidentiality on the receiving Party; or (v) is or was received
by the receiving party from a third party that does not have an obligation of
confidentiality to the disclosing party or its Affiliates.
     (b) Required Disclosure. If either party is requested or required to
disclose Confidential Information of the other pursuant to any judicial or
administrative process, then such receiving party shall, to the extent it may
legally do so, promptly notify the other party in writing of such request or
requirement. The party whose Confidential Information is requested or required
to be disclosed shall either: (i) promptly seek protective relief from such
disclosure obligation, or (ii) direct the receiving party to comply with such
request or requirement. The receiving party shall cooperate with efforts of the
disclosing party to maintain the confidentiality of such information or to
resist compulsory disclosure thereof, to the extent it may legally do so, but
any costs incurred by the receiving party shall be reimbursed by the disclosing
party. If, after a reasonable opportunity to seek protective relief, such relief
is not obtained by disclosing party, or if such party fails to obtain such
relief, the receiving party may disclose such

26



--------------------------------------------------------------------------------



 



portion of such Confidential Information that the receiving party reasonably
believes, on the basis of advice of such party’s counsel, such party is legally
obligated to disclose. Either Party may disclose Confidential Information to a
state insurance regulator or to a tax authority as required under Applicable Law
or as required to support that Party’s position on any tax return.
     (c) Return or Destruction. At Reinsureds’ request and upon the termination
of this Administrative Services Agreement, Administrator will return or certify
or cause the return or certification of destruction by its Subcontractors of all
of Reinsureds’ Confidential Information in Administrator’s possession or
control. Reinsureds will have the same obligations with respect to
Administrator’s Confidential Information as Administrator has with respect to
Reinsureds’ Confidential Information under this section. The Parties shall be
entitled to retain an archival copy of any Confidential Information (excluding
Personal Information) to the extent required to enforce the terms of this
Administrative Services Agreement or to comply with Applicable Law or to support
its position on any tax return; provided, that such Confidential Information
will be returned or destroyed in accordance with this provision upon the
expiration of the period specified in the Applicable Law, the expiration of the
applicable statute of limitations and the final resolution of any pending
dispute.
     15.4 Privacy.
          To the extent of any conflict between the requirements of Section 15.2
and this Section 15.4, this Section 15.4 shall govern and control with respect
to Personal Information.
     (a) Acknowledgement. Administrator acknowledges that it may have access to
Personal Information in order to perform its duties under this Administrative
Services Agreement and that Personal Information is protected under Applicable
Law.
     (b) Use and Disclosure. Administrator agrees to use and disclose the
Personal Information only: (i) as required for it to perform its duties and
obligations under this Administrative Services Agreement; (ii) for any lawful
purpose related to this Administrative Services Agreement; and (iii) as
permitted by Applicable Law.
     (c) Privacy Protection Protocol. Administrator shall at all times maintain
a privacy protection protocol, which is sufficient to assure compliance with
nondisclosure, privacy, security and other provisions of this Administrative
Services Agreement that relate to Personal Information and Confidential
Information and with all Applicable Law to the extent of Administrator’s
obligations under Section 2.4.
     (d) Security Precautions. Administrator shall take all reasonable security
precautions to maintain the confidentiality and security of all Personal
Information, take all steps necessary to protect against unauthorized access to
Personal Information, and to protect against any anticipated threats or hazards
to the security of such information. Among other things, Administrator shall:
(i) limit access to Personal Information to those actually performing
Administrative Services for Reinsureds; (ii) limit access of personnel
performing Administrative Services for Reinsureds to that Personal Information
actually

27



--------------------------------------------------------------------------------



 



required for the performance of Administrative Services for Reinsureds;
(iii) take all reasonable and necessary steps to ensure that Personal
Information is transmitted only in a secure manner including by encryption or
equivalent means; and (iv) take all reasonable and necessary steps to ensure
that Personal Information is minimally disclosed, combined, amended, deleted, or
otherwise altered by Administrator personnel so as to maintain its integrity and
accuracy.
     (e) Protected Health Information. If Administrator or Administrator
personnel will have access to “protected health information” (as such term is
defined by the HIPAA Privacy Rule), Administrator shall execute the Business
Associate Agreement substantially in the form attached hereto as Exhibit A.
Administrator and Administrator personnel shall comply with the terms of the
Business Associate Agreement in performing the applicable Administrative
Services. Administrator shall be responsible under this Administrative Services
Agreement for any failure of Administrator or Administrator personnel to comply
with the terms of the Business Associate Agreement or the Applicable Laws
referenced in the Business Associate Agreement applicable to Administrator in
the same manner and to the same extent it would be responsible for any failure
to comply with its other obligations under this Administrative Services
Agreement.
     (f) Privacy Breach. If Administrator breaches the provisions of this
Section 15.4, Administrator agrees to immediately notify Reinsureds and
cooperate with Reinsureds in mitigating any potential damages by, at
Administrator’s expense:
          (i) immediately endeavoring to recover all Personal Information from
the unauthorized recipient, if known, and instructing the unauthorized recipient
to cease and desist from any use of the improperly disclosed Personal
Information;
          (ii) at the request of Reinsureds, returning within ten (10) Business
Days all Personal Information provided by Reinsureds to Administrator pursuant
to this Section 15.4;
          (iii) at the request of Reinsureds, deleting from Administrator
electronic systems and physical records within ten (10) Business Days all
Personal Information provided by Reinsureds and providing certification that
such deletion has occurred;
          (iv) assisting and cooperating with any demand forwarded by Reinsureds
to Administrator as a result of a court order imposed on Reinsureds or from a
Governmental Authority having jurisdiction over Reinsureds; and
          (v) assisting with taking any other remedial steps reasonably required
by Reinsureds.
     (g) No Limitation. The inclusion of this Section 15.4 relating primarily to
Personal Information shall not, in any way, limit the obligations of
Administrator under other sections of this Administrative Services Agreement
that relate to the protection of Confidential Information generally.

28



--------------------------------------------------------------------------------



 



     15.5 Regulatory and Legal Communication.
     To the extent Administrator may legally do so:
     (a) Government Requests. Administrator agrees that, should any Governmental
Authority request Administrator to submit any information or provide any
communication related to the Administrative Services provided pursuant to this
Administrative Services Agreement, Administrator will notify Reinsureds
immediately upon receipt of such request. In no case shall said notice be
received by Reinsureds later than five (5) calendar days after receipt by
Administrator. Administrator must contact Reinsureds prior to any response
Administrator would make to any Governmental Authority that involves Reinsureds,
Reinsureds’ clients, or any Reinsureds relationship with such Governmental
Authority. This provision does not apply to reviews by tax authorities or to
state insurance departments in connection with financial examinations.
     (b) Notice. Without limiting anything in subsection (a) above,
Administrator shall provide Reinsureds with prompt notice of any Governmental
Authority review, audit or inspection of Administrator’s facilities, processes,
or products under the FCPA or any anti-bribery Applicable Law that relates to
the Administrative Services furnished to Reinsureds under this Administrative
Services Agreement. Even if Reinsureds are not otherwise identified as involved
in the review, audit, or inspection, Administrator shall provide Reinsureds with
the summary results of any such review, audit or inspection. If not legally
prohibited, Administrator shall provide Reinsureds a reasonable opportunity to
provide assistance to Administrator in responding to any such review, audit or
inspection.
     (c) Security Incident. In the event of an incident that does, or is
reasonably likely to, result in an unauthorized disclosure of, or access to,
Personal Information (a “Security Incident”), Administrator shall immediately
notify Reinsureds of the Security Incident, and Administrator shall promptly
(and in any event as soon as reasonably practical) (i) perform a root cause
analysis and prepare a corrective action plan, (ii) provide Reinsureds with
written reports and detailed information regarding any such Security Incident,
including how and when such Security Incident occurred and what actions
Administrator is taking to remedy such Security Incident, (iii) cooperate in the
investigation of the Security Incident at Reinsureds’ request, (iv) reimburse
Reinsureds for their costs of notifying any individuals and/or authorities of
the Security Incident if Reinsureds, in their good faith judgment, consider
notification necessary, (v) remediate such Security Incident or potential
Security Incident and take commercially reasonable actions to prevent its
recurrence; provided, however, to the extent such Security Incident or potential
Security Incident is not caused by Administrator’s or its Subcontractors’
failure to comply with this Administrative Services Agreement, Reinsureds shall
reimburse Administrator for Administrator’s reasonable expenses incurred in such
remediation, and (vi) promptly restore any lost Reinsureds data to the last
available back-up.
     (d) Material Breach. A breach of this Article XV may be a material breach
of this Administrative Services Agreement. Each Party acknowledges that monetary

29



--------------------------------------------------------------------------------



 



damages may not be a sufficient remedy for unauthorized disclosure of
Confidential Information or Personal Information and that each Party shall be
entitled, in addition to any other rights or remedies available at law or in
equity, to seek such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction.
ARTICLE XVI
FORCE MAJEURE
     16.1 Force Majeure Event.
          Except for any failure of either Party to comply with the provisions
of the Disaster Recovery Plans, neither Party shall have any liability or
responsibility, and shall be excused from performance for, any interruption,
delay, impairment or other failure to fulfill any obligation under this
Administrative Services Agreement to the extent and so long as the fulfillment
of such obligation is interrupted, delayed, impaired, prevented or frustrated as
a result of or by natural disaster, hurricane, earthquake, floods, fire,
catastrophic weather conditions, diseases or other elements of nature or acts of
God, acts of war (declared or undeclared), insurrection, riot, civil disturbance
or disorders, rebellion, sabotage, government regulations or directives,
embargoes, terrorist acts, or explosions, strikes, failure of or damage to
public utility (“Force Majeure Event”); provided that such Party uses best
efforts promptly to overcome or mitigate the cause of such delay or failure to
perform, including the implementation of the Disaster Recovery Plans. Any Party
so delayed in its performance shall immediately notify the other thereof by
telephone and confirm promptly thereafter in writing, describing in reasonable
detail the circumstances causing such delay, and shall resume the performance of
its obligations as promptly as reasonably practicable after the Force Majeure
Event has ceased to exist.
ARTICLE XVII
INDEMNIFICATION
     17.1 Indemnification Obligation of Administrator.
          Administrator agrees to indemnify and hold harmless Reinsureds and
each of their directors, officers, employees, agents or Affiliates (and the
directors, officers, employees and agents of such Affiliates) from any and all
losses, liabilities, costs, claims, demands, compensatory, extra contractual
and/or punitive damages, fines, penalties and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Reinsureds Losses”) resulting in
damages not included within the definition of Ultimate Net Loss arising out of
or caused by: (i) any actual or alleged fraud, theft or embezzlement by
officers, employees or agents of Administrator or its Subcontractors during the
term of this Administrative Services Agreement; (ii) the failure, either
intentional or unintentional, of Administrator or its Subcontractors to properly
perform the services or take the actions required by this Administrative
Services Agreement, including, without limitation, the failure to properly
process, evaluate and pay disbursement requests in accordance with the terms of
this Administrative Services Agreement; (iii) any other act of negligence or
willful misconduct committed by officers, agents or employees of Administrator
or its Subcontractors during the term of this

30



--------------------------------------------------------------------------------



 



Administrative Services Agreement; or (iv) any failure of Administrator or its
Subcontractors to comply with Applicable Laws during the term of this
Administrative Services Agreement. Nothing herein shall be construed to require
Administrator to indemnify Reinsureds with respect to any act or omission where
the decision to take or omit such action was with the agreement of Reinsureds.
     17.2 Indemnification Obligation of Reinsureds.
          Reinsureds agree to indemnify and hold harmless Administrator and any
of its directors, officers, employees, agents or Affiliates (and the directors,
officers, employees and agents of such Affiliates) from any and all losses,
liabilities, costs, claims, demands, compensatory, extra contractual and/or
punitive damages, fines, penalties and expenses (including reasonable attorneys’
fees and expenses) (collectively, “Administrator Losses”) arising out of or
caused by: (i) fraud, theft or embezzlement by officers, employees or agents of
Reinsureds during the term of this Administrative Services Agreement; (ii) any
other act of negligence or willful misconduct committed by officers, agents or
employees of Reinsureds during the term of this Administrative Services
Agreement; or (iii) any failure of Reinsureds to comply with Applicable Laws
during the term of this Administrative Services Agreement other than any failure
on the part of Reinsureds or Administrator caused by the action or inaction of
Administrator, including when acting in the name or on behalf of Reinsureds,
whether or not in compliance with the terms of this Administrative Services
Agreement. Nothing herein shall be construed to require Reinsureds to indemnify
Administrator with respect to any act or omission where the decision to take or
omit such action was with the agreement of Administrator.
     17.3 Notice of Indemnification Request.
          In the event that either Party asserts a claim for indemnification
hereunder, such Party seeking indemnification (the “Indemnified Party”) shall
give written notice to the other Party (the “Indemnifying Party”) specifying the
facts constituting the basis for, and the amount (if known) of, the claim
asserted within one year of the date the claim is asserted against or should be
known by the Indemnified Party.
     17.4 Notice of an Asserted Liability.
          If an Indemnified Party asserts, or may in the future seek to assert,
a claim for indemnification hereunder because of a claim or demand made, or an
action, proceeding or investigation instituted, by any person not a party to
this Administrative Services Agreement (a “Third Party Claimant”) that may
result in an Administrator Loss with respect to which Administrator is entitled
to indemnification pursuant to Section 17.2 hereof or Reinsureds Loss with
respect to which Reinsureds are entitled to indemnification pursuant to Section
17.1 hereof (an “Asserted Liability”), the Indemnified Party shall so notify the
Indemnifying Party as promptly as practicable, but in no event later than ten
(10) Business Days after such Asserted Liability is actually known to the
Indemnified Party. Failure to deliver notice with respect to an Asserted
Liability in a timely manner shall not be deemed a waiver of the Indemnified
Party’s right to indemnification for Losses in connection with such Asserted
Liability but the amount of reimbursement to which the Indemnified Party is
entitled shall be reduced by the amount, if any,

31



--------------------------------------------------------------------------------



 



by which the Indemnified Party’s Losses would have been less had such notice
been timely delivered.
     17.5 Procedures.
     (a) The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party, to investigate, contest, defend or settle the Asserted
Liability; provided that the Indemnified Party may, at its option and at its own
expense, participate in the investigation, contesting, defense or settlement of
any such Asserted Liability through representatives and counsel of its own
choosing. The failure of the Indemnifying Party to respond in writing to proper
notice of an Asserted Liability within ten (10) calendar days after receipt
thereof shall be deemed an election not to defend the same. Unless and until the
Indemnifying Party elects to defend the Asserted Liability, the Indemnified
Party shall have the right, at its option and at the Indemnifying Party’s
expense, to do so in such manner as it deems appropriate, including, but not
limited to, settling such Asserted Liability (after giving notice of the
settlement to the Indemnifying Party) on such terms as the Indemnified Party
deems appropriate.
     (b) Except as provided in the immediately preceding sentence, the
Indemnified Party shall not settle or compromise any Asserted Liability for
which it seeks indemnification hereunder without the prior written consent of
the Indemnifying Party (which shall not be unreasonably withheld) during the ten
(10) calendar day period specified above.
     (c) The Indemnifying Party shall be entitled to participate in (but not to
control) the defense of any Asserted Liability which it has elected, or is
deemed to have elected, not to defend, with its own counsel and at its own
expense.
     (d) Except as provided in the first sentence of paragraph (a) of this
Section 17.5, the Indemnifying Party shall bear all reasonable costs of
defending any Asserted Liability and shall indemnify and hold the Indemnified
Party harmless against and from all costs, fees and expenses incurred in
connection with defending such Asserted Liability.
     (e) Administrator and Reinsureds shall make mutually available to each
other all relevant information in their possession relating to any Asserted
Liability (except to the extent that such action would result in a loss of
attorney-client privilege) and shall cooperate with each other in the defense
thereof.
     17.6 Survival.
          The provisions of this Article XVII shall survive the termination of
this Administrative Services Agreement for a period of one year.
ARTICLE XVIII
DISPUTE RESOLUTION; ARBITRATION
     18.1 Dispute Resolution; Arbitration.

32



--------------------------------------------------------------------------------



 



          If Reinsureds and Administrator are unable to resolve any dispute
arising from this Administrative Services Agreement, the matter will be handled
in accordance with the dispute resolution and arbitration procedures set forth
in Article X and Article XI of the Master Transaction Agreement.
ARTICLE XIX
MISCELLANEOUS
     19.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
          To CNA Parties:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: (312) 817-0511
          With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: (312) 755-2479
          To Administrator:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: (203) 363-5221

33



--------------------------------------------------------------------------------



 



          With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: (402) 916-3030
          Any Party may change its notice provisions on fifteen (15) calendar
days’ advance notice in writing to the other Parties.
     19.2 Entire Agreement.
          This Administrative Services Agreement (including the exhibits and
schedules hereto), the Master Transaction Agreement and the other Ancillary
Agreements and any other documents delivered pursuant hereto and thereto,
constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.
     19.3 Waiver and Amendment.
          This Administrative Services Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by an
instrument in writing signed by the Parties, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of this Administrative Services Agreement shall be held to
constitute a waiver of any other or subsequent breach.
     19.4 Successors and Assigns.
     The rights and obligations of the Parties under this Administrative
Services Agreement shall not be subject to assignment without the prior written
consent of the other Parties, and any attempted assignment without the prior
written consent of the other Parties shall be invalid ab initio. The terms of
this Administrative Services Agreement shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of the Parties.
     19.5 Headings.
          The headings of this Administrative Services Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
     19.6 Construction; Interpretation.

34



--------------------------------------------------------------------------------



 



          Reinsureds and Administrator have participated jointly in the
negotiation and drafting of this Administrative Services Agreement. In the event
of an ambiguity or question of intent or interpretation arises, this
Administrative Services Agreement shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Administrative Services Agreement. When a reference is made to an Article,
Section, Schedule or Exhibit such reference shall be to an Article, Section,
Schedule or Exhibit of or to this Administrative Services Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Administrative Services Agreement, they shall be deemed to be
followed by the words “without limitation.” The word “Agreement,” means this
Administrative Services Agreement as amended or supplemented, together with all
Exhibits and Schedules attached hereto or incorporated by reference, and the
words “hereof,” “herein,” “hereto,” “hereunder” and other words of similar
import shall refer to this Administrative Services Agreement in its entirety and
not to any particular Article, Section or provision of this Administrative
Services Agreement. The references to “$” shall be to United States dollars.
Reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder. References to a Person are also to its successors and permitted
assigns.
     19.7 Governing Law and Jurisdiction.
          This Administrative Services Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
such state’s principles of conflict of laws that could compel the application of
the laws of another jurisdiction. SUBJECT TO ARTICLE XVIII, ANY SUIT, ACTION OR
PROCEEDING TO COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF
ARBITRATION OR TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE
ARBITRATOR(S) SHALL BE BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID
COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID
ACTIONS MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW
YORK COUNTY; AND EACH REINSUREDS AND ADMINISTRATOR EACH HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY
APPELLATE COURTS THEREOF, EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN
ACCORDANCE WITH ARTICLE XVIII MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING
JURISDICTION OVER ANY PARTY OR ANY OF ITS ASSETS.
     19.8 No Third Party Beneficiaries.
          Except as otherwise expressly set forth in any provision of this
Administrative Services Agreement, nothing in this Administrative Services
Agreement is intended or shall be construed to give any Person, other than the
Parties, any legal or equitable right, remedy or claim under or in respect of
this Administrative Services Agreement or any provision contained herein.
     19.9 Counterparts.

35



--------------------------------------------------------------------------------



 



          This Administrative Services Agreement may be executed by the Parties
in separate counterparts; each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument binding upon all of the Parties notwithstanding the fact that
all Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.
     19.10 Severability.
          Any term or provision of this Administrative Services Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Administrative Services Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Administrative Services Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. If any provision of this Administrative Services Agreement
is so broad as to be unenforceable, that provision shall be interpreted to be
only so broad as is enforceable. In the event of such invalidity or
unenforceability of any term or provision of this Administrative Services
Agreement, such term or provision shall be reformed and the Parties shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the Parties as reflected herein, while curing
the circumstance giving rise to the invalidity or unenforceability of such term
or provision.
     19.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this
Administrative Services Agreement were not performed or complied with in
accordance with their specific terms or were otherwise breached, violated or
unfulfilled. Accordingly, each of the Parties agrees that the other Party shall
be entitled to an injunction or injunctions to prevent noncompliance with, or
breaches or violations of, the provisions of this Administrative Services
Agreement by the other Party and to enforce specifically this Administrative
Services Agreement and the terms and provisions hereof in any action instituted
in accordance with Section 19.7, in addition to any other remedy to which such
Party may be entitled, at law or in equity. In the event that any action is
brought in equity to enforce the provisions of this Administrative Services
Agreement, no Party will allege, and each Party hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The Parties further agree
that (i) by seeking the remedies provided for in this Section 19.11, a Party
shall not in any respect waive its right to seek any other form of relief that
may be available to a Party under this Administrative Services Agreement,
including monetary damages in the event that this Administrative Services
Agreement has been terminated or in the event that the remedies provided for in
this Section 19.11 are not available or otherwise are not granted and
(ii) nothing contained in this Section 19.11 shall require any Party to
institute any action (or limit any Party’s right to institute any action for)
specific performance under this Section 19.11 before exercising any termination
right under Article XIV nor shall the commencement of any action pursuant to
this Section 19.11 or anything contained in this Section 19.11

36



--------------------------------------------------------------------------------



 



restrict or limit any Party’s right to terminate this Administrative Services
Agreement in accordance with the terms of Article XIV or pursue any other
remedies under this Administrative Services Agreement that may be available then
or thereafter.
     19.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS ADMINISTRATIVE SERVICES AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
ADMINISTRATIVE SERVICES AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS ADMINISTRATIVE SERVICES AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS ADMINISTRATIVE SERVICES AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.12.
     19.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Administrative Services
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each Party does hereby agree that
it shall not contest in any respect the validity or enforceability hereof.
     19.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsureds or Administrator with respect to this
Administrative Services Agreement are deemed mutual debts or credits, as the
case may be, and shall be set off, and only the net balance shall be allowed or
paid.
     19.15 Currency.
          All financial data required to be provided pursuant to the terms of
this Administrative Services Agreement shall be expressed in United States
dollars. All payments and all settlements of account between the Parties shall
be in United States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

37



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Administrative Services Agreement has been
duly executed by a duly authorized officer of each Party hereto as of the date
first above written.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Form of Business Associate Agreement]   EXHIBIT A

BUSINESS ASSOCIATE AGREEMENT
          This Business Associate Agreement (the “Business Associate
Agreement”), dated as of ___, 2010 (the “Effective Date”), is made and entered
into by and among Continental Casualty Company, an Illinois property and
casualty insurance company (“CCC”), The Continental Insurance Company, a
Pennsylvania property and casualty insurance company (“CIC”), Continental
Reinsurance Corporation International, Ltd., a Bermuda long-term insurance
company (“CRCI”), and CNA Insurance Company Limited, a United Kingdom property
and casualty insurance company (“CICL” and together with CCC, CIC and CRCI,
“Reinsureds”), and National Indemnity Company, a Nebraska property and casualty
company (“Administrator”).
          WHEREAS, pursuant to a Master Transaction Agreement (the “Master
Transaction Agreement”), dated as of July ___, 2010, among Reinsureds and
Administrator, Reinsureds and Administrator have agreed to enter into a loss
portfolio reinsurance transaction, pursuant to which Reinsureds will cede all
liabilities related to asbestos and pollution claims under the Business Covered
to Administrator, and pursuant to which Administrator will indemnify Reinsureds
for such liabilities up to an aggregate limit of four billion dollars
($4,000,000,000), net of any Third Party Reinsurance Recoverables and Other
Recoveries;
          WHEREAS, pursuant to a Loss Portfolio Transfer Reinsurance Agreement
among Reinsureds and Administrator dated as of ___, 2010, and referenced in the
Master Transaction Agreement as the “LPT Reinsurance Agreement,” Administrator
shall indemnify Reinsureds for 100% of the Ultimate Net Loss, subject to the LPT
Limit;
          WHEREAS, pursuant to an Administrative Services Agreement (the
“Administrative Services Agreement,” dated as of ___, 2010, Administrator shall
perform certain administrative functions on behalf of Reinsureds with respect to
the Reinsured Contracts and Third Party Reinsurance Agreements as they relate to
the Business Covered; and
          WHEREAS, Reinsureds and Administrator are entering into this Business
Associate Agreement to comply with the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) Privacy Rule and Security Standards as
those terms are defined in this Business Associate Agreement.
          NOW, THEREFORE, for and in consideration of these premises and the
promises and the mutual agreements hereinafter set forth and set forth in the
Master Transaction Agreement, the LPT Reinsurance Agreement and the
Administrative Services Agreement, Reinsureds and Administrator (individually, a
“Party” and collectively, the “Parties”) agree as follows:

 



--------------------------------------------------------------------------------



 



I. DEFINITIONS
          All capitalized terms not otherwise defined in this Business Associate
Agreement shall have the meaning given them under the Master Transaction
Agreement, LPT Reinsurance Agreement, or Administrative Services Agreement, as
applicable. The following terms used in this Business Associate Agreement shall
have the same meaning as those terms in the HIPAA Privacy Rule and Security
Standards, currently defined, in relevant part:
“Protected Health Information” shall mean Individually Identifiable Health
Information transmitted or maintained in any form or medium that Administrator
creates or receives from or on behalf of Reinsureds in the course of fulfilling
its obligations under this Business Associate Agreement. “Protected Health
Information” shall not include (i) education records covered by the Family
Educational Rights and Privacy Act, as amended, 20 U.S.C. §1232g, (ii) records
described in 20 U.S.C. §1232g(a)(4)(B)(iv), and (iii) employment records held by
Reinsureds in their role as employers.
“Designated Record Set” shall mean a group of records maintained by or for
Reinsureds that is (i) the medical records and billing records about individuals
maintained by or for Reinsureds, (ii) the enrollment, payment, claims
adjudication, and case or medical management record systems maintained by or for
a health plan; or (iii) used, in whole or in part, by or for Reinsureds to make
decisions about individuals. As used herein, the term “Record” means any item,
collection, or grouping of information that includes Protected Health
Information and is maintained, collected, used, or disseminated by or for
Reinsureds.
“Electronic Media” shall mean (i) electronic storage media including memory
devices in computers (hard drives) and any removable/transportable digital
memory medium, such as magnetic tape or disk, optical disk, or digital memory
card; or (ii) transmission media used to exchange information already in
electronic storage media. Transmission media include, for example, the internet
(wide-open), extranet (using internet technology to link a business with
information accessible only to collaborating parties), leased lines, dial-up
lines, private networks, and the physical movement of removable/transportable
electronic storage media. Certain transmissions, including paper, via facsimile,
and of voice, via telephone, are not considered to be transmissions via
electronic media, because the information being exchanged did not exist in
electronic form before transmission.
“Electronic Protected Health Information” shall mean Protected Health
Information that is transmitted by or maintained in Electronic Media.
“Individually Identifiable Health Information” shall mean information that is a
subset of health information, including demographic information collected from
an individual, and

  (i)   is created or received by a health care provider, health plan, employer,
or health care clearinghouse; and     (ii)   relates to the past, present, or
future physical or mental health or condition of an individual; the provision of
health care to an individual; or the past, present or future payment for the
provision of health care to an individual; and (a) identifies

 



--------------------------------------------------------------------------------



 



      the individual, or (b) with respect to which there is a reasonable basis
to believe the information can be used to identify the individual; and     (iii)
  relates to identifiable non-health information including but not limited to an
individual’s address, phone number and/or Social Security number.

“Privacy Rule” shall mean the Standards for Privacy of Individually Identifiable
Health Information at 45 CFR Part 160 and Part 164, Subparts A and E.
“Secretary” shall mean the Secretary of the Department of Health and Human
Services.
“Security Incident” means the attempted or successful unauthorized access, use,
disclosure, modification, or destruction of information or interference with
system operations in an information system.
“Security Standards” shall mean the HIPAA Security Standards, 45 C.F.R. Parts
160 and 164
II. OBLIGATIONS OF ADMINISTRATOR
Section 1. Use and Disclosure of Protected Health Information.
Administrator may use and disclose Protected Health Information only to carry
out the obligations of Administrator set forth in this Business Associate
Agreement, the Administrative Services Agreement or as required by law, subject
to the provisions set forth in this Business Associate Agreement. Administrator
shall neither use nor disclose Protected Health Information for the purpose of
creating de-identified information that will be used for any purpose other than
as directed by Reinsureds to carry out the obligations of Administrator set
forth in this Business Associate Agreement or the Administrative Services
Agreement, or as required by law.
Section 2. Safeguards Against Misuse of Information.
Administrator agrees that it will implement appropriate safeguards to prevent
the use or disclosure of Protected Health Information in any manner other than
pursuant to the terms and conditions of this Business Associate Agreement.
Administrator shall implement administrative, physical and technical safeguards
that reasonably and appropriately protect the confidentiality, integrity, and
availability of the Electronic Protected Health Information that it creates,
receives, maintains, or transmits on behalf of Reinsureds, as required by the
Security Standards.
Section 3. Reporting of Uses and Disclosures of Protected Health Information and
Security Incidents.
Upon becoming aware of a use or disclosure of Protected Health Information in
violation of this Business Associate Agreement, Administrator shall promptly
report such use or disclosure to Reinsureds. Administrator shall promptly report
to Reinsureds any Security Incident of which it becomes aware.

 



--------------------------------------------------------------------------------



 



Section 4. Agreements with Third Parties.
Administrator shall ensure that any agent or subcontractor of Administrator to
whom Administrator provides Protected Health Information that is received from
Reinsureds, or created or received by Administrator on behalf of Reinsureds,
agrees to be bound by the same restrictions and conditions that apply to
Administrator pursuant to this Business Associate Agreement with respect to such
Protected Health Information. Administrator warrants and represents that in the
event of a disclosure of Protected Health Information to any third party, the
information disclosed shall be no more than the minimum necessary for the
intended purpose. Administrator shall ensure that any agent or subcontractor of
Administrator to whom Administrator provides Electronic Protected Health
Information agrees to implement reasonable and appropriate safeguards to protect
such information.
Section 5. Access to Information.
In the event Administrator maintains Protected Health Information in a
Designated Record Set, Administrator shall, within thirty (30) days of receipt
of a request from Reinsureds, provide to Reinsureds Protected Health Information
in Administrator’s possession that is required for Reinsureds to respond to an
individual’s request for access to Protected Health Information made pursuant to
45 C.F.R. § 164.524 or other applicable law. In the event any individual
requests access to Protected Health Information directly from Administrator,
whether or not Administrator is in possession of Protected Health Information,
Administrator may not approve or deny access to the Protected Health Information
requested. Rather, Administrator shall, within five (5) Business Days, forward
such request to Reinsureds.
Section 6. Availability of Protected Health Information for Amendment.
In the event Administrator maintains Protected Health Information in a
Designated Record Set, Administrator shall, within thirty (30) days of receipt
of a request from Reinsureds, provide to Reinsureds Protected Health Information
in Administrator’s possession that is required for Reinsureds to respond to an
individual’s request to amend Protected Health Information made pursuant to 45
C.F.R. § 164.526 or other applicable law. If the request is approved,
Administrator shall incorporate any such amendments to the Protected Health
Information as required by 45 C.F.R. §164.526 or other applicable law. In the
event that the request for the amendment of Protected Health Information is made
directly to the Administrator, whether or not Administrator is in possession of
Protected Health Information, Administrator may not approve or deny the
requested amendment. Rather, Administrator shall, within five (5) Business Days
forward such request to Reinsureds.
Section 7. Accounting of Disclosures.
Administrator agrees to document such disclosures of Protected Health
Information and information related to such disclosures as would be required for
Reinsureds to respond to a request by an individual for an accounting of
disclosures of Protected Health Information in accordance with 45 CFR § 164.528
or other applicable law. Administrator shall, within sixty (60) Business Days of
receipt of a request from Reinsureds, provide to Reinsureds such information as
is in Administrator’s possession and is required for Reinsureds to respond to a
request for an

 



--------------------------------------------------------------------------------



 



accounting made in accordance with 45 C.F.R. 164.528 or other applicable law. In
the event the request for an accounting is delivered directly to Administrator,
Administrator shall, within five (5) Business Days, forward such request to
Reinsureds. It shall be Reinsureds’ responsibility to prepare and deliver any
such accounting requested.
Section 8. Availability of Books and Records.
Administrator hereby agrees to make its applicable internal practices, books and
records, including policies and procedure, available to the Secretary for
purposes of determining Reinsureds’ and Administrator’s compliance with the
Privacy Rule and Security Standards. The practices, books and records subject to
this Section are those practices, books and records that relate to the use and
disclosure of Protected Health Information that is created by Administrator on
behalf of Reinsureds, received by Administrator from Reinsureds, or received by
Administrator from a third party on behalf of Reinsureds.
III. Term and Termination
Section 1. Term.
The Term of this Business Associate Agreement shall be effective as of the
Effective Date, and shall terminate when all of the Protected Health Information
provided by Reinsureds to Administrator, or created or received by Administrator
on behalf of Reinsureds, is destroyed or returned to Reinsureds, or, if it is
infeasible to return or destroy Protected Health Information, protections are
extended to such information, in accordance with the termination provisions in
this Article III.
Section 2. Effect of Termination.
(a) Except as provided in paragraph (b) of this Section, upon termination of
this Business Associate Agreement, for any reason, Administrator shall return or
destroy all Protected Health Information received from Reinsureds, or created or
received by Administrator on behalf of Reinsureds. This provision shall apply to
Protected Health Information that is in the possession of subcontractors or
agents of Administrator. Administrator shall retain no copies of the Protected
Health Information.
(b) In the event that Administrator determines that returning or destroying the
Protected Health Information is infeasible, Administrator shall provide to
Reinsureds notification of the conditions that make return or destruction
infeasible. Upon Reinsureds’ determination that return or destruction of
Protected Health Information is infeasible, Administrator shall extend the
protections of this Business Associate Agreement to such Protected Health
Information and limit further uses and disclosures of such Protected Health
Information to those purposes that make the return or destruction infeasible,
for so long as Administrator maintains such Protected Health Information.

 



--------------------------------------------------------------------------------



 



IV. MISCELLANEOUS
Section 1. Limitation of Liability. No exculpation or limitation on
Administrator’s liability set forth in the Administrative Services Agreement
shall apply to damages suffered by Reinsureds as a result of Administrator’s
breach of this Business Associate Agreement.
Section 2. Indemnification. Each Party acknowledges and agrees that the
provisions of Article IX of the Master Transaction Agreement apply to the
indemnification rights and obligations of each Party pursuant to this Agreement.
Section 3. Regulatory References. A reference in this Business Associate
Agreement to a section in the HIPAA Privacy Rule or Security Standards means the
section as in effect or as amended.
Section 4. Amendment. In the event that state or federal law or regulation, or
an arbitration or judicial interpretation of same, or any regulatory or
enforcement action should explicitly or otherwise require that this Business
Associate Agreement be changed, altered or modified, then the Reinsureds shall
notify Administrator and provide such required amendment, and the Reinsureds and
Administrator shall continue to perform services under this Business Associate
Agreement as modified.
Section 5. Survival. The respective rights and obligations of Administrator
under Section III(2)(b) (Effect of Termination), Section IV(1) (Limitation of
Liability), Section IV(2) (Indemnification), Section IV(3) (Regulatory
References) and Section IV(5) (Survival) of this Business Associate Agreement
shall survive the termination of this Business Associate Agreement.
V. EFFECT OF BUSINESS ASSOCIATE AGREEMENT
To the extent that this Business Associate Agreement conflicts with the terms of
the Administrative Services Agreement or any other agreement between Reinsureds
and Administrator relating to Protected Health Information, the terms of this
Business Associate Agreement shall take precedence.
[Remainder of page left intentionally blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Business Associate Agreement has been duly
executed by a duly authorized officer of each Party hereto as of the date first
above written.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit B
Form of Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
 
 
TRUST AGREEMENT
by and among
CONTINENTAL CASUALTY COMPANY,
THE CONTINENTAL INSURANCE COMPANY,
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD.
CNA INSURANCE COMPANY LIMITED
(hereinafter referred to individually as the “Beneficiary” and collectively as
the “Beneficiaries”),
NATIONAL INDEMNITY COMPANY
(hereinafter referred to as the “Grantor”)
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
(hereinafter referred to as the “Trustee”)
[•], 2010
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I

DEFINED TERMS
       
 
       
Section 1.1 Definitions
    1  
Section 1.2 Interpretation
    5  
 
       
ARTICLE II

MODIFICATION UPON A COLLATERAL TRIGGERING EVENT
       
 
       
Section 2.1 Collateral Triggering Event
    5  
 
       
ARTICLE III

MODIFICATION UPON A REINSURANCE CREDIT EVENT
       
 
       
Section 3.1 Reinsurance Credit Event
    6  
 
       
ARTICLE IV

CREATION OF TRUST ACCOUNT
       
 
       
Section 4.1 Obligations of the Beneficiaries and the Grantor
    8  
Section 4.2 Purpose of the Trust
    9  
Section 4.3 Grantor Trust for United States Federal Income Tax Purposes
    9  
Section 4.4 Designation of Agents
    9  
Section 4.5 Title to Assets
    9  
 
       
ARTICLE V

MAINTENANCE OF THE TRUST
       
 
       
Section 5.1 Substitution of Trust Account Assets
    10  
Section 5.2 Valuation of Assets
    10  
Section 5.3 Quarterly Certification
    10  
 
       
ARTICLE VI

RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
       
 
       
Section 6.1 Adjustment of Trust Account Assets
    11  
Section 6.2 Release of Trust Account Assets to the Beneficiaries
    11  

i 



--------------------------------------------------------------------------------



 



              Page  
Section 6.3 Release of Trust Account Assets to the Grantor
    11  
 
       
ARTICLE VII

DUTIES OF THE TRUSTEE
       
 
       
Section 7.1 Acceptance of Assets by the Trustee
    12  
Section 7.2 Collection of Interest and Dividends; Voting Rights
    13  
Section 7.3 Obligations of the Trustee
    13  
Section 7.4 Responsibilities of the Trustee
    13  
Section 7.5 Books and Records
    14  
Section 7.6 Activity Reports
    14  
Section 7.7 Resignation or Removal of the Trustee; Appointment of Successor
Trustee
    14  
Section 7.8 Release of Information
    15  
Section 7.9 Indemnification of the Trustee
    15  
Section 7.10 Charges of the Trustee
    15  
Section 7.11 Limitations of the Trustee
    15  
Section 7.12 Concerning the Trustee
    16  
 
       
ARTICLE VIII

TERMINATION
       
 
       
Section 8.1 Termination
    17  
Section 8.2 Disposition of Assets Upon Termination
    17  
 
       
ARTICLE IX

GENERAL PROVISIONS
       
 
       
Section 9.1 Notices
    17  
Section 9.2 Entire Agreement
    18  
Section 9.3 Waiver and Amendment
    18  
Section 9.4 Successors and Assigns
    18  
Section 9.5 Headings
    19  
Section 9.6 Governing Law and Jurisdiction
    19  
Section 9.7 No Third Party Beneficiaries
    19  
Section 9.8 Counterparts
    19  
Section 9.9 Severability
    19  
Section 9.10 Specific Performance
    20  
Section 9.11 Waiver of Jury Trial
    20  
Section 9.12 Incontestability
    20  
Section 9.13 Set-Off
    21  
Section 9.14 Currency
    21  

ii 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X

DISPUTE RESOLUTION
       
 
       
Section 10.1 Dispute Resolution
    21  
Section 10.2 Negotiation Amongst the Parties
    21  
Section 10.3 Arbitration
    21  
 
       
ARTICLE XI

EFFECTIVE DATE AND EXECUTION
       
 
       
Appendix A Trust Provisions Following a Reinsurance Credit Event
       

iii 



--------------------------------------------------------------------------------



 



TRUST AGREEMENT
          THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into
as of [     ], 2010, by and among Continental Casualty Company, an Illinois
property and casualty insurance company (“CCC”), The Continental Insurance
Company, a Pennsylvania property and casualty insurance company (“CIC”),
Continental Reinsurance Corporation International, Ltd., a Bermuda long-term
insurance company (“CRCI”), and CNA Insurance Company Limited, a United Kingdom
property and casualty insurance company (“CICL”) (each of CCC, CIC, CRCI and
CICL, a “Beneficiary” and collectively, the “Beneficiaries”), National Indemnity
Company, a Nebraska property and casualty insurance company (the “Grantor”) and
Wells Fargo Bank, National Association, a national banking association, as
trustee (hereinafter referred to as “Trustee”).
          WHEREAS, in accordance with that certain Master Transaction Agreement,
dated July [    ], 2010, by and among the Beneficiaries, the Grantor and
Berkshire Hathaway Inc., a Delaware corporation and the ultimate parent company
of the Grantor, the Beneficiaries and the Grantor have entered into that certain
Loss Portfolio Transfer Reinsurance Agreement of even date herewith (the “LPT
Reinsurance Agreement”), whereby, subject to the terms and conditions thereof,
they have agreed that the Beneficiaries will cede to the Grantor, and the
Grantor will reinsure, all liabilities related to asbestos and pollution claims
under the Business Covered;
          WHEREAS, the LPT Reinsurance Agreement contemplates that the Grantor
and the Beneficiaries enter into this Trust Agreement whereby the Grantor
creates a trust to hold assets as security for the satisfaction of the
obligations of the Grantor to the Beneficiaries under this Trust Agreement with
respect to the Business Covered; and
          WHEREAS, the parties intend that, in the event of a Reinsurance Credit
Event, certain provisions of this Trust Agreement shall cease to be effective,
and other provisions shall be effective thereafter, as described in Article III.
          NOW THEREFORE, the Grantor, the Beneficiaries and the Trustee, in
consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and upon the terms and conditions hereinafter set forth, agree as
follows:
ARTICLE I
DEFINED TERMS
          Section 1.1 Definitions. The following terms, when used in this Trust
Agreement, shall have the meanings set forth in this Section 1.1. The terms
defined below shall be deemed to refer to the singular or plural, as the context
requires.
               (a)  “AAA” shall have the meaning ascribed to such term in
Section 10.3(a).

 



--------------------------------------------------------------------------------



 



               (b)  “Applicable Interest Rate” shall have the meaning ascribed
to such term in the LPT Reinsurance Agreement.
               (c)  “Applicable Law” means any domestic or foreign, federal,
state or local statute, law, ordinance or code, or any written rules,
regulations or administrative interpretations issued by any Governmental
Authority pursuant to any of the foregoing, in each case applicable to any party
hereto, and any Order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to the parties hereto.
               (d)  “Assets” shall mean the assets held in the Trust Account,
including, as applicable, Eligible Investments and Permitted Investments.
               (e)  “Beneficiary” and “Beneficiaries” shall have the meaning
ascribed to such term in the Preamble.
               (f)  “Business Covered” shall have the meaning ascribed to such
term in the LPT Reinsurance Agreement.
               (g)  “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which commercial banks in Illinois or New York are required
or authorized by law to be closed.
               (h)  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
               (i)  “Collateral Triggering Agreement” means any agreement
entered into by the Grantor at any time after the date hereof with any party and
with an effective date after the date hereof, which contains a provision
requiring the Grantor to post collateral (whether by the procurement of a letter
of credit, the establishment of a collateral trust or any other means) for the
benefit of the counterparty to such agreement upon the occurrence of certain
specified events, changes or conditions. For the avoidance of doubt, any
agreement which requires the establishment of collateral at the time such
agreement becomes effective absent any other triggering events shall not be
considered a Collateral Triggering Agreement.
               (j)  “Collateral Reduction Event” shall have the meaning ascribed
to such term in Section 2.1(c).
               (k)  “Collateral Triggering Event” shall have the meaning
ascribed to such term in Section 2.1(a).
               (l)  “Dispute” shall have the meaning ascribed to such term in
Section 10.1.
               (m)  “Eligible Investments” shall mean, with respect to Assets
conforming to the provisions of this Trust Agreement prior to the occurrence of
a Reinsurance Credit Event, cash and any investments of the types permitted
under the laws and regulations of Grantor’s domiciliary state for property and
casualty insurance companies; provided, however, that no Eligible Investments
may be issued by an institution that is the parent, subsidiary or

2



--------------------------------------------------------------------------------



 



affiliate of the Grantor; and provided, further, no single Eligible Investment
(except cash) shall comprise more than twenty-five percent (25%) of the Assets
in the Trust Account. All Eligible Investments deposited in the Trust Account
shall be free of all liens, charges or encumbrances at the time so deposited.
               (n)  “Governmental Authority” shall mean any government,
political subdivision, court, board, commission, regulatory or administrative
agency or other instrumentality thereof, whether federal, state, provincial,
local or foreign and including any regulatory authority which may be partly or
wholly autonomous.
               (o)  “Grantor” shall have the meaning ascribed to such term in
the Preamble.
               (p)  “Inception Date” shall have the meaning ascribed to such
term in the LPT Reinsurance Agreement.
               (q)  “Initial Reconciliation Statement” shall have the meaning
ascribed to such term in the LPT Reinsurance Agreement.
               (r)  “Initial Security Amount” shall have the meaning ascribed to
such term in Section 4.1.
               (s)  “Insurance Commissioner” shall mean the Governmental
Authority responsible for the regulation of insurance companies in the
jurisdiction in which the Beneficiary is domiciled.
               (t)  “LPT Limit” shall have the meaning ascribed to such term in
the LPT Reinsurance Agreement.
               (u)  “LPT Reinsurance Agreement” shall have the meaning ascribed
to such term in the Recitals.
               (v)  “Permitted Investments” shall mean, with respect to Assets
conforming to the provisions of this Trust Agreement upon the occurrence of a
Reinsurance Credit Event, cash and any investments of the types permitted under
the laws and regulations of the Beneficiary’s domiciliary state or country for
trusts providing full statutory financial statement credit for reinsurance ceded
by property and casualty insurance companies, provided, however, that no
Permitted Investments may be issued by an institution that is the parent,
subsidiary or affiliate of the Grantor. All Permitted Investments deposited in
the Trust Account shall be free of all liens, charges or encumbrances at the
time so deposited.
               (w)  “Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
               (x)  “Quarterly Certification” shall have the meaning ascribed to
such term in Section 5.3.

3



--------------------------------------------------------------------------------



 



               (y)  “Reinsurance Credit Event” shall mean any financial
impairment of the Grantor that results in any Beneficiary being unable to obtain
full statutory financial statement credit for the reinsurance provided by the
LPT Reinsurance Agreement in any applicable United States jurisdiction at any
point in time during the term of the LPT Reinsurance Agreement.
               (z)  “Reinsurance Credit Event Certification” shall have the
meaning ascribed to such term in Section 3.1(a).
               (aa)  “Reinsurance Credit Event Trust Accounts” shall have the
meaning ascribed to such term in Section 3.1(d).
               (bb)  “Reinsurance Credit Event Trust Agreements” shall have the
meaning ascribed to such term in Section 3.1(c).
               (cc)  “Reinsurance Premium” shall have the meaning ascribed to
such term in the LPT Reinsurance Agreement.
               (dd)  “Reinsured Contracts” shall have the meaning ascribed to
such term in the LPT Reinsurance Agreement.
               (ee)  “Reinsured Liabilities” shall have the meaning ascribed to
such term in the LPT Reinsurance Agreement.
               (ff)  “Required Amount” shall mean an amount equal to the least
of (i) the aggregate gross Reserves of the applicable Beneficiary (including
reserves for losses incurred but not reported) calculated in accordance with SAP
with respect to the Business Covered; (ii) the LPT Limit less the Ultimate Net
Loss paid in respect of the applicable Beneficiary; and (iii) the LPT Limit less
the Ultimate Net Loss paid.
               (gg)  “Reserves” shall mean, as required by SAP or Applicable Law
of the jurisdiction of domicile of any entity, reserves, funds or provisions for
losses, claims, unearned premiums, benefits, costs and expenses (including
allocated loss adjustment expenses) in respect of the Business Covered.
               (hh)  “Rules” shall have the meaning ascribed to such term in
Section 10.3(a).
               (ii)  “SAP” shall mean, as to any entity, the statutory
accounting principles prescribed or permitted by the Governmental Authority
responsible for the regulation of insurance companies in the jurisdiction in
which such entity is domiciled.
               (jj)  “Security Amount” shall mean, (i) prior to the occurrence
of a Collateral Triggering Event, an amount equal to the Initial Security Amount
minus any Ultimate Net Loss paid by the Grantor under the LPT Reinsurance
Agreement as of the date of calculation of the Security Amount; and (ii) on and
after the occurrence of a Collateral Triggering Event, an amount equal to the
lesser of (A) the aggregate gross Reserves of the Beneficiaries (including

4



--------------------------------------------------------------------------------



 



reserves for losses incurred but not reported) calculated in accordance with SAP
with respect to the Business Covered, and (B) the LPT Limit less the Ultimate
Net Loss paid.
               (kk)  “Third Party Appraiser” shall mean an independent appraisal
firm which is mutually acceptable to the Grantor and the Beneficiaries, or, if
Grantor and Beneficiaries cannot agree on such an appraisal firm, an independent
appraisal firm selected by the parties’ respective accountants.
               (ll)  “Trust” shall mean the trust formed hereunder, including
such trust following a Reinsurance Credit Event.
               (mm)  “Trust Account” shall have the meaning ascribed to such
term in Section 4.1(a).
               (nn)  “Trust Agreement” shall have the meaning ascribed to such
term in the Preamble.
               (oo)  “Trustee” shall have the meaning ascribed to such term in
the Preamble.
               (pp)  “Ultimate Net Loss” shall have the meaning ascribed to such
term in the LPT Reinsurance Agreement.
          Section 1.2 Interpretation. When a reference is made in this Trust
Agreement to a Section or Article, such reference shall be to a section or
article of this Trust Agreement unless otherwise clearly indicated to the
contrary. The Article and Section headings contained in this Trust Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Trust Agreement. Whenever the words “include,” “includes” or “including” are
used in this Trust Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Trust Agreement as a whole and not to any particular provision of this Trust
Agreement. The meaning assigned to each term used in this Trust Agreement shall
be equally applicable to both the singular and the plural forms of such term and
to both the masculine as well as the feminine and neuter genders of such term.
Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning. References to a person are also to its successors
and permitted assigns.
ARTICLE II
MODIFICATION UPON A COLLATERAL TRIGGERING EVENT
          Section 2.1 Collateral Triggering Event.

5



--------------------------------------------------------------------------------



 



               (a) If, at any time after the date hereof, the Grantor is
required to post collateral pursuant to the terms of one or more Collateral
Triggering Agreements as a result of the occurrence of one or more events,
changes or conditions specified in such agreements, and the amount of collateral
required to be posted by the Grantor pursuant to such Collateral Triggering
Agreement(s) is reasonably expected by the Grantor to equal, either on an
individual or aggregate basis, one billion dollars ($1,000,000,000) or more
(such event, the “Collateral Triggering Event”), then the Grantor shall promptly
notify the Beneficiaries of the Collateral Triggering Event and take the
following additional actions as set forth in this Section 2.1.
               (b) Upon the occurrence of a Collateral Triggering Event, all
references in this Trust Agreement to “Security Amount” shall be modified in
accordance with its definition to give effect to the Collateral Triggering
Event. In addition, as soon as is practicable, but no later than
contemporaneously with the posting of the collateral under any Collateral
Triggering Agreement that results in the Grantor posting one billion dollars or
more of collateral either on an individual or aggregate basis, the Grantor shall
deposit such additional assets into the Trust Account so that the aggregate fair
market value of the Eligible Investments in the Trust Account equals the newly
computed Security Amount.
               (c) Until such time as (i) the events, changes or conditions that
gave rise to the collateral requirement under one or more of the Collateral
Triggering Agreements cease to exist or apply and (ii) the Grantor has withdrawn
or reduced the aggregate amount of collateral posted under Collateral Triggering
Agreements ((i) and (ii) together, the “Collateral Reduction Event”), the
Grantor shall ensure that the Trust Account shall hold Eligible Investments at
all times with a fair market value of no less than 100% of the Security Amount
(as defined in clause (ii) of Section 1.1(jj)); provided, however, if a
Collateral Reduction Event has occurred, the Security Amount shall be reduced by
a percentage which is proportionate to each percentage reduction of all
collateral posted under the Collateral Triggering Agreements; provided, further,
however, in no event shall the Security Amount be reduced to an amount less than
100% of the Security Amount (as defined in clause (i) of Section 1.1(jj)).
ARTICLE III
MODIFICATION UPON A REINSURANCE CREDIT EVENT
          Section 3.1 Reinsurance Credit Event.
               (a) Notwithstanding anything in this Trust Agreement to the
contrary, in the event the Beneficiaries provide a written notice to the Trustee
(and contemporaneous notice to the Grantor) certifying that a Reinsurance Credit
Event has occurred (such notice, the “Reinsurance Credit Event Certification”),
upon receipt of such certification by the Trustee, the provisions set forth in
Sections 4.1, 4.2, 5.1(a), 5.3, 6.1, 6.2, 6.3, 7.4, 7.5, 7.8, 7.11 and 9.2
hereof shall automatically be replaced by the provisions set forth in Appendix A
hereof for the equivalent Sections and thereafter not be effective, and the
provisions set forth in Appendix A shall automatically become effective without
further action by any party. In addition, any other provisions required under
Applicable Law and regulations governing trusts providing full statutory
financial statement credit for reinsurance ceded by property and casualty
insurance companies in the United States to the extent applicable to CCC and
CIC, shall be incorporated

6



--------------------------------------------------------------------------------



 



herein. Notwithstanding the foregoing, the Trust created hereunder shall
continue in existence. Furthermore, the Reinsurance Credit Event Certification
may, but shall not be required to, name either CCC or CIC as the sole
Beneficiary of the Trust following a Reinsurance Credit Event. If the
Reinsurance Credit Event Certification names either CCC or CIC as the sole
Beneficiary of the Trust, then for purposes of the Trust following a Reinsurance
Credit Event, all references to the term “Beneficiary” or “Beneficiaries” shall
mean either CCC or CIC, as set forth in the Reinsurance Credit Event
Certification. The choice as to which of CCC or CIC shall be named as the sole
Beneficiary of the Trust following a Reinsurance Credit Event shall be made by
the Beneficiaries in their sole discretion at the time the Beneficiaries become
aware that a Reinsurance Credit Event has occurred.
               (b) Following a Reinsurance Credit Event, the Grantor shall be
required to replace the Assets held in the Trust Account which are not Permitted
Investments for Assets which are Permitted Investments within five (5) Business
Days following the receipt by the Grantor of the Reinsurance Credit Event
Certification. Simultaneously with such replacement of the Assets, the Grantor
shall either: (i) deposit into the Trust Account sufficient additional Assets so
that the aggregate fair market value of the Permitted Investments in the Trust
Account equals the Required Amount or (ii) withdraw from the Trust Account, to
the extent the aggregate fair market value of the Permitted Investments in the
Trust Account exceeds 100% of the Required Amount, Assets equal to such excess
amount; provided, however, with respect to the withdrawal referenced in clause
(ii), all such withdrawn Assets shall be deposited promptly into one or more of
the new trust accounts established pursuant to the Reinsurance Credit Event
Trust Agreements referenced in subparagraph (c) of this Section 3.1.
               (c) If the Reinsurance Credit Event Certification names either
CCC or CIC as the sole Beneficiary of the Trust following a Reinsurance Credit
Event, then within five (5) Business Days following the receipt by the Grantor
of the Reinsurance Credit Event Certification, the Grantor and the Trustee shall
enter into separate trust agreements with each of the remaining Beneficiaries
not named as the sole Beneficiary in the Reinsurance Credit Event Certification
(such trust agreements, the “Reinsurance Credit Event Trust Agreements”). The
Reinsurance Credit Event Trust Agreements shall contain provisions substantially
similar to the provisions set forth in this Trust Agreement (after incorporation
of the provisions set forth in Appendix A hereof), as well as any other
provisions and modifications required under the laws and regulations of the
applicable domiciliary state or country of the remaining Beneficiaries for
trusts providing full statutory financial statement credit for reinsurance ceded
by property and casualty insurance companies.
               (d) The trust account or accounts established pursuant to the
Reinsurance Credit Event Trust Agreements (“Reinsurance Credit Event Trust
Accounts”) shall initially be funded by such Permitted Investments from the
Trust Account that represent the percentage of the remaining value of Assets
reflecting the portion of the Reinsurance Premium that was contributed by the
applicable Beneficiary, less Ultimate Net Loss paid in respect of such
Beneficiary. In addition to such assets, the Grantor shall deposit into the
Reinsurance Credit Event Trust Accounts sufficient additional assets so that the
aggregate fair market value of each Reinsurance Credit Event Trust Account
equals the applicable Required Amount, provided that the aggregate fair market
value of all Reinsurance Credit Event Trust Account(s) and this Trust

7



--------------------------------------------------------------------------------



 



Account shall not exceed an amount equal to the LPT Limit less Ultimate Net Loss
paid. The Reinsurance Credit Event Trust Accounts shall be funded with Permitted
Investments only.
               (e) The provisions set forth in Appendix A shall remain
effective, and the Reinsurance Credit Event Trust Accounts shall remain in place
only for the time, and only to the extent, required to address the event, change
or condition giving rise to the Reinsurance Credit Event. Each Beneficiary
agrees that in the event that the Reinsurance Credit Event ceases to exist or
apply, each Beneficiary shall promptly provide its approval for the termination
of the respective Reinsurance Credit Event Trust Accounts and for the return of
all assets to the Grantor; provided however, the fair market value of the
Permitted Investments transferred from the Trust Account to the Reinsurance
Credit Event Trust Accounts less Ultimate Net Loss paid on behalf of the
Beneficiaries since such transfer shall be transferred to the Trust Account. In
addition, to the extent that the obligations of the Grantor to provide security
diminish, each Beneficiary shall provide its approval for the reduction of the
Trust Account and the respective Reinsurance Credit Event Trust Accounts.
ARTICLE IV
CREATION OF TRUST ACCOUNT
          Section 4.1 Obligations of the Beneficiaries and the Grantor.
               (a) Prior to the execution of this Trust Agreement, the Grantor
shall have procured with the Trustee, in the name of the Trustee, to be held for
the sole benefit of the Beneficiaries pursuant to the provisions of this Trust
Agreement, a segregated trust account maintained by the Trustee with account
number 80460400 (which shall be hereinafter referred to as the “Trust Account”).
Simultaneously with the execution of this Trust Agreement, (i) the Beneficiaries
shall transfer and assign to such Trust Account, on behalf of the Grantor,
Assets consisting of cash in the aggregate amount of the Reinsurance Premium,
together with interest accrued from the Inception Date at the Applicable
Interest Rate, and (ii) the Grantor shall transfer and assign to such Trust
Account, Assets consisting of cash in the aggregate amount of two hundred
million dollars ($200,000,000). The sum of the amounts referenced in (i) and
(ii) in the foregoing sentence shall be referred to herein as the “Initial
Security Amount”.
               (b) If the Beneficiaries owe any amount to the Grantor resulting
from the adjustment of the Reinsurance Premium as reflected in the Initial
Reconciliation Statement delivered pursuant to Section 2.3 of the Master
Transaction Agreement, the Beneficiaries shall transfer and assign to the Trust
Account, on behalf of the Grantor, assets consisting of cash in the amount owed.
If the Grantor owes any amount to the Beneficiaries resulting from the
adjustment of the Reinsurance Premium as reflected in the Initial Reconciliation
Statement delivered pursuant to Section 2.3 of the Master Transaction Agreement,
the Grantor shall instruct the Trustee to promptly withdraw from the Trust
Account assets consisting of cash in the amount owed and transfer such amount to
an account of the Beneficiaries in accordance with written instructions provided
by the Beneficiaries at the time of such withdrawal. The Trustee shall promptly
comply with such instruction.

8



--------------------------------------------------------------------------------



 



               (c) Unless there is a Collateral Triggering Event, the Grantor
shall not be required to transfer and assign additional assets into the Trust
Account after the date hereof. Upon the occurrence of a Collateral Triggering
Event, however, the Grantor shall transfer and assign such additional assets
into the Trust Account in accordance with Section 2.1(b). Until such time the
condition giving rise to the Collateral Triggering Event ceases to exist or
apply, the Grantor shall ensure that the Trust Account shall hold Eligible
Investments at all times with a fair market value of no less than 100% of the
Security Amount.
          Section 4.2 Purpose of the Trust.
               (a) The Assets in the Trust Account shall be held by the Trustee
for the sole purpose of satisfying any obligations of the Grantor to the
Beneficiaries with respect to the Business Covered under the LPT Reinsurance
Agreement.
               (b) The Grantor grants to the Trustee all trust powers necessary
and reasonable in the performance of its duties hereunder except as otherwise
expressly provided herein.
          Section 4.3 Grantor Trust for United States Federal Income Tax
Purposes. The Trust Account shall be treated as a grantor trust (pursuant to
sections 671 through 677 of the Code) for United States federal income tax
purposes. The Grantor shall constitute the grantor (within the meaning of
sections 671 and 677 of the Code) and, thus, any and all income derived from the
Assets held in the Trust shall constitute income or gain of the Grantor as the
owner of such Assets.
          Section 4.4 Designation of Agents. Except as otherwise expressly
provided in this Trust Agreement, any statement, certificate, notice, request,
consent, approval, or other instrument to be delivered or furnished by the
Grantor or the Beneficiaries shall be sufficiently executed if executed in the
name of the Grantor or the Beneficiaries by such officer or officers of Grantor
or Beneficiaries or by such other agent or agents of the Grantor or the
Beneficiaries as may be designated in a resolution of the Board of Directors of
the Grantor or the Beneficiaries or Committee thereof or a letter of advice
issued by the President, Secretary or Treasurer of the Grantor or the
Beneficiaries, as applicable. Written notice of such designation by the Grantor
or the Beneficiaries shall be filed with the Trustee. The Trustee shall be
protected in acting upon any written statement or other instrument made by such
officers or agents of the Grantor or the Beneficiaries with respect to the
authority conferred on it.
          Section 4.5 Title to Assets. Title to any Assets transferred by the
Grantor to the Trustee for deposit to the Trust Account will be recorded in the
name of the Trustee. The out-of-pocket costs of transfers of title between the
Grantor and the Trustee shall be shared equally by the Grantor and the
Beneficiaries, and the Grantor shall use reasonable efforts to limit such costs.
The Beneficiaries shall not have legal title to any part of the Assets, but
shall have an undivided beneficial interest in all Assets.

9



--------------------------------------------------------------------------------



 



ARTICLE V
MAINTENANCE OF THE TRUST
          Section 5.1 Substitution of Trust Account Assets.
               (a) The Grantor may, from time to time, substitute or exchange
Assets contained in the Trust Account, provided, however, (i) the Assets so
substituted or exchanged must be Eligible Investments, (ii) after giving effect
to such substitution, the fair market value of the newly deposited Assets are at
least equal to the fair market value of the substituted Assets and (iii) the
replacement Assets to be deposited in the Trust Account in such substitution or
exchange are deposited therein on the day of withdrawal of the substituted or
exchanged Assets. Upon any substitution or exchange as provided for herein, the
Grantor shall certify to the Trustee and Beneficiaries that such substitution or
exchange meets the requirements of this Section 5.1. The Trustee shall act on
the instruction and certification of the Grantor and shall give the
Beneficiaries prompt written notice of any substitution made pursuant hereto.
               (b) The Grantor shall, prior to depositing any Assets into the
Trust Account, and from time to time as required, execute all assignments and
endorsements in blank, or transfer legal title to the Trustee of all shares,
obligations or any other assets requiring assignment in order that the Trustee,
upon direction of the Beneficiaries, may whenever necessary negotiate any such
assets without consent or signature from the Grantor or any other entity.
          Section 5.2 Valuation of Assets. The Grantor shall determine the fair
market value of any Assets in the Trust Account. In making this determination,
the Grantor shall use prices published by a nationally recognized pricing
service for Assets for which such prices are available, and for Assets for which
such prices are not available, the Grantor shall use methodologies consistent
with those which it uses for determining the fair market value of assets held in
its own general account (other than the Assets) in the ordinary course of
business.
          Section 5.3 Quarterly Certification. Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiaries (with a copy to the Trustee) a written certification (the
“Quarterly Certification”) stating the Security Amount as of the calendar
quarter end and the aggregate fair market value of the Eligible Investments held
in the Trust Account as of the calendar quarter end (both on an asset-by-asset
basis and a cumulative basis). Such certification shall separately state the
effect on the fair market value of the Assets of withdrawals by the Grantor from
the Trust Account effected during such calendar quarter. As soon as is
practicable, but in no event more than ten (10) Business Days following its
receipt of the Quarterly Certification, CCC, on behalf of the Beneficiaries,
shall either (i) countersign such certification and forward it to the Trustee or
(ii) notify the Grantor that it objects to the Grantor’s calculation of the
Security Amount or the Grantor’s valuation of any Asset. If the parties are able
to resolve such dispute within ten (10) Business Days of CCC’s transmittal to
the Grantor of its notice of objection, they shall promptly forward to the
Trustee a jointly signed certification of the Security Amount. If the parties
are unable to resolve such dispute within ten (10) Business Days of CCC’s
transmittal to the Grantor of its notice of objection, and the dispute relates
to the valuation of an Asset, the value of such Asset

10



--------------------------------------------------------------------------------



 



shall be determined by a Third Party Appraiser and the parties shall be bound by
such valuation. All other disputes shall be resolved in accordance with
Section 10.1. Upon resolution of such dispute, the parties shall forward to the
Trustee a copy of the corrected Quarterly Certification setting forth the
Security Amount as resolved through such Third Party Appraiser or arbitration.
The Grantor shall, to the extent reasonably necessary or required in order to
verify Grantor’s certification, permit CCC to audit its records in order to
determine its compliance with this Section 5.3. The Grantor shall cooperate
fully with such audit. Access to the Grantor and its employees by CCC in
connection with such audit shall be at reasonable times during regular business
hours upon reasonable prior written notice (including by e-mail) in a manner
which does not unreasonably interfere with the business or operations of the
Grantor.
ARTICLE VI
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
          Section 6.1 Adjustment of Trust Account Assets.
               (a) The Security Amount as of the end of each calendar quarter
shall be certified to the Trustee by the Grantor in the manner set forth in
Section 5.3 hereof.
               (b) Following the occurrence of a Collateral Triggering Event, if
the aggregate fair market value of the Eligible Investments maintained in the
Trust Account as of any calendar quarter end is less than the Security Amount
(computed taking into account the occurrence of the Collateral Triggering Event)
as of such calendar quarter end, then within five (5) Business Days Grantor
shall deposit into the Trust Account such additional Assets with an aggregate
fair market value as are necessary to ensure that the aggregate fair market
value of the Eligible Investments held in the Trust Account is no less than 100%
of the Security Amount as of the immediately prior calendar quarter end.
               (c) If, following a Collateral Triggering Event, the event,
change or condition which gave rise to the collateralization requirement ceases
to exist or apply, then the Security Amount shall thereafter (until the
occurrence of a further Collateral Triggering Event) be computed without regard
to such Collateral Triggering Event.
          Section 6.2 Release of Trust Account Assets to the Beneficiaries. By
transmittal of prior written notice to the Trustee (with a copy to Grantor),
together with a final order of an arbitration panel or court of competent
jurisdiction, any of the Beneficiaries may withdraw Assets from the Trust
Account to make payment of, or reimburse itself for, any amount which it may be
required to pay under or arising out of the Reinsured Contracts to the extent
relating to the Business Covered; provided that notice of such withdrawal is
provided not less than five (5) Business Days in advance of the requested
withdrawal. The Trustee shall promptly comply with such notice. The Security
Amount shall be reduced by any amount so withdrawn.
          Section 6.3 Release of Trust Account Assets to the Grantor.
               (a) The Grantor agrees that all proceeds from the sale or
substitution of the Assets in the Trust Account and the collection of interest,
dividends and other income in respect to the Assets in the Trust Account shall
be retained in the Trust Account and shall not be

11



--------------------------------------------------------------------------------



 



released to the Grantor, except in accordance with the provisions set forth in
subparagraphs (b) and (c) in this Section 6.3.
               (b) At each calendar quarter end, by transmittal of prior written
notice to the Trustee and contemporaneous notice to the Beneficiaries, the
Grantor may withdraw Assets from the Trust Account in the amount of the Ultimate
Net Loss it has actually paid under the LPT Reinsurance Agreement during such
quarter; provided, however, that in connection with any such withdrawal, the
Grantor shall provide a written certification to the Trustee stating the fair
market value of each non-cash Asset withdrawn. The Trustee shall promptly comply
with such notice.
               (c) Commencing at the fifth anniversary of the date hereof, at
any calendar quarter end following the delivery of the Quarterly Certification
as to which there is no dispute outstanding between the Grantor and the
Beneficiaries, in the event the aggregate fair market value of the Eligible
Investments maintained in the Trust Account exceeds 150% of the gross Reserves
of the Beneficiaries (including reserves for losses incurred but not reported)
calculated in accordance with SAP with respect to the Business Covered as of
such calendar end, then by transmittal of fourteen (14) calendar days’ prior
written notice to the Trustee and the Beneficiaries, the Grantor may direct the
Trustee to withdraw from the Trust Account and transfer to the Grantor Assets
having a fair market value equal to the amount of such excess; provided,
however, following a Collateral Triggering Event, the Grantor shall be permitted
to withdraw Assets from the Trust Account pursuant to this Section 6.3(c) only
to the extent that the aggregate fair market value of the Eligible Investments
remaining in the Trust Account after such withdrawal is not less than 100% of
the Security Amount. The Trustee shall promptly comply with such notice.
ARTICLE VII
DUTIES OF THE TRUSTEE
          Section 7.1 Acceptance of Assets by the Trustee.
               (a) The Trustee shall not accept any Assets (other than cash) for
deposit into the Trust Account unless the Trustee determines that it is or will
be the registered owner of and holder of legal title to the Assets or that such
Assets are in such form that the Trustee may, if applicable to such asset class,
negotiate any such Assets, without consent or signature from the Grantor or any
other person or entity. Any Assets received by the Trustee which, if applicable
to such asset class, are not in such proper negotiable form or for which title
has not been transferred to the Trustee shall not be accepted by the Trustee and
shall be returned to the Grantor as unacceptable.
               (b) The Trustee and its lawfully appointed successors is and are
authorized and shall have the power to receive such Assets as the Grantor (or
the Beneficiaries on behalf of the Grantor) from time to time may transfer or
remit to the Trust Account and to hold and dispose of the same for the uses and
purposes and in the manner and according to the provisions herein set forth. All
such Assets at all times shall be maintained as a trust account,

12



--------------------------------------------------------------------------------



 



separate and distinct from all other assets on the books and records of the
Trustee, and shall be continuously kept in a safe place within the United
States.
          Section 7.2 Collection of Interest and Dividends; Voting Rights. The
Trustee is hereby authorized, without prior notice to the Grantor or the
Beneficiaries, to demand payment of and collect all interest or dividends on the
Assets comprising the Trust Account if any. All payments of interest, dividends
and other income in respect to Assets in the Trust Account shall be deposited
promptly upon receipt by the Trustee into the Trust Account. Subject to the
other provisions of this Trust Agreement, the Grantor shall have the full and
unqualified right to direct the Trustee to vote, and to execute consents, bond
powers, stock powers, mortgage and title instruments and other instruments of
transfer, pledge and release with respect to any Assets comprising the Trust
Account.
          Section 7.3 Obligations of the Trustee. The Trustee agrees to hold and
disburse the various Assets of the Trust Account in accordance with the
provisions expressed herein.
          Section 7.4 Responsibilities of the Trustee.
               (a) The Trustee, in the administration of the Trust Account, is
to be bound solely by the express provisions herein, and such further written
and signed directions as the appropriate party or parties may, under the
conditions herein provided, deliver to the Trustee. The Trustee shall be under
no obligation to enforce the Grantor’s obligations under this Trust Agreement,
except as otherwise expressly provided or directed pursuant hereto. The Trustee
shall be restricted to holding title to, operating and collecting the Assets
comprising the Trust Account and the payment and distribution thereof for the
purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only for its
own negligence, willful misconduct or lack of good faith and for the breach of
the Trustee’s obligations under this Trust Agreement; provided, however, that
any actions taken in strict accordance with written instructions provided to the
Trustee from the parties hereto will not constitute a breach of the Trustee’s
obligations under this Trust Agreement. Upon request of the Grantor or the
Beneficiaries, the Trustee further agrees promptly to forward to such party a
statement and valuation of all Assets held in the Trust Account.
               (b) Subject to the other provisions of this Trust Agreement,
including the requirement that only Eligible Investments may be held in the
Trust Account, and provisions relating to the substitution of Assets, (i) the
Grantor shall have the irrevocable authority and sole power to direct the
Trustee, in the Grantor’s sole discretion, with respect to all aspects of the
management or investment of the Assets contained in the Trust Account,
including, but not limited to, directing the Trustee to enter into one or more
investment management, advisory, custodial, depository or other agreements of
form and substance specified by the Grantor, with any other person, including
any affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and
the Beneficiaries each acknowledges that it has no authority with respect to
such management or investment activities, the Trustee agrees it will not
exercise any discretion or take any action with respect to the matters in clause
(i) above and the Trustee will take any actions related thereto as directed by
the Grantor in accordance therewith.

13



--------------------------------------------------------------------------------



 



          Section 7.5 Books and Records. The Trustee shall keep full and
complete records of the administration of the Trust Account. The Grantor and the
Beneficiaries may examine such records, upon reasonable notice to the Trustee,
at any time during business hours through any person or persons duly authorized
in writing by Grantor or the Beneficiaries, at the requesting party’s expense.
          Section 7.6 Activity Reports. The Trustee agrees to provide an
activity report to the Beneficiary and the Grantor upon creation of the Trust
Account and within five (5) days following receipt of the report from the
Grantor, which report shall, in reasonable detail, show (i) all deposits,
withdrawals and substitutions during such quarter; (ii) a listing of securities
and other assets held and cash balances in the Trust Account as of the last day
of such quarter and (iii) the fair market value (determined in accordance with
Section 5.2) of each Asset held in the Trust Account (other than cash) and the
amount of cash held in the Trust Account as of the last day of such quarter. The
Trustee agrees to provide written notification to the Grantor and the
Beneficiaries within five (5) days of any deposits to or withdrawals from the
Trust Account.
          Section 7.7 Resignation or Removal of the Trustee; Appointment of
Successor Trustee.
               (a) The Trustee may at any time resign as Trustee and terminate
its capacity hereunder by delivery of written notice of resignation, effective
not less than ninety (90) days after receipt by both the Beneficiaries and the
Grantor. The Trustee may be removed by the Grantor by (i) delivery to the
Trustee and the Beneficiaries of a written notice of removal, effective not less
than ninety (90) days after receipt by the Trustee and the Beneficiaries of the
notice and (ii) receipt of the Beneficiaries’ consent to such action, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, no
such resignation by the Trustee or removal by the Grantor shall be effective
until a successor to the Trustee shall have been duly appointed by the Grantor
and approved by the Beneficiaries and all the securities and other Assets in the
Trust Account have been duly transferred to such successor. The Grantor, upon
receipt of such notice of resignation, shall undertake to obtain the agreement
of a qualified, successor depository, agreeable to the Beneficiaries, to act as
a successor Trustee in accordance with all agreements of the Trustee herein and
upon duly qualifying to act as such pursuant to Section 7.7(b). The
Beneficiaries agree not to withhold unreasonably approval of such Trustee. Upon
the Trustee’s delivery of the Assets to the qualified, successor depository,
along with a closing statement showing all activities from the last quarterly
report, the Trustee shall be discharged of further responsibilities hereunder,
subject to any remaining obligations under Sections 7.4 and 7.7(b).
               (b) Any successor Trustee appointed hereunder shall execute an
instrument accepting such appointment hereunder and shall deliver the same to
the Grantor and to the then acting Trustee. Thereupon such successor Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of its predecessor in the Trust with like
effect as if originally named herein; but the predecessor Trustee shall
nevertheless, when requested in writing by the successor Trustee, execute an
instrument or instruments conveying and transferring to the Trustee upon the
Trust herein all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and shall duly assign, transfer and deliver to the Trustee
all property and money held by such predecessor hereunder. The

14



--------------------------------------------------------------------------------



 



predecessor Trustee shall be entitled to reimbursement in accordance with
Section 7.10 for all expenses it incurs in connection with the settlement of its
accounts and the transfer and delivery of the Trust assets to its successor. The
predecessor Trustee shall continue to be indemnified by reason of such entity
being or having been a Trustee in accordance with Section 7.9.
          Section 7.8 Release of Information. The Trustee shall promptly respond
to any and all reasonable requests for information concerning the Trust Account
or the Assets held therein by any of the parties to this Trust Agreement.
Furthermore, the Trustee shall fully and completely respond to any direct
inquiries of any applicable regulatory authority with jurisdiction over the
Grantor or any of the Beneficiaries concerning the Trust Account or the Assets
held hereunder, including detailed inventories of securities or funds, and the
Trustee shall permit such regulatory authority to examine and audit all
securities or funds held hereunder. The Trustee shall promptly provide notice to
the Beneficiaries and the Grantor concerning all such inquiries, and shall
provide seven (7) days’ prior notice to the Beneficiaries and the Grantor of all
such examinations and audits.
          Section 7.9 Indemnification of the Trustee. In consideration of the
Trustee’s acceptance of this Trust Agreement, if the Trustee renders any service
not provided for in this Trust Agreement, the Grantor and the Beneficiary shall,
severally and not jointly, reasonably compensate the Trustee for such
extraordinary services, reimburse the Trustee for all reasonable costs,
attorneys’ fees and expenses occasioned thereby, and indemnify, defend and hold
the Trustee (and its directors, officers and employees) harmless from and
against any loss, liability, damage, cost and expense of any nature arising out
of or in connection with this Trust Agreement or with the performance of its
duties hereunder, including, among other things, reasonable attorneys’ fees and
court costs, except to the extent such loss, liability, damage, cost and expense
shall be caused by the Trustee’s own negligence, willful misconduct or lack of
good faith. Whenever an action by the Trustee is authorized by written signed
direction pursuant to the provisions of this Trust Agreement and such action is
taken strictly in accordance with such written and signed direction by the
appropriate party or parties, the party or parties authorizing such action
hereby agree to indemnify the Trustee against all losses, damages, costs and
expenses, including reasonable attorneys’ fee, resulting from any action so
taken by the Trustee. The provisions of this paragraph shall survive the
termination of this Trust Agreement and the resignation or removal of the
Trustee for any reason.
          Section 7.10 Charges of the Trustee. The Grantor agrees to pay all
reasonable costs or fees charged by the Trustee for acting as the Trustee
pursuant to this Trust Agreement, as agreed between the Grantor and the Trustee,
including fees incurred by the Trustee for legal services deemed reasonably
necessary by the Trustee as a result of the Trustee’s so acting; provided,
however, that no such costs, fees or expenses shall be paid out of the Assets
held in or credited to the Trust Account.
          Section 7.11 Limitations of the Trustee. The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Eligible
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with Article VI.

15



--------------------------------------------------------------------------------



 



          Section 7.12 Concerning the Trustee.
               (a) No provision in this Trust Agreement shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers.
               (b) The Trustee shall be entitled to rely on advice of or on an
opinion of counsel concerning all matters of trust and its duty hereunder and
shall not be liable for any action taken or not taken by it in reliance on such
advice or on such opinion of counsel.
               (c) The Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution notice,
request, consent, certificate, order, entitlement order, affidavit, letter,
telegram, facsimile transmission, electronic mail or other paper or document
believed by it to be genuine and to have been signed or sent by the proper
person or persons. The Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, notice, consent, request,
certificate, order, entitlement order, affidavit, letter, telegram, facsimile
transmission, electronic mail or other paper or document.
               (d) The permissive right of the Trustee to take action enumerated
in this Trust Agreement shall not be construed as a duty and it shall not be
answerable for other than its negligence, willful misconduct or lack of good
faith. In no event shall the Trustee be liable for indirect, special,
incidental, punitive or consequential losses or damages, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof.
               (e) The Trustee shall not be required to give any bond or surety
in respect of the execution of the said trusts and powers or otherwise in
respect of the Assets.
               (f) The Trustee shall not be accountable for the use or
application by the Grantor or any Beneficiary or any other party of Assets which
the Trustee has released in accordance with the terms of this Trust Agreement.
               (g) The Trustee makes no representations as to the validity or
sufficiency of the Assets and the Trust Account for any particular purpose and
shall incur no responsibility in respect thereof, other than in connection with
the duties or obligations assigned to or imposed upon it as provided herein.
               (h) The Trustee shall not be responsible for the perfection,
priority or enforceability of any lien or security interest in any of the Assets
or in the Trust Account.
               (i) In accepting the trust hereby created, the Trustee acts
solely as trustee and not in its individual capacity, and all persons having any
claim against the Trustee arising from this Trust Agreement, shall look only to
the Assets held by the Trustee hereunder for payment except as otherwise
provided herein.
               (j) The Trustee shall not be considered in breach of or in
default in its obligations hereunder in the event of delay in the performance of
such obligations due to unforeseeable causes beyond its control (including, but
not limited to, any act or provision of any

16



--------------------------------------------------------------------------------



 



present or future law or regulation or governmental authority, any act of God or
war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or other wire
or communication facility) or without its willful misconduct, negligence or lack
of good faith.
ARTICLE VIII
TERMINATION
          Section 8.1 Termination. This Trust Agreement may not be terminated by
the Grantor unless the Grantor has obtained, and the Trustee has received, a
written consent signed by the General Counsel of CCC to terminate this Trust
Agreement. The Beneficiaries shall provide their consent to the termination of
this Trust Agreement if the Grantor seeks to terminate this Trust Agreement as a
result of the exhaustion of the LPT Limit.
          Section 8.2 Disposition of Assets Upon Termination. Upon a termination
pursuant to this Article VIII, the Trustee shall distribute all Assets held and
deposited under this Trust Agreement, subject to the written approval of the
Beneficiaries, to the Grantor and shall take any and all steps necessary to
transfer absolutely and unequivocally all right, title and interest in such
Assets and to deliver physical custody, if applicable, in such Assets to the
Grantor or as otherwise directed by the Grantor.
ARTICLE IX
GENERAL PROVISIONS
          Section 9.1 Notices. Any notice, request, demand, waiver, consent,
approval or other communication required or permitted to be given by any party
under this Trust Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission, sent by registered or certified
mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery. Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on written confirmation of receipt, or if mailed, on the date shown on the
receipt therefor, or if sent by overnight courier, on the date shown on the
written confirmation of delivery. Such notices shall be given to the following
addresses:

         
 
  If to the Trustee:   Wells Fargo Bank, National Association
 
      5 Broadway, 14th floor
 
      New York, New York 10006
 
      Attention: Stephen Bruce
 
      Facsimile: (212) 509-1716
 
       
 
  If to the Grantor:   National Indemnity Company
 
      100 First Stamford Place
 
      Stamford, CT 06902
 
      Attention: General Counsel
 
      Fax: 203-363-5221

17



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   National Indemnity Company
 
      3024 Harney Street
 
      Omaha, NE 68131
 
      Attention: Treasurer
 
      Fax: 402-916-3030
 
       
 
  If to the Beneficiaries:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Jonathan D. Kantor
 
      Executive Vice President,
 
      General Counsel and Secretary
 
      Fax: 312-817-0511
 
       
 
  With a copy to:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Michael P. Warnick
 
      Senior Vice President and
 
      Deputy General Counsel
 
      Fax: 312-755-2479

Each party to this Trust Agreement may change its notice provisions on fifteen
(15) calendar days’ advance notice in writing to the other parties to this Trust
Agreement.
          Section 9.2 Entire Agreement. Subject to the provisions of
Section 7.4(a), this Trust Agreement, including Appendix A hereto, the LPT
Reinsurance Agreement and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the parties hereto and their
respective affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the parties hereto with respect to the subject matter
hereof and thereof.
          Section 9.3 Waiver and Amendment. This Trust Agreement and the Trust
created hereunder shall be irrevocable, subject solely to the termination
provisions set forth herein. The Grantor shall have no right or power in any
capacity to revoke, terminate or, except as provided in Section 3.1, alter or
amend any terms of this Trust Agreement, in whole or in part, without the prior
written consent of the Beneficiaries and the Trustee. Notwithstanding the
foregoing, this Trust Agreement may be altered, amended or terminated at any
time by written agreement executed by each party hereto. The Beneficiaries’
failure at any time to exercise any of the rights or powers conferred upon them
herein shall constitute neither a waiver of their right to exercise, nor stop
them from exercising, any rights at any subsequent time, nor shall such failure
reduce in any degree any liability or obligation for which the Grantor is bound
hereunder.
          Section 9.4 Successors and Assigns. The rights and obligations of a
party under this Trust Agreement shall not be subject to assignment without the
prior written consent of the other parties hereto, and any attempted assignment
without the prior written consent of the other parties hereto shall be invalid
ab initio. The terms of this Trust Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of the parties hereto. Notwithstanding the foregoing, any corporation or
association into which the

18



--------------------------------------------------------------------------------



 



Trustee may be merged or converted, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its corporate trust
business shall be the successor to the Trustee without the execution or filing
of any paper or further act.
          Section 9.5 Headings. The headings of this Trust Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
          Section 9.6 Governing Law and Jurisdiction. This Trust Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to such state’s principles of conflict of laws that could
compel the application of the laws of another jurisdiction. SUBJECT TO ARTICLE
X, ANY SUIT, ACTION OR PROCEEDING TO COMPEL ARBITRATION OR FOR TEMPORARY
INJUNCTIVE RELIEF IN AID OF ARBITRATION OR TO PRESERVE THE STATUS QUO PENDING
THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE BROUGHT BY THE PARTIES HERETO
SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT
MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN THE SUPREME COURT OF THE
STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH OF THE BENEFICIARIES, THE
GRANTOR AND THE TRUSTEE EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE XIV MAY
BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY HERETO
OR ANY OF ITS ASSETS.
          Section 9.7 No Third Party Beneficiaries. Nothing in this Trust
Agreement is intended or shall be construed to give any person, other than the
parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Trust Agreement or any provision contained herein.
          Section 9.8 Counterparts. This Trust Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the parties hereto
notwithstanding the fact that all parties hereto are not signatory to the
original or the same counterpart. Each counterpart may consist of a number of
copies hereof each signed by less than all, but together signed by all of the
parties hereto. Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.
          Section 9.9 Severability. Any term or provision of this Trust
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Trust Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Trust Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. If any provision of this Trust Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so

19



--------------------------------------------------------------------------------



 



broad as is enforceable. In the event of such invalidity or unenforceability of
any term or provision of this Trust Agreement, the parties hereto shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the parties hereto as reflected herein, while
curing the circumstance giving rise to the invalidity or unenforceability of
such term or provision.
          Section 9.10 Specific Performance. Each of the parties hereto
acknowledges and agrees that the other parties hereto would be irreparably
damaged in the event that any of the provisions of this Trust Agreement were not
performed or complied with in accordance with their specific terms or were
otherwise breached, violated or unfulfilled. Accordingly, each of the parties
hereto agrees that the other parties hereto shall be entitled to an injunction
or injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Trust Agreement by the other parties hereto and to enforce
specifically this Trust Agreement and the terms and provisions hereof in any
action instituted in accordance with Section 9.6, in addition to any other
remedy to which such party may be entitled, at law or in equity. In the event
that any action is brought in equity to enforce the provisions of this Trust
Agreement, no party hereto will allege, and each party hereto hereby waives the
defense or counterclaim, that there is an adequate remedy at law. The parties
hereto further agree that (i) by seeking the remedies provided for in this
Section 9.10, a party hereto shall not in any respect waive its right to seek
any other form of relief that may be available to a party under this Trust
Agreement, including monetary damages in the event that this Trust Agreement has
been terminated or in the event that the remedies provided for in this Section
9.10 are not available or otherwise are not granted and (ii) nothing contained
in this Section 9.10 shall require any party hereto to institute any action for
(or limit any party’s right to institute any action for) specific performance
under this Section 9.10 before exercising any termination right under
Article VIII, nor shall the commencement of any action pursuant to this
Section 9.10 or anything contained in this Section 9.10 restrict or limit any
party’s right to terminate this Trust Agreement in accordance with the terms of
Article VIII or pursue any other remedies under this Trust Agreement that may be
available then or thereafter.
          Section 9.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS TRUST AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS TRUST AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
          Section 9.12 Incontestability. In consideration of the mutual
covenants and agreements contained herein, each party hereto does hereby agree
that this Trust Agreement, and each and every provision hereof, is and shall be
enforceable by and between them according to

20



--------------------------------------------------------------------------------



 



its terms, and each party hereto does hereby agree that it shall not contest in
any respect the validity or enforceability hereof.
          Section 9.13 Set-Off. Any debts or credits, matured or unmatured,
liquidated or unliquidated, regardless of when they arose or were incurred, in
favor of or against any of the Beneficiaries or the Grantor with respect to this
Trust Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
          Section 9.14 Currency. All financial data required to be provided
pursuant to the terms of this Trust Agreement shall be expressed in United
States dollars. All payments and all settlements of account between the parties
hereto shall be in United States currency unless otherwise agreed by the parties
hereto.
ARTICLE X
DISPUTE RESOLUTION
          Section 10.1 Dispute Resolution. Notwithstanding anything contained
herein to the contrary, any dispute between the Beneficiary and the Grantor
arising out of or relating to this Trust Agreement or the breach, termination or
validity hereof (“Dispute”) will be first addressed in accordance with the
procedures specified in Section 10.2, and subsequently, if necessary,
Section 10.3, which will be the sole and exclusive procedures for the resolution
of any such Disputes.
          Section 10.2 Negotiation Amongst the Parties.
               (a) The Beneficiaries and the Grantor agree that they shall first
attempt to resolve Disputes by informal in-person discussions and negotiations
of their respective representatives. If a Beneficiary and the Grantor are unable
to resolve any such Dispute through such in-person discussions and negotiations
within thirty (30) calendar days of the day on which either the Beneficiary and
the Grantor receives from the other party or parties written notice of a
Dispute, the Dispute shall be submitted for resolution to a designated executive
officer of each of the Beneficiary and the Grantor with authority to make a
decision. If the designated executive officers are unable to reach a mutually
acceptable resolution within ten (10) calendar days after expiration of such
thirty-day period, on the request of either the Beneficiary or the Grantor, the
Dispute shall be resolved in accordance with subsection (b). All negotiations,
discussions, and communications made or conducted pursuant to the procedures set
forth in this Section 10.2(a) are confidential and will be treated as compromise
and settlement negotiations for purposes of the Federal Rules of Evidence and
any other applicable rules of evidence.
               (b) Upon completion of the dispute resolution process described
in subsection (a) of this Section 10.2 without resolution of the Dispute, either
the Beneficiary or the Grantor may submit the Dispute for resolution in
accordance with Section 10.3.
          Section 10.3 Arbitration.
               (a) Except as provided in Sections 10.1 and 10.2, any Dispute
shall be finally determined by arbitration in accordance with the Commercial
Arbitration Rules of the

21



--------------------------------------------------------------------------------



 



American Arbitration Association (“AAA”) then in effect (the “Rules”), except as
modified herein. If the amount in controversy is five million dollars
($5,000,000) or less (including all claims and counterclaims) there shall be one
arbitrator who shall be agreed upon by the Beneficiary and the Grantor within
twenty (20) calendar days of receipt by respondent(s) of a copy of the demand
for arbitration. The single arbitrator may not award an amount greater than five
million dollars ($5,000,000) in value under any circumstances. If the amount in
controversy is more than five million dollars ($5,000,000) (including all claims
and counterclaims) there shall be three neutral and impartial arbitrators, one
of whom shall be appointed by each of (i) the Beneficiary, on the one hand and
(ii) the Grantor, on the other hand, within thirty (30) calendar days of receipt
by respondent(s) of the demand for arbitration, and the third arbitrator, who
shall chair the arbitral tribunal, shall be appointed by the party appointed
arbitrators within fifteen (15) calendar days of the appointment of the second
arbitrator. If any arbitrator is not appointed within the time limit provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the Rules, with each of the
Beneficiary and the Grantor being given a limited number of strikes, except for
cause. Any arbitrator appointed by the AAA shall be a retired federal or state
appellate court judge or a current or retired officer of an insurance company
with no less than fifteen (15) years of experience in the property casualty
insurance industry. The arbitration hearing on the merits shall be commenced
within ninety (90) calendar days of the appointment of the arbitrator(s) or as
soon thereafter as practicable. In rendering an award, the arbitral tribunal
shall be required to follow the laws of the State of New York. The award shall
be in writing and shall briefly state the findings of fact and conclusions of
law on which it is based. The arbitrator(s) shall be permitted to award any
relief permitted under New York law, including damages and any form of temporary
or permanent injunctive relief, but shall not be permitted to award special,
indirect, punitive or incidental damages or damages for lost profits or any
other consequential damages or damages based on multiples or similar valuation
techniques. The award shall be final and binding upon the Beneficiary and the
Grantor and shall be the sole and exclusive remedy between the Beneficiary and
the Grantor regarding any claims, counterclaims, issues or accounting presented
to the arbitrator(s). Judgment upon the award may be entered in any court having
jurisdiction over the Beneficiary and the Grantor or any of their respective
assets. Any costs or fees (including attorneys’ fees and expenses) incident to
enforcing the award shall be charged against the Beneficiary and the Grantor
resisting such enforcement. Arbitrability of any and all disputes shall be
decided by the arbitrator(s). In the event of any inconsistency between the
Rules and the provisions of this Article X, the provisions of this Article X
shall control.
               (b) Arbitration hereunder shall be conducted in Chicago, Illinois
or New York, New York, as determined by the party against whom the arbitration
is demanded.

22



--------------------------------------------------------------------------------



 



ARTICLE XI
EFFECTIVE DATE AND EXECUTION
     IN WITNESS OF THE ABOVE, this Trust Agreement is executed in triplicate by
the parties’ duly authorized officers on the dates indicated below with an
effective date of:                        .
CONTINENTAL CASUALTY COMPANY, as Beneficiary

                 
By:
               
 
               
Title:
               
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               
 
                THE CONTINENTAL INSURANCE COMPANY, as Beneficiary
 
               
By:
               
 
               
Title:
               
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               
 
                CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD., as
Beneficiary
 
               
By:
               
 
               
Title
  :            
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               

23



--------------------------------------------------------------------------------



 



                  CNA INSURANCE COMPANY LIMITED, as Beneficiary
 
               
By:
               
 
               
Title:
               
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               
 
                NATIONAL INDEMNITY COMPANY, as Grantor
 
               
By:
               
 
               
Title:
               
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
               
By:
               
 
               
Title
  :            
 
               
Date:
               
 
               
 
               
 
      Attest:        
 
               
 
      Title:        
 
               
 
      Date:        
 
               

24



--------------------------------------------------------------------------------



 



APPENDIX A
TRUST PROVISIONS FOLLOWING A REINSURANCE CREDIT EVENT
          In accordance with Article III of this Trust Agreement, upon the
occurrence of a Reinsurance Credit Event, the provisions set forth in this
Appendix A shall automatically replace the provisions of the equivalent Sections
in this Trust Agreement and become effective.
          Section 4.1 Continuing Obligation of the Grantor.
               (a) The segregated trust account maintained by the Trustee with
account number 80460400 (which shall be hereinafter referred to, including all
successor accounts thereto, as the “Trust Account”) shall continue in existence
upon the occurrence of a Reinsurance Credit Event with a single Beneficiary and
the substitution of Assets as required under Section 3.1 of this Trust
Agreement.
               (b) The Grantor shall ensure that the Trust Account shall hold
Permitted Investments at all times with a fair market value of no less than 100%
of the Required Amount, as determined in accordance with Section 7.6 of this
Trust Agreement.
          Section 4.2 Purpose of the Trust. The Assets in the Trust Account
shall be held by the Trustee for the sole benefit of the Beneficiary. The
Grantor grants to the Trustee all trust powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein.
          Section 5.1 (a) Substitution of Trust Account Assets. Upon receipt of
the prior written consent of the Beneficiary, the Grantor may, from time to
time, substitute or exchange Assets contained in the Trust Account, provided,
however, (i) the Assets so substituted or exchanged must be Permitted
Investments, (ii) after giving effect to such substitution, the fair market
value of the newly deposited Assets are at least equal to the fair market value
of the substituted Assets and (iii) the replacement Assets to be deposited in
the Trust Account in such substitution or exchange are deposited therein on the
day of withdrawal of the substituted or exchanged Assets. Upon any substitution
or exchange as provided for herein, the Grantor shall certify to the Trustee and
Beneficiary that such substitution or exchange meets the requirements of this
Section 5.1. The Trustee shall act on the instruction and certification of the
Grantor and shall give the Beneficiary prompt written notice of any substitution
made pursuant hereto.
          Section 5.3 Quarterly Certification. Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiary (with a copy to the Trustee) a written certification (the “Quarterly
Certification”) stating the Required Amount as of the calendar quarter end and
the aggregate fair market value of the Permitted Investments held in the Trust
Account as of the calendar quarter end (both on an asset-by-asset basis and a
cumulative basis). Such certification shall separately state the effect on the
fair market value of the Assets of withdrawals by the Grantor from the Trust
Account effected during such calendar quarter. As soon as is practicable, but in
no event more than ten (10) Business Days following its receipt of the Quarterly
Certification, the Beneficiary shall either (i) countersign such certification
and forward it to the Trustee or (ii) notify the Grantor that it

25



--------------------------------------------------------------------------------



 



objects to the Grantor’s calculation of the Required Amount or the Grantor’s
valuation of any Asset. If the parties are able to resolve such dispute within
ten (10) Business Days of the Beneficiary’s transmittal to the Grantor of its
notice of objection, they shall promptly forward to the Trustee a jointly signed
certification of the Required Amount. If the parties are unable to resolve such
dispute within ten (10) Business Days of the Beneficiary’s transmittal to the
Grantor of its notice of objection, and the dispute relates to the valuation of
an Asset, the value of such Asset shall be determined by a Third Party Appraiser
and the parties shall be bound by such valuation. All other disputes shall be
resolved in accordance with Section 10.1 of this Trust Agreement. Upon
resolution of such dispute, the parties shall forward to the Trustee a copy of
the corrected Quarterly Certification setting forth the Required Amount as
resolved through such Third Party Appraiser or arbitration. The Grantor shall,
to the extent reasonably necessary or required in order to verify Grantor’s
certification, permit the Beneficiary to audit its records in order to determine
its compliance with this Section 5.3. The Grantor shall cooperate fully with
such audit. Access to the Grantor and its employees by the Beneficiary in
connection with such audit shall be at reasonable times during regular business
hours upon reasonable prior written notice (including by e-mail) in a manner
which does not unreasonably interfere with the business or operations of the
Grantor.
          Section 6.1 Adjustment of Trust Account Assets.
               (a) The Required Amount as of the end of each calendar quarter
shall be certified to the Trustee by the Grantor in the manner set forth in
Section 5.3 hereof.
               (b) If the aggregate fair market value of the Permitted
Investments maintained in the Trust Account as of any calendar quarter end is
less than the Required Amount as of such calendar quarter end, then within five
(5) Business Days of its receipt of the certification set forth in Section 5.3,
the Grantor shall deposit into the Trust Account such additional Assets with an
aggregate fair market value as are necessary to ensure that the aggregate fair
market value of the Permitted Investments held in the Trust Account is no less
than 100% of the Required Amount as of the immediately prior calendar quarter
end.
          Section 6.2 Release of Trust Account Assets to the Beneficiary.
               (a) Notwithstanding anything in this Trust Agreement to the
contrary, the Beneficiary shall have the right to withdraw Assets from the Trust
Account at any time, without notice to the Grantor, subject only to written
notice to the Trustee from the Beneficiary given in accordance with Section 9.1
of this Trust Agreement. Other than such notice, no other statement or document
need be presented by the Beneficiary to withdraw such Assets except that the
Beneficiary shall acknowledge to the Trustee receipt of such withdrawn Assets.
Upon such written notice of demand of the Beneficiary, the Trustee shall
immediately take any and all steps necessary to transfer absolutely and
unequivocally all right, title and interest in the Assets to the Beneficiary
and, to the extent applicable, deliver physical custody of such Assets to the
Beneficiary. Upon such transfer, Trustee shall promptly forward a copy of such
notice to the Grantor. The Trustee shall not be subject to any liability for any
payment made by it to the Beneficiary pursuant to such written demand by the
Beneficiary.

26



--------------------------------------------------------------------------------



 



               (b) The Grantor and the Beneficiary agree that the Assets from
the Trust Account may only be withdrawn by the Beneficiary, and utilized and
applied by the Beneficiary, or any successor by operation of law of the
Beneficiary including any liquidator or rehabilitator, receiver or conservator
of the Beneficiary, without diminution because of insolvency on the part of the
Beneficiary or the Grantor, for one or more of the following purposes:
                    (i) to pay or reimburse the Beneficiary for the Grantor’s
share of premiums returned to policyholders or ceding companies of the Reinsured
Contracts because of cancellations of such contracts to the extent same
constitute Ultimate Net Loss;
                    (ii) to reimburse the Beneficiary for the Grantor’s share of
surrenders and benefits or losses paid by the Beneficiary pursuant to the
provisions of the Reinsured Contracts to the extent same constitute Ultimate Net
Loss;
                    (iii) to fund an account with the Beneficiary in an amount
at least equal to the deduction, for reinsurance ceded, from the Beneficiary’s
liabilities for the Reinsured Liabilities. The account must include, but not be
limited to, amounts for policy reserves, claims and losses incurred, including
losses incurred but not reported, allocated loss adjustment expenses, and
unearned premium reserves; and
                    (iv) to pay any other amounts the Beneficiary claims are due
under the LPT Reinsurance Agreement.
          Section 6.3 Release of Trust Account Assets to the Grantor. Subject to
receipt of the Beneficiary’s prior written instructions, the Trustee may, from
time to time, release to the Grantor Assets with an aggregate fair market value
equal to the excess over 102% of the Required Amount as of the prior calendar
quarter end. In connection with any such release of Assets, the Trustee shall
take any and all necessary steps to transfer absolutely and unequivocally all
right, title and interest in such released Assets to the Grantor or its
designee. The Trustee shall not be subject to any liability for any payment made
by it to the Grantor pursuant to such written instructions received by it from
the Beneficiary.
          Section 7.4 Responsibilities of the Trustee.
               (a) The Trustee, in the administration of the Trust Account, is
to be bound solely by the express provisions herein, and such further written
and signed directions as the appropriate party or parties may, under the
conditions herein provided, deliver to the Trustee. The Trustee shall be under
no obligation to enforce the Grantor’s obligations under this Trust Agreement,
except as otherwise expressly provided or directed pursuant hereto. The Trustee
shall be restricted to holding title to, operating and collecting the Assets
comprising the Trust Account and the payment and distribution thereof for the
purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only

27



--------------------------------------------------------------------------------



 



for its own negligence, willful misconduct or lack of good faith. The Trustee
further agrees to forward upon request of the Beneficiary, the Grantor or any
Insurance Commissioner a statement and valuation of all Assets held under this
Trust Agreement.
               (b) Subject to the other provisions of this Trust Agreement,
including the requirements that only Permitted Investments may be held in the
Trust Account and provisions relating to the substitution of Assets, (i) the
Grantor shall have the irrevocable authority and sole power to direct the
Trustee, in the Grantor’s sole discretion, with respect to all aspects of the
management or investment of the Assets contained in the Trust Account,
including, but not limited to, directing the Trustee to enter into one or more
investment management, advisory, custodial, depository or other agreements of
form and substance specified by the Grantor, with any other person, including
any affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and
the Beneficiary each acknowledges that it has no authority with respect to such
management or investment activities, the Trustee agrees it will not exercise any
discretion or take any action with respect to the matters in clause (i) above
and will take any actions related thereto as directed by the Grantor in
accordance therewith.
          Section 7.5 Books and Records. The Trustee shall keep full and
complete records of the administration of the Trust Account. The Grantor, the
Beneficiary and/or the Insurance Commissioner may examine such records, upon
reasonable notice to the Trustee, at any time during business hours through any
person or persons duly authorized in writing by Grantor, the Beneficiary and/or
the Insurance Commissioner, at the requesting party’s expense.
          Section 7.8 Release of Information. The Trustee shall promptly respond
to any and all reasonable requests for information concerning the Trust Account
or the Assets held therein by any of the parties to this Trust Agreement.
Furthermore, the Trustee shall fully and completely respond to any direct
inquiries of the Insurance Commissioner, or any of its representatives,
concerning the Trust Account or the Assets held hereunder, including, detailed
inventories of securities or funds, and the Trustee shall permit the Insurance
Commissioner, or its representatives, to examine and audit all securities or
funds held hereunder. The Trustee shall promptly provide notice to the
Beneficiary and the Grantor concerning all such inquiries, and shall provide
seven (7) days prior notice to the Beneficiary and the Grantor of all such
examinations and audits.
          Section 7.11 Limitations of the Trustee. The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Permitted
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with this Article VI.
          Section 9.2 Construction and Effect. This Trust Agreement and the
enforceability hereof shall not be subject to the satisfaction of any conditions
or qualifications not expressly included herein.

28



--------------------------------------------------------------------------------



 



Exhibit C
Form of LPT Reinsurance Agreement





--------------------------------------------------------------------------------



 



CONFIDENTIAL
 
 
LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT
by and among
CONTINENTAL CASUALTY COMPANY,
THE CONTINENTAL INSURANCE COMPANY,
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD.,
CNA INSURANCE COMPANY LIMITED
and
NATIONAL INDEMNITY COMPANY
Dated as of                     , 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS

                    1.1    
Definitions
    1  

ARTICLE II
REINSURANCE CEDED

                    2.1    
Reinsurance Coverage
    10     2.2    
Commencement of the Reinsurer’s Liability
    10     2.3    
Ultimate Net Loss
    11     2.4    
Exclusions
    11     2.5    
Unallocated Loss Adjustment Expenses
    12     2.6    
Notice Regarding LPT Limit
    12     2.7    
Territory
    12     2.8    
Change of Control
    12     2.9    
Redomestication
    13     2.10    
CNA Insurers Bound
    13  

ARTICLE III
REINSURANCE CONSIDERATION

                    3.1    
Reinsurance Premium
    13     3.2    
Transfer of Pre-Inception Date Receivables
    13     3.3    
Payments
    13  

ARTICLE IV
ADMINISTRATION

                    4.1    
Administration
    14  

ARTICLE V
RESERVING REQUIREMENTS

                    5.1    
Reserve Assumption Changes
    14  

i



--------------------------------------------------------------------------------



 



ARTICLE VI
DURATION AND TERMINATION

                    6.1    
Duration and Termination
    14     6.2    
Effect of Termination
    15  

ARTICLE VII
ACCOUNTING AND SETTLEMENT REPORTS

                    7.1    
Accounting and Settlement Reports
    15     7.2    
Tax Reporting
    15  

ARTICLE VIII
INSOLVENCY

                    8.1    
Insolvency of Reinsured
    15  

ARTICLE IX
COLLATERAL TRUST ACCOUNT

                    9.1    
Establishment of Collateral Trust Account
    16     9.2    
Ongoing Funding of Collateral Trust Account
    16     9.3    
Collateral Trust Assets
    16     9.4    
Settlements
    17     9.5    
Modification Upon Occurrence of Collateral Triggering Event
    17     9.6    
Modification Upon Occurrence of a Reinsurance Credit Event
    17     9.7    
Withdrawal of Collateral Trust Assets by Reinsured Prior to the Occurrence of a
Reinsurance Credit Event
    19     9.8    
Withdrawal of Collateral Trust Assets by Reinsured After the Occurrence of a
Reinsurance Credit Event
    20  

ARTICLE X
DISPUTE RESOLUTION

                    10.1    
Dispute Resolution
    21     10.2    
Negotiation Amongst the Parties
    21  

ARTICLE XI
ARBITRATION

                    11.1    
Arbitration
    21  

ii



--------------------------------------------------------------------------------



 



ARTICLE XII
EXTRACONTRACTUAL DAMAGES

                    12.1    
Extracontractual Damages
    22  

ARTICLE XIII
SALVAGE AND SUBROGATION

                    13.1    
Salvage and Subrogation
    23     13.2    
Expenses
    24  

ARTICLE XIV
THIRD PARTY REINSURANCE AGREEMENTS

                    14.1    
Third Party Reinsurance Agreements
    24     14.2    
Collection Responsibility
    24  

ARTICLE XV
REINSURANCE CREDIT

                    15.1    
Reinsurance Credit
    25  

ARTICLE XVI
REGULATORY MATTERS

                    16.1    
Regulatory Matters
    26  

ARTICLE XVII
CONFIDENTIALITY

                    17.1    
Confidentiality
    26  

ARTICLE XVIII
ERRORS AND OMISSIONS

                    18.1    
Errors and Omissions
    27  

iii



--------------------------------------------------------------------------------



 



ARTICLE XIX
MATERIAL CHANGES

                    19.1    
Material Changes to Reinsured Contracts and Third Party Reinsurance Agreements
    28  

ARTICLE XX
RIGHT TO ASSOCIATE

                    20.1    
Right to Associate
    29  

ARTICLE XXI
MULTIPLE PARTIES

                    21.1    
Multiple Parties
    29  

ARTICLE XXII
MISCELLANEOUS PROVISIONS

                    22.1    
Notices
    30     22.2    
Entire Agreement
    31     22.3    
Waiver and Amendment
    31     22.4    
Successors and Assigns
    31     22.5    
Headings
    31     22.6    
Construction; Interpretation
    31     22.7    
Governing Law and Jurisdiction
    32     22.8    
No Third Party Beneficiaries
    32     22.9    
Counterparts
    32     22.10    
Severability
    33     22.11    
Specific Performance
    33     22.12    
Waiver of Jury Trial
    34     22.13    
Incontestability
    34     22.14    
Set—Off
    34     22.15    
Currency
    34  

EXHIBITS

         
Exhibit A
  —   Form of Administrative Services Agreement
Exhibit B
  —   Form of Collateral Trust Agreement
Exhibit C
  —   Form of Third Party Reinsurance Allocation Agreement
Exhibit D
  —   Form of Reinsurance Credit Event II Trust Agreement

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.1(a)
  —   Asbestos Accounts
Schedule 1.1(b)
  —   GRM Direct & Assumed, Syndicates, Pools and Associations
Schedule 1.1(c)
  —   Pollution Accounts
Schedule 1.1(d)
  —   Pre-Inception Date Receivables
Schedule 2.4(h)
  —   Exclusions

v



--------------------------------------------------------------------------------



 



LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT
          THIS LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT, dated as of ___,
2010 (this “Reinsurance Agreement”), is made and entered into by and among
Continental Casualty Company, an Illinois property and casualty insurance
company (“CCC”), The Continental Insurance Company, a Pennsylvania property and
casualty insurance company (“CIC”), Continental Reinsurance Corporation
International, Ltd., a Bermuda long-term insurance company (“CRCI”), and CNA
Insurance Company Limited, a United Kingdom property and casualty insurance
company (“CICL” and each of CCC, CIC, and CRCI is individually and all of CCC,
CIC, CRCI and CICL are collectively hereinafter referred to as the “Reinsured”),
and National Indemnity Company, a Nebraska property and casualty insurance
company (hereinafter referred to as the “Reinsurer”).
          WHEREAS, the Parties are entering into this Reinsurance Agreement
pursuant to that certain Master Transaction Agreement, dated as of July ___,
2010 (the “Master Transaction Agreement”), by and among the Parties (as defined
below) and Berkshire Hathaway Inc., a Delaware corporation and the ultimate
parent company of the Reinsurer (“Berkshire”);
          NOW, THEREFORE, in consideration of the mutual and several promises
and undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Reinsured and the
Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby agree
as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. The following terms shall have the respective
meanings set forth below throughout this Reinsurance Agreement (definitions are
applicable to both the singular and the plural forms of each term defined in
this Article I):
          “A&P Business” means the business of the Reinsured and the CNA
Insurers of insuring, reinsuring and administering, as applicable, the Reinsured
Contracts and the Third Party Reinsurance Agreements as respects the Business
Covered.
          “A&P Claims” means an Asbestos Claim and/or a Pollution Claim.
          “AAA” has the meaning set forth in Section 11.1(a).
          “Administrative Services Agreement” means the Administrative Services
Agreement by and among the Reinsured and the Reinsurer, substantially in the
form of Exhibit A attached hereto.
          “Affiliate” means, with respect to any Person, another Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such first Person, where “control” means the possession, directly or
indirectly, of the power to direct or cause the

 



--------------------------------------------------------------------------------



 



direction of the management policies of a Person, whether through the ownership
of voting securities, by contract or otherwise.
          “Allocated Loss Adjustment Expenses” means all court costs,
arbitration, mediation or other dispute resolution costs, attorneys’ fees
including staff counsel expressly charged with performing functions generally
performed by outside counsel, expenses, fees and interest accrued prior to or
after any judgment, award, agreement or compromise incurred in connection with
or in any way relating to the adjustment, appraisal, defense, resistance,
investigation, audit negotiation, settlement, payment or appeal of, or the
pursuit or collection of any reinsurance on, or the pursuit or enforcement of
any right of subrogation with respect to any Reinsured Liability; provided,
however, in no event shall Allocated Loss Adjustment Expenses include any
overhead or similar internal costs that are attributable to the handling of a
claim file arising from the Business Covered. For the purposes of this
Reinsurance Agreement, this definition of “Allocated Loss Adjustment Expenses”
will apply regardless of how the Reinsured reserves for Allocated Loss
Adjustment Expenses on its annual and quarterly statutory financial statements
filed with Governmental Authorities.
          “Applicable Interest Rate” means 4.5% (four point five percent) per
annum.
          “Applicable Law” means any domestic or foreign, federal, state or
local statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable to any Party, and any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.
          “Asbestos Claim” means the following: (i) for claims shown on the
Books and Records of any Reinsured or CNA Insurer as having been made on or
prior to December 31, 2009, all claims coded as “asbestos claims” on the Books
and Records of any Reinsured or CNA Insurer and arising under the accounts
listed on Schedule 1.1(a) attached hereto, (ii) for claims shown in the files
and records of any GRM Direct & Assumed, Syndicate, Pool or Association as
having been made on or prior to December 31, 2009, all claims coded as “asbestos
claims” in the files and records of any GRM Direct & Assumed, Syndicate, Pool or
Association, and (iii) for claims made after December 31, 2009, any claim
involving allegations, in whole or in part, of Property Damage, Bodily Injury,
personal injury, mental anguish, medical monitoring, nuisance and trespass,
including claims for equitable relief, arising out of, or relating to, exposure
to asbestos. For the avoidance of doubt, the Parties acknowledge and agree that,
claims asserting that any Reinsured or CNA Insurer (A) failed to warn any Person
of potential asbestos exposure, (B) engaged in any unfair trade practice or
failed to handle claims in good faith, (C) negligently conducted loss control
functions, (D) failed to settle or pay claims within the limits of any Reinsured
Contract, (E) otherwise negligently conducted claims handling,
(F) misrepresented, or otherwise committed a tort or fraud in connection with
the Business Covered, or (G) failed to properly comply with Medicare or other
liens, in each case, as long as such assertions arise out of, relate to, or are
in connection with, Asbestos Claims, shall be deemed Asbestos Claims. If a claim
alleges both an exposure to asbestos and an exposure to another toxin (e.g.,
“mixed dust” claims) and the Reinsured Contract contains an asbestos exclusion,
the claim will be an Asbestos Claim to the extent the claim involves asbestos
exposure or injury. While the coding of any Reinsured or CNA Insurer made prior
to the Inception Date shall be conclusive as to whether a

2



--------------------------------------------------------------------------------



 



claim made on or prior to December 31, 2009 is an Asbestos Claim, for a claim
made after December 31, 2009, the past coding of any Reinsured or CNA Insurer of
a similar claim shall not be conclusive as to whether the claim is an Asbestos
Claim. Asbestos Claims shall not include Non A&P Claims.
          “Berkshire” has the meaning set forth in the Recitals.
          “Bodily Injury” means actual or threatened bodily injury, sickness or
disease sustained by a person, including death, humiliation, shock, mental
anguish or mental injury by that person at any time which results as a
consequence of the bodily injury, sickness or disease.
          “Books and Records” means originals or copies of all records and all
other data and information (in whatever form maintained) in the possession or
control of a Party or its Affiliates and relating to the Business Covered,
including (i) administrative records, (ii) claim records, (iii) policy files,
(iv) sales records, (v) files and records relating to Applicable Law, (vi)
reinsurance records, (vii) underwriting records, (viii) accounting records, and
(ix) files and records (including claims bordereaux) of any GRM Direct &
Assumed, Syndicate, Pool or Association, but excluding any (a) Tax Returns and
Tax records and all other data and information with respect to Tax, (b) files,
records, data and information with respect to the employees, (c) records, data
and information with respect to any employee benefit plan, (d) files, records,
data and information relating to Retrospective Premiums, (e) any files, records,
data and information not reasonably related to the Reinsurer’s administration of
the Business Covered, including the monitoring and auditing of the Reinsured and
their Affiliates of the Reinsurer’s performance in administering the Business
Covered and any internal reports related to such monitoring and auditing,
(f) any materials prepared for the boards of directors of the Reinsured or their
Affiliates and (g) any materials that are privileged and/or confidential for
which the Reinsured or their Affiliates do not have a common interest with the
Reinsurer; provided, that if any such records or data referred to in the
foregoing clauses (i) through (ix) contain information which does not relate to
the Business Covered, such information shall not constitute “Books and Records”
for purposes of this Reinsurance Agreement.
          “Business Covered” means:

  (1)   All losses relating to A&P Claims that are unpaid, as reflected on the
Books and Records, either on a direct or assumed basis, as of the Inception
Date;     (2)   All losses relating to Asbestos Claims arising out of or
relating to (A) policies, certificates, binders, contracts or cover notes of
insurance or reinsurance issued by, or on behalf of, any Reinsured or CNA
Insurer, (B) insurance or reinsurance obligations assumed by any Reinsured or
CNA Insurer by means of acquisitions, assumption reinsurance, loss portfolio
transfers (whether affected by reinsurance or otherwise) or otherwise or (C) any
participation by any Reinsured or CNA Insurer in any insurance or reinsurance
pool, syndicate or association, in all instances under (A), (B) and (C) prior to
January 1, 2010; and     (3)   All losses relating to Pollution Claims arising
out of or relating to (A) policies, certificates, binders, contracts or cover
notes of insurance or reinsurance issued by,

3



--------------------------------------------------------------------------------



 



      or on behalf of, any Reinsured or CNA Insurer, (B) insurance or
reinsurance obligations assumed by any Reinsured or CNA Insurer by means of
acquisitions, assumption reinsurance, loss portfolio transfers (whether affected
by reinsurance or otherwise) or otherwise or (C) any participation by any
Reinsured or CNA Insurer in any insurance or reinsurance pool, syndicate or
association, in all instances under (A), (B) and (C) prior to January 1, 1989.

          “Business Day” means any day other than a Saturday, Sunday or a day on
which commercial banks in Illinois or New York are required or authorized by law
to be closed.
          “CCC” has the meaning set forth in the Preamble.
          “Change of Control” shall be deemed to have occurred if: (i) any
Person, organization or association of persons or organizations acting in
concert, excluding Affiliates of the Parties, as applicable, shall acquire more
than twenty percent (20%) of the outstanding voting stock of any of the Parties,
CNA, any CNA Insurer or Berkshire; (ii) any Person, organization or association
of persons or organizations acting in concert shall succeed in electing two or
more directors to the boards of directors of any of the Parties, CNA or
Berkshire, in any one election in opposition to those proposed by the Board of
Directors of such Party, CNA or Berkshire, as applicable; (iii) any of the
Parties, CNA or Berkshire, as applicable, transfers all or substantially all of
its or any of its Affiliates’ operating properties and assets to another Person,
organization or association of persons or organizations, excluding Affiliates of
the Parties, as applicable or (iv) any of the Parties, CNA or Berkshire, as
applicable, shall consolidate with or merge into any Person, firm, corporation
or other entity unless such entity or any one of its Affiliates shall be the
continuing corporation or the successor corporation.
          “CIC” has the meaning set forth in the Preamble.
          “CICL” has the meaning set forth in the Preamble.
          “Closing Date” means the day on which the closing of the transactions
contemplated by this Reinsurance Agreement and the Transaction Documents takes
place.
          “CNA” means CNA Financial Corporation, a Delaware corporation.
          “CNA Insurers” means all property and casualty insurance companies
which, as of the Inception Date, (a) are current or were former Affiliates of
the Reinsured, other than (i) the Reinsured, (ii) First Insurance Company of
Hawaii, Ltd. and its insurance company Subsidiaries as of the Inception Date and
(iii) CNA Surety Corporation and its Subsidiaries as of the Inception Date and
(b) ceded an A&P Claim to any Reinsured under a reinsurance agreement or cover
note or whose liability for an A&P Claim was transferred to, or otherwise
assumed by, any Reinsured by means of an acquisition, assumption reinsurance,
loss portfolio transfer (whether affected by reinsurance or otherwise) or
otherwise, in each case entered into prior to the Inception Date, and when such
company was an Affiliate of any Reinsured. The term “CNA Insurers” as used
herein shall include any predecessor or successor of such companies, including
by reason of merger, consolidation or otherwise.
          “Collateral Reduction Event” has the meaning set forth in Section 9.5.

4



--------------------------------------------------------------------------------



 



          “Collateral Triggering Agreement” shall have the meaning set forth in
the Collateral Trust Agreement.
          “Collateral Triggering Event” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Collateral Trust Account” has the meaning set forth in
Section 9.1(a).
          “Collateral Trust Agreement” means the trust agreement by and among
the Reinsured, Reinsurer and Trustee, substantially in the form of Exhibit B
attached hereto.
          “Collateral Trust Assets” means the assets held in the Collateral
Trust Account, including, as applicable, Eligible Investments and Permitted
Investments.
          “Collection Expenses” means the reasonable out-of-pocket expenses
incurred by any Party in connection with the negotiation and collection of Third
Party Reinsurance Recoverables or Commutation Payments.
          “Commutation Payments” means Gross Commutation Payments, less
Collection Expenses.
          “Confidential Information” has the meaning set forth in
Section 17.1(c).
          “CRCI” has the meaning set forth in the Preamble.
          “Declaratory Judgment Expense” means all Collection Expenses,
attorneys’ fees, expenses and other costs attributable to coverage analysis,
declaratory judgment actions or other coverage dispute resolution procedures
brought to determine defense, indemnification and/or payment obligations for any
Business Covered, whether or not a loss has been paid. For purposes of this
Reinsurance Agreement, this definition of “Declaratory Judgment Expenses” shall
apply regardless of how the Reinsured reserves for Declaratory Judgment Expenses
on its annual and quarterly statutory financial statements filed with
Governmental Authorities.
          “Disclosing Party” has the meaning set forth in Section 17.1(a).
          “Dispute” has the meaning set forth in Section 10.1.
          “Eligible Investments” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Excluded Liabilities” has the meaning set forth in Section 2.4(g).
          “Extracontractual Damages” has the meaning set forth in
Section 12.1(a).
          “Governmental Authority” means any government, political subdivision,
court, board, commission, regulatory or administrative agency or other
instrumentality thereof, whether federal, state, provincial, local or foreign
and including any regulatory authority which may be partly or wholly autonomous.

5



--------------------------------------------------------------------------------



 



          “GRM Direct & Assumed, Syndicate, Pool or Association” means (a) any
counterparty under any insurance or reinsurance agreement or cover note with any
Reinsured, (b) any Person whose liability for an A&P Claim has been transferred
to, or otherwise assumed by, any Reinsured by means of an acquisition, direct
insurance, assumption reinsurance, loss portfolio transfer (whether affected by
reinsurance or otherwise) or otherwise, or (c) any insurance or reinsurance
pool, syndicate or association that, in the case of clauses (a), (b) and (c) is
listed on Schedule 1.1(b) attached hereto, in all cases as such assumptions or
transfers were in place as of the Inception Date.
          “Gross Commutation Payments” means any payments received by the
Reinsured or the Reinsurer (acting on behalf of the Reinsured) from a reinsurer
counterparty under a Third Party Reinsurance Agreement in connection with the
recapture, commutation, termination or reduction of any reinsurance under a
Third Party Reinsurance Agreement that is effectuated on or after the Inception
Date, but prior to the expiration or termination of this Reinsurance Agreement.
          “Gross Third Party Reinsurance Recoverables” means any amounts
actually collected by the Reinsured or the Reinsurer (acting on behalf of the
Reinsured) in connection with Third Party Reinsurance Agreements.
          “Inception Date” means 12:01 a.m. Central Standard Time on January 1,
2010.
          “Initial Reconciliation Statement” means the estimated reconciliation
statement as of the month ending prior to the Closing Date provided by the
Reinsured to the Reinsurer five (5) Business Days prior to the Closing Date
pursuant to Schedule 2.3 of the Master Transaction Agreement.
          “LPT Limit” has the meaning set forth in Section 2.1.
          “Master Transaction Agreement” has the meaning set forth in the
Recitals.
          “Non-A&P Claims” means: (i) all claims that are not defined as an
Asbestos Claim or a Pollution Claim herein or (ii) all claims made after
December 31, 2009 alleging Bodily Injury as a result of exposure to a Pollutant,
except for those Bodily Injury claims that otherwise meet the definition of a
“Pollution Claim” as defined and set forth herein. For the avoidance of doubt,
the following types of claims are Non-A&P Claims: silica, breast implants,
indoor mold, blood factorates, repetitive stress injuries, noise induced hearing
loss, lead pigment on buildings, indoor air pollution (unless caused by actual,
alleged or threatened pollution of land, the external atmosphere, or any
watercourse or body of water) and firearms.
          “Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
          “Other Recoveries” means any and all payments, collections and
recoveries relating to A&P Claims paid on and after the Inception Date, other
than (i) Third Party Reinsurance Recoverables and (ii) Retrospective Premiums,
and shall include, among other things, any salvage and subrogation received as
further set forth in Section 13.1.

6



--------------------------------------------------------------------------------



 



          “Party” or “Parties” has the meaning set forth in the Recitals.
          “Person” means any natural person, corporation, partnership, limited
liability company, trust, joint venture or other entity, including a
Governmental Authority.
          “Permitted Investments” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Pollutants” as used in the definition of “Pollution Claim” includes
any solid, liquid, gaseous or thermal substance, irritant or contaminant,
including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste
(including any materials to be recycled, reconditioned or reclaimed).
          “Pollution Claim” means the following: (i) for claims shown on the
Books and Records of any Reinsured or CNA Insurer as having been made on or
prior to December 31, 2009, all claims coded as “pollution claims” or
“environmental claims” on the Books and Records of any Reinsured or CNA Insurer
and arising under the accounts listed on Schedule 1.1(c) attached hereto, (ii)
for claims shown in the files and records of any GRM Direct & Assumed,
Syndicate, Pool or Association as having been made on or prior to December 31,
2009, all claims coded as “pollution claims” or “environmental claims” in the
files and records of any GRM Direct & Assumed, Syndicate, Pool or Association,
and (iii) for claims made after December 31, 2009, (A) any claim involving
allegations, in whole or in part, of Property Damage arising out of, or relating
to, an actual, alleged or threatened discharge, emission, dispersal, seepage,
migration, release or escape of Pollutants into or upon land, the atmosphere or
any watercourse or body of water including claims for nuisance and trespass and
claims for equitable relief and (B) any claim involving allegations of Bodily
Injury, personal injury, mental anguish, medical monitoring, nuisance and
trespass, including claims for equitable relief, associated with, related to or
resulting from any actual, alleged or threatened discharge, emission, dispersal,
seepage, migration, release or escape of Pollutants into or upon land, the
atmosphere or any watercourse or body of water which caused or threatened to
cause Property Damage. For the avoidance of doubt, the Parties acknowledge and
agree that claims arising from actual, alleged or threatened pollution of the
air inside a building (e.g., indoor mold claims) are not a “Pollution Claim”
unless the pollution was caused by actual, alleged or threatened pollution of
land, the external atmosphere or any watercourse or body of water. For the
further avoidance of doubt, the Parties also acknowledge and agree that claims
asserting that any Reinsured or CNA Insurer (A) failed to warn any Person of
potential Pollutants, (B) engaged in any unfair trade practice or failed to
handle claims in good faith, (C) negligently conducted loss control functions,
(D) failed to settle or pay claims within the limits of any Reinsured Contract,
(E) otherwise negligently conducted claims handling, (F) misrepresented, or
otherwise committed a tort or fraud in connection with the Business Covered, or
(G) failed to properly comply with Medicare or other liens, in each case, as
long as such assertions arise out of, relate to, or are in connection with,
Pollution Claims, shall be deemed Pollution Claims. While the coding of any
Reinsured or CNA Insurer shall be conclusive as to whether a claim made on or
prior to December 31, 2009 is a Pollution Claim, for a claim made after
December 31, 2009, the past coding of any Reinsured or CNA Insurer of a similar
claim shall not be conclusive as to whether the claim is a Pollution Claim.
Pollution Claims shall not include Non A&P Claims.

7



--------------------------------------------------------------------------------



 



          “Pre-Inception Date Receivables” means all receivables that arise out
of or relate to the Business Covered and which are payable under the Third Party
Reinsurance Agreements attributable to Asbestos Claims and Pollution Claims paid
by or on behalf of the Reinsured prior to the Inception Date, including those
set forth on Schedule 1.1(d) hereto.
          “Property Damage” means actual or threatened or potential:
(i) physical injury to tangible property, including all resulting loss of use of
that property; or (ii) loss of use of tangible property that is not physically
injured. For the avoidance of doubt, electronic data shall not be considered to
be tangible property.
          “Receiving Party” has the meaning set forth in Section 17.1(a).
          “Reinsurance Agreement” has the meaning set forth in the Preamble.
          “Reinsurance Credit Event” has the meaning set forth in
Section 15.1(a).
          “Reinsurance Credit Event I” has the meaning set forth in
Section 9.6(a)(i).
          “Reinsurance Credit Event II” has the meaning set forth in
Section 9.6(a)(i).
          “Reinsurance Credit Event II Trust Accounts” has the meaning set forth
in Section 9.6(a)(iv).
          “Reinsurance Credit Event II Trust Agreement” has the meaning set
forth in Section 9.6(a)(iii).
          “Reinsured” has the meaning set forth in the Preamble. The term
“Reinsured” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
          “Reinsured Contracts” means all policies, contracts, certificates,
binders and cover notes of insurance or reinsurance issued by any Reinsured or
CNA Insurer, or by any GRM Direct & Assumed, Syndicate, Pool or Association,
covering or pertaining to the Business Covered.
          “Reinsured Liabilities” has the meaning set forth in Section 2.1.
          “Reinsurance Premium” has the meaning set forth in Section 3.1.
          “Reinsurer” has the meaning set forth in the Preamble. The term
“Reinsurer” as used herein shall include any predecessor or successor of such
company, including by reason of merger, consolidation or otherwise.
          “Representatives” means, with respect to any Person, such Person’s
officers, directors, employees, managing directors, agents, advisors and other
representatives.
          “Required Amount” has the meaning set forth in the Collateral Trust
Agreement.

8



--------------------------------------------------------------------------------



 



          “Reserves” means, as required by SAP or Applicable Law of the
jurisdiction of domicile of such Person, reserves (including any gross, net and
ceded reserves), funds or provisions for losses, claims, unearned premiums,
benefits, costs and expenses (including Allocated Loss Adjustment Expenses) in
respect of the Business Covered.
          “Retrospective Premiums” means any amounts due from a policyholder or
insured under a Reinsured Contract as a result of any increase in premiums
charged thereunder or additional premium payable thereunder based upon the
claims or loss experience pursuant to the terms and conditions of such Reinsured
Contract.
          “Rules” has the meaning set forth in Section 11.1(a).
          “SAP” means, as to any Person, the statutory accounting principles
prescribed or permitted by the Governmental Authority responsible for the
regulation of insurance companies in the jurisdiction in which such entity is
domiciled.
          “Security Amount” shall have the meaning set forth in the Collateral
Trust Agreement.
          “Subsidiary” or “Subsidiaries” means, when used with respect to any
Party, any corporation, limited liability company, partnership, association,
trust or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power (or, in the case of a partnership, more than 50% of the general
partnership interests) are, as of such date, owned by such Party or one or more
Subsidiaries of such Party or by such Party and one or more Subsidiaries of such
Party.
          “Tax Authority” means, with respect to any Tax, any government or
political subdivision thereof that imposes such Tax, and any agency charged with
the collection, assessment, determination or administration of such Tax for such
government or subdivision.
          “Tax” means any and all federal, state, foreign or local income, gross
receipts, premium, capital stock, franchise, profits, withholding, social
security, unemployment, disability, real property, ad valorem/personal property,
stamp, excise, occupation, sales, use, transfer, value added, alternative
minimum, estimated or other tax, fee, duty, levy, custom, tariff, impost,
assessment, obligation or charge of the same or of a similar nature to any of
the foregoing, including any interest, penalty or addition thereto.
          “Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.
          “Third Party Reinsurance Agreements” means reinsurance agreements,
other than this Reinsurance Agreement and reinsurance agreements solely between
or among CNA Affiliates, whereby any Reinsured or CNA Insurer has ceded the
Business Covered, and which agreements have not been voided or commuted.

9



--------------------------------------------------------------------------------



 



          “Third Party Reinsurance Allocation Agreement” means the Third Party
Reinsurance Allocation Agreement by and among the Parties, substantially in the
form of Exhibit C attached hereto.
          “Third Party Reinsurance Recoverables” means Gross Third Party
Reinsurance Recoverables, less Collection Expenses.
          “Transaction Documents” means the Master Transaction Agreement and the
Ancillary Agreements (as such term is defined in the Master Transaction
Agreement), other than this Reinsurance Agreement.
          “Trustee” means the trustee named in the Collateral Trust Agreement
and any successor trustee appointed as such pursuant to the terms of such
Collateral Trust Agreement.
          “Ultimate Net Loss” has the meaning set forth in Section 2.3.
          “Unallocated Loss Adjustment Expenses” means any loss adjustment
expenses which are not Allocated Loss Adjustment Expenses. For purposes of this
Reinsurance Agreement, this definition of “Unallocated Loss Adjustment Expenses”
will apply regardless of how the Reinsured reserve for Unallocated Loss
Adjustment Expenses on its annual and quarterly statutory financial statements
filed with Governmental Authorities.
ARTICLE II
REINSURANCE CEDED
          2.1 Reinsurance Coverage.
          Effective as of the Inception Date, the Reinsured shall cede to the
Reinsurer, and the Reinsurer shall reinsure 100% of all losses, liabilities and
expenses included within the definition of Ultimate Net Loss paid by the
Reinsured (as recorded on the general ledger of the Reinsured) on or after the
Inception Date, subject to the LPT Limit (the “Reinsured Liabilities”).
Notwithstanding any other provision in this Reinsurance Agreement or the
Transaction Documents to the contrary, the Reinsurer’s aggregate limit of
liability for Ultimate Net Loss shall be no greater than Four Billion Dollars
($4,000,000,000) (the “LPT Limit”).
          2.2 Commencement of the Reinsurer’s Liability.
          The Reinsurer’s liability under this Reinsurance Agreement shall
attach simultaneously with that of the Reinsured, and all reinsurance with
respect to which the Reinsurer shall be liable by virtue of this Reinsurance
Agreement shall be subject in all respects to the same risks, terms, rates,
conditions, interpretations, assessments and waivers and to the same
modifications, alterations and cancellations, as the respective Reinsured
Contracts and Business Covered to which liability under this Reinsurance
Agreement attaches, the true intent of this Reinsurance Agreement being that the
Reinsurer shall, in every case to which liability under this Reinsurance
Agreement attaches, follow the fortunes of the Reinsured, and the Reinsurer
shall be bound, without limitation, by all payments and settlements entered into
by or on behalf

10



--------------------------------------------------------------------------------



 



of the Reinsured, subject to the terms, conditions, provisions and the LPT Limit
set forth herein, and the Administrative Services Agreement.
          2.3 Ultimate Net Loss.
          “Ultimate Net Loss” means the sum of any amount which is paid,
required to be paid or due to be paid by any Reinsured or CNA Insurer on and
after the Inception Date in respect of Business Covered for: (i) settlement or
satisfaction of the A&P Claims relating to the Business Covered; plus
(ii) Allocated Loss Adjustment Expenses; plus (iii) Declaratory Judgment
Expenses; plus (iv) Extracontractual Damages; minus (v) Third Party Reinsurance
Recoverables and Other Recoveries (but expressly excluding Pre-Inception Date
Receivables), to the extent actually collected and paid to the Reinsurer;
provided, however, in no event shall Ultimate Net Loss include any Unallocated
Loss Adjustment Expenses.
          2.4 Exclusions.
          Notwithstanding any provision of this Reinsurance Agreement to the
contrary, the Reinsurer shall not be liable for any liabilities or obligations
of the Reinsured that are not Reinsured Liabilities, including:
     (a) Any sum paid or booked as paid prior to the Inception Date in
settlement or payment of any obligation arising from Business Covered, including
any such sums for Allocated Loss Adjustment Expenses, Declaratory Judgment
Expenses or Extracontractual Damages which, in each case, were paid or booked as
paid prior to the Inception Date;
     (b) Any liability of any Reinsured or CNA Insurer for the intentional and
malicious acts or omissions of their employees, officers or directors (as so
determined by final adjudication by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction applicable to the
Parties), except to the extent that any loss would otherwise constitute an
Extracontractual Damage;
     (c) Any liability with respect to any Tax or assessment, whether paid
directly by the Reinsured or billed to the Reinsured by or through a cedent or
insured, regardless of whether the Tax is denominated as an income tax, excise
tax, premium tax, surplus lines tax or any other Tax or assessment;
     (d) Any claims under workers’ compensation policies (except for coverage
for (1B) employer’s liability claims that involve asbestos or pollution) or
under first party insurance policies;
     (e) Any liability arising from Reinsured’s role as a managing general agent
or pool manager;
     (f) Any liability assumed by any Reinsured under a reinsurance agreement or
cover note entered into on or after the Inception Date, including with any CNA
Insurer who was not an Affiliate of CNA on the date such reinsurance agreement
or cover note

11



--------------------------------------------------------------------------------



 



was entered into, or any additional liability arising from an amendment to a
reinsurance agreement, which amendment was entered into on or after the
Inception Date;
     (g) Any additional liability arising from an amendment to a Reinsured
Contract by a Reinsured pursuant to Section 19.1(b); or
     (h) Any claim or liability set forth on Schedule 2.4(h) attached hereto
(collectively, (a)-(h) constitute the “Excluded Liabilities”).
          2.5 Unallocated Loss Adjustment Expenses.
          For the avoidance of doubt, notwithstanding any provision of this
Reinsurance Agreement to the contrary, the Reinsurer shall be responsible for
reimbursing the Reinsured for three million five hundred thousand dollars
($3,500,000), which amount represents the Reinsurer’s share of the Unallocated
Loss Adjustment Expenses incurred by the Reinsured in connection with the
Business Covered on or after the Inception Date up to the Closing Date, and such
payment shall not affect the LPT Limit or the reinsurance provided hereunder.
The amount of the payment referenced in the foregoing sentence shall be
deposited into the Collateral Trust Account in accordance with Section 2.3 of
the Master Transaction Agreement. The Reinsurer shall be liable for Unallocated
Loss Adjustment Expenses that (i) Reinsurer has incurred in connection with its
administration of the Business Covered pursuant to the Administrative Services
Agreement, or (ii) have been expressly approved for payment in writing by
Reinsurer or otherwise provided for in this Reinsurance Agreement, and such
payments shall not affect the LPT Limit.
          2.6 Notice Regarding LPT Limit.
          In the event that the remaining LPT Limit is, through the Reinsurer’s
payment of Ultimate Net Loss under this Reinsurance Agreement, reduced to one
billion dollars ($1,000,000,000) on a paid basis, the Reinsurer shall promptly
provide written notice to the Reinsured and, to the extent that the Reinsurer
has concluded that the remaining LPT Limit will be exhausted on a paid basis, a
good faith estimate of the date when the LPT Limit is expected to be exhausted.
          2.7 Territory.
          The reinsurance provided under this Reinsurance Agreement shall be
coextensive with the territory of the Reinsured Contracts.
          2.8 Change of Control.
          For the avoidance of doubt, the reinsurance provided under this
Reinsurance Agreement shall continue unchanged regardless of any Change of
Control.

12



--------------------------------------------------------------------------------



 



          2.9 Redomestication.
          The Reinsurer’s consent shall be obtained prior to any action by a
Reinsured or a CNA Insurer (including a Change of Control) that results in
redomestication of that entity outside the United States.
          2.10 CNA Insurers Bound.
          The Reinsured shall cause the CNA Insurers to abide by and be bound by
the terms and conditions of this Reinsurance Agreement and the Administrative
Services Agreement.
ARTICLE III
REINSURANCE CONSIDERATION
          3.1 Reinsurance Premium.
          On the Closing Date, the Reinsured shall pay to the Reinsurer cash in
the aggregate amount of two billion dollars ($2,000,000,000) (the “Reinsurance
Premium”), as adjusted in the Initial Reconciliation Statement pursuant to
Section 2.3 of the Master Transaction Agreement, to be deposited directly by the
Reinsured on behalf of the Reinsurer into the Collateral Trust Account.
          3.2 Transfer of Pre-Inception Date Receivables.
          In addition to the payment of the Reinsurance Premium, the Reinsured
shall transfer the right to collect the Pre-Inception Date Receivables to the
Reinsurer. All Pre-Inception Date Receivables actually collected by the
Reinsurer shall be for the benefit and account of the Reinsurer. The Parties
hereby acknowledge and agree that neither the collection of, or failure to
collect, Pre-Inception Date Receivables shall affect the LPT Limit. The
Reinsured shall, if reasonably requested by the Reinsurer, aid the Reinsurer at
the Reinsurer’s expense in the collection of Pre-Inception Date Receivables, and
the Reinsurer is authorized to undertake such efforts as it deems reasonably
necessary, including on behalf of and in the name of a CNA Insurer, in order to
collect such Pre-Inception Date Receivables.
          3.3 Payments.
     (a) Except with respect to payments of Ultimate Net Loss made by Reinsurer
to third parties on behalf of Reinsured, and except as otherwise set forth in
Section 2.3 of the Master Transaction Agreement with respect to the accounting
reconciliation, all payments between the Parties made pursuant to this
Reinsurance Agreement shall be made either (i) by wire transfer of United States
dollars in cash to such bank account or accounts as designated by the recipient
or (ii) by direct deposit or direct debit through the Automated Clearing House
(ACH) system.
     (b) Except with respect to payments of Ultimate Net Loss made by Reinsurer
to third parties on behalf of Reinsured, and except as otherwise set forth in
Section 2.3 of the Master Transaction Agreement with respect to the accounting
reconciliation, all

13



--------------------------------------------------------------------------------



 



payments by the Reinsurer to the Reinsured shall be made directly to the
Reinsured or to its liquidator, receiver, or its statutory successor.
ARTICLE IV
ADMINISTRATION
          4.1 Administration.
          Pursuant to the Administrative Services Agreement, the Reinsured and
the CNA Insurers appoint the Reinsurer and/or its duly appointed Affiliate(s) to
perform all administrative services with respect to the Reinsured Contracts and
Third Party Reinsurance Agreements as respects the Business Covered until the
date of termination of this Reinsurance Agreement (or the date of termination of
the Administrative Services Agreement, if earlier) and the Reinsurer agrees to
perform such services on behalf of the Reinsured as provided in the
Administrative Services Agreement.
ARTICLE V
RESERVING REQUIREMENTS
          5.1 Reserve Assumption Changes.
          On and after the Inception Date, the Reinsurer shall establish and at
all times maintain a reserve liability on the Reinsurer’s statutory financial
statements with respect to the Reserves on the Business Covered, which shall be
determined by the Reinsurer in accordance with SAP, including applicable
actuarial principles. The Reinsured shall determine its Reserves on the Business
Covered in accordance with SAP, including applicable actuarial principles.
ARTICLE VI
DURATION AND TERMINATION
          6.1 Duration and Termination.
          Without limiting any provision of the Master Transaction Agreement,
this Reinsurance Agreement shall commence on the Closing Date and continue in
force until (i) such time as the Reinsurer’s liability with respect to Ultimate
Net Loss terminates, which will be the earlier of: (a) the date the Reinsured’s
liability with respect to the Business Covered is terminated and all amounts due
the Reinsured under this Reinsurance Agreement with respect to the Business
Covered is paid or (b) the date on which the Reinsurer has paid an amount of
Ultimate Net Loss equal to the LPT Limit or (ii) the date on which this
Reinsurance Agreement is terminated by the mutual written consent of the
Parties.

14



--------------------------------------------------------------------------------



 



          6.2 Effect of Termination.
          Notwithstanding the other provisions of this Article VI, the terms and
conditions of Articles I and X and the provisions of Sections 21.1, 22.1, 22.7,
22.12, and 22.13 shall remain in full force and effect after the termination of
this Reinsurance Agreement.
ARTICLE VII
ACCOUNTING AND SETTLEMENT REPORTS
          7.1 Accounting and Settlement Reports.
          Pursuant to and in accordance with the terms of the Administrative
Services Agreement, the Reinsurer will provide to the Reinsured accounting and
settlement reports as to the Reinsured Contracts and Third Party Reinsurance
Agreements as respects the Business Covered.
          7.2 Tax Reporting.
          Each Party to the transaction provided for in this Reinsurance
Agreement has conducted prior to execution of this Reinsurance Agreement such
risk transfer testing analysis as that Party deems appropriate in its
independent judgment in order to report properly the transaction for SAP and
federal income tax purposes. Based on such analysis each Party has independently
determined that the transaction provided for in this Reinsurance Agreement is
properly accounted for as reinsurance for SAP and federal income tax purposes.
ARTICLE VIII
INSOLVENCY
          8.1 Insolvency of Reinsured.
     (a) The Reinsurer hereby agrees that in the event of the insolvency of any
Reinsured and the appointment of a conservator, liquidator, receiver or
statutory successor of the Reinsured, all amounts due the Reinsured under this
Reinsurance Agreement shall be payable by the Reinsurer to any conservator,
liquidator, receiver or statutory successor of the Reinsured on the basis of the
claims allowed against the Reinsured by any court of competent jurisdiction or
by any conservator, liquidator, receiver or statutory successor of the Reinsured
having authority to allow such claims, without diminution because of that
insolvency, or because the conservator, liquidator, receiver or statutory
successor has failed to pay all or a portion of any claims. Payments by the
Reinsurer as set forth in this Section shall be made directly to the Reinsured
or to its conservator, liquidator, receiver, or statutory successor, except
where the Reinsurance Agreement specifically provides another payee of such
reinsurance in the event of the insolvency of the Reinsured. Under no
circumstances shall Reinsurer’s liability hereunder be accelerated or enlarged
by the insolvency of any Reinsured.

15



--------------------------------------------------------------------------------



 



     (b) It is agreed and understood, however, that in the event of the
insolvency of any Reinsured the liquidator, receiver or statutory successor of
such Reinsured shall give written notice of the pendency of a claim against such
Reinsured on a Reinsured Contract within a reasonable period of time after such
claim is filed in the insolvency proceedings and that during the pendency of
such claim Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses which it may deem available to such Reinsured or its liquidator,
receiver or statutory successor. It is further understood that the expense thus
incurred by Reinsurer shall be chargeable, subject to court approval, against
such Reinsured as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to such Reinsured solely as
a result of the defense undertaken by Reinsurer.
ARTICLE IX
COLLATERAL TRUST ACCOUNT
          9.1 Establishment of Collateral Trust Account.
     (a) In accordance with the Collateral Trust Agreement to be entered into
between the Parties and the Trustee as of the date hereof, the Reinsurer shall
have procured, on or prior to the date hereof, with and in the name of the
Trustee, a segregated trust account maintained by the Trustee with account
number 80460400 (the “Collateral Trust Account”), to be held for the benefit of
each of the Reinsured pursuant to the provisions of the Collateral Trust
Agreement.
     (b) On the Closing Date, (i) the Reinsured shall transfer and assign to the
Collateral Trust Account, on behalf of the Reinsurer, assets consisting of cash
in the aggregate amount of the Reinsurance Premium, as adjusted in the Initial
Reconciliation Statement pursuant to Section 2.3 of the Master Transaction
Agreement and (ii) the Reinsurer shall transfer and assign to the Collateral
Trust Account assets consisting of cash in the aggregate amount of two hundred
million dollars ($200,000,000).
          9.2 Ongoing Funding of Collateral Trust Account.
          In accordance with the requirements of the Collateral Trust Agreement,
unless there is a Collateral Triggering Event or a Reinsurance Credit Event, the
Reinsurer shall not be required to deposit additional assets into the Collateral
Trust Account after the Closing Date. All transfers to and withdrawals from the
Collateral Trust Account shall be in accordance with the terms set forth herein
and subject to the requirements set forth in the Collateral Trust Agreement.
          9.3 Collateral Trust Assets.
     (a) Prior to the occurrence of a Reinsurance Credit Event, the assets that
may be held in the Collateral Trust Account shall consist of Eligible
Investments. Upon the occurrence of a Reinsurance Credit Event, however, in
accordance with the requirements of the Collateral Trust Agreement and
Section 9.6 herewith, the assets in the Collateral Trust Account shall consist
of Permitted Investments.

16



--------------------------------------------------------------------------------



 



     (b) The Reinsurer shall, prior to depositing any Eligible Investments or
Permitted Investments, as applicable, into the Collateral Trust Account, and
from time to time as required, execute all assignments and endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignment in order that the Trustee, upon direction of
the Reinsured, may whenever necessary negotiate any such assets without consent
or signature from the Reinsurer or any other entity.
     (c) Pursuant to the terms of the Collateral Trust Agreement, the Collateral
Trust Assets shall be held by the Trustee for the sole purpose of satisfying any
obligations of the Reinsurer to the Reinsured with respect to the Business
Covered under this Reinsurance Agreement.
          9.4 Settlements.
          All settlements of account under the Collateral Trust Agreement
between the Reinsurer and the Reinsured shall be made in United States dollars
in cash or its equivalent.
          9.5 Modification Upon Occurrence of Collateral Triggering Event.
          The Parties acknowledge and agree that, upon the occurrence of a
Collateral Triggering Event, all references to “Security Amount” in the
Collateral Trust Agreement shall be modified in accordance with its definition
to give effect to the Collateral Triggering Event. In addition, as soon as is
practicable, but no later than contemporaneously with the posting of the
collateral under any Collateral Triggering Agreement that results in the
Reinsurer posting one billion dollars or more of collateral either on an
individual or aggregate basis, the Reinsurer shall deposit such additional
assets into the Collateral Trust Account so that the aggregate fair market value
of the Eligible Investments in the Collateral Trust Account equals the newly
computed Security Amount. Until such time as (i) the events, changes or
conditions that gave rise to the collateral requirement under one or more of the
Collateral Triggering Agreements cease to exist or apply and (ii) the Reinsurer
has withdrawn or reduced the aggregate amount of collateral posted under
Collateral Triggering Agreements ((i) and (ii) together, the “Collateral
Reduction Event”), the Reinsurer shall ensure that the Collateral Trust Account
shall hold Eligible Investments at all times with a fair market value of no less
than 100% of the Security Amount (as defined in clause (ii) of Section 1.1(jj)
of the Collateral Trust Agreement); provided, however, if a Collateral Reduction
Event has occurred, the Security Amount shall be reduced by a percentage which
is proportionate to each percentage reduction of all collateral posted under the
Collateral Triggering Agreements; provided, further, however, in no event shall
the Security Amount be reduced to an amount less than 100% of the Security
Amount (as defined in clause (i) of Section 1.1(jj) of the Collateral Trust
Agreement).
          9.6 Modification Upon Occurrence of a Reinsurance Credit Event.
     (a) The Parties acknowledge and agree that, upon the occurrence of a
Reinsurance Credit Event, this Reinsurance Agreement, the Collateral Trust
Agreement and the Collateral Trust Account shall be modified for that period of
time for which the Reinsurance Credit Event continues to apply, to fully conform
to the requirements of the laws and regulations governing credit for reinsurance
of the domiciliary state of the

17



--------------------------------------------------------------------------------



 



Reinsured that that is the subject of the Reinsurance Credit Event. Furthermore,
the Parties acknowledge and agree that a Reinsurance Credit Event may occur as a
result of the financial impairment of the Reinsurer or it may occur as a result
of other causes, some of which may be cured by the Reinsurer within a reasonable
period of time. Consequently, the Parties hereto agree that:
     (i) Should either Party become aware of a Reinsurance Credit Event or the
likelihood of the occurrence of a Reinsurance Credit Event, such Party shall
provide prompt written notice to the other either (i) certifying that a
Reinsurance Credit Event has occurred or (ii) describing the circumstances and
cause for such notice. Such notice shall indicate whether the Reinsurance Credit
Event resulted or is likely to result from any financial impairment of the
Reinsurer or from other causes. For purposes of this Article IX, a Reinsurance
Credit Event resulting from or likely to result from any financial impairment of
the Reinsurer shall be referred to as a “Reinsurance Credit Event I” and a
Reinsurance Credit Event resulting from or likely to result from causes other
than the financial impairment of the Reinsurer shall be referred to as a
“Reinsurance Credit Event II.”
     (ii) Upon the occurrence of a Reinsurance Credit Event I, the Parties
acknowledge and agree that certain provisions of the Collateral Trust Agreement
shall cease to be effective, and other provisions shall automatically become
effective thereafter, as described in the Collateral Trust Agreement. In
addition, any other provisions required under applicable law and regulations
governing trusts providing full statutory financial statement credit for
reinsurance ceded by property and casualty insurance companies shall be
incorporated into the Collateral Trust Agreement.
     (iii) Upon the occurrence of a Reinsurance Credit Event II, then the
Reinsurer shall have a period of ninety (90) calendar days to seek to cure or
address to the satisfaction of the Reinsured the circumstances giving rise to
the Reinsurance Credit Event II. Should the Reinsurer be unable to cure the
situation or address it to the satisfaction of the Reinsured during such period,
Reinsurer shall establish a new trust account for each Reinsured that is the
subject of the Reinsurance Credit Event II, pursuant to a trust agreement
substantially in the form attached hereto as Exhibit D (“Reinsurance Credit
Event II Trust Agreement”). Notwithstanding anything to the contrary stated
herein, the Reinsurer shall be required to establish a new trust account solely
for the benefit of CCC and/or CIC, respectively, and only to the extent CCC
and/or CIC is the subject of the Reinsurance Credit Event II.
     (iv) The trust account or accounts established pursuant to the Reinsurance
Credit Event II Trust Agreements (“Reinsurance Credit Event II Trust Accounts”)
shall initially be funded by such Permitted Investments from the Collateral
Trust Account that represents the percentage of the remaining value of
Collateral Trust Assets reflecting the portion of the Reinsurance Premium that
was contributed by the applicable Reinsured, less Ultimate Net Loss paid in
respect of such Reinsured. In addition to such assets, the Reinsurer shall
deposit into the Reinsurance Credit Event II Trust Accounts sufficient
additional assets so that the

18



--------------------------------------------------------------------------------



 



aggregate fair market value of the Reinsurance Credit Event II Trust Accounts
equals the applicable Required Amount. The Reinsurance Credit Event II Trust
Accounts shall be funded with Permitted Investments only.
     (v) The Reinsurance Credit Event II Trust Accounts shall remain in place
only for so long, and only to the extent, required to address the event, change
or condition giving rise to the establishment of such trust accounts. The
Reinsured agrees that in the event that the Reinsurance Credit Event ceases to
exist or apply, the Reinsured will provide its approval for the termination of
the Reinsurance Credit Event II Trust Accounts and for the return of all assets
to the Reinsurer; provided, however, the fair market value of the Permitted
Investments transferred from the Collateral Trust Account to the Reinsurance
Credit Event II Trust Account less Ultimate Net Loss paid on behalf of the
Reinsured since such transfer shall be transferred to the Collateral Trust
Account. In addition, to the extent that the obligations of the Reinsurer to
provide security diminish, the Reinsured shall provide its approval for the
reduction of the Reinsurance Credit Event II Trust Account.
          9.7 Withdrawal of Collateral Trust Assets by Reinsured Prior to the
Occurrence of a Reinsurance Credit Event.
     (a) The Parties agree that Collateral Trust Assets may be withdrawn by the
Reinsured, and utilized and applied by the Reinsured, or any successor by
operation of law of the Reinsured including, any liquidator or rehabilitator,
receiver or conservator of the Reinsured, without diminution because of
insolvency on the part of the Reinsured or the Reinsurer, only for one or both
of the following purposes:
     (i) to pay or reimburse the Reinsured for the Reinsurer’s share of claims,
losses or other amounts due and payable to the Reinsured under the terms and
conditions of this Reinsurance Agreement or to pay or reimburse the Reinsured
for amounts to which it is entitled under the terms and conditions of the
Administrative Services Agreement not yet recovered from the Reinsurer or the
Collateral Trust Account; and
     (ii) to pay to the Reinsurer amounts held in the Collateral Trust Account
in excess of the Security Amount.
     (b) Notwithstanding the foregoing, the Reinsured shall only withdraw
Collateral Trust Assets under Section 9.7(a)(i) pursuant to the terms of a final
order of an arbitration panel or court of competent jurisdiction with which the
Reinsurer has failed to comply, provided that notice of such withdrawal is
provided not less than five (5) Business Days in advance of the requested
withdrawal. If the Reinsurer contests the validity of the arbitration order by
notice to the Reinsured, the Reinsurer may challenge the validity of the
withdrawal order in a court of competent jurisdiction. During the pendency of
such litigation, notice of withdrawal shall not be effective except as ordered
by the court in which the litigation is pending;

19



--------------------------------------------------------------------------------



 



     (c) The Reinsured shall return to the Collateral Trust Account, within five
(5) Business Days, assets withdrawn in excess of all amounts due under Sections
9.7(a)(i) and (ii). Any such excess amount shall at all times be held by the
Reinsured (or any successor by operation of law of the Reinsured, including any
liquidator, rehabilitator, receiver or conservator of Reinsured) in trust for
the benefit of the Reinsurer and be maintained in a segregated account, separate
and apart from any assets of the Reinsured for the sole purpose of funding the
payments and reimbursements described in Section 9.7(a).
          9.8 Withdrawal of Collateral Trust Assets by Reinsured After the
Occurrence of a Reinsurance Credit Event.
     (a) The Parties agree that the Collateral Trust Assets may only be
withdrawn by the Reinsured, and utilized and applied by the Reinsured, or any
successor by operation of law of the Reinsured including any liquidator or
rehabilitator, receiver or conservator of the Reinsured, without diminution
because of insolvency on the part of the Reinsured or the Reinsurer, for one or
more of the following purposes:
     (i) to pay or reimburse the Reinsured for the Reinsurer’s share of premiums
returned to policyholders or ceding companies of the Reinsured Contracts because
of cancellations of such contracts to the extent same constitute Ultimate Net
Loss hereunder;
     (ii) to reimburse the Reinsured for the Reinsurer’s share of surrenders and
benefits or losses paid by the Reinsured pursuant to the provisions of the
Reinsured Contracts to the extent same constitute Ultimate Net Loss hereunder;
     (iii) to fund an account with the Reinsured in an amount at least equal to
the deduction, for reinsurance ceded, from the Reinsured’s liabilities for the
Reinsured Liabilities. The account must include, but not be limited to, amounts
for policy reserves, claims and losses incurred, including losses incurred but
not reported, Allocated Loss Adjustment Expenses, and unearned premium reserves;
and
     (iv) to pay any other amounts the Reinsured claims are due under this
Reinsurance Agreement.
     (b) The Reinsured shall return to the Collateral Trust Account, within five
(5) Business Days, assets withdrawn in excess of all amounts due under Sections
9.8(a)(i), (ii) and (iv), or, in the case of Section 9.8(a)(iii), assets that
are subsequently determined not to be due. Any such excess amount shall at all
times be held by the Reinsured (or any successor by operation of law of the
Reinsured, including any liquidator, rehabilitator, receiver or conservator of
Reinsured) in trust for the benefit of the Reinsurer and be maintained in a
segregated account, separate and apart from any assets of Reinsured for the sole
purpose of funding the payments and reimbursements described in paragraphs (i),
(ii) and (iv) of Section 9.8(a). The Reinsured shall pay interest in cash to the
Reinsurer on the amount withdrawn, equal to the actual amount of interest,
dividends, and other

20



--------------------------------------------------------------------------------



 



income earned on the assets in such segregated account so long as the fair
market value of the assets in such segregated account and the fair market value
of any remaining Collateral Trust Assets equals, in the aggregate, 102% of the
Required Amount, and shall otherwise credit to such segregated account all such
income earned on the assets in such segregated account.
ARTICLE X
DISPUTE RESOLUTION
          10.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this Reinsurance Agreement or
the breach, termination or validity hereof (“Dispute”) will be first addressed
in accordance with the procedures specified in Section 10.2, and subsequently,
if necessary, Article XI, which will be the sole and exclusive procedures for
the resolution of any such Disputes.
          10.2 Negotiation Amongst the Parties.
     (a) The Parties agree that they shall first attempt to resolve Disputes by
informal in-person discussions and negotiations of their respective
representatives. If the Parties are unable to resolve any such Dispute through
such in-person discussions and negotiations within thirty (30) calendar days of
the day on which a Party receives from the other Party or Parties written notice
of a Dispute, the Dispute shall be submitted for resolution to a designated
executive officer of each Party, with authority to make a decision. If the
designated executive officers are unable to reach a mutually acceptable
resolution within ten (10) calendar days after expiration of such thirty-day
period, on the request of any Party, the Dispute shall be resolved in accordance
with subsection (b) of this Section 10.2. All negotiations, discussions, and
communications made or conducted pursuant to the procedures set forth in this
Section 10.2(a) are confidential and will be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and any
other applicable rules of evidence.
     (b) Upon completion of the dispute resolution process described in
subsection (a) of this Section 10.2 without resolution of the Dispute, any Party
may submit the Dispute for resolution in accordance with Article XI.
ARTICLE XI
ARBITRATION
          11.1 Arbitration.
     (a) Except as provided in Article X, any Dispute shall be finally
determined by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as modified herein. If the amount in controversy is five million dollars
($5,000,000) or less (including all

21



--------------------------------------------------------------------------------



 



claims and counterclaims) there shall be one arbitrator who shall be agreed upon
by the Parties within twenty (20) calendar days of receipt by respondent(s) of a
copy of the demand for arbitration. The single arbitrator may not award an
amount greater than five million dollars ($5,000,000) in value under any
circumstances. If the amount in controversy is more than five million dollars
($5,000,000) (including all claims and counterclaims) there shall be three
neutral and impartial arbitrators, one of whom shall be appointed by each of (i)
the Reinsured, on the one hand and (ii) the Reinsurer, on the other hand, within
thirty (30) calendar days of receipt by respondent(s) of the demand for
arbitration, and the third arbitrator, who shall chair the arbitral tribunal,
shall be appointed by the Party appointed arbitrators within fifteen
(15) calendar days of the appointment of the second arbitrator. If any
arbitrator is not appointed within the time limit provided herein, such
arbitrator shall be appointed by the AAA in accordance with the listing,
striking and ranking procedure in the Rules, with each Party being given a
limited number of strikes, except for cause. Any arbitrator appointed by the AAA
shall be a retired federal or state appellate court judge or a current or
retired officer of an insurance company with no less than fifteen (15) years of
experience in the property casualty insurance industry. The arbitration hearing
on the merits shall be commenced within ninety (90) calendar days of the
appointment of the arbitrator(s) or as soon thereafter as practicable. In
rendering an award, the arbitral tribunal shall be required to follow the laws
of the State of New York. The award shall be in writing and shall briefly state
the findings of fact and conclusions of law on which it is based. The
arbitrator(s) shall be permitted to award any relief permitted under New York
law, including damages and any form of temporary or permanent injunctive relief,
but shall not be permitted to award special, indirect, punitive or incidental
damages or damages for lost profits or any other consequential damages or
damages based on multiples or similar valuation techniques. The award shall be
final and binding upon the Parties and shall be the sole and exclusive remedy
between the Parties regarding any claims, counterclaims, issues or accounting
presented to the arbitrator(s). Judgment upon the award may be entered in any
court having jurisdiction over any Party or any of its assets. Any costs or fees
(including attorneys’ fees and expenses) incident to enforcing the award shall
be charged against the Party or Parties resisting such enforcement.
Arbitrability of any and all disputes shall be decided by the arbitrator(s). In
the event of any inconsistency between the Rules and the provisions of this
Article XI, the provisions of this Article XI shall control.
     (b) Arbitration hereunder shall be conducted in Chicago, Illinois or New
York, New York, as determined by the Party against whom the arbitration is
demanded.
ARTICLE XII
EXTRACONTRACTUAL DAMAGES
          12.1 Extracontractual Damages.
     (a) To the maximum extent permitted by Applicable Law, this Reinsurance
Agreement shall cover Extracontractual Damages. “Extracontractual Damages” as
used in this Reinsurance Agreement means all liabilities arising from the
Business

22



--------------------------------------------------------------------------------



 



Covered for which any Reinsured and CNA Insurer is liable arising from actual or
alleged misconduct, negligence, fraud or bad faith of any Reinsured, any CNA
Insurer or any of their Affiliates, or their agents, brokers or Representatives
(other than the Reinsurer acting on behalf of the Reinsured pursuant to the
Administrative Services Agreement, which liability shall be indemnified pursuant
to such agreement) in their handling of claims or losses, or in any of their
dealings with their insureds or any other Person. Such liabilities shall include
punitive, exemplary, compensatory, and consequential damages. Extracontractual
Damages shall also include any and all amounts otherwise included in the
definition of Ultimate Net Loss that any Reinsured pays or is obligated to pay
to ceding companies under Business Covered that are agreements of assumed
reinsurance, whether under the terms of such reinsurance contracts or as a
result of agreements between the Reinsured and cedents as to the settlement of
specific claims.
     (b) For the avoidance of doubt, notwithstanding anything to the contrary in
this Reinsurance Agreement, any liability of the Reinsured or the CNA Insurers
for the intentional and malicious acts or omissions of their employees, officers
or directors (as so determined by final adjudication by any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties) shall be paid by the Reinsured or the CNA Insurers
and any such payment shall not affect the LPT Limit.
     (c) For the avoidance of doubt, notwithstanding anything to the contrary in
this Reinsurance Agreement, any liability of the Reinsurer for the intentional
and malicious acts or omissions of their employees, officers or directors (as so
determined by final adjudication by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction applicable to the
Parties) shall be paid by the Reinsurer; provided, however, any such payment
shall not affect the LPT Limit.
ARTICLE XIII
SALVAGE AND SUBROGATION
          13.1 Salvage and Subrogation.
          The Reinsurer shall be subrogated to all rights of any Reinsured or
CNA Insurer against any Person or other entity who may be legally responsible in
damages constituting Ultimate Net Loss for which the Reinsurer shall actually
pay, or become liable to pay, on or after the Inception Date (but only to the
extent of the amount of payment by, or the amount of liability of, the
Reinsurer). The Reinsured and the CNA Insurers hereby assign, transfer and
convey to the Reinsurer any and all rights of the Reinsured and the CNA Insurers
to salvage and subrogation on the Business Covered which was paid prior to the
Inception Date. The rights of the Reinsurer and the obligations of the Reinsured
under this Section 13.1 shall terminate at such time as the Reinsurer shall have
paid to the Reinsured under this Reinsurance Agreement an amount of Ultimate Net
Loss equal to the LPT Limit.

23



--------------------------------------------------------------------------------



 



          13.2 Expenses.
          In determining the amount of salvage or subrogation, there shall first
be deducted from any amount recovered the out-of-pocket expenses incurred in
effecting the recovery (including, without limitation, all court, arbitration,
mediation or other dispute resolution costs, attorneys’ fees and expenses but
excluding overhead, salaries and expenses of officers and employees of the
Reinsured and similar internal costs), except to the extent otherwise paid or
reimbursed by the Reinsurer hereunder.
ARTICLE XIV
THIRD PARTY REINSURANCE AGREEMENTS
          14.1 Third Party Reinsurance Agreements.
     (a) The Third Party Reinsurance Agreements shall be administered in
accordance with the Administrative Services Agreement. Any Third Party
Reinsurance Recoverables will be allocated in accordance with the terms and
conditions of the Third Party Reinsurance Allocation Agreement. Third Party
Reinsurance Recoverables relating to A&P Claims paid by Reinsurer shall be paid
to Reinsurer. The Parties acknowledge and agree that amounts recoverable under
the Third Party Reinsurance Agreements are available both to the Reinsurer for
the Business Covered and to the Reinsured for all other claims in accordance
with the terms of the Third Party Reinsurance Allocation Agreement.
     (b) The Reinsured shall not, without the Reinsurer’s prior approval (which
approval shall not be unreasonably or arbitrarily withheld, conditioned or
delayed), terminate or materially modify any existing Third Party Reinsurance
Agreement providing protection to the Business Covered.
          14.2 Collection Responsibility.
          The Reinsured and the CNA Insurers shall, if reasonably requested by
the Reinsurer, cooperate with the Reinsurer, at the Reinsurer’s expense, in
collection of all amounts due in respect of the Reinsured Liabilities under the
Third Party Reinsurance Agreements. The collection of such reinsurance shall be
the responsibility of the Reinsurer as provided in the Administrative Services
Agreement. To the extent such collections are not in fact made, the amounts
uncollected shall not serve to reinstate remaining Ultimate Net Loss as provided
in Section 2.3. The Reinsured shall not have any responsibility to the Reinsurer
for any uncollectible amounts under Third Party Reinsurance Agreements.

24



--------------------------------------------------------------------------------



 



ARTICLE XV
REINSURANCE CREDIT
          15.1 Reinsurance Credit.
     (a) Reinsurer shall, at its own expense, be required to take all steps
(including the posting of letters of credit or other acceptable security)
necessary to comply with all Applicable Laws in United States jurisdictions so
as to permit all Reinsureds to obtain full credit on their statutory financial
statements (including those financial statements or portions thereof required in
connection with maintaining each Reinsured’s status as an accredited reinsurer
or eligible surplus lines insurer) for the reinsurance provided by this
Reinsurance Agreement in all applicable United States jurisdictions throughout
the entire term of this Reinsurance Agreement to the extent credit is not
otherwise available under such Applicable Law. Any event that results in any
Reinsured being unable to obtain full statutory financial statement credit for
the reinsurance provided under this Reinsurance Agreement in any applicable
United States jurisdiction at any point in time during the term of this
Reinsurance Agreement shall be referenced herein as a “Reinsurance Credit
Event.” Reinsurer shall promptly notify Reinsured of any event or change or
condition that will reasonably likely result in a Reinsurance Credit Event.
     (b) It is understood and agreed that any term or condition required by such
Applicable Law in a United States jurisdiction to be included in this
Reinsurance Agreement for all Reinsureds to receive financial statement credit
for the reinsurance provided by this Reinsurance Agreement shall be deemed to be
incorporated in this Reinsurance Agreement by reference. Furthermore, the
Parties agree to amend this Reinsurance Agreement or enter into other agreements
or execute additional documents as needed to comply with the credit for
reinsurance laws and regulations and/or the requirements of the applicable
Governmental Authorities in all United States jurisdictions in which Reinsured
requires financial credit for the reinsurance provided by this Reinsurance
Agreement. To the extent that any other agreements or additional documents are
deemed by Reinsurer to increase or accelerate its liabilities hereunder or
otherwise adversely impact the economics of this Reinsurance Agreement as
respects the Reinsurer, the Reinsurer shall be afforded the opportunity to
investigate alternatives for accomplishing the financial statement credit
objectives set forth herein; provided, however, any such investigation of
alternatives shall not cause the Reinsured to incur a Schedule F penalty or
otherwise fail to receive financial statement credit in a timely manner.
     (c) Notwithstanding anything else contained herein, under no circumstances
shall Reinsurer be required at any time to fund any trust(s) and/or account(s)
in excess of the amount equal to the LPT Limit less Ultimate Net Loss paid.

25



--------------------------------------------------------------------------------



 



ARTICLE XVI
REGULATORY MATTERS
          16.1 Regulatory Matters.
     (a) If the Reinsured or the Reinsurer receives notice of, or otherwise
becomes aware of any inquiry, investigation, examination, audit or proceeding by
Governmental Authorities (other than Tax Authorities) relating to the Reinsured
Contracts, the Business Covered or the reinsurance provided hereunder, the
Reinsured or the Reinsurer, as applicable, shall promptly notify the other Party
thereof, whereupon the Parties shall cooperate to resolve such matter in
accordance with the terms of the Administrative Services Agreement.
     (b) If the Reinsured or the Reinsurer receives notice of, or otherwise
becomes aware of any enforcement action by any Governmental Authority (other
than a Tax Authority) arising out of any inquiry, investigation, examination,
audit or proceeding by such Governmental Authority, the Reinsured or the
Reinsurer, as applicable, shall promptly notify the other Party thereof, and the
Parties shall cooperate to resolve such matter.
     (c) The Reinsured and the Reinsurer agree that this Reinsurance Agreement
shall not be cancelled or rescinded without the prior consent of the domiciliary
state insurance commissioners of CCC and CIC to the extent such prior consent is
required.
ARTICLE XVII
CONFIDENTIALITY
          17.1 Confidentiality.
     (a) The Parties (each, the “Receiving Party”) hereby covenant and agree,
each on behalf of itself and on behalf of its Affiliates, that from and after
the date hereof, the Receiving Party and its Affiliates will not disclose, give,
sell, use or otherwise divulge any Confidential Information (defined below) of
the other Party (the “Disclosing Party”) or permit their respective
Representatives to do the same, except that each Receiving Party may disclose
such Confidential Information or portions thereof (i) if legally compelled to do
so or as required in connection with an examination by an insurance regulatory
authority, (ii) to the extent necessary for the performance of such Receiving
Party’s obligations under this Reinsurance Agreement or the Transaction
Documents, (iii) the enforcement of the rights of such Receiving Party and its
Affiliates under this Reinsurance Agreement or the Transaction Documents,
(iv) to those of such Receiving Party’s Affiliates, and to their respective
Representatives in each case who need to know such information for the foregoing
purposes, (v) as required under any Applicable Law, (vi) as required to a Tax
Authority to support a position taken on any Tax Return or (vii) as required by
the rules of any stock exchange on which the stock of a Receiving Party’s
Affiliate is traded. If the Receiving Party or its Affiliates, or any of

26



--------------------------------------------------------------------------------



 



their respective Representatives become legally compelled to disclose any
Confidential Information (other than as required in connection with an
examination by an insurance regulatory authority or as required to a Tax
Authority to support a position taken on any Tax Return), the Receiving Party
shall provide Disclosing Party with prompt written notice of such requirement so
that the Disclosing Party may seek a protective order or other remedy or waive
compliance with this Section 17.1. In the event that such protective order or
other remedy is not obtained, or the Disclosing Party waives compliance with
this Section 17.1, the Receiving Party or its Affiliates, as applicable, shall
furnish only that portion of Confidential Information which is legally required
to be provided and exercise its commercially reasonable efforts to obtain
assurances that appropriate confidential treatment will be accorded to the
Confidential Information.
     (b) The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 17.1 may result in irreparable injury to the
Disclosing Party. In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 17.1 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Section 10.1.
     (c) For the purposes of this Reinsurance Agreement, “Confidential
Information” means all confidential information (irrespective of the form of
such information) of any kind, including any analyses, compilations, data,
studies, notes, translations, memoranda or other documents, concerning the
Disclosing Party or any of its Affiliates obtained directly or indirectly from
the Disclosing Party or any of its Affiliates, or Representatives in connection
with the transactions contemplated by this Reinsurance Agreement and the
Transaction Documents, including any information regarding the A&P Business,
except information (i) which at the time of the disclosure or thereafter is
ascertainable or available to the public (other than as a result of a disclosure
directly or indirectly by the Receiving Party or any of its Affiliates, or
Representatives), (ii) is or becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party or any of
its Affiliates, or Representatives, provided that, to the knowledge of such
Receiving Party, such source was not prohibited from disclosing such information
to the Receiving Party by a legal, contractual or fiduciary obligation owed to
another Person, (iii) the Receiving Party can establish is already in its
possession or the possession of any of its Affiliates, or Representatives (other
than information furnished by or on behalf of the Disclosing Party) or
(iv) which is independently developed by the Receiving Party or its Affiliates
without the use or benefit of any information that would otherwise be
Confidential Information.
ARTICLE XVIII
ERRORS AND OMISSIONS
          18.1 Errors and Omissions.
          Inadvertent delays, errors or omissions made in connection with this
Reinsurance Agreement or any transaction hereunder shall not relieve either
Party from any liability which

27



--------------------------------------------------------------------------------



 



would have attached had such delay, error or omission not occurred, provided
that such error or omission is rectified as soon as possible after discovery,
and provided, further, that the Party making such error or omission or
responsible for such delay shall be responsible for any additional liability
which attaches as a result. If (a) the failure of either Party to comply with
any provision of this Reinsurance Agreement is unintentional or the result of a
misunderstanding or oversight and (b) such failure to comply is promptly
rectified, both Parties shall be restored as closely as possible to the
positions they would have occupied if no error or oversight had occurred.
ARTICLE XIX
MATERIAL CHANGES
          19.1 Material Changes to Reinsured Contracts and Third Party
Reinsurance Agreements.
     (a) Neither Party shall voluntarily make or agree to any material changes
in the terms and conditions of any Reinsured Contract or Third Party Reinsurance
Agreement without the prior approval of such changes by the other Party, which
shall not be unreasonably withheld or delayed.
     (b) In the event any material changes are made by the Reinsured to any
Reinsured Contracts without the prior approval of the Reinsurer and such changes
result in any additional Ultimate Net Loss, the Reinsured shall not be reinsured
for the amount of any additional Ultimate Net Loss resulting from such amendment
to a Reinsured Contract in accordance with the terms of Section 2.4(g). In the
event any material changes are made by the Reinsured to any Third Party
Reinsurance Agreements without the prior approval of the Reinsurer, and such
changes result in a reduction in the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such changes not been made,
the LPT Limit shall be reduced by the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such amendment to a Third
Party Reinsurance Agreement not been made.
     (c) In the event any material changes are made by the Reinsurer to any
Reinsured Contracts without the prior approval of the Reinsured and such changes
result in any additional Ultimate Net Loss, the Reinsurer shall be responsible
for paying the entire amount of additional Ultimate Net Loss arising from such
Reinsured Contract, provided, however, the additional amount of Ultimate Net
Loss paid by the Reinsurer attributable to such amendment shall not reduce the
LPT Limit. In the event any material changes are made by the Reinsurer to any
Third Party Reinsurance Agreements without the prior approval of the Reinsured,
and such changes result in a reduction in the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such changes not been made,
the remaining LPT Limit shall be increased by the entire amount of such
reduction in Third Party Reinsurance Recoverables attributable to such amendment
to the Third Party Reinsurance Agreement.

28



--------------------------------------------------------------------------------



 



ARTICLE XX
RIGHT TO ASSOCIATE
          20.1 Right to Associate.
          The Reinsurer shall defend, at its own expense pursuant to the terms
hereof and the Administrative Services Agreement, and in the name of the
applicable Reinsured when necessary, any litigation, arbitration or other legal
proceeding brought on any Reinsured Contract or Third Party Reinsurance
Agreement with respect to the Business Covered. The Reinsurer, when so
requested, shall afford the applicable Reinsured an opportunity to be associated
with the Reinsurer, at the expense of the Reinsured, in the defense or control
of any claim, suit or proceeding involving the Business Covered and the Parties
shall cooperate in every respect in the defense of such claim, suit or
proceeding.
ARTICLE XXI
MULTIPLE PARTIES
          21.1 Multiple Parties.
     (a) The retention of the Reinsured and the liability of the Reinsurer and
all other benefits accruing to the Reinsured as provided in this Reinsurance
Agreement or any amendments hereto, shall apply to the Reinsured as a group and
not separately to each Reinsured. Nevertheless, the Reinsurer and each Reinsured
agree to honor the terms set forth herein as if this Reinsurance Agreement were
a separate agreement between the Reinsurer and each Reinsured; however, this
shall not operate so as to increase either the Reinsurer’s or the Reinsured’s
liability under this Reinsurance Agreement. In the event that the Reinsurer
asserts that any one Reinsured has by any act or omission entitled the Reinsurer
to avoid this Reinsurance Agreement and/or discharged the Reinsurer from any
liability hereunder, the alleged act or omission shall not entitle the Reinsurer
to seek to avoid this Reinsurance Agreement and/or discharge the Reinsurer from
any liability hereunder against any other Reinsured. The Reinsurer agrees that
so far as any other Reinsured is concerned, the Reinsurance Agreement shall
continue in full force and effect as if the act or omission had not occurred.
Nothing in this Section 21.1(a) shall be interpreted or construed in any manner
to alter the LPT Limit, which is a single aggregate limit for all Reinsureds
combined.
     (b) Loss notices, reports and premium payments made to the Reinsurer are to
be in sufficient detail to identify what portion of any premium or loss relates
to each Reinsured, and shall be accordance with the terms set forth in the Third
Party Reinsurance Allocation Agreement and the Administrative Services
Agreement.
     (c) As among the Reinsured, CCC shall be designated as an agent of the
Reinsured with the full authority to act on behalf of the Reinsured under this
Reinsurance Agreement.

29



--------------------------------------------------------------------------------



 



ARTICLE XXII
MISCELLANEOUS PROVISIONS
          22.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
          If to the Reinsured:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: 312-817-0511
          With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: 312-755-2479
          If to the Reinsurer:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: 203-363-5221

30



--------------------------------------------------------------------------------



 



          With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: 402-916-3030
          Any Party may change its notice provisions on fifteen (15) calendar
days’ advance notice in writing to the other Parties.
          22.2 Entire Agreement.
          This Reinsurance Agreement (including the exhibits and schedules
hereto), the Transaction Documents and any other documents delivered pursuant
hereto or thereto, constitute the entire agreement among the Parties and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof
and thereof.
          22.3 Waiver and Amendment.
          This Reinsurance Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties hereto, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of this Reinsurance Agreement shall be held to constitute a waiver
of any other or subsequent breach.
          22.4 Successors and Assigns.
          The rights and obligations of the Parties under this Reinsurance
Agreement shall not be subject to assignment without the prior written consent
of the other Parties, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio. The terms of this
Reinsurance Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.
          22.5 Headings.
          The headings of this Reinsurance Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
          22.6 Construction; Interpretation.
          The Reinsured and the Reinsurer have participated jointly in the
negotiation and drafting of this Reinsurance Agreement. In the event of an
ambiguity or question of intent or

31



--------------------------------------------------------------------------------



 



interpretation arises, this Reinsurance Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Reinsurance Agreement. When a reference is made to an
Article, Section, Schedule or Exhibit, such reference shall be to an Article,
Section, Schedule or Exhibit of or to this Reinsurance Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Reinsurance Agreement, they shall be deemed to be followed by the
words “without limitation.” The word “Reinsurance Agreement,” means this
Reinsurance Agreement as amended or supplemented, together with all Exhibits and
Schedules attached hereto or incorporated by reference, and the words “hereof,”
“herein,” “hereto,” “hereunder” and other words of similar import shall refer to
this Reinsurance Agreement in its entirety and not to any particular Article,
Section or provision of this Reinsurance Agreement. The references to “$” shall
be to United States dollars. Reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, and all
rules and regulations promulgated thereunder. References to a Person are also to
its successors and permitted assigns.
          22.7 Governing Law and Jurisdiction.
          This Reinsurance Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE X, ANY SUIT, ACTION OR PROCEEDING TO
COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR
TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE
BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH
REINSURED AND THE REINSURER EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE XI MAY
BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR ANY
OF ITS ASSETS.
          22.8 No Third Party Beneficiaries.
          Nothing in this Reinsurance Agreement is intended or shall be
construed to give any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this Reinsurance Agreement or any
provision contained herein.
          22.9 Counterparts.
          This Reinsurance Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart.

32



--------------------------------------------------------------------------------



 



Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.
          22.10 Severability.
          Any term or provision of this Reinsurance Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Reinsurance Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Reinsurance Agreement in any other jurisdiction, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. If any provision
of this Reinsurance Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable. In the event of such
invalidity or unenforceability of any term or provision of this Reinsurance
Agreement, the Parties shall use their commercially reasonable efforts to reform
such terms or provisions to carry out the commercial intent of the Parties as
reflected herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.
          22.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this
Reinsurance Agreement were not performed or complied with in accordance with
their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Reinsurance Agreement by the other Party
and to enforce specifically this Reinsurance Agreement and the terms and
provisions hereof in any action instituted in accordance with Section 22.7, in
addition to any other remedy to which such Party may be entitled, at law or in
equity. In the event that any action is brought in equity to enforce the
provisions of this Reinsurance Agreement, no Party will allege, and each Party
hereby waives the defense or counterclaim, that there is an adequate remedy at
law. The Parties further agree that (i) by seeking the remedies provided for in
this Section 22.11, a Party shall not in any respect waive its right to seek any
other form of relief that may be available to a Party under this Reinsurance
Agreement, including monetary damages in the event that this Reinsurance
Agreement has been terminated or in the event that the remedies provided for in
this Section 22.11 are not available or otherwise are not granted and
(ii) nothing contained in this Section 22.11 shall require any Party to
institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 22.11 before exercising any
termination right under Article VI nor shall the commencement of any action
pursuant to this Section 22.11 or anything contained in this Section 22.11
restrict or limit any Party’s right to terminate this Reinsurance Agreement in
accordance with the terms of Article VI or pursue any other remedies under this
Reinsurance Agreement that may be available then or thereafter.

33



--------------------------------------------------------------------------------



 



          22.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS REINSURANCE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS REINSURANCE
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS REINSURANCE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
REINSURANCE AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 22.12.
          22.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Reinsurance Agreement, and each
and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.
          22.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsured or the Reinsurer with respect to this
Reinsurance Agreement are deemed mutual debts or credits, as the case may be,
and shall be set off, and only the net balance shall be allowed or paid.
          22.15 Currency.
          All financial data required to be provided pursuant to the terms of
this Reinsurance Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereby execute this Reinsurance
Agreement as of the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION
INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:      

35



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Administrative Services Agreement
SEE ATTACHED.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Form of Collateral Trust Agreement
SEE ATTACHED.

B-1



--------------------------------------------------------------------------------



 



Exhibit C
Form of Third Party Reinsurance Allocation Agreement
SEE ATTACHED.

C-1



--------------------------------------------------------------------------------



 



Exhibit D
Form of Reinsurance Credit Event II Trust Agreement
SEE ATTACHED.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
 
TRUST AGREEMENT
by and among
[CNA BENEFICIARY]
(hereinafter referred as the “Beneficiary”),
NATIONAL INDEMNITY COMPANY
(hereinafter referred to as the “Grantor”)
and
[TRUSTEE]
(hereinafter referred to as the “Trustee”)
[•], 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I  
DEFINED TERMS
    D-1      
 
        Section 1.1  
Definitions
    D-1   Section 1.2  
Interpretation
    D-3      
 
        ARTICLE II  
CREATION OF TRUST ACCOUNT
    D-3      
 
        Section 2.1  
Obligations of the Beneficiary and the Grantor
    D-3   Section 2.2  
Purpose of the Trust
    D-4   Section 2.3  
Grantor Trust for United States Federal Income Tax Purposes
    D-4   Section 2.4  
Designation of Agents
    D-4   Section 2.5  
Title to Assets
    D-4      
 
        ARTICLE III  
MAINTENANCE OF THE TRUST
    D-4      
 
        Section 3.1  
Substitution of Trust Account Assets
    D-4   Section 3.2  
Valuation of Assets
    D-5   Section 3.3  
Quarterly Certification
    D-5      
 
        ARTICLE IV  
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
    D-6      
 
        Section 4.1  
Adjustment of Trust Account Assets
    D-6   Section 4.2  
Release of Trust Account Assets to the Beneficiary
    D-6   Section 4.3  
Release of Trust Account Assets to the Grantor
    D-7      
 
        ARTICLE V  
DUTIES OF THE TRUSTEE
    D-7      
 
        Section 5.1  
Acceptance of Assets by the Trustee
    D-7   Section 5.2  
Collection of Interest and Dividends; Voting Rights
    D-7   Section 5.3  
Obligations of the Trustee
    D-8   Section 5.4  
Responsibilities of the Trustee
    D-8   Section 5.5  
Books and Records
    D-8   Section 5.6  
Activity Reports
    D-8   Section 5.7  
Resignation or Removal of the Trustee; Appointment of Successor Trustee
    D-9   Section 5.8  
Release of Information
    D-9   Section 5.9  
Indemnification of the Trustee
    D-10   Section 5.10  
Charges of the Trustee
    D-10   Section 5.11  
Limitations of the Trustee
    D-10      
 
        ARTICLE VI  
TERMINATION
    D-10      
 
        Section 6.1  
Termination
    D-10  

D-i



--------------------------------------------------------------------------------



 



                      Page   Section 6.2  
Disposition of Assets Upon Termination
    D-10      
 
        ARTICLE VII  
GENERAL PROVISIONS
    D-11      
 
        Section 7.1  
Notices
    D-11   Section 7.2  
Construction and Effect
    D-12   Section 7.3  
Waiver and Amendment
    D-12   Section 7.4  
Successors and Assigns
    D-12   Section 7.5  
Headings
    D-12   Section 7.6  
Governing Law and Jurisdiction
    D-12   Section 7.7  
No Third Party Beneficiaries
    D-13   Section 7.8  
Counterparts
    D-13   Section 7.9  
Severability
    D-13   Section 7.10  
Specific Performance
    D-13   Section 7.11  
Waiver of Jury Trial
    D-14   Section 7.12  
Incontestability
    D-14   Section 7.13  
Set-Off
    D-14   Section 7.14  
Currency
    D-14      
 
        ARTICLE VIII  
DISPUTE RESOLUTION
    D-15      
 
        Section 8.1  
Dispute Resolution
    D-15   Section 8.2  
Negotiation Amongst the Parties
    D-15   Section 8.3  
Arbitration
    D-15      
 
        ARTICLE IX  
EFFECTIVE DATE AND EXECUTION
    D-16  

D-ii



--------------------------------------------------------------------------------



 



TRUST AGREEMENT
          THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into
as of [•], 2010, by and among [•] (the “Beneficiary”), National Indemnity
Company, a Nebraska property and casualty insurance company (the “Grantor”) and
[•], a banking association organized under the laws of [•] (hereinafter referred
to as “Trustee”).
          WHEREAS, in accordance with Section 9.6(a) of that certain Loss
Portfolio Transfer Reinsurance Agreement, dated [•], by and among the
Beneficiary, [•] and the Grantor (the “LPT Reinsurance Agreement”), the Grantor
and the Beneficiary have agreed to enter into this Trust Agreement upon the
occurrence of a Reinsurance Credit Event, if the Grantor has not been able to
cure or address to the satisfaction of the Beneficiary and [•] the circumstances
giving rise to the Reinsurance Credit Event within [90] calendar days.
          NOW THEREFORE, the Grantor, the Beneficiary and the Trustee, in
consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and upon the terms and conditions hereinafter set forth, agree as
follows:
ARTICLE I
DEFINED TERMS
          Section 1.1 Definitions. The following terms, when used in this Trust
Agreement, shall have the meanings set forth in this Section 1.1. The terms
defined below shall be deemed to refer to the singular or plural, as the context
requires.
               “AAA” shall have the meaning ascribed to such term in
Section 8.3(a).
               “Assets” shall have the meaning ascribed to such term in
Section 2.1(b).
               “Beneficiary” shall have the meaning ascribed to such term in the
Preamble.
               “Business Covered” shall have the meaning ascribed to such term
in the LPT Reinsurance Agreement.
               “Business Day” shall mean any day other than a Saturday, Sunday
or a day on which commercial banks in Illinois or New York are required or
authorized by law to be closed.
               “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
               “Dispute” shall have the meaning ascribed to such term in
Section 8.1.

Schedule 2.4(h)-1



--------------------------------------------------------------------------------



 



               “Governmental Authority” shall mean any government, political
subdivision, court, board, commission, regulatory or administrative agency or
other instrumentality thereof, whether federal, state, provincial, local or
foreign and including any regulatory authority which may be partly or wholly
autonomous.
               “Grantor” shall have the meaning ascribed to such term in the
Preamble.
               “Insurance Commissioner” shall mean the Governmental Authority
responsible for the regulation of insurance companies in the jurisdiction in
which the Beneficiary is domiciled.
               “LPT Limit” shall have the meaning ascribed to such term in the
LPT Reinsurance Agreement.
               “Permitted Investments” shall mean cash and any investments of
the types permitted under the laws and regulations of the Beneficiary’s
domiciliary state for trusts providing full statutory financial statement credit
for reinsurance ceded by property and casualty insurance companies, provided,
however, that no Permitted Investments may be issued by an institution that is
the parent, subsidiary or affiliate of the Grantor. All Permitted Investments
deposited in the Trust Account shall be free of all liens, charges or
encumbrances at the time so deposited.
               “Quarterly Certification” shall have the meaning ascribed to such
term in Section 3.3.
               “Reinsurance Credit Event” shall mean any event, other than the
financial impairment of the Grantor, that results in the Beneficiary being
unable to obtain full statutory financial statement credit for the reinsurance
provided by the LPT Reinsurance Agreement in any applicable jurisdiction at any
point in time during the term of the LPT Reinsurance Agreement.
               “Required Amount” shall mean an amount equal to the lesser of
(A) the aggregate gross Reserves of the Beneficiary (including reserves for
losses incurred but not reported) calculated in accordance with SAP with respect
to the Business Covered and (B) the LPT Limit less the Ultimate Net Loss paid by
the Grantor.
               “Reserves” shall mean, as required by SAP or applicable law of
the jurisdiction of domicile of any entity, reserves, funds or provisions for
losses, claims, unearned premiums, benefits, costs and expenses (including
allocated loss adjustment expenses) in respect of the Business Covered.
               “Rules” shall have the meaning ascribed to such term in
Section 8.3(a).
               “SAP” shall mean, as to any entity, the statutory accounting
principles prescribed or permitted by the Governmental Authority responsible for
the regulation of insurance companies in the jurisdiction in which such entity
is domiciled.

Schedule 2.4(h)-2



--------------------------------------------------------------------------------



 



               “Third Party Appraiser” shall mean an independent appraisal firm
which is mutually acceptable to the Grantor and the Beneficiaries, or, if
Grantor and Beneficiaries cannot agree on such an appraisal firm, an independent
appraisal firm selected by the parties’ respective accountants.
               “Trust” shall mean the trust formed hereunder.
               “Trust Account” shall have the meaning ascribed to such term in
Section 2.1(a).
               “Trust Agreement” shall have the meaning ascribed to such term in
the Preamble.
               “Trustee” shall have the meaning ascribed to such term in the
Preamble.
               “Ultimate Net Loss” shall have the meaning ascribed to such term
in the LPT Reinsurance Agreement.
          Section 1.2 Interpretation. When a reference is made in this Trust
Agreement to a Section or Article, such reference shall be to a section or
article of this Trust Agreement unless otherwise clearly indicated to the
contrary. The Article and Section headings contained in this Trust Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Trust Agreement. Whenever the words “include,” “includes” or “including” are
used in this Trust Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Trust Agreement as a whole and not to any particular provision of this Trust
Agreement. The meaning assigned to each term used in this Trust Agreement shall
be equally applicable to both the singular and the plural forms of such term and
to both the masculine as well as the feminine and neuter genders of such term.
Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning. References to a person are also to its successors
and permitted assigns.
ARTICLE II
CREATION OF TRUST ACCOUNT
          Section 2.1 Obligations of the Beneficiary and the Grantor. (a) Prior
to the execution of this Trust Agreement, the Grantor shall have procured with
the Trustee, in the name of the Trustee, to be held for the sole benefit of the
Beneficiary pursuant to the provisions of this Trust Agreement, a segregated
trust account maintained by the Trustee with account number [ACCOUNT NUMBER]
(which shall be hereinafter referred to, including all successor accounts
thereto, as the “Trust Account”).

Schedule 2.4(h)-3



--------------------------------------------------------------------------------



 



               (b) The Grantor shall transfer and assign to the Trustee, for
deposit to the Trust Account, such assets as it may from time to time desire
(all such assets actually received in the Trust Account are herein referred to
individually as an “Asset” and collectively as the “Assets”). The Assets shall
consist only of Permitted Investments.
               (c) The Grantor shall ensure that the Trust Account shall hold
Permitted Investments at all times with a fair market value of no less than 100%
of the Required Amount, as determined in accordance with Section 5.6 of this
Trust Agreement.
          Section 2.2 Purpose of the Trust. The Assets in the Trust Account
shall be held by the Trustee for the sole benefit of the Beneficiary. The
Grantor grants to the Trustee all trust powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein.
          Section 2.3 Grantor Trust for United States Federal Income Tax
Purposes. The Trust Account shall be treated as a grantor trust (pursuant to
sections 671 through 677 of the Code) for United States federal income tax
purposes. The Grantor shall constitute the grantor (within the meaning of
sections 671 and 677 of the Code) and, thus, any and all income derived from the
Assets held in the Trust shall constitute income or gain of the Grantor as the
owner of such Assets.
          Section 2.4 Designation of Agents. Except as otherwise expressly
provided in this Trust Agreement, any statement, certificate, notice, request,
consent, approval, or other instrument to be delivered or furnished by the
Grantor or the Beneficiary shall be sufficiently executed if executed in the
name of the Grantor or the Beneficiary by such officer or officers of Grantor or
Beneficiary or by such other agent or agents of the Grantor or the Beneficiary
as may be designated in a resolution of the Board of Directors of the Grantor or
the Beneficiary or Committee thereof or a letter of advice issued by the
President, Secretary or Treasurer of the Grantor or the Beneficiary, as
applicable. Written notice of such designation by the Grantor or the Beneficiary
shall be filed with the Trustee. The Trustee shall be protected in acting upon
any written statement or other instrument made by such officers or agents of the
Grantor or the Beneficiary with respect to the authority conferred on it.
          Section 2.5 Title to Assets. Title to any Assets transferred by the
Grantor to the Trustee for deposit to the Trust Account will be recorded in the
name of the Trustee. The out-of-pocket costs of transfers of title between the
Grantor and the Trustee shall be shared equally by the Grantor and the
Beneficiary, and the Grantor shall use reasonable efforts to limit such costs.
The Beneficiary shall not have legal title to any part of the Assets, but shall
have an undivided beneficial interest in all Assets.
ARTICLE III
MAINTENANCE OF THE TRUST
          Section 3.1 Substitution of Trust Account Assets. (a) Upon receipt of
the prior written consent of the Beneficiary, the Grantor may, from time to
time, substitute or exchange Assets contained in the Trust Account, provided,
however, (i) the Assets so substituted

Schedule 2.4(h)-4



--------------------------------------------------------------------------------



 



or exchanged must be Permitted Investments, (ii) after giving effect to such
substitution, the fair market value of the newly deposited Assets are at least
equal to the fair market value of the substituted Assets and (iii) the
replacement Assets to be deposited in the Trust Account in such substitution or
exchange are deposited therein on the day of withdrawal of the substituted or
exchanged Assets. Upon any substitution or exchange as provided for herein, the
Grantor shall certify to the Trustee and Beneficiary that such substitution or
exchange meets the requirements of this Section 3.1. The Trustee shall give the
Beneficiary prompt written notice of any substitution made pursuant hereto.
               (b) The Grantor shall, prior to depositing any Assets into the
Trust Account, and from time to time as required, execute all assignments and
endorsements in blank, or transfer legal title to the Trustee of all shares,
obligations or any other assets requiring assignment in order that the Trustee,
upon direction of the Beneficiary, may whenever necessary negotiate any such
assets without consent or signature from the Grantor or any other entity.
          Section 3.2 Valuation of Assets. The Grantor shall determine the fair
market value of any Assets in the Trust Account. In making this determination,
the Grantor shall use prices published by a nationally recognized pricing
service for Assets for which such prices are available, and for Assets for which
such prices are not available, the Grantor shall use methodologies consistent
with those which it uses for determining the fair market value of assets held in
its own general account (other than the Assets) in the ordinary course of
business.
          Section 3.3 Quarterly Certification. Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiary a written certification (the “Quarterly Certification”) stating the
Required Amount as of the calendar quarter end and the aggregate fair market
value of the Permitted Investments held in the Trust Account as of the calendar
quarter end (both on an asset-by-asset basis and a cumulative basis). Such
certification shall separately state the effect on the fair market value of the
Assets of withdrawals by the Grantor from the Trust Account effected during such
calendar quarter. As soon as is practicable, but in no event more than ten
(10) Business Days following its receipt of the Quarterly Certification, the
Beneficiary shall either (i) countersign such certification and forward it to
the Trustee or (ii) notify the Grantor that it objects to the Grantor’s
calculation of the Required Amount or the Grantor’s valuation of any Asset. If
the parties are able to resolve such dispute within ten (10) Business Days of
the Beneficiary’s transmittal to the Grantor of its notice of objection, they
shall promptly forward to the Trustee a jointly signed certification of the
Required Amount. If the parties are unable to resolve such dispute within ten
(10) Business Days of the Beneficiary’s transmittal to the Grantor of its notice
of objection, and the dispute relates to the valuation of an Asset, the value of
such Asset shall be determined by a Third Party Appraiser and the parties shall
be bound by such valuation. All other disputes shall be resolved in accordance
with Section 8.1 of this Trust Agreement. Upon resolution of such dispute, the
parties shall forward to the Trustee a copy of the corrected Quarterly
Certification setting forth the Required Amount as resolved through such Third
Party Appraiser or arbitration. The Grantor shall, to the extent reasonably
necessary or required in order to verify Grantor’s certification, permit the
Beneficiary to audit its records in order to determine its compliance with this
Section 3.3. The Grantor shall cooperate fully with such audit. Access to the
Grantor and its employees by the Beneficiary in connection with such audit shall
be at reasonable times during

Schedule 2.4(h)-5



--------------------------------------------------------------------------------



 



regular business hours upon reasonable prior written notice (including by
e-mail) in a manner which does not unreasonably interfere with the business or
operations of the Grantor.
ARTICLE IV
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
          Section 4.1 Adjustment of Trust Account Assets. (a) The Required
Amount as of the end of each calendar quarter shall be certified to the Trustee
by the Grantor in the manner set forth in Section 3.3 hereof.
               (b) If the aggregate fair market value of the Permitted
Investments maintained in the Trust Account as of any calendar quarter end is
less than the Required Amount as of such calendar quarter end, then within five
(5) Business Days of its receipt of the certification set forth in Section 3.3,
the Grantor shall deposit into the Trust Account such additional Assets with an
aggregate fair market value as are necessary to ensure that the aggregate fair
market value of the Permitted Investments held in the Trust Account is no less
than 100% of the Required Amount as of the immediately prior calendar quarter
end.
          Section 4.2 Release of Trust Account Assets to the Beneficiary.
(a) Notwithstanding anything in this Trust Agreement to the contrary, the
Beneficiary shall have the right to withdraw Assets from the Trust Account at
any time, without notice to the Grantor, subject only to written notice to the
Trustee from the Beneficiary given in accordance with Section 7.1 of this Trust
Agreement. Other than such notice, no other statement or document need be
presented by the Beneficiary to withdraw such Assets except that the Beneficiary
shall acknowledge to the Trustee receipt of such withdrawn Assets. Upon such
written notice of demand of the Beneficiary, the Trustee shall immediately take
any and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in the Assets to the Beneficiary and, to the extent
applicable, deliver physical custody of such Assets to the Beneficiary. Upon
such transfer, Trustee shall promptly forward a copy of such notice to the
Grantor. The Trustee shall not be subject to any liability for any payment made
by it to the Beneficiary pursuant to such written demand by the Beneficiary.
               (b) The Grantor and the Beneficiary agree that the Assets from
the Trust Account may only be withdrawn by the Beneficiary, and utilized and
applied by the Beneficiary, or any successor by operation of law of the
Beneficiary including any liquidator or rehabilitator, receiver or conservator
of the Beneficiary, without diminution because of insolvency on the part of the
Beneficiary or the Grantor, for one or more of the following purposes:
               (i) to pay or reimburse the Beneficiary for the Grantor’s share
of premiums returned to policyholders or ceding companies of the Reinsured
Contracts because of cancellations of such contracts to the extent same
constitute Ultimate Net Loss;
               (ii) to reimburse the Beneficiary for the Grantor’s share of
surrenders and benefits or losses paid by the Beneficiary pursuant to the

Schedule 2.4(h)-6



--------------------------------------------------------------------------------



 



provisions of the Reinsured Contracts to the extent same constitute Ultimate Net
Loss;
               (iii) to fund an account with the Beneficiary in an amount at
least equal to the deduction, for reinsurance ceded, from the Beneficiary’s
liabilities for the Reinsured Liabilities. The account must include, but not be
limited to, amounts for policy reserves, claims and losses incurred, including
losses incurred but not reported, allocated loss adjustment expenses, and
unearned premium reserves; and
               (iv) to pay any other amounts the Beneficiary claims are due
under the LPT Reinsurance Agreement.
          Section 4.3 Release of Trust Account Assets to the Grantor. Subject to
receipt of the Beneficiary’s prior written instructions, the Trustee may, from
time to time, release to the Grantor Assets with an aggregate fair market value
equal to the excess over 102% of the Required Amount as of the prior calendar
quarter end. In connection with any such release of Assets, the Trustee shall
take any and all necessary steps to transfer absolutely and unequivocally all
right, title and interest in such released Assets to the Grantor or its
designee. The Trustee shall not be subject to any liability for any payment made
by it to the Grantor pursuant to such written instructions received by it from
the Beneficiary.
ARTICLE V
DUTIES OF THE TRUSTEE
          Section 5.1 Acceptance of Assets by the Trustee. (a) The Trustee shall
not accept any Assets (other than cash) for deposit into the Trust Account
unless the Trustee determines that it is or will be the registered owner of and
holder of legal title to the Assets or that such Assets are in such form that
the Trustee may, if applicable to such asset class, negotiate any such Assets,
without consent or signature from the Grantor or any other person or entity. Any
Assets received by the Trustee which, if applicable to such asset class, are not
in such proper negotiable form or for which title has not been transferred to
the Trustee shall not be accepted by the Trustee and shall be returned to the
Grantor as unacceptable.
               (b) The Trustee and its lawfully appointed successors is and are
authorized and shall have the power to receive such Assets as the Grantor (or
the Beneficiary on behalf of the Grantor) from time to time may transfer or
remit to the Trust Account and to hold and dispose of the same for the uses and
purposes and in the manner and according to the provisions herein set forth. All
such Assets at all times shall be maintained as a trust account, separate and
distinct from all other assets on the books and records of the Trustee, and
shall be continuously kept in a safe place within the United States.
          Section 5.2 Collection of Interest and Dividends; Voting Rights. The
Trustee is hereby authorized, without prior notice to the Grantor or the
Beneficiary, to demand payment of and collect all interest or dividends on the
Assets comprising the Trust Account if any. All payments of interest, dividends
and other income in respect to Assets in the Trust Account shall

Schedule 2.4(h)-7



--------------------------------------------------------------------------------



 



be deposited promptly upon receipt by the Trustee into the Trust Account.
Subject to the other provisions of this Trust Agreement, the Grantor shall have
the full and unqualified right to direct the Trustee to vote, and to execute
consents, bond powers, stock powers, mortgage and title instruments and other
instruments of transfer, pledge and release with respect to any Assets
comprising the Trust Account.
          Section 5.3 Obligations of the Trustee. The Trustee agrees to hold and
disburse the various Assets of the Trust Account in accordance with the
provisions expressed herein.
          Section 5.4 Responsibilities of the Trustee. (a) The Trustee, in the
administration of the Trust Account, is to be bound solely by the express
provisions herein, and such further written and signed directions as the
appropriate party or parties may, under the conditions herein provided, deliver
to the Trustee. The Trustee shall be under no obligation to enforce the
Grantor’s obligations under this Trust Agreement, except as otherwise expressly
provided or directed pursuant hereto. The Trustee shall be restricted to holding
title to, operating and collecting the Assets comprising the Trust Account and
the payment and distribution thereof for the purposes set forth in this Trust
Agreement and to the conservation and protection of such Assets and the
administration thereof in accordance with the provisions of this Trust
Agreement, and the Trustee shall be liable only for its own negligence, willful
misconduct, lack of good faith or breach of fiduciary duty and for the breach of
the Trustee’s obligations under this Trust Agreement. The Trustee further agrees
to forward upon request of the Beneficiary, the Grantor or any Insurance
Commissioner a certified list and valuation of all Assets held under this Trust
Agreement.
               (b) Subject to the other provisions of this Trust Agreement,
including the requirements that only Permitted Investments may be held in the
Trust Account and provisions relating to the substitution of Assets, (i) the
Grantor shall have the irrevocable authority and sole power to direct the
Trustee, in the Grantor’s sole discretion, with respect to all aspects of the
management or investment of the Assets contained in the Trust Account,
including, but not limited to, directing the Trustee to enter into one or more
investment management, advisory, custodial, depository or other agreements of
form and substance specified by the Grantor, with any other person, including
any affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and
the Beneficiary each acknowledges that it has no authority with respect to such
management or investment activities, the Trustee agrees it will not exercise any
discretion or take any action with respect to the matters in clause (i) above
and will take any actions related thereto as directed by the Grantor in
accordance therewith.
          Section 5.5 Books and Records. The Trustee shall keep full and
complete records of the administration of the Trust Account. The Grantor, the
Beneficiary and/or the Insurance Commissioner may examine such records, upon
reasonable notice to the Trustee, at any time during business hours through any
person or persons duly authorized in writing by Grantor, the Beneficiary and/or
the Insurance Commissioner.
          Section 5.6 Activity Reports. The Trustee agrees to provide an
activity report to the Beneficiary and the Grantor upon creation of the Trust
Account and within five (5) days following receipt of the report from the
Grantor, which report shall, in reasonable detail, show (i)

Schedule 2.4(h)-8



--------------------------------------------------------------------------------



 



all deposits, withdrawals and substitutions during such quarter; (ii) a listing
of securities and other assets held and cash balances in the Trust Account as of
the last day of such quarter and (iii) the fair market value (determined in
accordance with Section 2.1(b) on such day) of each Asset held in the Trust
Account (other than cash) and the amount of cash held in the Trust Account as of
the last day of such quarter. The Trustee agrees to provide written notification
to the Grantor and the Beneficiary within five (5) days of any deposits to or
withdrawals from the Trust Account.
          Section 5.7 Resignation or Removal of the Trustee; Appointment of
Successor Trustee. (a) The Trustee may at any time resign as Trustee and
terminate its capacity hereunder by delivery of written notice of resignation,
effective not less than ninety (90) days after receipt by both the Beneficiary
and the Grantor. The Trustee may be removed by the Grantor by (i) delivery to
the Trustee and the Beneficiary of a written notice of removal, effective not
less than ninety (90) days after receipt by the Trustee and the Beneficiary of
the notice and (ii) receipt of Beneficiary’s consent to such action, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, no
such resignation by the Trustee or removal by the Grantor shall be effective
until a successor to the Trustee shall have been duly appointed by the Grantor
and approved by the Beneficiary and all the securities and other Assets in the
Trust Account have been duly transferred to such successor. The Grantor, upon
receipt of such notice of resignation, shall undertake to obtain the agreement
of a qualified, successor depository, agreeable to the Beneficiary, to act as a
successor Trustee in accordance with all agreements of the Trustee herein and
upon duly qualifying to act as such pursuant to Section 5.7(b). The Beneficiary
agrees not to withhold unreasonably approval of such Trustee. Upon the Trustee’s
delivery of the Assets to the qualified, successor depository, along with a
closing statement showing all activities from the last quarterly report, the
Trustee shall be discharged of further responsibilities hereunder, subject to
any remaining obligations under Section 5.4 and 5.7(b).
               (b) Any successor Trustee appointed hereunder shall execute an
instrument accepting such appointment hereunder and shall deliver the same to
the Grantor and to the then acting Trustee. Thereupon such successor Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of its predecessor in the Trust with like
effect as if originally named herein; but the predecessor Trustee shall
nevertheless, when requested in writing by the successor Trustee, execute an
instrument or instruments conveying and transferring to the Trustee upon the
Trust herein all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and shall duly assign, transfer and deliver to the Trustee
all property and money held by such predecessor hereunder. The predecessor
Trustee shall be entitled to reimbursement in accordance with Section 5.10 for
all expenses it incurs in connection with the settlement of its accounts and the
transfer and delivery of the Trust Assets to its successor. The predecessor
Trustee shall continue to be indemnified by reason of such entity being or
having been a Trustee in accordance with Section 5.9 hereof.
          Section 5.8 Release of Information. The Trustee shall promptly respond
to any and all reasonable requests for information concerning the Trust Account
or the Assets held therein by either of the parties to this Trust Agreement.
Furthermore, the Trustee shall fully and completely respond to any direct
inquiries of the Insurance Commissioner, or any of its representatives,
concerning the Trust Account or the Assets held hereunder, including, detailed
inventories of securities or funds, and the Trustee shall permit the Insurance
Commissioner, or its

Schedule 2.4(h)-9



--------------------------------------------------------------------------------



 



representatives, to examine and audit all securities or funds held hereunder.
The Trustee shall promptly provide notice to the Beneficiary and the Grantor
concerning all such inquiries, and shall provide seven (7) days prior notice to
the Beneficiary and the Grantor of all such examinations and audits.
          Section 5.9 Indemnification of the Trustee. Subject to Section 5.4,
whenever an action by the Trustee is authorized by written signed direction
pursuant to the provisions of this Trust Agreement and such action is taken
strictly in accordance with such written and signed direction by the appropriate
party or parties, the party or parties authorizing such action hereby agree to
indemnify the Trustee against all losses, damages, costs and expenses, including
reasonable attorneys’ fee, resulting from any action so taken by the Trustee.
          Section 5.10 Charges of the Trustee. The Grantor agrees to pay all
reasonable costs or fees charged by the Trustee for acting as the Trustee
pursuant to this Trust Agreement, as agreed between the Grantor and the Trustee,
including fees incurred by the Trustee for legal services deemed reasonably
necessary by the Trustee as a result of the Trustee’s so acting; provided,
however, that no such costs, fees or expenses shall be paid out of the Assets
held in or credited to the Trust Account.
          Section 5.11 Limitations of the Trustee. The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Permitted
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with this Article V.
ARTICLE VI
TERMINATION
          Section 6.1 Termination. This Trust Agreement may not be terminated by
the Grantor unless the Grantor has obtained and the Trustee has received, a
written consent signed by the General Counsel of the Beneficiary to terminate
this Trust Agreement. The Beneficiary shall provide its consent to the
termination of this Trust Agreement if the Grantor seeks to terminate this Trust
Agreement as a result of the exhaustion of the LPT Limit.
          Section 6.2 Disposition of Assets Upon Termination. Upon a termination
pursuant to this Article VI, the Trustee shall distribute all Assets held and
deposited under this Trust Agreement, subject to the written approval of the
Beneficiary, to the Grantor and shall take any and all steps necessary to
transfer absolutely and unequivocally all right, title and interest in such
Assets and to deliver physical custody, if applicable, in such Assets to the
Grantor or as otherwise directed by the Grantor.

Schedule 2.4(h)-10



--------------------------------------------------------------------------------



 



ARTICLE VII
GENERAL PROVISIONS
          Section 7.1 Notices. Any notice, request, demand, waiver, consent,
approval or other communication required or permitted to be given by any party
under this Trust Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission, sent by registered or certified
mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery. Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on the date received (provided that any notice received after 5:00 p.m.
(addressee’s local time) shall be deemed given at 9:00 a.m. (addressee’s local
time) on the next Business Day), or if mailed, on the date shown on the receipt
therefor, or if sent by overnight courier, on the date shown on the written
confirmation of delivery. Such notices shall be given to the following
addresses:

     
If to the Trustee:
  [•]
 
  [•]
 
  [•]
 
  Attention: [•]
 
   
With a copy to:
  [•]
 
  [•]
 
  [•]
 
  Attention: [•]
 
   
If to the Grantor:
  National Indemnity Company
 
  100 First Stamford Place
 
  Stamford, CT 06902
 
  Attention: General Counsel
 
  Fax: 203-363-5221
 
   
With a copy to:
  National Indemnity Company
 
  3024 Harney Street
 
  Omaha, NE 68131
 
  Attention: Treasurer
 
  Fax: 402-916-3030
 
   
If to the Beneficiary:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Jonathan D. Kantor
 
  Executive Vice President,
 
  General Counsel and Secretary
 
  Fax: 312-817-0511

Schedule 2.4(h)-11



--------------------------------------------------------------------------------



 



     
With a copy to:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Michael P. Warnick
 
  Senior Vice President and
 
  Deputy General Counsel
 
  Fax: 312-755-2479

Each party to this Trust Agreement may change its notice provisions on fifteen
(15) calendar days’ advance notice in writing to the other parties to this Trust
Agreement.
          Section 7.2 Construction and Effect. This Trust Agreement and the
enforceability hereof shall not be subject to the satisfaction of any conditions
or qualifications not expressly included herein.
          Section 7.3 Waiver and Amendment. This Trust Agreement and the Trust
created hereunder shall be irrevocable, subject solely to the termination
provisions set forth herein. The Grantor shall have no right or power in any
capacity to revoke, terminate or alter or amend any terms of this Trust
Agreement, in whole or in part, without the prior written consent of the
Beneficiary and the Grantor. Notwithstanding the foregoing, this Trust Agreement
may be altered, amended or terminated at any time by written agreement executed
by each party hereto and, in the case of Grantor’s and the Beneficiary’s written
agreement, delivered to the Trustee. The Beneficiary’s failure at any time to
exercise any of the rights or powers conferred upon it herein shall constitute
neither a waiver of its right to exercise, nor stop it from exercising, any
rights at any subsequent time, nor shall such failure reduce in any degree any
liability or obligation for which the Grantor is bound hereunder.
          Section 7.4 Successors and Assigns. The rights and obligations of a
party under this Trust Agreement shall not be subject to assignment without the
prior written consent of the other parties hereto, and any attempted assignment
without the prior written consent of the other parties hereto shall be invalid
ab initio. The terms of this Trust Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of the parties hereto.
          Section 7.5 Headings. The headings of this Trust Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
          Section 7.6 Governing Law and Jurisdiction. This Trust Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to such state’s principles of conflict of laws that could
compel the application of the laws of another jurisdiction. SUBJECT TO ARTICLE
VIII, ANY SUIT, ACTION OR PROCEEDING TO COMPEL ARBITRATION OR FOR TEMPORARY
INJUNCTIVE RELIEF IN AID OF ARBITRATION OR TO PRESERVE THE STATUS QUO PENDING
THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE BROUGHT BY THE PARTIES HERETO
SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT
MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN THE

Schedule 2.4(h)-12



--------------------------------------------------------------------------------



 



SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND THE BENEFICIARY,
THE GRANTOR AND THE TRUSTEE EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE VIII
MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY
HERETO OR ANY OF ITS ASSETS.
          Section 7.7 No Third Party Beneficiaries. Nothing in this Trust
Agreement is intended or shall be construed to give any person, other than the
parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Trust Agreement or any provision contained herein.
          Section 7.8 Counterparts. This Trust Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the parties hereto
notwithstanding the fact that all parties hereto are not signatory to the
original or the same counterpart. Each counterpart may consist of a number of
copies hereof each signed by less than all, but together signed by all of the
parties hereto. Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.
          Section 7.9 Severability. Any term or provision of this Trust
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Trust Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Trust Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. If any provision of this Trust Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable. In the event of such invalidity or unenforceability of
any term or provision of this Trust Agreement, the parties hereto shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the parties hereto as reflected herein, while
curing the circumstance giving rise to the invalidity or unenforceability of
such term or provision.
          Section 7.10 Specific Performance. Each of the parties hereto
acknowledges and agrees that the other parties hereto would be irreparably
damaged in the event that any of the provisions of this Trust Agreement were not
performed or complied with in accordance with their specific terms or were
otherwise breached, violated or unfulfilled. Accordingly, each of the parties
hereto agrees that the other parties hereto shall be entitled to an injunction
or injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Trust Agreement by the other parties hereto and to enforce
specifically this Trust Agreement and the terms and provisions hereof in any
action instituted in accordance with Section 7.6, in addition to any other
remedy to which such party may be entitled, at law or in equity. In the event
that any action is brought in equity to enforce the provisions of this Trust
Agreement, no party hereto will allege, and each party hereto hereby waives the
defense or counterclaim, that there is an adequate

Schedule 2.4(h)-13



--------------------------------------------------------------------------------



 



remedy at law. The parties hereto further agree that (i) by seeking the remedies
provided for in this Section 7.10, a party hereto shall not in any respect waive
its right to seek any other form of relief that may be available to a party
under this Trust Agreement, including monetary damages in the event that this
Trust Agreement has been terminated or in the event that the remedies provided
for in this Section 7.10 are not available or otherwise are not granted and
(ii) nothing contained in this Section 7.10 shall require any party hereto to
institute any action for (or limit any party’s right to institute any action
for) specific performance under this Section 7.10 before exercising any
termination right under Article VI, nor shall the commencement of any action
pursuant to this Section 7.10 or anything contained in this Section 7.10
restrict or limit any party’s right to terminate this Trust Agreement in
accordance with the terms of Article VI, or pursue any other remedies under this
Trust Agreement that may be available then or thereafter.
          Section 7.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS TRUST AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS TRUST AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
          Section 7.12 Incontestability. In consideration of the mutual
covenants and agreements contained herein, each party hereto does hereby agree
that this Trust Agreement, and each and every provision hereof, is and shall be
enforceable by and between them according to its terms, and each party hereto
does hereby agree that it shall not contest in any respect the validity or
enforceability hereof.
          Section 7.13 Set-Off. Any debts or credits, matured or unmatured,
liquidated or unliquidated, regardless of when they arose or were incurred, in
favor of or against any of the Beneficiaries or the Grantor with respect to this
Trust Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
          Section 7.14 Currency. All financial data required to be provided
pursuant to the terms of this Trust Agreement shall be expressed in United
States dollars. All payments and all settlements of account between the parties
hereto shall be in United States currency unless otherwise agreed by the parties
hereto.

Schedule 2.4(h)-14



--------------------------------------------------------------------------------



 



ARTICLE VIII
DISPUTE RESOLUTION
          Section 8.1 Dispute Resolution. Notwithstanding anything contained
herein to the contrary, any dispute between the Beneficiary and the Grantor
arising out of or relating to this Trust Agreement or the breach, termination or
validity hereof (“Dispute”) will be first addressed in accordance with the
procedures specified in Section 8.2, and subsequently, if necessary,
Section 8.3, which will be the sole and exclusive procedures for the resolution
of any such Disputes.
          Section 8.2 Negotiation Amongst the Parties. (a) The Beneficiary and
the Grantor agree that they shall first attempt to resolve Disputes by informal
in-person discussions and negotiations of their respective representatives. If a
Beneficiary and the Grantor are unable to resolve any such Dispute through such
in-person discussions and negotiations within thirty (30) calendar days of the
day on which either the Beneficiary and the Grantor receives from the other
party or parties written notice of a Dispute, the Dispute shall be submitted for
resolution to a designated executive officer of each of the Beneficiary and the
Grantor with authority to make a decision. If the designated executive officers
are unable to reach a mutually acceptable resolution within ten (10) calendar
days after expiration of such thirty-day period, on the request of either the
Beneficiary or the Grantor, the Dispute shall be resolved in accordance with
subsection (b). All negotiations, discussions, and communications made or
conducted pursuant to the procedures set forth in this Section 8.2(a) are
confidential and will be treated as compromise and settlement negotiations for
purposes of the Federal Rules of Evidence and any other applicable rules of
evidence.
               (b) Upon completion of the dispute resolution process described
in subsection (a) of this Section 8.2 without resolution of the Dispute, either
the Beneficiary or the Grantor may submit the Dispute for resolution in
accordance with Section 8.3.
          Section 8.3 Arbitration. (a) Except as provided in Sections 8.1 and
8.2, any Dispute shall be finally determined by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Rules”), except as modified herein. If the amount in
controversy is five million dollars ($5,000,000) or less (including all claims
and counterclaims) there shall be one arbitrator who shall be agreed upon by the
Beneficiary and the Grantor within twenty (20) calendar days of receipt by
respondent(s) of a copy of the demand for arbitration. The single arbitrator may
not award an amount greater than five million dollars ($5,000,000) in value
under any circumstances. If the amount in controversy is more than five million
dollars ($5,000,000) (including all claims and counterclaims) there shall be
three neutral and impartial arbitrators, one of whom shall be appointed by each
of (i) the Beneficiary, on the one hand and (ii) the Grantor, on the other hand,
within thirty (30) calendar days of receipt by respondent(s) of the demand for
arbitration, and the third arbitrator, who shall chair the arbitral tribunal,
shall be appointed by the party appointed arbitrators within fifteen
(15) calendar days of the appointment of the second arbitrator. If any
arbitrator is not appointed within the time limit provided herein, such
arbitrator shall be appointed by the AAA in accordance with the listing,
striking and ranking procedure in the Rules, with each of the Beneficiary and
the Grantor being given a limited number of strikes, except for

Schedule 2.4(h)-15



--------------------------------------------------------------------------------



 



cause. Any arbitrator appointed by the AAA shall be a retired federal or state
appellate court judge or a current or retired officer of an insurance company
with no less than fifteen (15) years of experience in the property casualty
insurance industry. The arbitration hearing on the merits shall be commenced
within ninety (90) calendar days of the appointment of the arbitrator(s) or as
soon thereafter as practicable. In rendering an award, the arbitral tribunal
shall be required to follow the laws of the State of New York. The award shall
be in writing and shall briefly state the findings of fact and conclusions of
law on which it is based. The arbitrator(s) shall be permitted to award any
relief permitted under New York law, including damages and any form of temporary
or permanent injunctive relief, but shall not be permitted to award special,
indirect, punitive or incidental damages or damages for lost profits or any
other consequential damages or damages based on multiples or similar valuation
techniques. The award shall be final and binding upon the Beneficiary and the
Grantor and shall be the sole and exclusive remedy between the Beneficiary and
the Grantor regarding any claims, counterclaims, issues or accounting presented
to the arbitrator(s). Judgment upon the award may be entered in any court having
jurisdiction over the Beneficiary and the Grantor or any of their respective
assets. Any costs or fees (including attorneys’ fees and expenses) incident to
enforcing the award shall be charged against the Beneficiary and the Grantor
resisting such enforcement. Arbitrability of any and all disputes shall be
decided by the arbitrator(s). In the event of any inconsistency between the
Rules and the provisions of this Article VIII, the provisions of this
Article VIII shall control.
               (b) Arbitration hereunder shall be conducted in Chicago, Illinois
or New York, New York, as determined by the party against whom the arbitration
is demanded.
ARTICLE IX
EFFECTIVE DATE AND EXECUTION
          IN WITNESS OF THE ABOVE, this Trust Agreement is executed in
triplicate by the parties’ duly authorized officers on the dates indicated below
with an effective date of:                                         .
[CNA BENEFICIARY], as Beneficiary

                  By:         Title: 

    Date: 

   

                  Attest:         Title: 

    Date: 

 

Schedule 2.4(h)-16



--------------------------------------------------------------------------------



 



NATIONAL INDEMNITY COMPANY, as Grantor

                  By:         Title: 

    Date: 

   

                  Attest:         Title: 

    Date: 

   

[TRUSTEE], as Trustee

                  By:         Title: 

    Date: 

   

                  Attest:         Title: 

    Date: 

 

Schedule 2.4(h)-17



--------------------------------------------------------------------------------



 



         

Exhibit D
Form of Parental Guarantee Agreement





--------------------------------------------------------------------------------



 



CONFIDENTIAL
          THIS PARENTAL GUARANTEE AGREEMENT, dated as of [•],[•] (this “Parental
Guarantee Agreement”), is made by Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”) in favor of Continental Casualty Company, an Illinois
property and casualty insurance company (“CCC”), The Continental Insurance
Company, a Pennsylvania property and casualty insurance company (“CIC”),
Continental Reinsurance Corporation International, Ltd., a Bermuda long-term
insurance company (“CRCI”), and CNA Insurance Company Limited, a United Kingdom
property and casualty insurance company (“CICL,” and each of CCC, CIC, CRCI and
CICL is individually hereinafter referred to as a “CNA Party” and all of CCC,
CIC, CRCI and CICL are collectively hereinafter referred to as the “CNA
Parties”), with respect to certain obligations of National Indemnity Company, a
Nebraska property and casualty insurance company (“NICO”).
WITNESSETH:
          WHEREAS, the CNA Parties, NICO and Berkshire have entered into that
certain Master Transaction Agreement, dated as of July [•], 2010 (as amended,
restated, supplemented or otherwise modified, the “Master Transaction
Agreement”);
          WHEREAS, as contemplated by the Master Transaction Agreement, NICO and
the CNA Parties have entered into the Loss Portfolio Transfer Reinsurance
Agreement, dated as of [•], 2010 (as amended, restated, supplemented and/or
modified from time to time) (the “LPT Reinsurance Agreement”), which provides
that the CNA Parties will cede to NICO, and NICO will reinsure, all liabilities
related to asbestos and pollution claims under the Business Covered (as defined
in the LPT Reinsurance Agreement);
          WHEREAS, as contemplated by the LPT Reinsurance Agreement, NICO, the
CNA Parties and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), have entered into the Trust Agreement, dated as of [•], 2010 (as
amended, restated, supplemented and/or modified from time to time) (the “Trust
Agreement”), which provides that NICO is obligated to establish the Trust
Account (as defined below) for the purpose of satisfying its obligations under
the LPT Reinsurance Agreement; and
          WHEREAS, NICO is a wholly-owned subsidiary of Berkshire and Berkshire
shall derive direct or indirect benefit from the transactions contemplated by
the Master Transaction Agreement, the LPT Reinsurance Agreement and the
Transaction Documents;
          WHEREAS, to induce the CNA Parties to enter into the transactions
contemplated by the Master Transaction Agreement, the LPT Reinsurance Agreement
and the Transaction Documents, Berkshire has executed and delivered this
Parental Guarantee Agreement; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the parties hereto desire that the Agent, as representative
for the CNA Parties, have a security interest and continuing lien on Berkshire’s
right, title and interest in the Collateral (as defined below).
          NOW, THEREFORE, in consideration of the foregoing, the covenants and
agreements set forth herein, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, Berkshire and the CNA Parties (each individually, a
“Party” and collectively, the “Parties”) hereby agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1 Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the LPT
Reinsurance Agreement. The following terms shall have the following meanings
when used in this Parental Guarantee Agreement:
          “Acceleration Event” means the occurrence or continuance of both of
the following events, acts, occurrences or conditions, whether either such
event, act, occurrence or condition is voluntary or involuntary or results from
the operation of law or pursuant to or as a result of compliance by any Person
with any judgment, decree, order, rule or regulation of any court or
administrative or governmental body: any (i) Insolvency Event of NICO and
(ii) Insolvency Event of Berkshire, whether such Insolvency Event occurs prior
to, concurrently with or subsequent to the Insolvency Event of NICO referred to
in (i).
          “Agent” means CCC, in its capacity as agent for the benefit of the CNA
Parties, together with its successors and assigns.
          “Berkshire” has the meaning set forth in the Preamble.
          “CCC” has the meaning set forth in the Preamble.
          “CIC” has the meaning set forth in the Preamble.
          “CICL” has the meaning set forth in the Preamble.
          “CNA Party” or “CNA Parties” has the meaning set forth in the
Preamble.
          “CRCI” has the meaning set forth in the Preamble.
          “Collateral” has the meaning set forth in Section 3.1.
          “Collateral Obligations” has the meaning set forth in Section 2.1(a).

2



--------------------------------------------------------------------------------



 



          “Event of Default” means the occurrence or continuance of all of the
following: (i) any NICO Event of Default, (ii) the failure of Berkshire to
perform or pay under the Parental Guarantee and (iii) any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:
               (a) any Insolvency Event of NICO;
               (b) a final arbitration award, court order, decision or judgment
with no appeal or stay pending (1) has been issued against NICO in favor of a
CNA Party under the LPT Reinsurance Agreement or the Trust Agreement and remains
unpaid or unperformed by NICO or (2) has been issued against a CNA Party with
respect to an A&P Claim in respect of Business Covered that NICO has
acknowledged in writing its obligation to pay and such claim remains unpaid by
NICO; or
               (c) NICO has acknowledged in writing its obligation to pay or
perform an obligation guaranteed under the Parental Guarantee, and such
obligation remains due and unpaid or unperformed by NICO.
          “Guaranteed Obligations” has the meaning set forth in Section 2.1(a).
          “Insolvency Event” means the occurrence or continuance of any of the
following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body: (i) a Person shall commence a voluntary case concerning
itself under any insolvency laws or otherwise commence any other proceeding
under any bankruptcy, rehabilitation, liquidation, conservation, dissolution,
reorganization, arrangement, adjustment of debt, relief of debtors, insolvency
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person (any of the foregoing, an “Insolvency Proceeding”); (ii) an
involuntary Insolvency Proceeding is commenced against a Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver or liquidator is appointed for, or takes charge of, all or
substantially all of the property of a Person; (iv) any order for relief or
other order approving any such case or proceeding is entered; (v) a Person is
adjudicated insolvent or bankrupt; (vi) a Person suffers any appointment of any
custodian or the like for it or any substantial part of its property, which
appointment continues undischarged or unstayed for a period of thirty
(30) calendar days; (vii) a Person makes a general assignment for the benefit of
creditors; (viii) a Person shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(ix) a Person shall call a meeting of its creditors with a view of arranging a
composition or adjustment of its debts; (x) a Person shall by any act or failure
to act consent to, approve of or acquiesce in any of the foregoing; or (xi) any
corporate action is taken by such Person for the purpose of effecting any of the
foregoing items (i)-(x).
          “Interest” has the meaning set forth in Section 2.1(b).

3



--------------------------------------------------------------------------------



 



          “LPT Reinsurance Agreement” has the meaning set forth in the Recitals.
          “Master Transaction Agreement” has the meaning set forth in the
Recitals.
          “NICO” has the meaning set forth in the Preamble.
          “NICO Event of Default” means the occurrence or continuance of any of
the following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body:
          (a) NICO’s failure to pay all Ultimate Net Loss due and owing by NICO,
pursuant to and in accordance with the applicable provisions of the LPT
Reinsurance Agreement, subject always to the LPT Limit;
          (b) NICO’s failure to transfer and assign assets into the Trust
Account when required, including upon the occurrence of a Collateral Triggering
Event or a Reinsurance Credit Event, pursuant to and in accordance with the
applicable provisions of the LPT Reinsurance Agreement and the Trust Agreement;
          (c) NICO’s failure to establish, fund and maintain additional trust
accounts and/or other collateral when required upon the occurrence of a
Reinsurance Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Reinsurance Agreement and the Trust Agreement.
          “Parental Guarantee” has the meaning set forth in Section 2.1(a).
          “Parental Guarantee Agreement” has the meaning set forth in the
Preamble.
          “Party” or “Parties” has the meaning set forth in the Recitals.
          “Person” means and includes any individual, partnership, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or agency, department or instrumentality
thereof.
          “Proceeds” means “proceeds” as such term is defined in the UCC.
          “Secured Obligations” means (i) all of NICO’s payment and performance
obligations (whether absolute or contingent, matured or unmatured) arising under
or in connection with the LPT Reinsurance Agreement and the Trust Agreement,
(ii) all of Berkshire’s payment and performance obligations (whether absolute or
contingent, matured or unmatured) arising under the Parental Guarantee with
respect to NICO’s obligations under the LPT Reinsurance Agreement and the Trust
Agreement and (iii) reimbursement for all expenses incurred to enforce and
exercise any and all remedies under (A) the LPT Reinsurance Agreement and the
Trust Agreement or (B) this Parental Guarantee Agreement (solely with respect to
Berkshire’s payment and performance obligations (whether absolute or contingent,
matured or unmatured) arising under the Parental Guarantee with respect to
NICO’s obligations under the

4



--------------------------------------------------------------------------------



 



LPT Reinsurance Agreement and the Trust Agreement), including, without
limitation, all reasonable attorney’s fees and legal expenses and including,
without limitation, any of the foregoing amounts payable after the commencement
of any Insolvency Proceeding, whether or not any such amounts are allowed in any
such proceeding.
          “Securities Intermediary” means Wells Fargo Bank, National
Association, acting as securities intermediary with respect to the Trust
Account.
          “Security Entitlement” means “security entitlement” as defined in the
UCC.
          “Trigger Events” has the meaning set forth in Section 2.1(b).
          “Trust Account” means the trust account established by the Securities
Intermediary with account number 80460400 in the name of the Trustee, together
with any replacements thereof or substitutions therefor.
          “Trust Agreement” has the meaning set forth in the Recitals.
          “Trustee” has the meaning set forth in the Recitals.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
ARTICLE II
PARENTAL GUARANTEE
          Section 2.1 Parental Guarantee.
          (a) Berkshire hereby unconditionally and irrevocably guarantees (the
“Parental Guarantee”) NICO’s full and prompt payment and, in the case of the
obligations set forth in (ii) and (iii) below (the “Collateral Obligations”),
performance when due of NICO’s obligations for: (i) the payment of all Ultimate
Net Loss due and owing by NICO, pursuant to and in accordance with the
applicable provisions of the LPT Reinsurance Agreement, subject always to the
LPT Limit; (ii) the transfer and assignment of assets into the Trust Account
when required, including upon the occurrence of a Collateral Triggering Event or
a Reinsurance Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Reinsurance Agreement and the Trust Agreement; (iii) the
establishment, funding and maintenance of additional trust accounts and/or other
collateral when required upon the occurrence of a Reinsurance Credit Event,
pursuant to and in accordance with the applicable provisions of the LPT
Reinsurance Agreement and the Trust Agreement; and (iv) the payment of any
amounts due and payable to the CNA Parties pursuant to Section 14.2(c) of the
Administrative Services Agreement if the Administrative Services Agreement is
terminated in accordance with Section 14.2(a)(iii) thereof (such obligations,
collectively, the “Guaranteed Obligations”).

5



--------------------------------------------------------------------------------



 



          (b) If NICO, after any of the events listed under (i), (ii) or
(iii) below (the “Trigger Events”) has occurred, has not timely paid (or, in the
case of Collateral Obligations, performed) a Guaranteed Obligation within thirty
(30) days after the due date of such Guaranteed Obligation, the CNA Party may
proceed directly and at once, upon written notice to NICO and Berkshire, against
Berkshire to obtain payment (or, in the case of Collateral Obligations,
performance) of the full amount or any portion of the Guaranteed Obligation that
is then due and payable and has not been paid (or, in the case of Collateral
Obligations, performed) by NICO, together with interest on any such payments at
the Applicable Interest Rate accrued from the applicable due date until the date
of such payment (“Interest”). Following the occurrence of a Trigger Event of the
type described under (i) below, the CNA Party shall be entitled to so proceed
directly against Berkshire without first proceeding against or joining NICO or
any other Person. Following the occurrence of a Trigger Event of the type
described under (ii) or (iii) below, the CNA Party shall be entitled to so
proceed directly against Berkshire with regard to the Guaranteed Obligation that
is the subject of such Trigger Event without first proceeding against or joining
NICO or any other Person. The Trigger Events are as follows:
          (i) any dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition or
similar statutory or delinquency proceeding involving NICO;
          (ii) a final arbitration award, court order, decision or judgment with
no appeal or stay pending (A) has been issued against NICO in favor of a CNA
Party under the LPT Reinsurance Agreement, the Trust Agreement or the
Administrative Services Agreement and remains unpaid (or, in the case of
Collateral Obligations, unperformed) by NICO, or (B) has been issued against a
CNA Party with respect to an A&P Claim in respect of Business Covered that NICO
has acknowledged in writing its obligation to pay and such claim remains unpaid
by NICO; or
          (iii) NICO has acknowledged in writing its obligation to pay (or, in
the case of Collateral Obligations, perform) a Guaranteed Obligation and such
Guaranteed Obligation remains due and unpaid (or, in the case of Collateral
Obligations, unperformed) by NICO.
          (c) The Parental Guarantee is a guarantee of payment (or, in the case
of Collateral Obligations, performance) and not of collection merely, and upon
the occurrence of a Trigger Event and any failure of NICO to pay (or, in the
case of Collateral Obligations, perform) a Guaranteed Obligation as set forth
above any CNA Party, may, at its option, proceed directly and at once, with
written notice, against Berkshire to collect and recover the full amount of
NICO’s liability to pay (or, in the case of Collateral Obligations, perform)
such Guaranteed Obligation (or any portion thereof) then due and owing, together
with any applicable Interest, and otherwise enforce the Collateral Obligations.
The Parental Guarantee is a continuing guaranty and the obligations of Berkshire
hereunder are and shall be absolute under any and all circumstances,
irrespective of, and Berkshire hereby waives, any defense it may have relating
to: (i) any lack of validity, regularity or enforceability of this Parental
Guarantee Agreement, the

6



--------------------------------------------------------------------------------



 



LPT Reinsurance Agreement, the Trust Agreement or the Administrative Services
Agreement, (ii) any change in time or place of payment of or other term of the
Guaranteed Obligation, or any other amendment or waiver of or consent to
departure from this Parental Guarantee Agreement, the LPT Reinsurance Agreement,
the Trust Agreement or the Administrative Services Agreement, (iii) except with
respect to whether a Trigger Event has occurred, any change, restructuring or
termination of the corporate structure or existence of NICO, or any dissolution,
liquidation, conservation, rehabilitation, bankruptcy, statutory reorganization,
receivership, compulsory composition, or similar statutory or delinquency
proceeding affecting NICO or any of its assets or any resulting release or
discharge of any obligation of NICO under the LPT Reinsurance Agreement, the
Trust Agreement or the Administrative Services Agreement or (iv) in the case of
a Trigger Event of the type described in Section 2.1(b)(ii) or
Section 2.1(b)(iii), any defense, set-off or other circumstance which might
otherwise constitute a defense available to Berkshire or NICO. Notwithstanding
anything contained herein to the contrary, nothing in this Parental Guarantee
Agreement shall preclude Berkshire from asserting a valid claim or valid defense
to the effect that the Guaranteed Obligation has been paid, discharged or
satisfied in full in accordance with the terms of the LPT Reinsurance Agreement,
the Trust Agreement or the Administrative Services Agreement, as applicable.
Except as otherwise expressly set forth in this Parental Guarantee Agreement,
Berkshire hereby expressly waives promptness, diligence, demand, notice of
dishonor, non-payment, non-performance or other default with respect to the
Guaranteed Obligations, or any requirements that any right or power be exhausted
or any action taken against NICO. To the extent that Berkshire shall have made
any payments under this Parental Guarantee Agreement, any rights to subrogation
which Berkshire may have as a result of any such payment shall be deferred,
postponed and subordinated to the prior indefeasible payment in full of the
Guaranteed Obligations. If all or any part payment applied to the Guaranteed
Obligation is or must be recovered, rescinded or returned to NICO, Berkshire or
any other Person because of a dissolution, liquidation, conservation,
rehabilitation, bankruptcy, statutory reorganization, receivership, compulsory
composition, or similar proceeding affecting any Party, such Guaranteed
Obligation shall be deemed to have continued in existence and this Parental
Guarantee Agreement shall continue in effect as to such Guaranteed Obligation,
all as though such payment had not been made.
          (d) Berkshire shall pay on demand all fees and out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) incurred by the CNA Parties
in any way relating to the successful enforcement of the rights of the CNA
Parties hereunder. The CNA Parties shall pay on demand all fees and
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
incurred by Berkshire in any way relating to its defense of an unsuccessful
action by the CNA Parties hereunder. Notwithstanding anything to the contrary in
this Section 2.1(d), the CNA Parties shall not be entitled to be reimbursed
hereunder for the costs or out-of-pocket expenses incurred in connection with
any notice or demand required under Section 2.1(b) to the extent that such
demand is not disputed or objected to by Berkshire.
          (e) For the avoidance of doubt, but subject to Section 2.1(d), the
payment (or, in the case of Collateral Obligations, performance) of a Guaranteed
Obligation by Berkshire pursuant to this Parental Guarantee Agreement shall be
deemed to satisfy NICO’s obligation to perform or pay such Guaranteed Obligation
for any purpose, including under the LPT

7



--------------------------------------------------------------------------------



 



Reinsurance Agreement, the Trust Agreement or the Administrative Services
Agreement, as applicable. None of the CNA Parties shall be entitled to obtain
payment (or, in the case of Collateral Obligations, performance) of a Guaranteed
Obligation from NICO under the LPT Reinsurance Agreement, the Trust Agreement or
the Administrative Services Agreement or withdraw funds from the Trust Account
or any replacement or successor thereof or substitution therefor to satisfy a
Guaranteed Obligation to the extent that such Guaranteed Obligation has
theretofore been paid or performed in full by Berkshire under this Parental
Guarantee Agreement. In furtherance of the foregoing, the CNA Parties hereby
agree that any amounts paid by Berkshire under this Parental Guarantee Agreement
shall be in satisfaction of any amounts due and payable (but unpaid) by NICO
under the LPT Reinsurance Agreement, the Trust Agreement or the Administrative
Services Agreement, as applicable.
ARTICLE III
TRUST ACCOUNT; GRANT OF SECURITY INTEREST
          Section 3.1 Grant of Security Interest. As security for the prompt and
complete payment, reimbursement and performance when due in full of all the
Secured Obligations, Berkshire hereby grants to the Agent for the benefit of the
CNA Parties, a security interest in and continuing lien on all of Berkshire’s
right, title and interest in, to and under the following, in each case, whether
now owned or existing or hereafter acquired or arising, and wherever located
(all of which being hereinafter collectively called the “Collateral”):
               (a) the Trust Account;
               (b) all Security Entitlements carried in the Trust Account; and
               (c) all Proceeds of any or all of the foregoing.
          Section 3.2 Registration of Securities, Etc. All securities and other
financial assets credited to the Trust Account that are in registered form or
that are payable to or to the order of Berkshire shall be (i) registered in the
name of, or payable to or to the order of, the Trustee or (ii) endorsed to or to
the order of the Trustee or in blank; and in no case will any financial asset
credited to the Trust Account be registered in the name of, or payable to or to
the order of, Berkshire or endorsed to or to the order of Berkshire, except to
the extent the foregoing have been specially endorsed to or to the order of the
Trustee or in blank.
          Section 3.3 Successor Trust Account. Except as otherwise set forth in
Section 3.4, in the event a successor trust account is established, (i) such
account shall be established with either the Securities Intermediary or another
“securities intermediary” (as defined in the UCC) reasonably acceptable to
Berkshire and the Agent, (ii) the Parties shall amend this Parental Guarantee
Agreement to include such successor trust account and securities intermediary
with whom such successor trust account is established, and such securities
intermediary shall enter into this Parental Guarantee Agreement, as amended
(solely for the purposes of Articles III-VII), or a form of agreement reasonably
acceptable to Berkshire and the

8



--------------------------------------------------------------------------------



 



Agent prior to or contemporaneously with the establishment of the successor
trust account and (iii) financing statements shall be amended to identify the
successor trust account, all in a manner reasonably satisfactory to the Agent.
          Section 3.4 Reinsurance Credit Event Trust Accounts. Concurrently with
the modification of the Trust Account and/or the creation of new trust accounts
as a result of a Reinsurance Credit Event, Berkshire and the Securities
Intermediary will enter into agreements substantially in the form of this
Parental Guarantee Agreement with each of the respective CNA Parties, granting
to such CNA Party a security interest in and continuing lien on all of
Berkshire’s right, title and interest in, to and under the following, in each
case, whether now owned or existing or hereafter acquired or arising, and
wherever located: (i) the modified Trust Account or the new trust account
created as a result of the Reinsurance Credit Event for which such CNA Party is
the sole beneficiary; (ii) all Security Entitlements carried in such trust
account and (iii) all Proceeds of any or all of the foregoing.
ARTICLE IV
DUTIES OF THE SECURITIES INTERMEDIARY
          Section 4.1 No Other Entitlement Orders. Without the prior written
consent of the Agent, Berkshire shall not enter into any agreement under which
it (i) grants a security interest or lien on any or all of the Collateral and/or
(ii) agrees to cause the Securities Intermediary to comply with “entitlement
orders” (as defined in the UCC) originated by any Person other than the Agent or
the entitlement holder with respect to any property credited to the Trust
Account. Berkshire shall promptly notify the Agent if any Person requests
Berkshire to enter into any such agreement as described in this Section 4.1 or
otherwise asserts or seeks to assert a lien, encumbrance or adverse claim
against any portion or all of the property credited to the Trust Account (and in
that connection, Berkshire represents and warrants to the Agent that it has not
heretofore received any such request or assertion with respect to the Trust
Account) and that it will promptly notify the Agent of the occurrence of any
such events.
          Section 4.2 Removal of the Securities Intermediary by the Agent.
     (a) If Berkshire and/or its Affiliates, either individually or in the
aggregate, shall acquire more than ten percent (10%) of the outstanding voting
stock of the Securities Intermediary, the Securities Intermediary may be removed
by the Agent by delivery to the Securities Intermediary and Berkshire of a
written notice of removal, effective upon receipt by the Securities Intermediary
and Berkshire of such notice. Notwithstanding the foregoing, no such removal by
the Agent shall be effective until (i) another “securities intermediary” (as
defined in the UCC) reasonably acceptable to Berkshire and the Agent shall have
been duly appointed by the Agent, (ii) such securities intermediary has entered
into an agreement substantially in the form of this Parental Guarantee Agreement
or a form reasonably acceptable to Berkshire and the Agent prior to or
contemporaneously with the appointment of the new securities intermediary and
(iii)

9



--------------------------------------------------------------------------------



 



financing statements shall be amended to identify such securities intermediary,
all in a manner reasonably satisfactory to the Agent.
          (b) If the Securities Intermediary is removed by the Agent pursuant to
Section 4.2(a), the CNA Parties shall pay any amounts charged by the new
securities intermediary for its services as contemplated by this Parental
Guarantee Agreement that are greater than the total amount of fees charged by
the Securities Intermediary under this Parental Guarantee Agreement.
ARTICLE V
REMEDIES; RIGHTS UPON DEFAULT, ETC.
          Section 5.1 Rights and Remedies Generally. If an Event of Default has
occurred and is continuing, then and in every such case, the Agent may exercise,
in addition to all other rights and remedies granted to them in this Parental
Guarantee Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable law.
          Section 5.2 Acceleration. Upon the occurrence and continuance of an
Acceleration Event, the Secured Obligations shall be automatically due and
payable with all additional interest from time to time accrued thereon, without
further action by the Agent or any other person. For the avoidance of doubt, for
purposes of this Section 5.2, the amount of Secured Obligations with respect to
the Trust Account shall be the Security Amount or the Required Amount applicable
to the Trust Account in effect at the time of the Acceleration Event.
ARTICLE VI
BERKSHIRE WARRANTIES; POWER OF ATTORNEY
          Section 6.1 Berkshire Warranties. Berkshire’s exact legal name (as
indicated in the public record of Berkshire’s jurisdiction of organization) is
as set forth on the signature block to this Parental Guarantee Agreement.
Berkshire’s jurisdiction of organization is the State of Delaware and the
organizational identification number assigned by the State of Delaware to
Berkshire is 2908471. The location of Berkshire’s chief executive office is the
address provided in Section 7.12 as the address for notice to Berkshire.
Berkshire will not, except upon 30 days prior written notice to the Agent and
delivery to the Agent of all additional financing statements and other documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interest provided for herein, (i) change its
jurisdiction of organization or (ii) change its name. If Berkshire changes the
address of its chief executive office, it shall promptly provide written notice
to the Agent of such new address.
          Section 6.2 The Agent’s Appointment as Attorney-in-Fact. Berkshire
hereby irrevocably constitutes and appoints the Agent and any officers or agents
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Berkshire and in the name of Berkshire or in their own names,

10



--------------------------------------------------------------------------------



 



from time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Parental Guarantee Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Parental Guarantee
Agreement. Notwithstanding the foregoing, the Agent agrees that the power of
attorney provided for in this Section 6.2 shall only become effective upon the
occurrence and continuance of an Event of Default.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1 Entire Agreement.
          This Parental Guarantee Agreement, the LPT Reinsurance Agreement and
the Transaction Documents and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.
     Section 7.2 Waiver and Amendment.
          This Parental Guarantee Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by an
instrument in writing signed by the Parties hereto, or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege. No
waiver of any breach of this Parental Guarantee Agreement shall be held to
constitute a waiver of any other or subsequent breach.
     Section 7.3 Successors and Assigns.
          The rights and obligations of the Parties under this Parental
Guarantee Agreement shall not be subject to assignment without the prior written
consent of the other Parties, and any attempted assignment without the prior
written consent of the other Parties shall be invalid ab initio. The terms of
this Parental Guarantee Agreement shall be binding upon, inure to the benefit of
and be enforceable by and against the successors and permitted assigns of the
Parties.
     Section 7.4 Construction; Interpretation.
          The Parties have participated jointly in the negotiation and drafting
of this Parental Guarantee Agreement. In the event of an ambiguity or question
of intent or interpretation arises, this Parental Guarantee Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Parental Guarantee Agreement. When a
reference is made to a Section such reference shall be to a Section of this
Parental

11



--------------------------------------------------------------------------------



 



Guarantee Agreement unless otherwise indicated. Whenever the words “include”,
“includes” or “including” are used in this Parental Guarantee Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“Parental Guarantee Agreement,” means this Parental Guarantee Agreement as
amended or supplemented, and the words “hereof,” “herein,” “hereto,” “hereunder”
and other words of similar import shall refer to this Parental Guarantee
Agreement in its entirety and not to any particular Section or provision of this
Parental Guarantee Agreement. Reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, and all
rules and regulations promulgated thereunder. References to a Person are also to
its successors and permitted assigns.
     Section 7.5 Governing Law and Jurisdiction.
          This Parental Guarantee Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
entered into therein, without reference to principles of choice of law or
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law). Any action, suit or proceeding arising out of or relating to this Parental
Guarantee Agreement shall be brought by the Parties solely in the United States
District Court for the Southern District of New York, provided that if said
court determines that it does not have subject matter jurisdiction then said
action, suit or proceeding may be brought in the supreme court of the State of
New York for New York County; and the Parties each hereby irrevocably submit to
the exclusive jurisdiction of such courts for such purpose and any appellate
courts thereof. Each Party hereto agrees that service of any process, summons,
notice or document by U.S. registered mail addressed to such party shall be
effective service of process for any action, suit or proceeding brought against
such party in such court. Each Party hereto irrevocably and unconditionally
waives any objection to the laying of venue of any such action, suit or
proceeding brought in any such court and any claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each Party hereto agrees that final judgment in any such action, suit or
proceeding brought in any such court shall be conclusive and binding upon such
Party and may be enforced in any other courts to whose jurisdiction such Party
may be subject, by suit upon such judgment.
     Section 7.6 No Third Party Beneficiaries.
          Nothing in this Parental Guarantee Agreement is intended or shall be
construed to give any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Parental Guarantee
Agreement or any provision contained herein.
     Section 7.7 Counterparts.
          This Parental Guarantee Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

12



--------------------------------------------------------------------------------



 



     Section 7.8 Severability.
          Any term or provision of this Parental Guarantee Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Parental Guarantee Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Parental Guarantee Agreement in any other
jurisdiction, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this Parental Guarantee Agreement is so broad as to
be unenforceable, that provision shall be interpreted to be only so broad as is
enforceable. In the event of such invalidity or unenforceability of any term or
provision of this Parental Guarantee Agreement, the Parties shall use their
commercially reasonable efforts to reform such terms or provisions to carry out
the commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.
     Section 7.9 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this Parental
Guarantee Agreement were not performed or complied with in accordance with their
specific terms or were otherwise breached, violated or unfulfilled. Accordingly,
each of the Parties agrees that the other Party shall be entitled to an
injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Parental Guarantee Agreement by the other
Party and to enforce specifically this Parental Guarantee Agreement and the
terms and provisions hereof in any action instituted in accordance with
Section 7.5, in addition to any other remedy to which such Party may be
entitled, at law or in equity. In the event that any action is brought in equity
to enforce the provisions of this Parental Guarantee Agreement, no Party will
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at law. The Parties further agree that (i) by seeking the
remedies provided for in this Section 7.9, a Party shall not in any respect
waive its right to seek any other form of relief that may be available to a
Party under this Parental Guarantee Agreement, including monetary damages in the
event that this Parental Guarantee Agreement has been terminated or in the event
that the remedies provided for in this Section 7.9 are not available or
otherwise are not granted and (ii) nothing contained in this Section 7.9 shall
require any Party to institute any action for (or limit any Party’s right to
institute any action for) specific performance under this Section 7.9 before
exercising any other remedies under this Parental Guarantee Agreement that may
be available then or thereafter nor shall the commencement of any action
pursuant to this Section 7.9 or anything contained in this Section 7.9 restrict
or limit any Party’s right to pursue any other remedies under this Parental
Guarantee Agreement that may be available then or thereafter.
     Section 7.10 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS PARENTAL GUARANTEE AGREEMENT OR

13



--------------------------------------------------------------------------------



 



THE TRANSACTIONS CONTEMPLATED BY THIS PARENTAL GUARANTEE AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS PARENTAL GUARANTEE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS PARENTAL GUARANTEE
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
     Section 7.11 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Parental Guarantee Agreement, and
each and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.
     Section 7.12 Notice.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

     
To CNA Parties:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Jonathan D. Kantor
 
  Executive Vice President,
 
  General Counsel and Secretary
 
  Fax: (312) 817-0511
 
   
With a copy to:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Michael P. Warnick
 
  Senior Vice President and Deputy General Counsel
 
  Fax: (312) 755-2479

14



--------------------------------------------------------------------------------



 



     
To Berkshire:
  Berkshire Hathaway Inc.
 
  3555 Farnam Street
 
  Suite 1440
 
  Omaha, NE 68131
 
  Attention: Chief Financial Officer
 
  Fax: (402) 346-3375
 
   
To NICO:
  National Indemnity Company
 
  100 First Stamford Place
 
  Stamford, Connecticut 06902
 
  Attention: General Counsel
 
  Fax: (203) 363-5221
 
   
With a copy to:
  National Indemnity Company
 
  3024 Harney Street
 
  Omaha, NE 68131
 
  Attention: Treasurer
 
  Fax: (402) 916-3030

Any of the CNA Parties, Berkshire or NICO may change its notice provisions
hereunder on fifteen (15) calendar days’ advance notice in writing to each of
such other Persons.
(The remainder of this page has been intentionally left blank.)

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereby execute this Parental Guarantee
Agreement as of the day and year first set forth above.

            BERKSHIRE HATHAWAY INC.
      By:           Name:           Title:           CONTINENTAL CASUALTY
COMPANY, as Agent for the CNA Parties (as defined herein)
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION
INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Retrospective Premium Allocation Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
RETROSPECTIVE PREMIUM ALLOCATION AGREEMENT
          THIS RETROSPECTIVE PREMIUM ALLOCATION AGREEMENT, dated as of [•], 2010
(this “RP Allocation Agreement”), is made and entered into by and among
Continental Casualty Company, an Illinois property and casualty insurance
company (“CCC”), The Continental Insurance Company, a Pennsylvania property and
casualty insurance company (“CIC”), Continental Reinsurance Corporation
International, Ltd., a Bermuda long-term insurance company (“CRCI”), and CNA
Insurance Company Limited, a United Kingdom property and casualty insurance
company (“CICL,” and each of CCC, CIC, CRCI and CICL is individually and all of
CCC, CIC, CRCI and CICL are collectively hereinafter referred to as the
“Reinsured”), and National Indemnity Company, a Nebraska property and casualty
insurance company (hereinafter referred to as the “Reinsurer”). All capitalized
terms used in this RP Allocation Agreement and not otherwise defined herein
shall have the respective meanings assigned to them in LPT Reinsurance Agreement
(as defined below).
WITNESSETH:
          WHEREAS, in accordance with that certain Master Transaction Agreement
(the “Master Transaction Agreement”), dated July [•], 2010, by and among the
Reinsured, the Reinsurer and Berkshire Hathaway Inc., a Delaware corporation and
the ultimate parent company of the Reinsurer, the Reinsured and the Reinsurer
entered into that certain Loss Portfolio Transfer Reinsurance Agreement, dated
[•], 2010 (the “LPT Reinsurance Agreement”);
          WHEREAS, concurrently with the execution of the LPT Reinsurance
Agreement and in accordance with the Master Transaction Agreement, the Reinsured
and the Reinsurer entered into that certain Administrative Services Agreement
(the “Administrative Services Agreement”), pursuant to which the Reinsurer has
agreed to provide claims handling and other administrative services with respect
to the Reinsured Contracts and the Third Party Reinsurance Agreements;
          WHEREAS, certain Reinsured Contracts contain terms and conditions
permitting that the premiums charged thereunder may be increased based upon the
claims or loss experience under such Reinsured Contract (the “Retrospective
Premium Adjustments”);
          WHEREAS, the Reinsured and the Reinsurer desire that the Reinsured
will continue to provide certain administrative services with respect to such
Retrospective Premium Adjustments; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Reinsured and the Reinsurer desire to set forth how the
obligations and proceeds relating to such Retrospective Premium Adjustments are
to be allocated among the Reinsured and the Reinsurer.
          NOW, THEREFORE, in consideration of the foregoing, the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, and intending to be legally bound hereby, the Reinsured and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions.
          The following terms shall have the respective meanings set forth below
throughout this RP Allocation Agreement:
“Administrative Services Agreement” has the meaning set forth in the Recitals.
“CCC” has the meaning set forth in the Preamble.
“CIC” has the meaning set forth in the Preamble.
“CICL” has the meaning set forth in the Preamble.
“CRCI” has the meaning set forth in the Preamble.
“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.
“Master Transaction Agreement” has the meaning set forth in the Recitals.
“Party” or “Parties” has the meaning set forth in the Recitals.

2



--------------------------------------------------------------------------------



 



“Post-Inception Date Retrospective Premiums” means all Retrospective Premiums
that are attributable to claims paid under Reinsured Contracts on or after the
Inception Date (as such claims payments are recorded in the general ledger of
any Reinsured), but prior to the expiration or termination of the LPT
Reinsurance Agreement.
“Pre-Inception Date Retrospective Premiums” means all Retrospective Premiums
that are attributable to claims paid under Reinsured Contracts prior to the
Inception Date (as such claims payments are recorded in the general ledger of
any Reinsured).
“Reinsured” shall have the meaning specified in the Preamble. The term
“Reinsured” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
“Reinsurer” shall have the meaning specified in the Preamble. The term
“Reinsurer” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
“Retrospective Premium Adjustments” has the meaning set forth in the Recitals.
“Retrospective Premium Adjustment Services” has the meaning set forth in Section
3.1.
“RP Allocation Agreement” has the meaning set forth in the Preamble.
“Retrospective Premiums” means (a) any amounts, including interest thereon, due
to or from a counterparty, policyholder or insured under a Reinsured Contract as
a result of a Retrospective Premium Adjustment, less (b) any reasonable
out-of-pocket expenses incurred by the Reinsured in connection with the
provision of the Retrospective Premium Adjustment Services, and less (c) any
liability with respect to any premium tax or similar tax or any guaranty fund
assessment arising from such Retrospective Premium. For the avoidance of doubt,
Retrospective Premiums may be negative, including as a result of (x) the amounts
specified in subsection (b) and/or (c) above exceeding the amounts specified in
subsection (a) above, (y) the inability of the Reinsured to collect the amounts
specified in subsection (a) above or (z) favorable loss experience pursuant to
the terms of the Reinsured Contract.
“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements, other than this RP Allocation Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE II
ALLOCATION OF RETROSPECTIVE PREMIUMS
     2.1 Pre-Inception Date Retrospective Premiums.
          All payable or receivable Pre-Inception Date Retrospective Premiums
shall be the obligation of, or for the benefit and account of, the Reinsured.
The Reinsurer shall, if reasonably requested by the Reinsured, cooperate with
the Reinsured at the Reinsured’s expense in the collection of Pre-Inception Date
Retrospective Premiums.
     2.2 Post-Inception Date Retrospective Premiums.
          (a) All payable or receivable Post-Inception Date Retrospective
Premiums shall be allocated among the Reinsured and the Reinsurer as follows:
(i) the amount of such Post-Inception Date Retrospective Premiums allocated to
the Reinsured shall be equal to (A) the amount of such Post-Inception Date
Retrospective Premiums under the Reinsured Contract multiplied by (B) (1) the
total amount of losses subject to a Retrospective Premium Adjustment under such
Reinsured Contract attributable to Non A&P Claims paid on or after the Inception
Date but prior to the expiration or termination of the LPT Reinsurance
Agreement, divided by (2) the total amount of losses subject to a Retrospective
Premium Adjustment under such Reinsured Contract attributable to any claims paid
on or after the Inception Date but prior to the expiration or termination of the
LPT Reinsurance Agreement, and (ii) the amount of such Post-Inception Date
Retrospective Premiums allocated to the Reinsurer shall be equal to (A) the
amount of such Post-Inception Date Retrospective Premiums under the Reinsured
Contract multiplied by (B) (1) the total amount of losses subject to a
Retrospective Premium Adjustment under such Reinsured Contract attributable A&P
Claims paid on or after the Inception Date but prior to the expiration or
termination of the LPT Reinsurance Agreement, divided by (2) the total amount of
losses subject to a Retrospective Premium Adjustment under such Reinsured
Contract attributable to any claims paid on or after the Inception Date but
prior to the expiration or termination of the LPT Reinsurance Agreement.
          (b) The Reinsurer, on behalf of the Reinsured, shall utilize its
commercially reasonable efforts to reach agreement in the Reinsurer’s A&P Claims
settlement negotiations with policyholders or insureds under the Reinsured
Contracts to offset any Post-Inception Date Retrospective Premiums that would
arise from such contemplated A&P Claims settlement.
          (c) To the extent an offset of the portion of Post-Inception Date
Retrospective Premiums attributable to the A&P Claims against any A&P Claims
payments due under a Reinsured Contract pursuant to Section 2.2(b) is not
attainable for whatever reason, then the Reinsured shall use its commercially
reasonable efforts to collect, on behalf of the Reinsurer, the portion of
Post-Inception Date Retrospective Premiums attributable to the A&P Claims under

4



--------------------------------------------------------------------------------



 



such Reinsured Contract, and forward such portion of Post-Inception Date
Retrospective Premiums collected by the Reinsured to the Reinsurer. The
Reinsured’s efforts to collect shall, when commercially reasonable, include the
drawing upon any available security or the commencement of any formal recovery
process (such as litigation or arbitration). To the extent that the Reinsured
does not use commercially reasonable efforts to collect such Post-Inception Date
Retrospective Premiums, the Reinsurer shall have the right to assume the
management and control of the collection efforts of such Post-Inception Date
Retrospective Premiums attributable to A&P Claims.
     2.3 Appointment of CCC as Agent for the Reinsured.
          CCC is hereby authorized to perform the Retrospective Premium
Adjustment Services on behalf of the Reinsured, and is authorized to act on
behalf of the Reinsured for all matters relating to this RP Allocation
Agreement. CCC is hereby authorized to pay, collect and/or remit, as applicable,
on behalf the Reinsured, any Retrospective Premiums allocable under this RP
Allocation Agreement to be paid or received, as applicable, by the Reinsured.
     2.4 Reports.
          CCC shall prepare and deliver to Reinsurer a quarterly settlement
report calculating the amount of Retrospective Premiums to be allocated among
the Parties pursuant to Section 2.2 within twenty (20) calendar days of the end
of each calendar quarter. The Reinsurer will pay to CCC any amount shown due to
the Reinsured, and CCC will pay to the Reinsurer any amount shown due to the
Reinsurer, as the case may be, within five (5) Business Days following
transmittal of such quarterly settlement report. All such payments shall be made
by wire transfer in immediately available funds to an account specified in
writing by the other Party from time to time.
          On a quarterly basis, Reinsurer shall deliver to CCC sufficient
information to enable Reinsured to perform all Retrospective Premium Adjustment
Services. In addition, on a quarterly basis, Reinsured shall deliver to
Reinsurer a report reflecting Post-Inception Date Retrospective Premium billed
but not collected.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATIVE SERVICES
     3.1 Administrative Services.
          Notwithstanding anything to the contrary contained in the
Administrative Services Agreement, the Parties acknowledge and agree that the
Reinsured, or their respective subcontractors, shall continue to be responsible
for the provision of all administrative services necessary or appropriate in
connection with administering the Retrospective Premium Adjustments under the
Reinsured Contracts, collecting all Retrospective Premiums that may be due
thereunder and administering all matters relating thereto (e.g., posting of
collateral) (collectively, the “Retrospective Premium Adjustment Services”). In
no event shall Reinsured make any outgoing payment or return of Post-Inception
Date Retrospective Premiums attributable to A&P Claims without first consulting
with the Reinsurer.
     3.2 Service Standards.
          The Reinsured covenant and agree that the Retrospective Premium
Adjustment Services shall be performed, in all material respects, in accordance
with (a) the standards of service that, taken as a whole, are at least
comparable to those utilized by the Reinsured in providing such services
immediately prior to the date of this RP Allocation Agreement, (b) the terms of
the Reinsured Contracts, and (c) Applicable Law. The Reinsured shall use
substantially the same level of diligence and care in collecting Post-Inception
Date Retrospective Premiums that are attributable to A&P Claims as the Reinsured
exercises in collecting similar retrospective premiums in connection with its
other insurance and reinsurance businesses.
ARTICLE IV
COVENANTS OF THE PARTIES
     4.1 Cooperation.
          The Parties hereto shall cooperate in a commercially reasonable manner
in order to accomplish the objectives of this RP Allocation Agreement, including
making available to each other their respective officers and employees for
interviews and meetings with Governmental Authorities and furnishing any
additional assistance, information and documentation as may be reasonably
requested by the other Party from time to time.

6



--------------------------------------------------------------------------------



 



     4.2 Pre-Inception Date Payables.
          For the avoidance of doubt, the Reinsurer shall not be liable for any
Pre-Inception Date Retrospective Premiums that are payable by the Reinsured.
     4.3 Delayed Payments and Interest.
          In the event that there is a delay in the payment of an amount due to
the Reinsured or the Reinsurer, as applicable, under Article II, interest will
accrue on such payment at the Applicable Interest Rate. Interest will be
calculated on the basis of actual days for a 360-day year based on the actual
number of calendar days elapsed.
ARTICLE V
TERM AND TERMINATION
     5.1 Termination of Agreement.
          This RP Allocation Agreement shall automatically terminate upon the
expiration or termination of the LPT Reinsurance Agreement.
     5.2 Effect of Termination.
          The termination of this RP Allocation Agreement shall not affect any
rights or obligations of any of the Parties applicable to the period prior to
the effective date of termination. Article IV, Article VI and Article VII shall
survive the termination of this RP Allocation Agreement.
ARTICLE VI
DISPUTE RESOLUTION
     6.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this RP Allocation Agreement
or the breach, termination or validity thereof will be addressed in accordance
with Article X and Article XI of the Master Transaction Agreement.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
     If to the Reinsured:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: (312) 817-0511
     With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: (312) 755-2479
     If to the Reinsurer:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: (203) 363-5221

8



--------------------------------------------------------------------------------



 



     With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: (402) 916-3030
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.
     7.2 Entire Agreement.
          This RP Allocation Agreement, the Transaction Documents and any other
documents delivered pursuant hereto or thereto, constitute the entire agreement
among the Parties and their respective Affiliates with respect to the subject
matter hereof and supersede all prior negotiations, discussions, writings,
agreements and understandings, oral and written, among the Parties with respect
to the subject matter hereof and thereof.
     7.3 Waiver and Amendment.
          This RP Allocation Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties hereto, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of this RP Allocation Agreement shall be held to constitute a
waiver of any other or subsequent breach.
     7.4 Successors and Assigns.
          The rights and obligations of the Parties under this RP Allocation
Agreement shall not be subject to assignment without the prior written consent
of the other Parties, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio. The terms of this RP
Allocation Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.
     7.5 Headings.
          The headings of this RP Allocation Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

9



--------------------------------------------------------------------------------



 



     7.6 Construction; Interpretation.
          The Reinsured and the Reinsurer have participated jointly in the
negotiation and drafting of this RP Allocation Agreement. In the event of an
ambiguity or question of intent or interpretation arises, this RP Allocation
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this RP Allocation
Agreement. When a reference is made to an Article, Section, Schedule or Exhibit
such reference shall be to an Article, Section, Schedule or Exhibit of or to
this RP Allocation Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this RP Allocation Agreement,
they shall be deemed to be followed by the words “without limitation.” The word
“Agreement,” means this RP Allocation Agreement as amended or supplemented,
together with all Exhibits and Schedules attached hereto or incorporated by
reference, and the words “hereof,” “herein,” “hereto,” “hereunder” and other
words of similar import shall refer to this RP Allocation Agreement in its
entirety and not to any particular Article, Section or provision of this RP
Allocation Agreement. The references to “$” shall be to United States dollars.
Reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder. References to a Person are also to its successors and permitted
assigns.
     7.7 Governing Law and Jurisdiction.
          This RP Allocation Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE VI, ANY SUIT, ACTION OR PROCEEDING TO
COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR
TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE
BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH
REINSURED AND THE REINSURER EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE VI MAY
BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR ANY
OF ITS ASSETS.
     7.8 No Third Party Beneficiaries.
          Nothing in this RP Allocation Agreement is intended or shall be
construed to give any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this RP Allocation Agreement or
any provision contained herein.

10



--------------------------------------------------------------------------------



 



     7.9 Counterparts.
          This RP Allocation Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.
     7.10 Severability.
          Any term or provision of this RP Allocation Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this RP
Allocation Agreement or affecting the validity or enforceability of any of the
terms or provisions of this RP Allocation Agreement in any other jurisdiction,
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. If any
provision of this RP Allocation Agreement is so broad as to be unenforceable,
that provision shall be interpreted to be only so broad as is enforceable. In
the event of such invalidity or unenforceability of any term or provision of
this RP Allocation Agreement, the Parties shall use their commercially
reasonable efforts to reform such terms or provisions to carry out the
commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.
     7.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this RP
Allocation Agreement were not performed or complied with in accordance with
their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this RP Allocation Agreement by the other Party
and to enforce specifically this RP Allocation Agreement and the terms and
provisions hereof in any action instituted in accordance with Section 7.7, in
addition to any other remedy to which such Party may be entitled, at law or in
equity. In the event that any action is brought in equity to enforce the
provisions of this RP Allocation Agreement, no Party will allege, and each Party
hereby waives the defense or counterclaim, that there is an adequate remedy at
law. The Parties further agree that (i) by seeking the remedies provided for in
this Section 7.11, a Party shall not in any respect waive its right to seek any
other form of relief that may be available to a Party under this RP Allocation
Agreement, including monetary damages in the event that this RP Allocation
Agreement has been terminated or in the event that the remedies provided for in
this Section 7.11 are not available or otherwise are not granted and
(ii) nothing contained in this Section 7.11 shall require any Party to institute
any action for (or limit any Party’s right to institute any action for)

11



--------------------------------------------------------------------------------



 



specific performance under this Section 7.11 before exercising any termination
right under Article V nor shall the commencement of any action pursuant to this
Section 7.11 or anything contained in this Section 7.11 restrict or limit any
Party’s right to terminate this RP Allocation Agreement in accordance with the
terms of Article V or pursue any other remedies under this RP Allocation
Agreement that may be available then or thereafter.
     7.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS RP ALLOCATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS RP
ALLOCATION AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS RP ALLOCATION AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS RP ALLOCATION AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.
     7.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this RP Allocation Agreement, and each
and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.
     7.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsured or the Reinsurer with respect to this RP
Allocation Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
     7.15 Currency
          All financial data required to be provided pursuant to the terms of
this RP Allocation Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

12



--------------------------------------------------------------------------------



 



(The remainder of this page has been intentionally left blank.)

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereby execute this RP Allocation
Agreement as of the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:        

            THE CONTINENTAL INSURANCE COMPANY
      By:           Name:           Title:        

            CONTINENTAL REINSURANCE CORPORATION
INTERNATIONAL, LTD.
      By:           Name:           Title:        

            CNA INSURANCE COMPANY LIMITED
      By:           Name:           Title:        

            NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



Exhibit F
Form of Security Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          THIS SECURITY AGREEMENT (as amended, modified, supplemented and/or
restated from time to time, the “Security Agreement”) is made and entered into
as of [•], 2010, by and among National Indemnity Company, a Nebraska property
and casualty insurance company (together with any successors or assigns, the
“Grantor”), Continental Casualty Company, an Illinois property and casualty
insurance company (“CCC”), as agent for the benefit of the Secured Parties (as
defined herein) (in such capacity, together with its successors and assigns, the
“Agent”) and Wells Fargo Bank, National Association, a national banking
association, as securities intermediary (together with any successors or
assigns, the “Securities Intermediary”).
WITNESSETH:
          WHEREAS, the Grantor, the Secured Parties (as defined below) and
Berkshire Hathaway Inc., a Delaware corporation and the ultimate parent of the
Grantor (“Berkshire”), have entered into the Master Transaction Agreement, dated
as of July [•], 2010 (as amended, restated, supplemented and/or modified from
time to time) (the “Master Transaction Agreement”);
          WHEREAS, as contemplated by the Master Transaction Agreement, the
Grantor and the Secured Parties have entered into the Loss Portfolio Transfer
Reinsurance Agreement, dated as of [•], 2010 (as amended, restated, supplemented
and/or modified from time to time) (the “LPT Reinsurance Agreement”), which
provides that the Secured Parties will cede to the Grantor, and the Grantor will
reinsure, all liabilities related to asbestos and pollution claims under the
Business Covered (as defined in the LPT Reinsurance Agreement);
          WHEREAS, as contemplated by the LPT Reinsurance Agreement, the
Grantor, the Secured Parties and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), have entered into the Trust Agreement, dated as of [•],
2010 (as amended, restated, supplemented and/or modified from time to time) (the
“Trust Agreement”), which provides that the Grantor is obligated to establish
the Trust Account (as defined below) for the purpose of satisfying its
obligations under the LPT Reinsurance Agreement; and
          WHEREAS, in connection with the foregoing, the Secured Parties and
Berkshire have entered into the Parental Guarantee Agreement, dated as of [•],
2010 (as amended, restated, supplemented and/or modified from time to time) (the
“Parental Guarantee Agreement”), which provides that Berkshire unconditionally
and irrevocably guarantees the Grantor’s full and prompt performance and payment
when due of certain obligations of the Grantor under the LPT Reinsurance
Agreement and the Trust Agreement, as set forth therein (the “Parental
Guarantee”);
          WHEREAS, the parties hereto desire that the Agent, as representative
for the Secured Parties, have a security interest and continuing lien on the
Grantor’s right, title and interest in the Collateral (as defined below).

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1 Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the LPT
Reinsurance Agreement. The following terms shall have the following meanings
when used in this Security Agreement:
          “Acceleration Event” means the occurrence or continuance of both of
the following events, acts, occurrences or conditions, whether either such
event, act, occurrence or condition is voluntary or involuntary or results from
the operation of law or pursuant to or as a result of compliance by any Person
with any judgment, decree, order, rule or regulation of any court or
administrative or governmental body: any (i) Insolvency Event of the Grantor and
(ii) Insolvency Event of Berkshire, whether such Insolvency Event occurs prior
to, concurrently with or subsequent to the Insolvency Event of the Grantor
referred to in (i).
          “Agent” has the meaning set forth in the Preamble.
          “Berkshire” has the meaning set forth in the Preamble.
          “CCC” has the meaning set forth in the Preamble.
          “Collateral” has the meaning set forth in Section 2.2.
          “Event of Default” means the occurrence or continuance of all of the
following: (i) any Grantor Event of Default, (ii) the failure of Berkshire to
perform or pay under the Parental Guarantee and (iii) any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:
          (a) any Insolvency Event of the Grantor;
          (b) a final arbitration award, court order, decision or judgment with
no appeal or stay pending (1) has been issued against the Grantor in favor of a
Secured Party under the LPT Reinsurance Agreement or the Trust Agreement and
remains unpaid or unperformed by the Grantor or (2) has been issued against a
Secured Party with respect to an A&P Claim in respect of Business Covered that
the Grantor has acknowledged in writing its obligation to pay and such claim
remains unpaid by the Grantor; or
          (c) the Grantor has acknowledged in writing its obligation to pay or
perform an obligation guaranteed under the Parental Guarantee, and such
obligation remains due and unpaid or unperformed by the Grantor.

2



--------------------------------------------------------------------------------



 



          “Grantor” has the meaning set forth in the Preamble.
          “Grantor Event of Default” means the occurrence or continuance of any
of the following events, acts, occurrences or conditions, whether such event,
act, occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body:
          (a) the Grantor’s failure to pay all Ultimate Net Loss due and owing
by the Grantor, pursuant to and in accordance with the applicable provisions of
the LPT Reinsurance Agreement, subject always to the LPT Limit;
          (b) the Grantor’s failure to transfer and assign assets into the Trust
Account when required, including upon the occurrence of a Collateral Triggering
Event or a Reinsurance Credit Event, pursuant to and in accordance with the
applicable provisions of the LPT Reinsurance Agreement and the Trust Agreement;
          (c) the Grantor’s failure to establish, fund and maintain additional
trust accounts and/or other collateral when required upon the occurrence of a
Reinsurance Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Reinsurance Agreement and the Trust Agreement.
          “Insolvency Event” means the occurrence or continuance of any of the
following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body: (i) a Person shall commence a voluntary case concerning
itself under any insolvency laws or otherwise commence any other proceeding
under any bankruptcy, rehabilitation, liquidation, conservation, dissolution,
reorganization, arrangement, adjustment of debt, relief of debtors, insolvency
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person (any of the foregoing, an “Insolvency Proceeding”); (ii) an
involuntary Insolvency Proceeding is commenced against a Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver or liquidator is appointed for, or takes charge of, all or
substantially all of the property of a Person; (iv) any order for relief or
other order approving any such case or proceeding is entered; (v) a Person is
adjudicated insolvent or bankrupt; (vi) a Person suffers any appointment of any
custodian or the like for it or any substantial part of its property, which
appointment continues undischarged or unstayed for a period of thirty
(30) calendar days; (vii) a Person makes a general assignment for the benefit of
creditors; (viii) a Person shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(ix) a Person shall call a meeting of its creditors with a view of arranging a
composition or adjustment of its debts; (x) a Person shall by any act or failure
to act consent to, approve of or acquiesce in any of the foregoing; or (xi) any
corporate action is taken by such Person for the purpose of effecting any of the
foregoing items (i)-(x).
          “LPT Reinsurance Agreement” has the meaning set forth in the Recitals.

3



--------------------------------------------------------------------------------



 



          “Master Transaction Agreement” has the meaning set forth in the
Recitals.
          “Parental Guarantee” has the meaning set forth in the Recitals.
          “Parental Guarantee Agreement” has the meaning set forth in the
Recitals.
          “Person” means and includes any individual, partnership, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or agency, department or instrumentality
thereof.
          “Proceeds” means “proceeds” as such term is defined in the UCC.
          “Secured Obligations” means (i) all of the Grantor’s payment and
performance obligations (whether absolute or contingent, matured or unmatured)
arising under or in connection with the LPT Reinsurance Agreement and the Trust
Agreement, (ii) all of Berkshire’s payment and performance obligations (whether
absolute or contingent, matured or unmatured) arising under the Parental
Guarantee with respect to the Grantor’s obligations under the LPT Reinsurance
Agreement and the Trust Agreement and (iii) reimbursement for all expenses
incurred to enforce and exercise any and all remedies under (A) the LPT
Reinsurance Agreement and the Trust Agreement or (B) the Parental Guarantee
Agreement (solely with respect to Berkshire’s payment and performance
obligations (whether absolute or contingent, matured or unmatured) arising under
the Parental Guarantee with respect to the Grantor’s obligations under the LPT
Reinsurance Agreement and the Trust Agreement), including, without limitation,
all reasonable attorney’s fees and legal expenses and including, without
limitation, any of the foregoing amounts payable after the commencement of any
Insolvency Proceeding, whether or not any such amounts are allowed in any such
proceeding.
          “Secured Parties” means, collectively, (i) CCC, (ii) The Continental
Insurance Company, a Pennsylvania property and casualty insurance company,
(iii) Continental Reinsurance Corporation International, Ltd. a Bermuda
long-term insurance company, and (iv) CNA Insurance Company Limited, a United
Kingdom property and casualty insurance company (in each case, together with
respective successors or assigns), and each is a “Secured Party”.
          “Securities Intermediary” has the meaning set forth in the Preamble.
          “Security Agreement” has the meaning set forth in the Preamble.
          “Security Entitlement” means “security entitlement” as defined in the
UCC.
          “Termination Date” has the meaning set forth in Section 6.8.
          “Trust Account” has the meaning set forth in Section 2.1.
          “Trust Agreement” has the meaning set forth in the Recitals.
          “Trustee” has the meaning set forth in the Recitals.

4



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
ARTICLE II
TRUST ACCOUNT; GRANT OF SECURITY INTEREST
          Section 2.1 Establishment and Maintenance of the Trust Account. The
Securities Intermediary hereby confirms and agrees that:
               (a) (i) it has established the account number 80460400 in the
name of the Trustee (said account, together with any replacements thereof or
substitutions therefor, the “Trust Account”) and (ii) the Trust Account is a
“securities account” (as defined in the UCC) in respect of which the Securities
Intermediary is a “securities intermediary” (as defined in the UCC) and the
Grantor is the “entitlement holder” (as defined in the UCC);
          (b) it shall not change the entitlement holder or account number of
the Trust Account without prior written consent of the Agent; and
          (c) each item of property (whether cash, a security, an instrument or
any other property whatsoever) credited to the Trust Account shall be treated as
a “financial asset” under Article 8 of the UCC.
          Section 2.2 Grant of Security Interest. As security for the prompt and
complete payment, reimbursement and performance when due in full of all the
Secured Obligations, the Grantor hereby grants to the Agent for the benefit of
the Secured Parties, a security interest in and continuing lien on all of the
Grantor’s right, title and interest in, to and under the following, in each
case, whether now owned or existing or hereafter acquired or arising, and
wherever located (all of which being hereinafter collectively called the
“Collateral”):
          (a) the Trust Account;
          (b) all Security Entitlements carried in the Trust Account; and
          (c) all Proceeds of any or all of the foregoing.
          Section 2.3 Registration of Securities, Etc. All securities and other
financial assets credited to the Trust Account that are in registered form or
that are payable to or to the order of the Grantor shall be (i) registered in
the name of, or payable to or to the order of, the Trustee or (ii) endorsed to
or to the order of the Trustee or in blank; and in no case will any financial
asset credited to the Trust Account be registered in the name of, or payable to
or to the order of, the Grantor or endorsed to or to the order of the Grantor,
except to the extent the foregoing have been specially endorsed to or to the
order of the Trustee or in blank.

5



--------------------------------------------------------------------------------



 



          Section 2.4 Conflict Between Agreements. The parties hereto agree that
if the Securities Intermediary’s obligations hereunder conflict with any other
agreement to which the Securities Intermediary is party, the provisions of this
Security Agreement shall control.
          Section 2.5 Successor Trust Account. Except as otherwise set forth in
Section 2.6, in the event a successor trust account is established, (i) such
account shall be established with either the Securities Intermediary or another
“securities intermediary” (as defined in the UCC) reasonably acceptable to the
Grantor and the Agent, (ii) such securities intermediary with whom such account
is established shall enter into an agreement substantially in the form of this
Security Agreement or a form reasonably acceptable to the Grantor and the Agent
prior to or contemporaneously with the establishment of the successor trust
account and (iii) financing statements shall be amended to identify the
successor trust account, all in a manner reasonably satisfactory to the Agent.
          Section 2.6 Reinsurance Credit Event Trust Accounts. Concurrently with
the modification of the Trust Account and/or the creation of new trust accounts
as a result of a Reinsurance Credit Event, the Grantor and the Securities
Intermediary will enter into agreements substantially in the form of this
Security Agreement with each of the respective Secured Parties, granting to such
Secured Party a security interest in and continuing lien on all of the Grantor’s
right, title and interest in, to and under the following, in each case, whether
now owned or existing or hereafter acquired or arising, and wherever located:
(i) the modified Trust Account or the new trust account created as a result of
the Reinsurance Credit Event for which such Secured Party is the sole
beneficiary; (ii) all Security Entitlements carried in such trust account and
(iii) all Proceeds of any or all of the foregoing.
ARTICLE III
DUTIES OF THE SECURITIES INTERMEDIARY
          Section 3.1 Subordination of Liens in Favor of the Securities
Intermediary, Etc. The Securities Intermediary hereby subordinates to all
security interests in favor of the Agent in the Collateral any and all
statutory, regulatory, contractual or other rights now or hereafter existing in
each case in its favor over or with respect to the Collateral, including, but
not limited to (i) any and all contractual rights of set-off, lien or
compensation, (ii) any and all statutory or regulatory rights of pledge, lien,
set-off or compensation, (iii) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Agent with respect to the Trust Account or (iv) any and all statutory or
other rights to prohibit or otherwise limit the pledge, assignment, collateral
assignment or granting of any type of security interest in the Trust Account.
          Section 3.2 No Other Entitlement Orders. Without the prior written
consent of the Agent and the Grantor, the Securities Intermediary shall not
(i) change the name, account number or designation of the Trust Account or
(ii) enter into any agreement under which the Securities Intermediary agrees to
comply with “entitlement orders” (as defined in the UCC) originated by any
Person other than the Agent or the entitlement holder with respect to any

6



--------------------------------------------------------------------------------



 



property credited to the Trust Account. Without the prior written consent of the
Agent, the Grantor shall not enter into any agreement under which it (i) grants
a security interest or lien on any or all of the Collateral and/or (ii) agrees
to cause the Securities Intermediary to comply with “entitlement orders” (as
defined in the UCC) originated by any Person other than the Agent or the
entitlement holder with respect to any property credited to the Trust Account.
The Securities Intermediary or the Grantor, as applicable, shall promptly notify
the Agent if any Person requests the Securities Intermediary or the Grantor, as
applicable, to enter into any such agreement as described in this Section 3.2 or
otherwise asserts or seeks to assert a lien, encumbrance or adverse claim
against any portion or all of the property credited to the Trust Account (and in
that connection, the Securities Intermediary and the Grantor represents and
warrants to the Agent that it has not heretofore received any such request or
assertion with respect to the Trust Account) and that it will promptly notify
the Agent of the occurrence of any such events.
          Section 3.3 Removal of the Securities Intermediary by the Agent.
          (a) If the Grantor and/or its Affiliates, either individually or in
the aggregate, shall acquire more than ten percent (10%) of the outstanding
voting stock of the Securities Intermediary, the Securities Intermediary may be
removed by the Agent by delivery to the Securities Intermediary and the Grantor
of a written notice of removal, effective upon receipt by the Securities
Intermediary and the Grantor of such notice. Notwithstanding the foregoing, no
such removal by the Agent shall be effective until (i) another “securities
intermediary” (as defined in the UCC) reasonably acceptable to the Grantor and
the Agent shall have been duly appointed by the Agent, (ii) such securities
intermediary has entered into an agreement substantially in the form of this
Security Agreement or a form reasonably acceptable to the Grantor and the Agent
prior to or contemporaneously with the appointment of the new securities
intermediary and (iii) financing statements shall be amended to identify such
securities intermediary, all in a manner reasonably satisfactory to the Agent.
          (b) If the Securities Intermediary is removed by the Agent pursuant to
Section 3.3(a), the Secured Parties shall pay any amounts charged by the new
securities intermediary for its services as contemplated by this Security
Agreement that are greater than the total amount of fees charged by the
Securities Intermediary under this Security Agreement.
ARTICLE IV
REMEDIES; RIGHTS UPON DEFAULT, ETC.
          Section 4.1 Rights and Remedies Generally. If an Event of Default has
occurred and is continuing, then and in every such case, the Agent may exercise,
in addition to all other rights and remedies granted to them in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.

7



--------------------------------------------------------------------------------



 



          Section 4.2 Acceleration. Upon the occurrence and continuance of an
Acceleration Event, the Secured Obligations shall be automatically due and
payable with all additional interest from time to time accrued thereon, without
further action by the Agent or any other person. For the avoidance of doubt, for
purposes of this Section 4.2, the amount of Secured Obligations with respect to
the Trust Account shall be the Security Amount or the Required Amount applicable
to the Trust Account in effect at the time of the Acceleration Event.
ARTICLE V
GRANTOR WARRANTIES; POWER OF ATTORNEY
          Section 5.1 Grantor Warranties. The Grantor’s exact legal name (as
indicated in the public record of the Grantor’s jurisdiction of organization) is
as set forth on the signature block to this Security Agreement. The Grantor’s
jurisdiction of organization is the State of Nebraska and the State of Nebraska
has not assigned an organizational identification number to the Grantor. The
location of the Grantor’s chief executive office is the address provided in the
Trust Agreement as the address for notice to the Grantor. The Grantor will not,
except upon 30 days prior written notice to the Agent and delivery to the Agent
of all additional financing statements and other documents reasonably requested
by the Agent to maintain the validity, perfection and priority of the security
interest provided for herein, (i) change its jurisdiction of organization or
(ii) change its name. If the Grantor changes the address of its chief executive
office, it shall promptly provide written notice to the Agent of such new
address.
          Section 5.2 The Agent’s Appointment as Attorney-in-Fact. The Grantor
hereby irrevocably constitutes and appoints the Agent and any officers or agents
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in their own names, from
time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Security Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement. Notwithstanding
the foregoing, the Agent agrees that the power of attorney provided for in this
Section 5.2 shall only become effective upon the occurrence and continuance of
an Event of Default.
ARTICLE VI
MISCELLANEOUS PROVISIONS
          Section 6.1 Binding on Successors; Transferees and Assigns;
Assignment. This Security Agreement shall be binding upon the parties hereto,
their successors, transferees and permitted assigns and shall inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that the Grantor may not assign or
delegate any of its obligations hereunder without the prior written consent of
the Agent.

8



--------------------------------------------------------------------------------



 



          Section 6.2 Notices. Except as otherwise specified herein, all
notices, requests, demands or other communications to or upon the respective
parties hereto shall be sent or delivered in the same manner as provided for in
the Trust Agreement; provided, however, that any communications to the
Securities Intermediary shall be sent to the address provided for the Trustee in
the Trust Agreement.
          Section 6.3 Waivers; Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Agent in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, preclude
any other or further exercise thereof or the exercise of any other right or
power. The remedies of the Agent hereunder are cumulative and are not exclusive
of any remedies provided by law. No waiver of any provision of this Security
Agreement or consent to any departure by the Grantor therefrom shall in any
event be effective unless the same shall be permitted by Section 6.3(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.
          (b) Amendments. Neither this Security Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the parties hereto.
          Section 6.4 Severability. Any provision of this Security Agreement
which is prohibited, unenforceable or not authorized in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
          Section 6.5 Counterparts; Integration. This Security Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.
          Section 6.6 Governing Law; Jurisdiction; Venue; Service of Process.
          (a) Governing Law. This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.
Regardless of any provision in any agreement governing the Trust Account, the
Securities Intermediary agrees that its “securities intermediary’s jurisdiction”
(as defined in the UCC) is the State of New York.
          (b) Submission to Jurisdiction. Each of the parties hereto agrees that
any suit, action or proceeding with respect to this Security Agreement or any
judgment in respect thereof may be brought in the United States District Court
for the Southern District of New York, in the Supreme Court of the State of New
York sitting in New York County (including its Appellate Division), or in any
other appellate court in the

9



--------------------------------------------------------------------------------



 



State of New York, and each party hereto hereby expressly and irrevocably
submits to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action, proceeding or judgment and expressly and irrevocably waives
its right to any other jurisdiction that may apply by virtue of its present or
future domicile or by any other reason.
          (c) Waiver of Venue. Each party hereto hereby irrevocably waives any
objection that it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Security Agreement
brought in the Supreme Court of the State of New York, County of New York or in
the United States District Court for the Southern District of New York, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
          Section 6.7 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
          Section 6.8 Termination. The obligations of the Grantor pursuant to
this Security Agreement shall remain in full force and effect until the earliest
to occur of (a) the date on which all the Secured Obligations shall have been
paid in full and the LPT Reinsurance Agreement and the Trust Agreement have been
terminated, (b) the date on which the Trust Account shall be transferred to a
different securities intermediary as mutually agreed between the Grantor and the
Agent or (c) the date on which, pursuant to the terms of the LPT Reinsurance
Agreement, the requirement to maintain a Trust Account ceases to exist (each a
“Termination Date”). Upon the occurrence of the Termination Date, this Security
Agreement and the obligations of the Grantor hereunder (other than those
expressly stated to survive such termination) shall terminate and, except in the
case of a Termination Date described in clause (b) above, the Collateral shall
be released from the security interests created hereby, all without delivery of
any instrument or performance of any act by any party.
          Section 6.9 Appointment and Authority of Agent. Each of the Secured
Parties hereby irrevocably appoints CCC as its agent to act on its behalf as the
Agent hereunder and authorizes the Agent to take such actions on their behalf
(including without limitation the execution and delivery of this Security
Agreement and acceptance of its delivery from the other parties hereto) and to
exercise all rights, powers and remedies and perform the duties as are delegated
to the Agent by the terms hereof and arising hereunder, together with such
actions, rights, powers and remedies as are reasonably incidental thereto.
          Section 6.10 Resignation of Agent. The Agent may at any time give
notice of its resignation to the Secured Parties. Upon the receipt of any such
notice of its resignation, the Secured Parties, acting jointly, shall have the
right to appoint a successor agent (i) without the prior consent of the Grantor,
if such successor agent is another Secured Party or (ii) with the

10



--------------------------------------------------------------------------------



 



prior written consent of the Grantor if such successor agent is not a Secured
Party, which consent shall not be unreasonably withheld. The resignation of the
Agent shall become effective upon the acceptance of a successor’s appointment as
Agent, hereunder. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with the rights,
powers, privileges and duties of the retiring Agent and the retiring Agent shall
be discharged from all of its duties and obligations hereunder.
          Section 6.11 Regarding the Securities Intermediary. The protections
enumerated for the Trustee in Article VII of the Trust Agreement shall apply
equally hereunder to the Securities Intermediary.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be executed by their respective corporate officer, thereunto duly
authorized, as of the day and year first above written.

            NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:           CONTINENTAL CASUALTY
COMPANY, as Agent for the Secured Parties (as defined herein)
      By:           Name:           Title:           [SECURITIES INTERMEDIARY]
      By:           Name:           Title:           AGREED AND ACKNOWLEDGED
SOLELY FOR PURPOSES OF SECTION 6.9 AND 6.10:

THE CONTINENTAL INSURANCE COMPANY
      By:           Name:           Title:      

12



--------------------------------------------------------------------------------



 



         

            CONTINENTAL REINSURANCE CORPORATION
INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           CONTINENTAL CASUALTY
COMPANY
      By:           Name:           Title:        

13



--------------------------------------------------------------------------------



 



Exhibit G
Form of Third Party Reinsurance Allocation Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
THIRD PARTY REINSURANCE ALLOCATION AGREEMENT
          THIS THIRD PARTY REINSURANCE ALLOCATION AGREEMENT, dated as of [•],
2010 (this “TPR Allocation Agreement”), is made and entered into by and among
Continental Casualty Company, an Illinois property and casualty insurance
company (“CCC”), The Continental Insurance Company, a Pennsylvania property and
casualty insurance company (“CIC”), Continental Reinsurance Corporation
International, Ltd., a Bermuda long-term insurance company (“CRCI”), and CNA
Insurance Company Limited, a United Kingdom property and casualty insurance
company (“CICL,” and each of CCC, CIC, CRCI and CICL is individually and all of
CCC, CIC, CRCI and CICL are collectively hereinafter referred to as the
“Reinsured”), and National Indemnity Company, a Nebraska property and casualty
insurance company (hereinafter referred to as the “Reinsurer”). All capitalized
terms used in this TPR Allocation Agreement and not otherwise defined herein
shall have the respective meanings assigned to them in the LPT Reinsurance
Agreement (as defined below).
WITNESSETH:
          WHEREAS, in accordance with that certain Master Transaction Agreement
(the “Master Transaction Agreement”), dated June [•], 2010, by and among the
Reinsured, the Reinsurer and Berkshire Hathaway Inc., a Delaware corporation and
the ultimate parent company of the Reinsurer, the Reinsured and the Reinsurer
entered into that certain Loss Portfolio Transfer Reinsurance Agreement, dated
[•], 2010 (the “LPT Reinsurance Agreement”);
          WHEREAS, concurrently with the execution of the LPT Reinsurance
Agreement and in accordance with the Master Transaction Agreement, the Reinsured
and the Reinsurer entered into that certain Administrative Services Agreement
(the “Administrative Services Agreement”), pursuant to which the Reinsurer has
agreed to provide claims handling and other administrative services with respect
to the Reinsured Contracts and the Third Party Reinsurance Agreements;
          WHEREAS, certain Third Party Reinsurance Agreements that will be
administered by the Reinsurer pursuant to the Administrative Services Agreement
may result in recoveries that are allocable to the A&P Claims reinsured by the
Reinsurer under the LPT Reinsurance Agreement and/or that are allocable to
Non-A&P Claims that are not ceded to the Reinsurer; and
          WHEREAS, the Reinsured and the Reinsurer desire to set forth how the
rights, obligations and proceeds with respect to the Third Party Reinsurance
Agreements are to be allocated among the Reinsured and the Reinsurer.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing, the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, and intending to be legally bound hereby, the Reinsured and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions.
          The following terms shall have the respective meanings set forth below
throughout this TPR Allocation Agreement:
“A&P Recoverables” means all Recoverables that arise out of or relate to A&P
Claims and which are attributable to reinsurance billings issued on or after the
Inception Date, but prior to the expiration or termination of the LPT
Reinsurance Agreement.
“Administrative Services Agreement” has the meaning set forth in the Recitals.
“CCC” has the meaning set forth in the Preamble.
“CIC” has the meaning set forth in the Preamble.
“CICL” has the meaning set forth in the Preamble.
“CRCI” has the meaning set forth in the Preamble.
“Collection Expenses” means the reasonable out-of-pocket expenses incurred by
any Party in connection with the negotiation and collection of Recoverables or
Commutation Payments.
“Commutation Payments” means Gross Commutation Payments, less Collection
Expenses.
“Gross Commutation Payments” means any amounts either (a) payable to the
Reinsured or the Reinsurer (acting on behalf of the Reinsured) by a reinsurer
counterparty under a Third Party Reinsurance Agreement, or (b) payable by the
Reinsured or the Reinsurer (acting on behalf of

2



--------------------------------------------------------------------------------



 



the Reinsured) to a reinsurer counterparty under a Third Party Reinsurance
Agreement in connection with the recapture, commutation, termination or
reduction of any reinsurance under a Third Party Reinsurance Agreement, or
pursuant to a scheme of arrangement or any similar domestic or foreign
proceeding in connection with the initiation or commencement of a liquidation,
insolvency, rehabilitation, conservation, supervision or similar proceeding by
or against the reinsurer of a Third Party Reinsurance Agreement, that is
consummated on or after the Inception Date, but prior to the expiration or
termination of the LPT Reinsurance Agreement.
“Gross Recoverables” means any amounts actually collected by the Reinsured or
the Reinsurer (acting on behalf of the Reinsured) pursuant to the Third Party
Reinsurance Agreements.
“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.
“Master Transaction Agreement” has the meaning set forth in the Recitals.
“Non-A&P Claims” has the meaning set forth in the Definitions section of the LPT
Reinsurance Agreement.
“Non-A&P Recoverables” means all Recoverables that arise out of or relate to
Non-A&P Claims and which are attributable to reinsurance billings issued on or
after the Inception Date, but prior to the expiration or termination of the LPT
Reinsurance Agreement.
“Party” or “Parties” has the meaning set forth in the Recitals.
“Pre-Inception Date Receivables” has the meaning set forth in the Definitions
section of the LPT Reinsurance Agreement.
“Recoverables” means Gross Recoverables, less Collection Expenses.
“Reinsured” shall have the meaning specified in the Preamble. The term
“Reinsured” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
“Reinsurer” shall have the meaning specified in the Preamble. The term
“Reinsurer” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.

3



--------------------------------------------------------------------------------



 



“Third Party Reinsurance Payables” means those amounts payable by the Reinsured
or the Reinsurer (acting on behalf of the Reinsured) under the terms and
conditions of any Third Party Reinsurance Agreement.
“TPR Allocation Agreement” has the meaning set forth in the Preamble.
“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements, other than this TPR Allocation Agreement.
ARTICLE II
ALLOCATION OF RECOVERABLES AND PAYABLES
     2.1 Pre-Inception Date Receivables.
          Pursuant to the LPT Reinsurance Agreement, the Reinsured shall
transfer the right to collect the Pre-Inception Date Receivables to the
Reinsurer. All Pre-Inception Date Receivables actually collected by the
Reinsurer shall be for the benefit and account of the Reinsurer. The Parties
hereby acknowledge and agree that neither the collection of, or failure to
collect, Pre-Inception Date Receivables shall affect the LPT Limit. The
Reinsured shall, if reasonably requested by the Reinsurer, aid the Reinsurer in
the collection of Pre-Inception Date Receivables, and the Reinsurer is
authorized to undertake such efforts as it deems reasonably necessary, including
on behalf of and in the name of a CNA Insurer, in order to collect such
Pre-Inception Date Receivables. Costs reasonably incurred by the Reinsured in
aiding the Reinsurer’s collection efforts, excluding any overhead or similar
internal costs of the Reinsured, shall be paid by the Reinsurer.
     2.2 Post-Inception Date Recoverables.
          (a) On or after the Inception Date, A&P Recoverables under currently
effective Third Party Reinsurance Agreements shall be administered and collected
by the Reinsurer in accordance with the Administrative Services Agreement, and
Non-A&P Recoverables under currently effective Third Party Reinsurance
Agreements shall continue to be administered and collected by the Reinsured.
Each Party will be responsible for any Collection Expenses associated with A&P
Recoverables or Non-A&P Recoverables, as applicable.
          (b) A resolution or settlement of an A&P Recoverable by way of cash
payment or set-off shall remain the property of the Reinsurer, and a resolution
or settlement of a Non-A&P Recoverable by way of cash payment or set-off shall
remain

4



--------------------------------------------------------------------------------



 



the property of the Reinsured; provided, however, that any recoveries or
set-offs arising out of an account with Reinsured Contracts that includes both
A&P Claims and Non-A&P Claims shall be allocated among the Parties in accordance
with Section 4.2 of the Administrative Services Agreement. In no event will the
Reinsurer set-off Non-A&P Recoverables, or will the Reinsured set-off A&P
Recoverables, without the prior consent of the other Party.
     2.3 Third Party Reinsurance Reinstatements.

  (a)   In the event that a Third Party Reinsurance Agreement contains an
automatic reinstatement provision,     (i)   the Third Party Reinsurance
Payables shall be for the account of (A) the Reinsurer, if the reinsured losses
attributable to A&P Claims paid on or after the Inception Date triggered the
automatic reinstatement or (B) the Reinsured, if the reinsured losses
attributable to Non-A&P Claims paid on or after the Inception Date triggered the
automatic reinstatement, and     (ii)   the coverage under such reinstated Third
Party Reinsurance Agreement shall only be available to (A) the Reinsurer, if the
reinsured losses attributable to A&P Claims paid on or after the Inception Date
triggered the automatic reinstatement or (B) the Reinsured, if the reinsured
losses attributable to Non-A&P Claims paid on or after the Inception Date
triggered the automatic reinstatement, provided, however, that if the other
Party desires to share in the coverage of such reinstated Third Party
Reinsurance Agreement, the A&P Recoverables and Non-A&P Recoverables shall be
collected in accordance with Section 2.2.     (b)   In the event that a Third
Party Reinsurance Agreement contains an elective reinstatement provision,

  (i)   the Third Party Reinsurance Payables shall be for the account of the
Party that elected the reinstatement, provided, however, that if the other Party
desires to share in the coverage of such reinstated Third Party Reinsurance
Agreement, the Parties shall negotiate an equitable allocation of the Third
Party Reinsurance Payables among the Parties, and

5



--------------------------------------------------------------------------------



 



  (ii)   the coverage under such reinstated Third Party Reinsurance Agreement
shall only be available to the Party that elected the reinstatement, provided,
however, that if the other Party desires to share in the coverage of such
reinstated Third Party Reinsurance Agreement, the A&P Recoverables and Non-A&P
Recoverables shall be collected in accordance with Section 2.2.

     2.4 Maximum Recoverables Under Third Party Reinsurance Contracts.
          (a) Either Party shall be able to present claims for Recoverables
under Third Party Reinsurance Agreements; provided, however, Recoverables which
exhaust or substantially impair, on or after the Inception Date, the maximum
remaining recoverable amount under an individual Third Party Reinsurance
Agreement (due to an aggregate limit of liability or similar feature designed to
limit total Recoverables from an individual Third Party Reinsurance Agreement),
will be divided between the Reinsurer and the Reinsured based on an allocation
methodology agreed upon by the Parties. For purposes of this Section 2.4, the
maximum remaining recoverable amount under an individual Third Party Reinsurance
Agreement will be substantially impaired to the extent that either Party paid a
loss that entitles such Party to present a claim for Recoverables in an amount
equal to fifty percent (50%) or more of the maximum remaining recoverable amount
under such Third Party Reinsurance Agreement. To accommodate the negotiation of
an appropriate allocation methodology, a Party shall be obligated to provide
written notice to the other Party once it reasonably expects to pay a loss that
would substantially impair the maximum remaining recoverable amount under such
Third Party Reinsurance Agreement.
          (b) In the event there is a dispute among the Parties with respect to
the allocation methodology to be agreed upon by the Parties as set forth in
Section 2.4(a), such dispute will be addressed in accordance with Section 5.1;
provided, however, that if such dispute is submitted for resolution in
accordance with Article XI of the Master Transaction Agreement, the designated
arbitrator or arbitral tribunal shall, in resolving such dispute, make its
decision based on what is fair and equitable to the Parties and giving
particular attention to the known claim exposures of the Parties at such time.
     2.5 Commutation of Third Party Reinsurance Agreement.
          During the period beginning on the Inception Date and ending upon the
expiration or termination of the LPT Reinsurance Agreement, if the Parties
mutually agree to (i) recapture, commute, terminate or reduce any reinsurance
under a Third Party Reinsurance Agreement, or (ii) approve of a scheme of
arrangement or any similar domestic or foreign proceeding in connection with the
initiation or commencement of a liquidation, insolvency, rehabilitation,
conservation, supervision or similar proceeding by or against the reinsurer of a
Third Party Reinsurance Agreement, then the Parties shall agree upon an
allocation of the applicable Commutation

6



--------------------------------------------------------------------------------



 



Payment as part of such recapture, commutation, termination or reduction of
reinsurance or scheme of arrangement or any similar domestic or foreign
proceeding. For the avoidance of doubt, (x) there will be no future adjustment
to the agreed upon Commutation Payment regardless of any reinsured loss
development or other future development with respect to the losses under such
Third Party Reinsurance Agreement, and (y) each individual Third Party
Reinsurance Agreement that is subject to recapture, commutation, termination or
reduction of reinsurance or scheme of arrangement or any similar domestic or
foreign proceeding, shall each have a separately negotiated Commutation Payment
allocated among the Parties. In agreeing upon such allocation, the Parties shall
take into consideration all relevant factors, including the credit quality of
the reinsurer of such Third Party Reinsurance Agreement and, the net present
value of future Recoverables under such Third Party Reinsurance Agreement net of
other costs and premium adjustments, and the remaining future Recoverables under
such Third Party Reinsurance Agreement.
ARTICLE III
COVENANTS OF THE PARTIES
     3.1 Cooperation.
          The Parties hereto shall cooperate in a commercially reasonable manner
in order to accomplish the objectives of this TPR Allocation Agreement,
including making available to each other their respective officers and employees
for interviews and meetings with Governmental Authorities and furnishing any
additional assistance, information and documentation as may be reasonably
requested by the other Party from time to time.
ARTICLE IV
TERM AND TERMINATION
     4.1 Termination of Agreement.
          This TPR Allocation Agreement shall automatically terminate upon the
expiration or termination of the LPT Reinsurance Agreement.
     4.2 Effect of Termination.
          The termination of this TPR Allocation Agreement shall not affect any
rights or obligations of any of the Parties applicable to the period prior to
the effective date of termination.

7



--------------------------------------------------------------------------------



 



Article III, Article V and Article VI shall survive the termination of this TPR
Allocation Agreement. Notwithstanding anything in this TPR Allocation Agreement
or the Transaction Documents to the contrary, all Gross Recoverables
attributable to Asbestos Claims and Pollution Claims paid following the
termination of this TPR Allocation Agreement and the LPT Reinsurance Agreement
shall be for the account of, and be administered by, the Reinsured.
ARTICLE V
DISPUTE RESOLUTION
     5.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this TPR Allocation Agreement
or the breach, termination or validity thereof will be addressed in accordance
with Article X and Article XI of the Master Transaction Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
     If to the Reinsured:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: (312) 817-0511

8



--------------------------------------------------------------------------------



 



     With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: (312) 755-2479
     If to the Reinsurer:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: (203) 363-5221
     With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: (402) 916-3030
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.
     6.2 Entire Agreement.
          This TPR Allocation Agreement, the Transaction Documents and any other
documents delivered pursuant hereto or thereto, constitute the entire agreement
among the Parties and their respective Affiliates with respect to the subject
matter hereof and supersede all prior negotiations, discussions, writings,
agreements and understandings, oral and written, among the Parties with respect
to the subject matter hereof and thereof.
     6.3 Waiver and Amendment.
          This TPR Allocation Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties hereto, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of

9



--------------------------------------------------------------------------------



 



this TPR Allocation Agreement shall be held to constitute a waiver of any other
or subsequent breach.
     6.4 Successors and Assigns.
          The rights and obligations of the Parties under this TPR Allocation
Agreement shall not be subject to assignment without the prior written consent
of the other Parties, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio. The terms of this TPR
Allocation Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.
     6.5 Headings.
          The headings of this TPR Allocation Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
     6.6 Construction; Interpretation.
          The Reinsured and the Reinsurer have participated jointly in the
negotiation and drafting of this TPR Allocation Agreement. In the event of an
ambiguity or question of intent or interpretation arises, this TPR Allocation
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this TPR Allocation
Agreement. When a reference is made to an Article, Section, Schedule or Exhibit
such reference shall be to an Article, Section, Schedule or Exhibit of or to
this TPR Allocation Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this TPR Allocation Agreement,
they shall be deemed to be followed by the words “without limitation.” The word
“Agreement,” means this TPR Allocation Agreement as amended or supplemented,
together with all Exhibits and Schedules attached hereto or incorporated by
reference, and the words “hereof,” “herein,” “hereto,” “hereunder” and other
words of similar import shall refer to this TPR Allocation Agreement in its
entirety and not to any particular Article, Section or provision of this TPR
Allocation Agreement. The references to “$” shall be to United States dollars.
Reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder. References to a Person are also to its successors and permitted
assigns.
     6.7 Governing Law and Jurisdiction.
          This TPR Allocation Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE V, ANY SUIT, ACTION OR PROCEEDING TO
COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR
TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL

10



--------------------------------------------------------------------------------



 



BE BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH
REINSURED AND THE REINSURER EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE V MAY
BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR ANY
OF ITS ASSETS.
     6.8 No Third Party Beneficiaries.
          Nothing in this TPR Allocation Agreement is intended or shall be
construed to give any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this TPR Allocation Agreement or
any provision contained herein.
     6.9 Counterparts.
          This TPR Allocation Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.
     6.10 Severability.
          Any term or provision of this TPR Allocation Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
TPR Allocation Agreement or affecting the validity or enforceability of any of
the terms or provisions of this TPR Allocation Agreement in any other
jurisdiction, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this TPR Allocation Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable. In the event of such invalidity or unenforceability of any term or
provision of this TPR Allocation Agreement, the Parties shall use their
commercially reasonable efforts to reform such terms or provisions to carry out
the commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.

11



--------------------------------------------------------------------------------



 



     6.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this TPR
Allocation Agreement were not performed or complied with in accordance with
their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this TPR Allocation Agreement by the other
Party and to enforce specifically this TPR Allocation Agreement and the terms
and provisions hereof in any action instituted in accordance with Section 6.7,
in addition to any other remedy to which such Party may be entitled, at law or
in equity. In the event that any action is brought in equity to enforce the
provisions of this TPR Allocation Agreement, no Party will allege, and each
Party hereby waives the defense or counterclaim, that there is an adequate
remedy at law. The Parties further agree that (i) by seeking the remedies
provided for in this Section 6.11, a Party shall not in any respect waive its
right to seek any other form of relief that may be available to a Party under
this TPR Allocation Agreement, including monetary damages in the event that this
TPR Allocation Agreement has been terminated or in the event that the remedies
provided for in this Section 6.11 are not available or otherwise are not granted
and (ii) nothing contained in this Section 6.11 shall require any Party to
institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 6.11 before exercising any
termination right under Article IV nor shall the commencement of any action
pursuant to this Section 6.11 or anything contained in this Section 6.11
restrict or limit any Party’s right to terminate this TPR Allocation Agreement
in accordance with the terms of Article IV or pursue any other remedies under
this TPR Allocation Agreement that may be available then or thereafter.
     6.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS TPR ALLOCATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS TPR
ALLOCATION AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS TPR ALLOCATION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS TPR ALLOCATION AGREEMENT, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.
     6.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this TPR Allocation Agreement, and
each and every provision

12



--------------------------------------------------------------------------------



 



hereof, is and shall be enforceable by and between them according to its terms,
and each Party does hereby agree that it shall not contest in any respect the
validity or enforceability hereof.
     6.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsured or the Reinsurer with respect to this TPR
Allocation Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
     6.15 Currency.
          All financial data required to be provided pursuant to the terms of
this TPR Allocation Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereby execute this TPR Allocation Agreement as
of the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit H
Transition Services Agreement Term Sheet

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
TRANSITION SERVICES AGREEMENT TERM SHEET

     
Parties:
  CCC and Reinsurer
 
   
Services Provided:
  CCC and its Affiliates shall provide to Reinsurer and its Affiliates the
services set forth on Exhibit A. A preliminary draft of Exhibit A is attached
hereto and shall be finalized between signing and Closing.
 
   
 
  All such services are referred to herein as the “Services.” CNA and its
Affiliates are referred to herein as the “Service Provider,” and Reinsurer and
its Affiliates are referred to herein as the “Service Recipient.”
 
   
Service Standard:
  The Services will be provided in a timely and workmanlike manner, consistent
with recent past practice prior to Closing.
 
   
Migration and Integration:
  The Service Provider shall cooperate with the Service Recipient, as reasonably
requested by the Service Recipient, to migrate the Services from the Service
Provider’s facilities, systems and technology to Service Recipient’s own
facilities, systems and technology. In connection therewith, within a reasonable
time prior to any such migration of a Service, the Service Recipient shall
provide the Service Provider with a migration plan for the Service Provider’s
approval, such approval not to be unreasonably withheld.
 
   
 
  The Service Recipient shall bear its own costs incurred in migrating the
Services to, and integrating the Services with, the Service Recipient’s own
facilities, systems and technology. In addition, the Service Recipient shall
reimburse the Service Provider for: (1) time spent by the Service Provider’s
employees, to be charged at a rate of sixty-eight dollars ($68) per hour, and
(2) all out-of-pocket expenses incurred by the Service Provider, in each case in
providing migration assistance in accordance with the approved migration plan.
 
   
Term:
  The Services shall be provided for a period of twelve (12) months following
Closing (the “Term”).
 
   
Termination:
  Either party may terminate the Transition Services Agreement if:  
 
  (1) the other party materially breaches the Transition Services Agreement and
such breach is not cured within thirty (30) days of written notice;  
 
  (2) the other party becomes bankrupt or insolvent;  
 
  (3) a force majeure event continues for sixty (60) days or more; or

 



--------------------------------------------------------------------------------



 



     
 
  (4) required by a governmental authority, provided that the parties mutually
agree that the Transition Services Agreement cannot be amended in a manner that
will satisfy the governmental authority without materially changing the
Transition Services Agreement.
 
   
Partial Termination:
  The Service Recipient may terminate a Service prior to the expiration of the
Term upon sixty (60) days’ prior written notice to the Service Provider.
 
   
Effect of Termination:
  Upon the earlier of (i) termination of an IT Service and (ii) termination or
expiration of the Transition Services Agreement, the Service Recipient shall
return to the Service Provider all hardware and software provided by the Service
Provider, including telephones, copiers, desktop computers and Blackberries, in
the same condition as such items were provided to the Service Recipient, subject
to reasonable wear and tear. Upon the earlier of (i) termination of a Real
Estate Service and (ii) termination or expiration of the Transition Services
Agreement, the Service Recipient shall return to the Service Provider all
facilities, fixtures and furniture provided by the Service Provider, including
desks, chairs, vertical files and work stations, in the same condition as such
items were provided to the Service Recipient, subject to reasonable wear and
tear.
 
   
Fees:
  The Service Recipient shall pay to the Service Provider all actual costs
incurred by the Service Provider in providing the Services (the “Fees”). The
Fees for each Service are set forth on Exhibit A.1
 
   
 
  The Service Provider shall invoice the Service Recipient for the Fees within
thirty (30) days of the end of a calendar month. Each such invoice shall be
payable within thirty (30) days after the Service Recipient receives such
invoice.
 
   
Consents:
  The Service Provider shall use commercially reasonable efforts to: (1) obtain
any necessary third party consents, or (2) if such consent is not obtained,
provide acceptable alternative arrangements, to be charged to Service Recipient
at actual cost. All out-of-pocket fees payable to third parties in connection
with such consents shall be borne in accordance with the Master Transaction
Agreement.

 

1   Such fees reflect the costs for the provision of the Services in a steady
state. Costs associated with segregation and third party consents are addressed
separately in the Master Transaction Agreement, and costs associated with
migration assistance are addressed above.

2



--------------------------------------------------------------------------------



 



     
Intellectual Property:
  Each party shall be the sole and exclusive owner of all intellectual property
it creates in connection with its performance of the Services, and shall grant
the other party and its Affiliates a license to use the foregoing in connection
with the Transition Services Agreement.
 
   
Indemnification:
  Each party will defend, indemnify, and hold the other party harmless from and
against any and all third party claims arising out of or resulting from such
party’s material breach of the Transition Services Agreement. The Service
Recipient will defend, indemnify, and hold the Service Provider harmless from
and against any and all damages and claims arising out of or resulting from:
(1) property damage or personal injury arising out of or resulting from the
Service Recipient’s use of the Services; (2) Service Recipient’s breach of the
Confidentiality and Privacy provisions; or (3) Service Recipient’s use of the
Services in a manner that violates the intellectual property rights of any third
party.
 
   
Disclaimer of Consequential Damages:
  Except for claims subject to indemnification and claims arising out of a
party’s gross negligence or willful misconduct, or with respect to breaches of
confidentiality obligations, neither party shall be liable to the other for
consequential, incidental, indirect or special damages arising in any way out of
the Transition Services Agreement.
 
   
Limitation of Liability:
  Except for claims subject to indemnification and claims arising out of a
party’s gross negligence or willful misconduct, or with respect to breaches of
confidentiality obligations, each party’s liability arising out of or related to
the Transition Services Agreement shall in no event exceed the aggregate amount
of Fees payable by the Service Recipient during the Term.
 
   
Network Access:
  Each party may provide the other with access to such party’s network. Each
party shall use the other party’s network only for the purposes of providing or
receiving the Services and shall comply with the other party’s policies and
procedures relating to such access. Each party shall notify the other of any
unauthorized access to the other’s systems of which such party is aware, and
shall cooperate with the other party to mitigate the effects of such
unauthorized access.
 
   
Confidentiality and Privacy:
  The Transition Services Agreement shall contain Confidentiality and Privacy
provisions substantially similar to those of the Administrative Services
Agreement, including with respect to the treatment of Nonpublic Personal
Information.

3



--------------------------------------------------------------------------------



 



     
Assignment:
  Neither party may assign its rights or obligations under the Transition
Services Agreement without the other party’s prior written consent.
 
   
Dispute Resolution:
  In the event of any dispute arising out of or related to the Transition
Services Agreement, the dispute will be handled in accordance with the
procedures set forth in the Master Transaction Agreement.
 
   
Miscellaneous:
  The Transition Services Agreement shall contain other miscellaneous terms and
provisions that are typically included in an agreement of this nature for this
type of transaction. Where applicable, such provisions shall conform to the
corresponding provisions in the Master Transaction Agreement.

4



--------------------------------------------------------------------------------



 



Exhibit A
Services to be Provided by Service Provider to Service Recipient
     1. Real Estate Services
Service Description:
Shared and Facility Services for Chicago shall include office and related space,
furniture use, security system, access to cafeteria, and utilities usage
(electrical, water, heating and cooling) but shall not including health club
use, conference and learning center use, parking garage use mailroom use, or any
moving services (whether internal or external).
Shared and Facility Services for Cranbury, New York City, Los Angeles, San
Francisco, Dallas and Farmington Hills shall include office and related leased
space, furniture use, security system, breakroom, utilities (electrical, water,
heating and cooling) but shall not include any external moving services.
Mailroom use in Cranbury and New York City is not included. Internal moving
costs in Cranbury are not included.
Fees:

              Location   Location Code   Monthly Fee
CNA S. Bldg.
  ILOO   $ 15647.92  
Cranbury
  NJ21   $ 14546.92  
40 Wall
  NY04   $ 4528.17  
LA
  CA70   $ 2531.25  
San Fran
  CA76   $ 4387.50  
Dallas
  TXX1   $ 1162.50  
Farmington
  MI16   $ 421.92  
 
  Total   $ 43,226.18 2

 

2   The monthly total is based on the assumption that a specific number of
individuals will be at each location, totaling 134 individuals across all the
locations.

5



--------------------------------------------------------------------------------



 



2. Information Technology Services
Service Description and Fees:

      Services Charged at Monthly Rate   Monthly Fee
Email Accounts
Voice Mail
IP Telephony Ports
Standard LAN Port
Standard Desktop
Service Desk Support
Remote Access
  $55/person3
 
   
Blackberry Device & Sprint
  $115/person
 
   
Total
  $170/person
 
   
Services Charged Other Than at Monthly Rate
  Fee
 
   
Long Distance Charges
  Based on usage
 
   
Print Services
  Charge for additional Printers, Usage (Click), Paper
 
   
Access to Claims Administration System
  No charge

 

3   This monthly fee is based on the assumption that the same individuals who
are currently using these Services will continue to use these Services
post-Closing. In the event that different or additional individuals will use
these Services, the fees for provision of such Services to such individuals will
be $275/month for use of such Services on a desktop, and $350/month for use of
such Services on a laptop.

6